
	
		I
		One Hundred Tenth Congress of the United States
		  of America
		At the First
		  SessionBegun and held at the City of Washington on
		Thursday, the fourth day of January, two thousand and seven
		H. R. 1
		
		AN ACT
		To provide for the implementation of the
		  recommendations of the National Commission on Terrorist Attacks Upon the United
		  States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Implementing Recommendations of
			 the 9/11 Commission Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—HOMELAND SECURITY GRANTS
					Sec. 101. Homeland Security Grant Program.
					Sec. 102. Other amendments to the Homeland Security Act of
				2002.
					Sec. 103. Amendments to the Post-Katrina Emergency Management
				Reform Act of 2006.
					Sec. 104. Technical and conforming amendments.
					Title II—EMERGENCY MANAGEMENT PERFORMANCE GRANTS
					Sec. 201. Emergency management performance grant
				program.
					Sec. 202. Grants for construction of emergency operations
				centers.
					Title III—ENSURING COMMUNICATIONS INTEROPERABILITY FOR FIRST
				RESPONDERS
					Sec. 301. Interoperable emergency communications grant
				program.
					Sec. 302. Border interoperability demonstration
				project.
					Title IV—STRENGTHENING USE OF THE INCIDENT COMMAND
				SYSTEM
					Sec. 401. Definitions.
					Sec. 402. National exercise program design.
					Sec. 403. National exercise program model
				exercises.
					Sec. 404. Preidentifying and evaluating multijurisdictional
				facilities to strengthen incident command; private sector
				preparedness.
					Sec. 405. Federal response capability inventory.
					Sec. 406. Reporting requirements.
					Sec. 407. Federal preparedness.
					Sec. 408. Credentialing and typing.
					Sec. 409. Model standards and guidelines for critical
				infrastructure workers.
					Sec. 410. Authorization of appropriations.
					Title V—IMPROVING INTELLIGENCE AND INFORMATION SHARING WITHIN THE
				FEDERAL GOVERNMENT AND WITH STATE, LOCAL, AND TRIBAL GOVERNMENTS
					Subtitle A—Homeland Security Information Sharing
				Enhancement
					Sec. 501. Homeland Security Advisory System and information
				sharing.
					Sec. 502. Intelligence Component Defined.
					Sec. 503. Role of intelligence components, training, and
				information sharing.
					Sec. 504. Information sharing.
					Subtitle B—Homeland Security Information Sharing
				Partnerships
					Sec. 511. Department of Homeland Security State, Local, and
				Regional Fusion Center Initiative.
					Sec. 512. Homeland Security Information Sharing Fellows
				Program.
					Sec. 513. Rural Policing Institute.
					Subtitle C—Interagency Threat Assessment and Coordination
				Group
					Sec. 521. Interagency Threat Assessment and Coordination
				Group.
					Subtitle D—Homeland Security Intelligence Offices
				Reorganization
					Sec. 531. Office of Intelligence and Analysis and Office of
				Infrastructure Protection.
					Subtitle E—Authorization of Appropriations
					Sec. 541. Authorization of appropriations.
					Title VI—CONGRESSIONAL OVERSIGHT OF INTELLIGENCE
					Sec. 601. Availability to public of certain intelligence
				funding information.
					Sec. 602. Public Interest Declassification Board.
					Sec. 603. Sense of the Senate regarding a report on the 9/11
				Commission recommendations with respect to intelligence reform and
				congressional intelligence oversight reform.
					Sec. 604. Availability of funds for the Public Interest
				Declassification Board.
					Sec. 605. Availability of the Executive Summary of the Report
				on Central Intelligence Agency Accountability Regarding the Terrorist Attacks
				of September 11, 2001.
					Title VII—STRENGTHENING EFFORTS TO PREVENT
				TERRORIST TRAVEL
					Subtitle A—Terrorist Travel
					Sec. 701. Report on international collaboration to increase
				border security, enhance global document security, and exchange terrorist
				information.
					Subtitle B—Visa Waiver
					Sec. 711. Modernization of the visa waiver program.
					Subtitle C—Strengthening Terrorism Prevention
				Programs
					Sec. 721. Strengthening the capabilities of the Human Smuggling
				and Trafficking Center.
					Sec. 722. Enhancements to the terrorist travel
				program.
					Sec. 723. Enhanced driver’s license.
					Sec. 724. Western Hemisphere Travel Initiative.
					Sec. 725. Model ports-of-entry.
					Subtitle D—Miscellaneous Provisions
					Sec. 731. Report regarding border security.
					Title VIII—PRIVACY AND CIVIL LIBERTIES
					Sec. 801. Modification of authorities relating to Privacy and
				Civil Liberties Oversight Board.
					Sec. 802. Department Privacy Officer.
					Sec. 803. Privacy and civil liberties officers.
					Sec. 804. Federal Agency Data Mining Reporting Act of
				2007.
					Title IX—PRIVATE SECTOR PREPAREDNESS
					Sec. 901. Private sector preparedness.
					Sec. 902. Responsibilities of the private sector Office of the
				Department.
					Title X—IMPROVING CRITICAL INFRASTRUCTURE SECURITY
					Sec. 1001. National Asset Database.
					Sec. 1002. Risk assessments and report.
					Sec. 1003. Sense of Congress regarding the inclusion of levees
				in the National Infrastructure Protection Plan.
					Title XI—ENHANCED DEFENSES AGAINST WEAPONS OF MASS
				DESTRUCTION
					Sec. 1101. National Biosurveillance Integration
				Center.
					Sec. 1102. Biosurveillance efforts.
					Sec. 1103. Interagency coordination to enhance defenses against
				nuclear and radiological weapons of mass destruction.
					Sec. 1104. Integration of detection equipment and
				technologies.
					Title XII—TRANSPORTATION SECURITY PLANNING AND INFORMATION
				SHARING
					Sec. 1201. Definitions.
					Sec. 1202. Transportation security strategic
				planning.
					Sec. 1203. Transportation security information
				sharing.
					Sec. 1204. National domestic preparedness
				consortium.
					Sec. 1205. National transportation security center of
				excellence.
					Sec. 1206. Immunity for reports of suspected terrorist activity
				or suspicious behavior and response.
					Title XIII—TRANSPORTATION SECURITY ENHANCEMENTS
					Sec. 1301. Definitions.
					Sec. 1302. Enforcement authority.
					Sec. 1303. Authorization of visible intermodal prevention and
				response teams.
					Sec. 1304. Surface transportation security
				inspectors.
					Sec. 1305. Surface transportation security technology
				information sharing.
					Sec. 1306. TSA personnel limitations.
					Sec. 1307. National explosives detection canine team training
				program.
					Sec. 1308. Maritime and surface transportation security user
				fee study.
					Sec. 1309. Prohibition of issuance of transportation security
				cards to convicted felons.
					Sec. 1310. Roles of the Department of Homeland Security and the
				Department of Transportation.
					Title XIV—PUBLIC TRANSPORTATION SECURITY
					Sec. 1401. Short title.
					Sec. 1402. Definitions.
					Sec. 1403. Findings.
					Sec. 1404. National Strategy for Public Transportation
				Security.
					Sec. 1405. Security assessments and plans.
					Sec. 1406. Public transportation security
				assistance.
					Sec. 1407. Security exercises.
					Sec. 1408. Public transportation security training
				program.
					Sec. 1409. Public transportation research and
				development.
					Sec. 1410. Information sharing.
					Sec. 1411. Threat assessments.
					Sec. 1412. Reporting requirements.
					Sec. 1413. Public transportation employee
				protections.
					Sec. 1414. Security background checks of covered individuals
				for public transportation.
					Sec. 1415. Limitation on fines and civil penalties.
					Title XV—SURFACE TRANSPORTATION SECURITY
					Subtitle A—General Provisions
					Sec. 1501. Definitions.
					Sec. 1502. Oversight and grant procedures.
					Sec. 1503. Authorization of appropriations.
					Sec. 1504. Public awareness.
					Subtitle B—Railroad Security
					Sec. 1511. Railroad transportation security risk assessment and
				national strategy.
					Sec. 1512. Railroad carrier assessments and plans.
					Sec. 1513. Railroad security assistance.
					Sec. 1514. Systemwide Amtrak security upgrades.
					Sec. 1515. Fire and life safety improvements.
					Sec. 1516. Railroad carrier exercises.
					Sec. 1517. Railroad security training program.
					Sec. 1518. Railroad security research and
				development.
					Sec. 1519. Railroad tank car security testing.
					Sec. 1520. Railroad threat assessments.
					Sec. 1521. Railroad employee protections.
					Sec. 1522. Security background checks of covered
				individuals.
					Sec. 1523. Northern border railroad passenger
				report.
					Sec. 1524. International Railroad Security Program.
					Sec. 1525. Transmission line report.
					Sec. 1526. Railroad security enhancements.
					Sec. 1527. Applicability of District of Columbia law to certain
				Amtrak contracts.
					Sec. 1528. Railroad preemption clarification.
					Subtitle C—Over-the-Road Bus and Trucking Security
					Sec. 1531. Over-the-road bus security assessments and
				plans.
					Sec. 1532. Over-the-road bus security assistance.
					Sec. 1533. Over-the-road bus exercises.
					Sec. 1534. Over-the-road bus security training
				program.
					Sec. 1535. Over-the-road bus security research and
				development.
					Sec. 1536. Motor carrier employee protections.
					Sec. 1537. Unified carrier registration system
				agreement.
					Sec. 1538. School bus transportation security.
					Sec. 1539. Technical amendment.
					Sec. 1540. Truck security assessment.
					Sec. 1541. Memorandum of understanding annex.
					Sec. 1542. DHS Inspector General report on trucking security
				grant program.
					Subtitle D—Hazardous Material and Pipeline
				Security
					Sec. 1551. Railroad routing of security-sensitive
				materials.
					Sec. 1552. Railroad security-sensitive material
				tracking.
					Sec. 1553. Hazardous materials highway routing.
					Sec. 1554. Motor carrier security-sensitive material
				tracking.
					Sec. 1555. Hazardous materials security inspections and
				study.
					Sec. 1556. Technical corrections.
					Sec. 1557. Pipeline security inspections and
				enforcement.
					Sec. 1558. Pipeline security and incident recovery
				plan.
					Title XVI—AVIATION
					Sec. 1601. Airport checkpoint screening fund.
					Sec. 1602. Screening of cargo carried aboard passenger
				aircraft.
					Sec. 1603. In-line baggage screening.
					Sec. 1604. In-line baggage system deployment.
					Sec. 1605. Strategic plan to test and implement advanced
				passenger prescreening system.
					Sec. 1606. Appeal and redress process for passengers wrongly
				delayed or prohibited from boarding a flight.
					Sec. 1607. Strengthening explosives detection at passenger
				screening checkpoints.
					Sec. 1608. Research and development of aviation transportation
				security technology.
					Sec. 1609. Blast-resistant cargo containers.
					Sec. 1610. Protection of passenger planes from
				explosives.
					Sec. 1611. Specialized training.
					Sec. 1612. Certain TSA personnel limitations not to
				apply.
					Sec. 1613. Pilot project to test different technologies at
				airport exit lanes.
					Sec. 1614. Security credentials for airline crews.
					Sec. 1615. Law enforcement officer biometric
				credential.
					Sec. 1616. Repair station security.
					Sec. 1617. General aviation security.
					Sec. 1618. Extension of authorization of aviation security
				funding.
					Title XVII—MARITIME CARGO
					Sec. 1701. Container scanning and seals.
					Title XVIII—PREVENTING WEAPONS OF MASS DESTRUCTION PROLIFERATION
				AND TERRORISM
					Sec. 1801. Findings.
					Sec. 1802. Definitions.
					Subtitle A—Repeal and Modification of Limitations on
				Assistance for Prevention of WMD Proliferation and Terrorism
					Sec. 1811. Repeal and modification of limitations on assistance
				for prevention of weapons of mass destruction proliferation and
				terrorism.
					Subtitle B—Proliferation Security Initiative
					Sec. 1821. Proliferation Security Initiative improvements and
				authorities.
					Sec. 1822. Authority to provide assistance to cooperative
				countries.
					Subtitle C—Assistance to Accelerate Programs to Prevent
				Weapons of Mass Destruction Proliferation and Terrorism
					Sec. 1831. Statement of policy.
					Sec. 1832. Authorization of appropriations for the Department
				of Defense Cooperative Threat Reduction Program.
					Sec. 1833. Authorization of appropriations for the Department
				of Energy programs to prevent weapons of mass destruction proliferation and
				terrorism.
					Subtitle D—Office of the United States Coordinator for the
				Prevention of Weapons of Mass Destruction Proliferation and
				Terrorism
					Sec. 1841. Office of the United States Coordinator for the
				Prevention of Weapons of Mass Destruction Proliferation and
				Terrorism.
					Sec. 1842. Sense of Congress on United States-Russia
				cooperation and coordination on the prevention of weapons of mass destruction
				proliferation and terrorism.
					Subtitle E—Commission on the Prevention of Weapons of Mass
				Destruction Proliferation and Terrorism
					Sec. 1851. Establishment of Commission on the Prevention of
				Weapons of Mass Destruction Proliferation and Terrorism.
					Sec. 1852. Purposes of Commission.
					Sec. 1853. Composition of Commission.
					Sec. 1854. Responsibilities of Commission.
					Sec. 1855. Powers of Commission.
					Sec. 1856. Nonapplicability of Federal Advisory Committee
				Act.
					Sec. 1857. Report.
					Sec. 1858. Termination.
					Sec. 1859. Funding.
					Title XIX—INTERNATIONAL COOPERATION ON ANTITERRORISM
				TECHNOLOGIES
					Sec. 1901. Promoting antiterrorism capabilities through
				international cooperation.
					Sec. 1902. Transparency of funds.
					Title XX—9/11 COMMISSION INTERNATIONAL IMPLEMENTATION
					Sec. 2001. Short title.
					Sec. 2002. Definition.
					Subtitle A—Quality Educational Opportunities in Predominantly
				Muslim Countries.
					Sec. 2011. Findings; Policy.
					Sec. 2012. International Muslim Youth Opportunity
				Fund.
					Sec. 2013. Annual report to Congress.
					Sec. 2014. Extension of program to provide grants to
				American-sponsored schools in predominantly Muslim Countries to provide
				scholarships.
					Subtitle B—Democracy and Development in the Broader Middle
				East Region
					Sec. 2021. Middle East Foundation.
					Subtitle C—Reaffirming United States Moral
				Leadership
					Sec. 2031. Advancing United States interests through public
				diplomacy.
					Sec. 2032. Oversight of international broadcasting.
					Sec. 2033. Expansion of United States scholarship, exchange,
				and library programs in predominantly Muslim countries.
					Sec. 2034. United States policy toward detainees.
					Subtitle D—Strategy for the United States relationship with
				Afghanistan, Pakistan, and Saudi Arabia
					Sec. 2041. Afghanistan.
					Sec. 2042. Pakistan.
					Sec. 2043. Saudi Arabia.
					Title XXI—ADVANCING DEMOCRATIC VALUES
					Sec. 2101. Short title.
					Sec. 2102. Findings.
					Sec. 2103. Statement of policy.
					Sec. 2104. Definitions.
					Subtitle A—Activities to Enhance the Promotion of
				Democracy
					Sec. 2111. Democracy Promotion at the Department of
				State.
					Sec. 2112. Democracy Fellowship Program.
					Sec. 2113. Investigations of violations of international
				humanitarian law.
					Subtitle B—Strategies and Reports on Human Rights and the
				Promotion of Democracy
					Sec. 2121. Strategies, priorities, and annual
				report.
					Sec. 2122. Translation of human rights reports.
					Subtitle C—Advisory Committee on Democracy Promotion and the
				Internet Website of the Department of State
					Sec. 2131. Advisory Committee on Democracy
				Promotion.
					Sec. 2132. Sense of Congress regarding the Internet website of
				the Department of State.
					Subtitle D—Training in Democracy and Human Rights;
				Incentives
					Sec. 2141. Training in democracy promotion and the protection
				of human rights.
					Sec. 2142. Sense of Congress regarding ADVANCE Democracy
				Award.
					Sec. 2143. Personnel policies at the Department of
				State.
					Subtitle E—Cooperation with Democratic Countries
					Sec. 2151. Cooperation with democratic countries.
					Subtitle F—Funding for Promotion of Democracy
					Sec. 2161. The United Nations Democracy Fund.
					Sec. 2162. United States democracy assistance
				programs.
					Title XXII—INTEROPERABLE EMERGENCY COMMUNICATIONS
					Sec. 2201. Interoperable emergency communications.
					Sec. 2202. Clarification of congressional intent.
					Sec. 2203. Cross border interoperability reports.
					Sec. 2204. Extension of short quorum.
					Sec. 2205. Requiring reports to be submitted to certain
				committees.
					Title XXIII—EMERGENCY COMMUNICATIONS MODERNIZATION
					Sec. 2301. Short title.
					Sec. 2302. Funding for program.
					Sec. 2303. NTIA coordination of E-911
				implementation.
					Title XXIV—MISCELLANEOUS PROVISIONS
					Sec. 2401. Quadrennial homeland security review.
					Sec. 2402. Sense of the Congress regarding the prevention of
				radicalization leading to ideologically-based violence.
					Sec. 2403. Requiring reports to be submitted to certain
				committees.
					Sec. 2404. Demonstration project.
					Sec. 2405. Under Secretary for Management of Department of
				Homeland Security.
				
			IHOMELAND SECURITY
			 GRANTS
			101.Homeland
			 Security Grant ProgramThe
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at
			 the end the following:
				
					XXHOMELAND SECURITY
				GRANTS
						2001.DefinitionsIn this title, the following definitions
				shall apply:
							(1)AdministratorThe
				term Administrator means the Administrator of the Federal
				Emergency Management Agency.
							(2)Appropriate
				committees of CongressThe term appropriate committees of
				Congress means—
								(A)the Committee on
				Homeland Security and Governmental Affairs of the Senate; and
								(B)those committees
				of the House of Representatives that the Speaker of the House of
				Representatives determines appropriate.
								(3)Critical
				infrastructure sectorsThe term critical infrastructure
				sectors means the following sectors, in both urban and rural
				areas:
								(A)Agriculture and
				food.
								(B)Banking and
				finance.
								(C)Chemical
				industries.
								(D)Commercial
				facilities.
								(E)Commercial nuclear
				reactors, materials, and waste.
								(F)Dams.
								(G)The defense
				industrial base.
								(H)Emergency
				services.
								(I)Energy.
								(J)Government
				facilities.
								(K)Information
				technology.
								(L)National monuments
				and icons.
								(M)Postal and
				shipping.
								(N)Public health and
				health care.
								(O)Telecommunications.
								(P)Transportation
				systems.
								(Q)Water.
								(4)Directly eligible
				tribeThe term directly eligible tribe means—
								(A)any Indian
				tribe—
									(i)that is located in
				the continental United States;
									(ii)that operates a
				law enforcement or emergency response agency with the capacity to respond to
				calls for law enforcement or emergency services;
									(iii)(I)that is located on or
				near an international border or a coastline bordering an ocean (including the
				Gulf of Mexico) or international waters;
										(II)that is located within 10 miles of a
				system or asset included on the prioritized critical infrastructure list
				established under section 210E(a)(2) or has such a system or asset within its
				territory;
										(III)that is located within or contiguous to
				1 of the 50 most populous metropolitan statistical areas in the United States;
				or
										(IV)the jurisdiction of which includes not
				less than 1,000 square miles of Indian country, as that term is defined in
				section 1151 of title 18, United States Code; and
										(iv)that certifies to
				the Secretary that a State has not provided funds under section 2003 or 2004 to
				the Indian tribe or consortium of Indian tribes for the purpose for which
				direct funding is sought; and
									(B)a consortium of
				Indian tribes, if each tribe satisfies the requirements of subparagraph
				(A).
								(5)Eligible
				metropolitan areaThe term eligible metropolitan
				area means any of the 100 most populous metropolitan statistical areas
				in the United States.
							(6)High-risk urban
				areaThe term high-risk urban area means a high-risk
				urban area designated under section 2003(b)(3)(A).
							(7)Indian
				tribeThe term Indian tribe has the meaning given
				that term in section 4(e) of the Indian
				Self-Determination Act (25 U.S.C. 450b(e)).
							(8)Metropolitan
				statistical areaThe term metropolitan statistical
				area means a metropolitan statistical area, as defined by the Office of
				Management and Budget.
							(9)National special
				security eventThe term National Special Security
				Event means a designated event that, by virtue of its political,
				economic, social, or religious significance, may be the target of terrorism or
				other criminal activity.
							(10)PopulationThe
				term population means population according to the most recent
				United States census population estimates available at the start of the
				relevant fiscal year.
							(11)Population
				densityThe term population density means population
				divided by land area in square miles.
							(12)Qualified
				intelligence analystThe term
				qualified intelligence analyst means an intelligence analyst (as
				that term is defined in section 210A(j)), including law enforcement
				personnel—
								(A)who has
				successfully completed training to ensure baseline proficiency in intelligence
				analysis and production, as determined by the Secretary, which may include
				training using a curriculum developed under section 209; or
								(B)whose experience
				ensures baseline proficiency in intelligence analysis and production equivalent
				to the training required under subparagraph (A), as determined by the
				Secretary.
								(13)Target
				capabilitiesThe term target capabilities means the
				target capabilities for Federal, State, local, and tribal government
				preparedness for which guidelines are required to be established under section
				646(a) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C.
				746(a)).
							(14)Tribal
				governmentThe term tribal government means the
				government of an Indian tribe.
							AGrants to States
				and High-Risk Urban Areas
							2002.Homeland
				Security Grant Programs
								(a)Grants
				AuthorizedThe Secretary, through the Administrator, may award
				grants under sections 2003 and 2004 to State, local, and tribal
				governments.
								(b)Programs Not
				AffectedThis subtitle shall not be construed to affect any of
				the following Federal programs:
									(1)Firefighter and
				other assistance programs authorized under the Federal Fire Prevention and
				Control Act of 1974 (15 U.S.C. 2201 et seq.).
									(2)Grants authorized
				under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
				U.S.C. 5121 et seq.).
									(3)Emergency Management Performance Grants
				under the amendments made by title II of the Implementing Recommendations of the 9/11 Commission Act of
				2007.
									(4)Grants to protect
				critical infrastructure, including port security grants authorized under
				section 70107 of title 46, United States Code, and the grants authorized under
				title XIV and XV of the Implementing
				Recommendations of the 9/11 Commission Act of 2007 and the
				amendments made by such titles.
									(5)The Metropolitan
				Medical Response System authorized under section 635 of the Post-Katrina
				Emergency Management Reform Act of 2006 (6 U.S.C. 723).
									(6)The Interoperable
				Emergency Communications Grant Program authorized under title XVIII.
									(7)Grant programs
				other than those administered by the Department.
									(c)Relationship to
				Other Laws
									(1)In
				generalThe grant programs authorized under sections 2003 and
				2004 shall supercede all grant programs authorized under section 1014 of the
				USA PATRIOT Act (42 U.S.C. 3714).
									(2)AllocationThe
				allocation of grants authorized under section 2003 or 2004 shall be governed by
				the terms of this subtitle and not by any other provision of law.
									2003.Urban Area
				Security Initiative
								(a)EstablishmentThere
				is established an Urban Area Security Initiative to provide grants to assist
				high-risk urban areas in preventing, preparing for, protecting against, and
				responding to acts of terrorism.
								(b)Assessment and
				designation of high-risk urban areas
									(1)In
				generalThe Administrator shall designate high-risk urban areas
				to receive grants under this section based on procedures under this
				subsection.
									(2)Initial
				assessment
										(A)In
				generalFor each fiscal year, the Administrator shall conduct an
				initial assessment of the relative threat, vulnerability, and consequences from
				acts of terrorism faced by each eligible metropolitan area, including
				consideration of—
											(i)the factors set
				forth in subparagraphs (A) through (H) and (K) of section 2007(a)(1);
				and
											(ii)information and
				materials submitted under subparagraph (B).
											(B)Submission of
				information by eligible metropolitan areasPrior to conducting
				each initial assessment under subparagraph (A), the Administrator shall provide
				each eligible metropolitan area with, and shall notify each eligible
				metropolitan area of, the opportunity to—
											(i)submit information
				that the eligible metropolitan area believes to be relevant to the
				determination of the threat, vulnerability, and consequences it faces from acts
				of terrorism; and
											(ii)review the risk
				assessment conducted by the Department of that eligible metropolitan area,
				including the bases for the assessment by the Department of the threat,
				vulnerability, and consequences from acts of terrorism faced by that eligible
				metropolitan area, and remedy erroneous or incomplete information.
											(3)Designation of
				high-risk urban areas
										(A)Designation
											(i)In
				generalFor each fiscal year, after conducting the initial
				assessment under paragraph (2), and based on that assessment, the Administrator
				shall designate high-risk urban areas that may submit applications for grants
				under this section.
											(ii)Additional
				areasNotwithstanding paragraph (2), the Administrator
				may—
												(I)in any case where
				an eligible metropolitan area consists of more than 1 metropolitan division (as
				that term is defined by the Office of Management and Budget) designate more
				than 1 high-risk urban area within a single eligible metropolitan area;
				and
												(II)designate an area
				that is not an eligible metropolitan area as a high-risk urban area based on
				the assessment by the Administrator of the relative threat, vulnerability, and
				consequences from acts of terrorism faced by the area.
												(iii)Rule of
				constructionNothing in this subsection may be construed to
				require the Administrator to—
												(I)designate all
				eligible metropolitan areas that submit information to the Administrator under
				paragraph (2)(B)(i) as high-risk urban areas; or
												(II)designate all
				areas within an eligible metropolitan area as part of the high-risk urban
				area.
												(B)Jurisdictions
				included in high-risk urban areas
											(i)In
				generalIn designating high-risk urban areas under subparagraph
				(A), the Administrator shall determine which jurisdictions, at a minimum, shall
				be included in each high-risk urban area.
											(ii)Additional
				jurisdictionsA high-risk urban area designated by the
				Administrator may, in consultation with the State or States in which such
				high-risk urban area is located, add additional jurisdictions to the high-risk
				urban area.
											(c)Application
									(1)In
				generalAn area designated as a high-risk urban area under
				subsection (b) may apply for a grant under this section.
									(2)Minimum contents
				of applicationIn an application for a grant under this section,
				a high-risk urban area shall submit—
										(A)a plan describing
				the proposed division of responsibilities and distribution of funding among the
				local and tribal governments in the high-risk urban area;
										(B)the name of an
				individual to serve as a high-risk urban area liaison with the Department and
				among the various jurisdictions in the high-risk urban area; and
										(C)such information in
				support of the application as the Administrator may reasonably require.
										(3)Annual
				applicationsApplicants for grants under this section shall apply
				or reapply on an annual basis.
									(4)State Review and
				Transmission
										(A)In
				generalTo ensure consistency with State homeland security plans,
				a high-risk urban area applying for a grant under this section shall submit its
				application to each State within which any part of that high-risk urban area is
				located for review before submission of such application to the
				Department.
										(B)DeadlineNot
				later than 30 days after receiving an application from a high-risk urban area
				under subparagraph (A), a State shall transmit the application to the
				Department.
										(C)Opportunity for
				State commentIf the Governor of a State determines that an
				application of a high-risk urban area is inconsistent with the State homeland
				security plan of that State, or otherwise does not support the application, the
				Governor shall—
											(i)notify the
				Administrator, in writing, of that fact; and
											(ii)provide an
				explanation of the reason for not supporting the application at the time of
				transmission of the application.
											(5)Opportunity to
				AmendIn considering applications for grants under this section,
				the Administrator shall provide applicants with a reasonable opportunity to
				correct defects in the application, if any, before making final awards.
									(d)Distribution of
				Awards
									(1)In
				generalIf the Administrator approves the application of a
				high-risk urban area for a grant under this section, the Administrator shall
				distribute the grant funds to the State or States in which that high-risk urban
				area is located.
									(2)State
				distribution of funds
										(A)In
				generalNot later than 45 days after the date that a State
				receives grant funds under paragraph (1), that State shall provide the
				high-risk urban area awarded that grant not less than 80 percent of the grant
				funds. Any funds retained by a State shall be expended on items, services, or
				activities that benefit the high-risk urban area.
										(B)Funds
				retainedA State shall provide each relevant high-risk urban area
				with an accounting of the items, services, or activities on which any funds
				retained by the State under subparagraph (A) were expended.
										(3)Interstate urban
				areasIf parts of a high-risk urban area awarded a grant under
				this section are located in 2 or more States, the Administrator shall
				distribute to each such State—
										(A)a portion of the
				grant funds in accordance with the proposed distribution set forth in the
				application; or
										(B)if no agreement on
				distribution has been reached, a portion of the grant funds determined by the
				Administrator to be appropriate.
										(4)Certifications
				regarding distribution of grant funds to high-risk urban areasA
				State that receives grant funds under paragraph (1) shall certify to the
				Administrator that the State has made available to the applicable high-risk
				urban area the required funds under paragraph (2).
									(e)Authorization of
				AppropriationsThere are authorized to be appropriated for grants
				under this section—
									(1)$850,000,000 for
				fiscal year 2008;
									(2)$950,000,000 for
				fiscal year 2009;
									(3)$1,050,000,000 for
				fiscal year 2010;
									(4)$1,150,000,000 for
				fiscal year 2011;
									(5)$1,300,000,000 for
				fiscal year 2012; and
									(6)such sums as are
				necessary for fiscal year 2013, and each fiscal year thereafter.
									2004.State Homeland
				Security Grant Program
								(a)EstablishmentThere
				is established a State Homeland Security Grant Program to assist State, local,
				and tribal governments in preventing, preparing for, protecting against, and
				responding to acts of terrorism.
								(b)Application
									(1)In
				generalEach State may apply for a grant under this section, and
				shall submit such information in support of the application as the
				Administrator may reasonably require.
									(2)Minimum contents
				of applicationThe Administrator shall require that each State
				include in its application, at a minimum—
										(A)the purpose for
				which the State seeks grant funds and the reasons why the State needs the grant
				to meet the target capabilities of that State;
										(B)a description of
				how the State plans to allocate the grant funds to local governments and Indian
				tribes; and
										(C)a budget showing
				how the State intends to expend the grant funds.
										(3)Annual
				applicationsApplicants for grants under this section shall apply
				or reapply on an annual basis.
									(c)Distribution to
				Local and Tribal Governments
									(1)In
				generalNot later than 45 days after receiving grant funds, any
				State receiving a grant under this section shall make available to local and
				tribal governments, consistent with the applicable State homeland security
				plan—
										(A)not less than 80
				percent of the grant funds;
										(B)with the consent
				of local and tribal governments, items, services, or activities having a value
				of not less than 80 percent of the amount of the grant; or
										(C)with the consent
				of local and tribal governments, grant funds combined with other items,
				services, or activities having a total value of not less than 80 percent of the
				amount of the grant.
										(2)Certifications
				regarding distribution of grant funds to local governmentsA
				State shall certify to the Administrator that the State has made the
				distribution to local and tribal governments required under paragraph
				(1).
									(3)Extension of
				periodThe Governor of a State may request in writing that the
				Administrator extend the period under paragraph (1) for an additional period of
				time. The Administrator may approve such a request if the Administrator
				determines that the resulting delay in providing grant funding to the local and
				tribal governments is necessary to promote effective investments to prevent,
				prepare for, protect against, or respond to acts of terrorism.
									(4)ExceptionParagraph
				(1) shall not apply to the District of Columbia, the Commonwealth of Puerto
				Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam,
				or the Virgin Islands.
									(5)Direct
				fundingIf a State fails to make the distribution to local or
				tribal governments required under paragraph (1) in a timely fashion, a local or
				tribal government entitled to receive such distribution may petition the
				Administrator to request that grant funds be provided directly to the local or
				tribal government.
									(d)Multistate
				applications
									(1)In
				generalInstead of, or in addition to, any application for a
				grant under subsection (b), 2 or more States may submit an application for a
				grant under this section in support of multistate efforts to prevent, prepare
				for, protect against, and respond to acts of terrorism.
									(2)Administration
				of grantIf a group of States applies for a grant under this
				section, such States shall submit to the Administrator at the time of
				application a plan describing—
										(A)the division of
				responsibilities for administering the grant; and
										(B)the distribution
				of funding among the States that are parties to the application.
										(e)Minimum
				Allocation
									(1)In
				generalIn allocating funds under this section, the Administrator
				shall ensure that—
										(A)except as provided
				in subparagraph (B), each State receives, from the funds appropriated for the
				State Homeland Security Grant Program established under this section, not less
				than an amount equal to—
											(i)0.375 percent of
				the total funds appropriated for grants under this section and section 2003 in
				fiscal year 2008;
											(ii)0.365 percent of
				the total funds appropriated for grants under this section and section 2003 in
				fiscal year 2009;
											(iii)0.36 percent of
				the total funds appropriated for grants under this section and section 2003 in
				fiscal year 2010;
											(iv)0.355 percent of
				the total funds appropriated for grants under this section and section 2003 in
				fiscal year 2011; and
											(v)0.35 percent of
				the total funds appropriated for grants under this section and section 2003 in
				fiscal year 2012 and in each fiscal year thereafter; and
											(B)for each fiscal
				year, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam,
				and the Virgin Islands each receive, from the funds appropriated for the State
				Homeland Security Grant Program established under this section, not less than
				an amount equal to 0.08 percent of the total funds appropriated for grants
				under this section and section 2003.
										(2)Effect of
				multistate award on State minimumAny portion of a multistate
				award provided to a State under subsection (d) shall be considered in
				calculating the minimum State allocation under this subsection.
									(f)Authorization of
				AppropriationsThere are authorized to be appropriated for grants
				under this section—
									(1)$950,000,000 for
				each of fiscal years 2008 through 2012; and
									(2)such sums as are
				necessary for fiscal year 2013, and each fiscal year thereafter.
									2005.Grants to
				directly eligible tribes
								(a)In
				generalNotwithstanding section 2004(b), the Administrator may
				award grants to directly eligible tribes under section 2004.
								(b)Tribal
				applicationsA directly eligible tribe may apply for a grant
				under section 2004 by submitting an application to the Administrator that
				includes, as appropriate, the information required for an application by a
				State under section 2004(b).
								(c)Consistency with
				State plans
									(1)In
				generalTo ensure consistency with any applicable State homeland
				security plan, a directly eligible tribe applying for a grant under section
				2004 shall provide a copy of its application to each State within which any
				part of the tribe is located for review before the tribe submits such
				application to the Department.
									(2)Opportunity for
				commentIf the Governor of a State determines that the
				application of a directly eligible tribe is inconsistent with the State
				homeland security plan of that State, or otherwise does not support the
				application, not later than 30 days after the date of receipt of that
				application the Governor shall—
										(A)notify the
				Administrator, in writing, of that fact; and
										(B)provide an
				explanation of the reason for not supporting the application.
										(d)Final
				authorityThe Administrator shall have final authority to approve
				any application of a directly eligible tribe. The Administrator shall notify
				each State within the boundaries of which any part of a directly eligible tribe
				is located of the approval of an application by the tribe.
								(e)PrioritizationThe
				Administrator shall allocate funds to directly eligible tribes in accordance
				with the factors applicable to allocating funds among States under section
				2007.
								(f)Distribution of
				awards to directly eligible tribesIf the Administrator awards
				funds to a directly eligible tribe under this section, the Administrator shall
				distribute the grant funds directly to the tribe and not through any
				State.
								(g)Minimum
				allocation
									(1)In
				generalIn allocating funds under this section, the Administrator
				shall ensure that, for each fiscal year, directly eligible tribes collectively
				receive, from the funds appropriated for the State Homeland Security Grant
				Program established under section 2004, not less than an amount equal to 0.1
				percent of the total funds appropriated for grants under sections 2003 and
				2004.
									(2)ExceptionThis
				subsection shall not apply in any fiscal year in which the
				Administrator—
										(A)receives fewer than
				5 applications under this section; or
										(B)does not approve
				at least 2 applications under this section.
										(h)Tribal
				liaisonA directly eligible tribe applying for a grant under
				section 2004 shall designate an individual to serve as a tribal liaison with
				the Department and other Federal, State, local, and regional government
				officials concerning preventing, preparing for, protecting against, and
				responding to acts of terrorism.
								(i)Eligibility for
				other fundsA directly eligible tribe that receives a grant under
				section 2004 may receive funds for other purposes under a grant from the State
				or States within the boundaries of which any part of such tribe is located and
				from any high-risk urban area of which it is a part, consistent with the
				homeland security plan of the State or high-risk urban area.
								(j)State
				obligations
									(1)In
				generalStates shall be responsible for allocating grant funds
				received under section 2004 to tribal governments in order to help those tribal
				communities achieve target capabilities not achieved through grants to directly
				eligible tribes.
									(2)Distribution of
				grant fundsWith respect to a grant to a State under section
				2004, an Indian tribe shall be eligible for funding directly from that State,
				and shall not be required to seek funding from any local government.
									(3)Imposition of
				requirementsA State may not impose unreasonable or unduly
				burdensome requirements on an Indian tribe as a condition of providing the
				Indian tribe with grant funds or resources under section 2004.
									(k)Rule of
				constructionNothing in this section shall be construed to affect
				the authority of an Indian tribe that receives funds under this
				subtitle.
								2006.Terrorism
				prevention
								(a)Law Enforcement
				Terrorism Prevention Program
									(1)In
				generalThe Administrator shall ensure that not less than 25
				percent of the total combined funds appropriated for grants under sections 2003
				and 2004 is used for law enforcement terrorism prevention activities.
									(2)Law enforcement
				terrorism prevention activitiesLaw enforcement terrorism
				prevention activities include—
										(A)information
				sharing and analysis;
										(B)target
				hardening;
										(C)threat
				recognition;
										(D)terrorist
				interdiction;
										(E)overtime expenses
				consistent with a State homeland security plan, including for the provision of
				enhanced law enforcement operations in support of Federal agencies, including
				for increased border security and border crossing enforcement;
										(F)establishing,
				enhancing, and staffing with appropriately qualified personnel State, local,
				and regional fusion centers that comply with the guidelines established under
				section 210A(i);
										(G)paying salaries
				and benefits for personnel, including individuals employed by the grant
				recipient on the date of the relevant grant application, to serve as qualified
				intelligence analysts;
										(H)any other activity
				permitted under the Fiscal Year 2007 Program Guidance of the Department for the
				Law Enforcement Terrorism Prevention Program; and
										(I)any other terrorism
				prevention activity authorized by the Administrator.
										(3)Participation of
				underrepresented communities in fusion centersThe Administrator
				shall ensure that grant funds described in paragraph (1) are used to support
				the participation, as appropriate, of law enforcement and other emergency
				response providers from rural and other underrepresented communities at risk
				from acts of terrorism in fusion centers.
									(b)Office for State
				and local law enforcement
									(1)EstablishmentThere
				is established in the Policy Directorate of the Department an Office for State
				and Local Law Enforcement, which shall be headed by an Assistant Secretary for
				State and Local Law Enforcement.
									(2)QualificationsThe
				Assistant Secretary for State and Local Law Enforcement shall have an
				appropriate background with experience in law enforcement, intelligence, and
				other counterterrorism functions.
									(3)Assignment of
				personnelThe Secretary shall assign to the Office for State and
				Local Law Enforcement permanent staff and, as appropriate and consistent with
				sections 506(c)(2), 821, and 888(d), other appropriate personnel detailed from
				other components of the Department to carry out the responsibilities under this
				subsection.
									(4)ResponsibilitiesThe
				Assistant Secretary for State and Local Law Enforcement shall—
										(A)lead the
				coordination of Department-wide policies relating to the role of State and
				local law enforcement in preventing, preparing for, protecting against, and
				responding to natural disasters, acts of terrorism, and other man-made
				disasters within the United States;
										(B)serve as a liaison
				between State, local, and tribal law enforcement agencies and the
				Department;
										(C)coordinate with the
				Office of Intelligence and Analysis to ensure the intelligence and information
				sharing requirements of State, local, and tribal law enforcement agencies are
				being addressed;
										(D)work with the
				Administrator to ensure that law enforcement and terrorism-focused grants to
				State, local, and tribal government agencies, including grants under sections
				2003 and 2004, the Commercial Equipment Direct Assistance Program, and other
				grants administered by the Department to support fusion centers and law
				enforcement-oriented programs, are appropriately focused on terrorism
				prevention activities;
										(E)coordinate with
				the Science and Technology Directorate, the Federal Emergency Management
				Agency, the Department of Justice, the National Institute of Justice, law
				enforcement organizations, and other appropriate entities to support the
				development, promulgation, and updating, as necessary, of national voluntary
				consensus standards for training and personal protective equipment to be used
				in a tactical environment by law enforcement officers; and
										(F)conduct, jointly with the Administrator, a
				study to determine the efficacy and feasibility of establishing specialized law
				enforcement deployment teams to assist State, local, and tribal governments in
				responding to natural disasters, acts of terrorism, or other man-made disasters
				and report on the results of that study to the appropriate committees of
				Congress.
										(5)Rule of
				constructionNothing in this
				subsection shall be construed to diminish, supercede, or replace the
				responsibilities, authorities, or role of the Administrator.
									2007.Prioritization
								(a)In
				generalIn allocating funds
				among States and high-risk urban areas applying for grants under section 2003
				or 2004, the Administrator shall consider, for each State or high-risk urban
				area—
									(1)its relative
				threat, vulnerability, and consequences from acts of terrorism, including
				consideration of—
										(A)its population,
				including appropriate consideration of military, tourist, and commuter
				populations;
										(B)its population
				density;
										(C)its history of
				threats, including whether it has been the target of a prior act of
				terrorism;
										(D)its degree of
				threat, vulnerability, and consequences related to critical infrastructure (for
				all critical infrastructure sectors) or key resources identified by the
				Administrator or the State homeland security plan, including threats,
				vulnerabilities, and consequences related to critical infrastructure or key
				resources in nearby jurisdictions;
										(E)the most current
				threat assessments available to the Department;
										(F)whether the State
				has, or the high-risk urban area is located at or near, an international
				border;
										(G)whether it has a
				coastline bordering an ocean (including the Gulf of Mexico) or international
				waters;
										(H)its likely need to
				respond to acts of terrorism occurring in nearby jurisdictions;
										(I)the extent to
				which it has unmet target capabilities;
										(J)in the case of a
				high-risk urban area, the extent to which that high-risk urban area
				includes—
											(i)those incorporated
				municipalities, counties, parishes, and Indian tribes within the relevant
				eligible metropolitan area, the inclusion of which will enhance regional
				efforts to prevent, prepare for, protect against, and respond to acts of
				terrorism; and
											(ii)other local and
				tribal governments in the surrounding area that are likely to be called upon to
				respond to acts of terrorism within the high-risk urban area; and
											(K)such other factors
				as are specified in writing by the Administrator; and
										(2)the anticipated
				effectiveness of the proposed use of the grant by the State or high-risk urban
				area in increasing the ability of that State or high-risk urban area to
				prevent, prepare for, protect against, and respond to acts of terrorism, to
				meet its target capabilities, and to otherwise reduce the overall risk to the
				high-risk urban area, the State, or the Nation.
									(b)Types of
				threatIn assessing threat under this section, the Administrator
				shall consider the following types of threat to critical infrastructure sectors
				and to populations in all areas of the United States, urban and rural:
									(1)Biological.
									(2)Chemical.
									(3)Cyber.
									(4)Explosives.
									(5)Incendiary.
									(6)Nuclear.
									(7)Radiological.
									(8)Suicide
				bombers.
									(9)Such other types
				of threat determined relevant by the Administrator.
									2008.Use of
				funds
								(a)Permitted
				usesGrants awarded under section 2003 or 2004 may be used to
				achieve target capabilities related to preventing, preparing for, protecting
				against, and responding to acts of terrorism, consistent with a State homeland
				security plan and relevant local, tribal, and regional homeland security plans,
				through—
									(1)developing and
				enhancing homeland security, emergency management, or other relevant plans,
				assessments, or mutual aid agreements;
									(2)designing,
				conducting, and evaluating training and exercises, including training and
				exercises conducted under section 512 of this Act and section 648 of the
				Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 748);
									(3)protecting a
				system or asset included on the prioritized critical infrastructure list
				established under section 210E(a)(2);
									(4)purchasing,
				upgrading, storing, or maintaining equipment, including computer hardware and
				software;
									(5)ensuring
				operability and achieving interoperability of emergency communications;
									(6)responding to an
				increase in the threat level under the Homeland Security Advisory System, or to
				the needs resulting from a National Special Security Event;
									(7)establishing,
				enhancing, and staffing with appropriately qualified personnel State, local,
				and regional fusion centers that comply with the guidelines established under
				section 210A(i);
									(8)enhancing school
				preparedness;
									(9)supporting public
				safety answering points;
									(10)paying salaries
				and benefits for personnel, including individuals employed by the grant
				recipient on the date of the relevant grant application, to serve as qualified
				intelligence analysts;
									(11)paying expenses
				directly related to administration of the grant, except that such expenses may
				not exceed 3 percent of the amount of the grant;
									(12)any activity
				permitted under the Fiscal Year 2007 Program Guidance of the Department for the
				State Homeland Security Grant Program, the Urban Area Security Initiative
				(including activities permitted under the full-time counterterrorism staffing
				pilot), or the Law Enforcement Terrorism Prevention Program; and
									(13)any other
				appropriate activity, as determined by the Administrator.
									(b)Limitations on
				use of funds
									(1)In
				generalFunds provided under section 2003 or 2004 may not be
				used—
										(A)to supplant State
				or local funds, except that nothing in this paragraph shall prohibit the use of
				grant funds provided to a State or high-risk urban area for otherwise
				permissible uses under subsection (a) on the basis that a State or high-risk
				urban area has previously used State or local funds to support the same or
				similar uses; or
										(B)for any State or
				local government cost-sharing contribution.
										(2)Personnel
										(A)In
				generalNot more than 50 percent of the amount awarded to a grant
				recipient under section 2003 or 2004 in any fiscal year may be used to pay for
				personnel, including overtime and backfill costs, in support of the permitted
				uses under subsection (a).
										(B)WaiverAt
				the request of the recipient of a grant under section 2003 or 2004, the
				Administrator may grant a waiver of the limitation under subparagraph
				(A).
										(3)Construction
										(A)In
				generalA grant awarded under section 2003 or 2004 may not be
				used to acquire land or to construct buildings or other physical
				facilities.
										(B)Exceptions
											(i)In
				generalNotwithstanding subparagraph (A), nothing in this
				paragraph shall prohibit the use of a grant awarded under section 2003 or 2004
				to achieve target capabilities related to preventing, preparing for, protecting
				against, or responding to acts of terrorism, including through the alteration
				or remodeling of existing buildings for the purpose of making such buildings
				secure against acts of terrorism.
											(ii)Requirements
				for exceptionNo grant awarded under section 2003 or 2004 may be
				used for a purpose described in clause (i) unless—
												(I)specifically
				approved by the Administrator;
												(II)any construction
				work occurs under terms and conditions consistent with the requirements under
				section 611(j)(9) of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5196(j)(9)); and
												(III)the amount
				allocated for purposes under clause (i) does not exceed the greater of
				$1,000,000 or 15 percent of the grant award.
												(4)RecreationGrants
				awarded under this subtitle may not be used for recreational or social
				purposes.
									(c)Multiple-Purpose
				FundsNothing in this subtitle shall be construed to prohibit
				State, local, or tribal governments from using grant funds under sections 2003
				and 2004 in a manner that enhances preparedness for disasters unrelated to acts
				of terrorism, if such use assists such governments in achieving target
				capabilities related to preventing, preparing for, protecting against, or
				responding to acts of terrorism.
								(d)Reimbursement of
				Costs
									(1)Paid-on-call or
				volunteer reimbursementIn addition to the activities described
				in subsection (a), a grant under section 2003 or 2004 may be used to provide a
				reasonable stipend to paid-on-call or volunteer emergency response providers
				who are not otherwise compensated for travel to or participation in training or
				exercises related to the purposes of this subtitle. Any such reimbursement
				shall not be considered compensation for purposes of rendering an emergency
				response provider an employee under the Fair Labor Standards Act of 1938 (29
				U.S.C. 201 et seq.).
									(2)Performance of
				Federal dutyAn applicant for a grant under section 2003 or 2004
				may petition the Administrator to use the funds from its grants under those
				sections for the reimbursement of the cost of any activity relating to
				preventing, preparing for, protecting against, or responding to acts of
				terrorism that is a Federal duty and usually performed by a Federal agency, and
				that is being performed by a State or local government under agreement with a
				Federal agency.
									(e)Flexibility in
				Unspent Homeland Security Grant FundsUpon request by the
				recipient of a grant under section 2003 or 2004, the Administrator may
				authorize the grant recipient to transfer all or part of the grant funds from
				uses specified in the grant agreement to other uses authorized under this
				section, if the Administrator determines that such transfer is in the interests
				of homeland security.
								(f)Equipment
				StandardsIf an applicant for a grant under section 2003 or 2004
				proposes to upgrade or purchase, with assistance provided under that grant, new
				equipment or systems that do not meet or exceed any applicable national
				voluntary consensus standards developed under section 647 of the Post-Katrina
				Emergency Management Reform Act of 2006 (6 U.S.C. 747), the applicant shall
				include in its application an explanation of why such equipment or systems will
				serve the needs of the applicant better than equipment or systems that meet or
				exceed such standards.
								BGrants
				Administration
							2021.Administration
				and coordination
								(a)Regional
				CoordinationThe Administrator shall ensure that—
									(1)all recipients of
				grants administered by the Department to prevent, prepare for, protect against,
				or respond to natural disasters, acts of terrorism, or other man-made disasters
				(excluding assistance provided under section 203, title IV, or title V of the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5133, 5170 et seq., and 5191 et seq.)) coordinate, as appropriate, their
				prevention, preparedness, and protection efforts with neighboring State, local,
				and tribal governments; and
									(2)all high-risk
				urban areas and other recipients of grants administered by the Department to
				prevent, prepare for, protect against, or respond to natural disasters, acts of
				terrorism, or other man-made disasters (excluding assistance provided under
				section 203, title IV, or title V of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5133, 5170 et seq., and 5191 et seq.)) that
				include or substantially affect parts or all of more than 1 State coordinate,
				as appropriate, across State boundaries, including, where appropriate, through
				the use of regional working groups and requirements for regional plans.
									(b)Planning
				Committees
									(1)In
				generalAny State or high-risk urban area receiving a grant under
				section 2003 or 2004 shall establish a planning committee to assist in
				preparation and revision of the State, regional, or local homeland security
				plan and to assist in determining effective funding priorities for grants under
				sections 2003 and 2004.
									(2)Composition
										(A)In
				generalThe planning committee shall include representatives of
				significant stakeholders, including—
											(i)local and tribal
				government officials; and
											(ii)emergency
				response providers, which shall include representatives of the fire service,
				law enforcement, emergency medical response, and emergency managers.
											(B)Geographic
				representationThe members of the planning committee shall be a
				representative group of individuals from the counties, cities, towns, and
				Indian tribes within the State or high-risk urban area, including, as
				appropriate, representatives of rural, high-population, and high-threat
				jurisdictions.
										(3)Existing
				planning committeesNothing in this subsection may be construed
				to require that any State or high-risk urban area create a planning committee
				if that State or high-risk urban area has established and uses a
				multijurisdictional planning committee or commission that meets the
				requirements of this subsection.
									(c)Interagency
				Coordination
									(1)In
				generalNot later than 12 months after the date of enactment of
				the Implementing Recommendations of the 9/11
				Commission Act of 2007, the Secretary (acting through the
				Administrator), the Attorney General, the Secretary of Health and Human
				Services, and the heads of other agencies providing assistance to State, local,
				and tribal governments for preventing, preparing for, protecting against, and
				responding to natural disasters, acts of terrorism, and other man-made
				disasters, shall jointly—
										(A)compile a
				comprehensive list of Federal grant programs for State, local, and tribal
				governments for preventing, preparing for, protecting against, and responding
				to natural disasters, acts of terrorism, and other man-made disasters;
										(B)compile the
				planning, reporting, application, and other requirements and guidance for the
				grant programs described in subparagraph (A);
										(C)develop
				recommendations, as appropriate, to—
											(i)eliminate redundant
				and duplicative requirements for State, local, and tribal governments,
				including onerous application and ongoing reporting requirements;
											(ii)ensure
				accountability of the programs to the intended purposes of such
				programs;
											(iii)coordinate
				allocation of grant funds to avoid duplicative or inconsistent purchases by the
				recipients;
											(iv)make the programs
				more accessible and user friendly to applicants; and
											(v)ensure the
				programs are coordinated to enhance the overall preparedness of the
				Nation;
											(D)submit the
				information and recommendations under subparagraphs (A), (B), and (C) to the
				appropriate committees of Congress; and
										(E)provide the appropriate committees of
				Congress, the Comptroller General, and any officer or employee of the
				Government Accountability Office with full access to any information collected
				or reviewed in preparing the submission under subparagraph (D).
										(2)Scope of
				taskNothing in this
				subsection shall authorize the elimination, or the alteration of the purposes,
				as delineated by statute, regulation, or guidance, of any grant program that
				exists on the date of the enactment of the Implementing Recommendations of the 9/11 Commission Act of
				2007, nor authorize the review or preparation of proposals on the
				elimination, or the alteration of such purposes, of any such grant
				program.
									(d)Sense of
				CongressIt is the sense of
				Congress that, in order to ensure that the Nation is most effectively able to
				prevent, prepare for, protect against, and respond to all hazards, including
				natural disasters, acts of terrorism, and other man-made disasters—
									(1)the Department
				should administer a coherent and coordinated system of both terrorism-focused
				and all-hazards grants;
									(2)there should be a
				continuing and appropriate balance between funding for terrorism-focused and
				all-hazards preparedness, as reflected in the authorizations of appropriations
				for grants under the amendments made by titles I and II, as applicable, of the
				Implementing Recommendations of the 9/11
				Commission Act of 2007; and
									(3)with respect to
				terrorism-focused grants, it is necessary to ensure both that the target
				capabilities of the highest risk areas are achieved quickly and that basic
				levels of preparedness, as measured by the attainment of target capabilities,
				are achieved nationwide.
									2022.Accountability
								(a)Audits of grant
				programs
									(1)Compliance
				requirements
										(A)Audit
				requirementEach recipient of a grant administered by the
				Department that expends not less than $500,000 in Federal funds during its
				fiscal year shall submit to the Administrator a copy of the organization-wide
				financial and compliance audit report required under chapter 75 of title 31,
				United States Code.
										(B)Access to
				informationThe Department and each recipient of a grant
				administered by the Department shall provide the Comptroller General and any
				officer or employee of the Government Accountability Office with full access to
				information regarding the activities carried out related to any grant
				administered by the Department.
										(C)Improper
				paymentsConsistent with the Improper Payments Information Act of
				2002 (31 U.S.C. 3321 note), for each of the grant programs under sections 2003
				and 2004 of this title and section 662 of the Post-Katrina Emergency Management
				Reform Act of 2006 (6 U.S.C. 762), the Administrator shall specify policies and
				procedures for—
											(i)identifying
				activities funded under any such grant program that are susceptible to
				significant improper payments; and
											(ii)reporting any
				improper payments to the Department.
											(2)Agency program
				review
										(A)In
				generalNot less than once every 2 years, the Administrator shall
				conduct, for each State and high-risk urban area receiving a grant administered
				by the Department, a programmatic and financial review of all grants awarded by
				the Department to prevent, prepare for, protect against, or respond to natural
				disasters, acts of terrorism, or other man-made disasters, excluding assistance
				provided under section 203, title IV, or title V of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133, 5170 et seq., and
				5191 et seq.).
										(B)ContentsEach
				review under subparagraph (A) shall, at a minimum, examine—
											(i)whether the funds
				awarded were used in accordance with the law, program guidance, and State
				homeland security plans or other applicable plans; and
											(ii)the extent to
				which funds awarded enhanced the ability of a grantee to prevent, prepare for,
				protect against, and respond to natural disasters, acts of terrorism, and other
				man-made disasters.
											(C)Authorization of
				appropriationsIn addition to any other amounts authorized to be
				appropriated to the Administrator, there are authorized to be appropriated to
				the Administrator for reviews under this paragraph—
											(i)$8,000,000 for
				each of fiscal years 2008, 2009, and 2010; and
											(ii)such sums as are
				necessary for fiscal year 2011, and each fiscal year thereafter.
											(3)Office of
				Inspector General performance audits
										(A)In
				generalIn order to ensure the effective and appropriate use of
				grants administered by the Department, the Inspector General of the Department
				each year shall conduct audits of a sample of States and high-risk urban areas
				that receive grants administered by the Department to prevent, prepare for,
				protect against, or respond to natural disasters, acts of terrorism, or other
				man-made disasters, excluding assistance provided under section 203, title IV,
				or title V of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5133, 5170 et seq., and 5191 et seq.).
										(B)Determining
				samplesThe sample selected for audits under subparagraph (A)
				shall be—
											(i)of
				an appropriate size to—
												(I)assess the overall
				integrity of the grant programs described in subparagraph (A); and
												(II)act as a
				deterrent to financial mismanagement; and
												(ii)selected based
				on—
												(I)the size of the
				grants awarded to the recipient;
												(II)the past grant
				management performance of the recipient;
												(III)concerns
				identified by the Administrator, including referrals from the Administrator;
				and
												(IV)such other
				factors as determined by the Inspector General of the Department.
												(C)Comprehensive
				auditingDuring the 7-year period beginning on the date of
				enactment of the Implementing Recommendations
				of the 9/11 Commission Act of 2007, the Inspector General of the
				Department shall conduct not fewer than 1 audit of each State that receives
				funds under a grant under section 2003 or 2004.
										(D)Report by the
				inspector general
											(i)In
				generalThe Inspector General of the Department shall submit to
				the appropriate committees of Congress an annual consolidated report regarding
				the audits completed during the fiscal year before the date of that
				report.
											(ii)ContentsEach
				report submitted under clause (i) shall describe, for the fiscal year before
				the date of that report—
												(I)the audits
				conducted under subparagraph (A);
												(II)the findings of
				the Inspector General with respect to the audits conducted under subparagraph
				(A);
												(III)whether the funds
				awarded were used in accordance with the law, program guidance, and State
				homeland security plans and other applicable plans; and
												(IV)the extent to
				which funds awarded enhanced the ability of a grantee to prevent, prepare for,
				protect against, and respond to natural disasters, acts of terrorism and other
				man-made disasters.
												(iii)DeadlineFor
				each year, the report required under clause (i) shall be submitted not later
				than December 31.
											(E)Public
				availability on websiteThe Inspector General of the Department
				shall make each audit conducted under subparagraph (A) available on the website
				of the Inspector General, subject to redaction as the Inspector General
				determines necessary to protect classified and other sensitive
				information.
										(F)Provision of
				information to AdministratorThe Inspector General of the
				Department shall provide to the Administrator any findings and recommendations
				from audits conducted under subparagraph (A).
										(G)Evaluation of
				grants management and oversightNot later than 1 year after the
				date of enactment of the Implementing
				Recommendations of the 9/11 Commission Act of 2007, the Inspector
				General of the Department shall review and evaluate the grants management and
				oversight practices of the Federal Emergency Management Agency, including
				assessment of and recommendations relating to—
											(i)the skills,
				resources, and capabilities of the workforce; and
											(ii)any additional
				resources and staff necessary to carry out such management and
				oversight.
											(H)Authorization of
				appropriationsIn addition to any other amounts authorized to be
				appropriated to the Inspector General of the Department, there are authorized
				to be appropriated to the Inspector General of the Department for audits under
				subparagraph (A)—
											(i)$8,500,000 for
				each of fiscal years 2008, 2009, and 2010; and
											(ii)such sums as are
				necessary for fiscal year 2011, and each fiscal year thereafter.
											(4)Performance
				assessmentIn order to ensure that States and high-risk urban
				areas are using grants administered by the Department appropriately to meet
				target capabilities and preparedness priorities, the Administrator
				shall—
										(A)ensure that any
				such State or high-risk urban area conducts or participates in exercises under
				section 648(b) of the Post-Katrina Emergency Management Reform Act of 2006 (6
				U.S.C. 748(b));
										(B)use performance
				metrics in accordance with the comprehensive assessment system under section
				649 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 749)
				and ensure that any such State or high-risk urban area regularly tests its
				progress against such metrics through the exercises required under subparagraph
				(A);
										(C)use the remedial
				action management program under section 650 of the Post-Katrina Emergency
				Management Reform Act of 2006 (6 U.S.C. 750); and
										(D)ensure that each
				State receiving a grant administered by the Department submits a report to the
				Administrator on its level of preparedness, as required by section 652(c) of
				the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C.
				752(c)).
										(5)Consideration of
				assessmentsIn conducting program reviews and performance audits
				under paragraphs (2) and (3), the Administrator and the Inspector General of
				the Department shall take into account the performance assessment elements
				required under paragraph (4).
									(6)Recovery
				auditsThe Administrator shall conduct a recovery audit (as that
				term is defined by the Director of the Office of Management and Budget under
				section 3561 of title 31, United States Code) for any grant administered by the
				Department with a total value of not less than $1,000,000, if the Administrator
				finds that—
										(A)a financial audit
				has identified improper payments that can be recouped; and
										(B)it is cost
				effective to conduct a recovery audit to recapture the targeted funds.
										(7)Remedies for
				Noncompliance
										(A)In
				generalIf, as a result of a review or audit under this
				subsection or otherwise, the Administrator finds that a recipient of a grant
				under this title has failed to substantially comply with any provision of law
				or with any regulations or guidelines of the Department regarding eligible
				expenditures, the Administrator shall—
											(i)reduce the amount
				of payment of grant funds to the recipient by an amount equal to the amount of
				grants funds that were not properly expended by the recipient;
											(ii)limit the use of
				grant funds to programs, projects, or activities not affected by the failure to
				comply;
											(iii)refer the matter
				to the Inspector General of the Department for further investigation;
											(iv)terminate any
				payment of grant funds to be made to the recipient; or
											(v)take such other
				action as the Administrator determines appropriate.
											(B)Duration of
				penaltyThe Administrator shall apply an appropriate penalty
				under subparagraph (A) until such time as the Administrator determines that the
				grant recipient is in full compliance with the law and with applicable
				guidelines or regulations of the Department.
										(b)Reports by grant
				recipients
									(1)Quarterly
				reports on homeland security spending
										(A)In
				generalAs a condition of receiving a grant under section 2003 or
				2004, a State, high-risk urban area, or directly eligible tribe shall, not
				later than 30 days after the end of each Federal fiscal quarter, submit to the
				Administrator a report on activities performed using grant funds during that
				fiscal quarter.
										(B)ContentsEach
				report submitted under subparagraph (A) shall at a minimum include, for the
				applicable State, high-risk urban area, or directly eligible tribe, and each
				subgrantee thereof—
											(i)the amount
				obligated to that recipient under section 2003 or 2004 in that quarter;
											(ii)the amount of
				funds received and expended under section 2003 or 2004 by that recipient in
				that quarter; and
											(iii)a summary
				description of expenditures made by that recipient using such funds, and the
				purposes for which such expenditures were made.
											(C)End-of-year
				reportThe report submitted under subparagraph (A) by a State,
				high-risk urban area, or directly eligible tribe relating to the last quarter
				of any fiscal year shall include—
											(i)the amount and
				date of receipt of all funds received under the grant during that fiscal
				year;
											(ii)the identity of,
				and amount provided to, any subgrantee for that grant during that fiscal
				year;
											(iii)the amount and
				the dates of disbursements of all such funds expended in compliance with
				section 2021(a)(1) or under mutual aid agreements or other sharing arrangements
				that apply within the State, high-risk urban area, or directly eligible tribe,
				as applicable, during that fiscal year; and
											(iv)how the funds
				were used by each recipient or subgrantee during that fiscal year.
											(2)Annual
				reportAny State applying for a grant under section 2004 shall
				submit to the Administrator annually a State preparedness report, as required
				by section 652(c) of the Post-Katrina Emergency Management Reform Act of 2006
				(6 U.S.C. 752(c)).
									(c)Reports by the
				Administrator
									(1)Federal
				Preparedness ReportThe Administrator shall submit to the
				appropriate committees of Congress annually the Federal Preparedness Report
				required under section 652(a) of the Post-Katrina Emergency Management Reform
				Act of 2006 (6 U.S.C. 752(a)).
									(2)Risk
				assessment
										(A)In
				generalFor each fiscal year, the Administrator shall provide to
				the appropriate committees of Congress a detailed and comprehensive explanation
				of the methodologies used to calculate risk and compute the allocation of funds
				for grants administered by the Department, including—
											(i)all variables
				included in the risk assessment and the weights assigned to each such
				variable;
											(ii)an explanation of
				how each such variable, as weighted, correlates to risk, and the basis for
				concluding there is such a correlation; and
											(iii)any change in
				the methodologies from the previous fiscal year, including changes in variables
				considered, weighting of those variables, and computational methods.
											(B)Classified
				annexThe information required under subparagraph (A) shall be
				provided in unclassified form to the greatest extent possible, and may include
				a classified annex if necessary.
										(C)DeadlineFor
				each fiscal year, the information required under subparagraph (A) shall be
				provided on the earlier of—
											(i)October 31;
				or
											(ii)30
				days before the issuance of any program guidance for grants administered by the
				Department.
											(3)Tribal funding
				reportAt the end of each fiscal year, the Administrator shall
				submit to the appropriate committees of Congress a report setting forth the
				amount of funding provided during that fiscal year to Indian tribes under any
				grant program administered by the Department, whether provided directly or
				through a subgrant from a State or high-risk urban
				area.
									.
			102.Other
			 amendments to the Homeland Security Act of 2002
				(a)National
			 Advisory CouncilSection
			 508(b) of the Homeland Security Act of 2002 (6 U.S.C. 318(b)) is
			 amended—
					(1)by striking
			 The National Advisory the first place that term appears and
			 inserting the following:
						
							(1)In
				generalThe National
				Advisory
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)Consultation on
				grantsTo ensure input from and coordination with State, local,
				and tribal governments and emergency response providers, the Administrator
				shall regularly consult and work with the National Advisory Council on the
				administration and assessment of grant programs administered by the Department,
				including with respect to the development of program guidance and the
				development and evaluation of risk-assessment methodologies, as
				appropriate.
							.
					(b)Evacuation
			 PlanningSection 512(b)(5)(A) of the Homeland Security Act of
			 2002 (6 U.S.C. 321a(b)(5)(A)) is amended by inserting , including the
			 elderly after needs.
				103.Amendments to
			 the Post-Katrina Emergency Management Reform Act of 2006
				(a)Funding
			 efficacySection 652(a)(2) of the Post-Katrina Emergency
			 Management Reform Act of 2006 (6 U.S.C. 752(a)(2)) is amended—
					(1)in subparagraph
			 (C), by striking and at the end;
					(2)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(E)an evaluation of
				the extent to which grants administered by the Department, including grants
				under title XX of the Homeland Security Act of 2002—
								(i)have contributed
				to the progress of State, local, and tribal governments in achieving target
				capabilities; and
								(ii)have led to the
				reduction of risk from natural disasters, acts of terrorism, or other man-made
				disasters nationally and in State, local, and tribal
				jurisdictions.
								.
					(b)State
			 preparedness reportSection 652(c)(2)(D) of the Post-Katrina
			 Emergency Management Reform Act of 2006 (6 U.S.C. 752(c)(2)(D)) is amended by
			 striking an assessment of resource needs and inserting a
			 discussion of the extent to which target capabilities identified in the
			 applicable State homeland security plan and other applicable plans remain unmet
			 and an assessment of resources needed.
				104.Technical and
			 conforming amendments
				(a)In
			 generalThe Homeland Security
			 Act of 2002 (6 U.S.C. 101 et seq.) is amended—
					(1)by redesignating
			 title XVIII, as added by the SAFE Port Act (Public Law 109–347; 120 Stat.
			 1884), as title XIX;
					(2)by redesignating
			 sections 1801 through 1806, as added by the SAFE Port Act (Public Law 109–347;
			 120 Stat. 1884), as sections 1901 through 1906, respectively;
					(3)in section
			 1904(a), as so redesignated, by striking section 1802 and
			 inserting section 1902;
					(4)in section 1906,
			 as so redesignated, by striking section 1802(a) each place that
			 term appears and inserting section 1902(a); and
					(5)in the table of
			 contents in section 1(b), by striking the items relating to title XVIII and
			 sections 1801 through 1806, as added by the SAFE Port Act (Public Law 109–347;
			 120 Stat. 1884), and inserting the following:
						
							
								Title XIX—DOMESTIC NUCLEAR DETECTION
				OFFICE
								Sec. 1901. Domestic Nuclear Detection
				Office.
								Sec. 1902. Mission of Office.
								Sec. 1903. Hiring authority.
								Sec. 1904. Testing authority.
								Sec. 1905. Relationship to other
				Department entities and Federal agencies.
								Sec. 1906. Contracting and grant making
				authorities.
								Title XX—HOMELAND SECURITY GRANTS
								Sec. 2001. Definitions.
								Subtitle A—Grants to States and High-Risk Urban
				Areas
								Sec. 2002. Homeland Security Grant Programs.
								Sec. 2003. Urban Area Security Initiative.
								Sec. 2004. State Homeland Security Grant Program.
								Sec. 2005. Grants to directly eligible tribes.
								Sec. 2006. Terrorism prevention.
								Sec. 2007. Prioritization.
								Sec. 2008. Use of funds.
								Subtitle B—Grants Administration
								Sec. 2021. Administration and coordination.
								Sec. 2022. Accountability.
							
							.
					IIEMERGENCY
			 MANAGEMENT PERFORMANCE GRANTS
			201.Emergency
			 management performance grant programSection 662 of the Post-Katrina Emergency
			 Management Reform Act of 2006 (6 U.S.C. 762) is amended to read as
			 follows:
				
					662.Emergency
				management performance grants program
						(a)DefinitionsIn
				this section—
							(1)the term
				program means the emergency management performance grants
				program described in subsection (b); and
							(2)the term
				State has the meaning given that term in section 102 of the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5122).
							(b)In
				generalThe Administrator of the Federal Emergency Management
				Agency shall continue implementation of an emergency management performance
				grants program, to make grants to States to assist State, local, and tribal
				governments in preparing for all hazards, as authorized by the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
				seq.).
						(c)Federal
				ShareExcept as otherwise specifically provided by title VI of
				the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5121 et seq.), the Federal share of the cost of an activity carried out using
				funds made available under the program shall not exceed 50 percent.
						(d)ApportionmentFor
				fiscal year 2008, and each fiscal year thereafter, the Administrator shall
				apportion the amounts appropriated to carry out the program among the States as
				follows:
							(1)Baseline
				amountThe Administrator shall first apportion 0.25 percent of
				such amounts to each of American Samoa, the Commonwealth of the Northern
				Mariana Islands, Guam, and the Virgin Islands and 0.75 percent of such amounts
				to each of the remaining States.
							(2)RemainderThe
				Administrator shall apportion the remainder of such amounts in the ratio
				that—
								(A)the population of
				each State; bears to
								(B)the population of
				all States.
								(e)Consistency in
				allocationNotwithstanding subsection (d), in any fiscal year
				before fiscal year 2013 in which the appropriation for grants under this
				section is equal to or greater than the appropriation for emergency management
				performance grants in fiscal year 2007, no State shall receive an amount under
				this section for that fiscal year less than the amount that State received in
				fiscal year 2007.
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out the program—
							(1)for fiscal year
				2008, $400,000,000;
							(2)for fiscal year
				2009, $535,000,000;
							(3)for fiscal year
				2010, $680,000,000;
							(4)for fiscal year
				2011, $815,000,000; and
							(5)for fiscal year
				2012,
				$950,000,000.
							.
			202.Grants for
			 construction of emergency operations centersSection 614 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196c) is amended to
			 read as follows:
				
					614.Grants for
				construction of emergency operations centers
						(a)GrantsThe
				Administrator of the Federal Emergency Management Agency may make grants to
				States under this title for equipping, upgrading, and constructing State and
				local emergency operations centers.
						(b)Federal
				shareNotwithstanding any other provision of this title, the
				Federal share of the cost of an activity carried out using amounts from grants
				made under this section shall not exceed 75
				percent.
						.
			IIIENSURING
			 COMMUNICATIONS INTEROPERABILITY FOR FIRST RESPONDERS
			301.Interoperable
			 emergency communications grant program
				(a)EstablishmentTitle
			 XVIII of the Homeland Security Act of 2002 (6 U.S.C. 571 et seq.) is amended by
			 adding at the end the following new section:
					
						1809.Interoperable
				emergency communications grant program
							(a)EstablishmentThe Secretary shall establish the
				Interoperable Emergency Communications Grant Program to make grants to States
				to carry out initiatives to improve local, tribal, statewide, regional,
				national and, where appropriate, international interoperable emergency
				communications, including communications in collective response to natural
				disasters, acts of terrorism, and other man-made disasters.
							(b)PolicyThe
				Director for Emergency Communications shall ensure that a grant awarded to a
				State under this section is consistent with the policies established pursuant
				to the responsibilities and authorities of the Office of Emergency
				Communications under this title, including ensuring that activities funded by
				the grant—
								(1)comply with the
				statewide plan for that State required by section 7303(f) of the Intelligence
				Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(f)); and
								(2)comply with the
				National Emergency Communications Plan under section 1802, when
				completed.
								(c)Administration
								(1)In
				generalThe Administrator of the Federal Emergency Management
				Agency shall administer the Interoperable Emergency Communications Grant
				Program pursuant to the responsibilities and authorities of the Administrator
				under title V of the Act.
								(2)GuidanceIn
				administering the grant program, the Administrator shall ensure that the use of
				grants is consistent with guidance established by the Director of Emergency
				Communications pursuant to section 7303(a)(1)(H) of the Intelligence Reform and
				Terrorism Prevention Act of 2004 (6 U.S.C. 194(a)(1)(H)).
								(d)Use of
				fundsA State that receives a grant under this section shall use
				the grant to implement that State’s Statewide Interoperability Plan required
				under section 7303(f) of the Intelligence Reform and Terrorism Prevention Act
				of 2004 (6 U.S.C. 194(f)) and approved under subsection (e), and to assist with
				activities determined by the Secretary to be integral to interoperable
				emergency communications.
							(e)Approval of
				plans
								(1)Approval as
				condition of grantBefore a
				State may receive a grant under this section, the Director of Emergency
				Communications shall approve the State’s Statewide Interoperable Communications
				Plan required under section 7303(f) of the Intelligence Reform and Terrorism
				Prevention Act of 2004 (6 U.S.C. 194(f)).
								(2)Plan
				requirementsIn approving a plan under this subsection, the
				Director of Emergency Communications shall ensure that the plan—
									(A)is designed to
				improve interoperability at the city, county, regional, State and interstate
				level;
									(B)considers any
				applicable local or regional plan; and
									(C)complies, to the
				maximum extent practicable, with the National Emergency Communications Plan
				under section 1802.
									(3)Approval of
				revisionsThe Director of Emergency Communications may approve
				revisions to a State’s plan if the Director determines that doing so is likely
				to further interoperability.
								(f)Limitations on
				uses of funds
								(1)In
				generalThe recipient of a grant under this section may not use
				the grant—
									(A)to supplant State
				or local funds;
									(B)for any State or
				local government cost-sharing contribution; or
									(C)for recreational
				or social purposes.
									(2)PenaltiesIn
				addition to other remedies currently available, the Secretary may take such
				actions as necessary to ensure that recipients of grant funds are using the
				funds for the purpose for which they were intended.
								(g)Limitations on
				award of grants
								(1)National
				Emergency Communications Plan requiredThe Secretary may not
				award a grant under this section before the date on which the Secretary
				completes and submits to Congress the National Emergency Communications Plan
				required under section 1802.
								(2)Voluntary
				consensus standardsThe Secretary may not award a grant to a
				State under this section for the purchase of equipment that does not meet
				applicable voluntary consensus standards, unless the State demonstrates that
				there are compelling reasons for such purchase.
								(h)Award of
				grantsIn approving applications and awarding grants under this
				section, the Secretary shall consider—
								(1)the risk posed to
				each State by natural disasters, acts of terrorism, or other manmade disasters,
				including—
									(A)the likely need of
				a jurisdiction within the State to respond to such risk in nearby
				jurisdictions;
									(B)the degree of
				threat, vulnerability, and consequences related to critical infrastructure
				(from all critical infrastructure sectors) or key resources identified by the
				Administrator or the State homeland security and emergency management plans,
				including threats to, vulnerabilities of, and consequences from damage to
				critical infrastructure and key resources in nearby jurisdictions;
									(C)the size of the
				population and density of the population of the State, including appropriate
				consideration of military, tourist, and commuter populations;
									(D)whether the State
				is on or near an international border;
									(E)whether the State
				encompasses an economically significant border crossing; and
									(F)whether the State
				has a coastline bordering an ocean, a major waterway used for interstate
				commerce, or international waters; and
									(2)the anticipated
				effectiveness of the State’s proposed use of grant funds to improve
				interoperability.
								(i)Opportunity to
				amend applicationsIn considering applications for grants under
				this section, the Administrator shall provide applicants with a reasonable
				opportunity to correct defects in the application, if any, before making final
				awards.
							(j)Minimum grant
				amounts
								(1)StatesIn
				awarding grants under this section, the Secretary shall ensure that for each
				fiscal year, except as provided in paragraph (2), no State receives a grant in
				an amount that is less than the following percentage of the total amount
				appropriated for grants under this section for that fiscal year:
									(A)For fiscal year
				2008, 0.50 percent.
									(B)For fiscal year
				2009, 0.50 percent.
									(C)For fiscal year
				2010, 0.45 percent.
									(D)For fiscal year
				2011, 0.40 percent.
									(E)For fiscal year
				2012 and each subsequent fiscal year, 0.35 percent.
									(2)Territories and
				possessionsIn awarding
				grants under this section, the Secretary shall ensure that for each fiscal
				year, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam,
				and the Virgin Islands each receive grants in amounts that are not less than
				0.08 percent of the total amount appropriated for grants under this section for
				that fiscal year.
								(k)CertificationEach
				State that receives a grant under this section shall certify that the grant is
				used for the purpose for which the funds were intended and in compliance with
				the State’s approved Statewide Interoperable Communications Plan.
							(l)State
				responsibilities
								(1)Availability of
				funds to local and tribal governmentsNot later than 45 days
				after receiving grant funds, any State that receives a grant under this section
				shall obligate or otherwise make available to local and tribal
				governments—
									(A)not less than 80
				percent of the grant funds;
									(B)with the consent of
				local and tribal governments, eligible expenditures having a value of not less
				than 80 percent of the amount of the grant; or
									(C)grant funds
				combined with other eligible expenditures having a total value of not less than
				80 percent of the amount of the grant.
									(2)Allocation of
				fundsA State that receives a grant under this section shall
				allocate grant funds to tribal governments in the State to assist tribal
				communities in improving interoperable communications, in a manner consistent
				with the Statewide Interoperable Communications Plan. A State may not impose
				unreasonable or unduly burdensome requirements on a tribal government as a
				condition of providing grant funds or resources to the tribal
				government.
								(3)PenaltiesIf
				a State violates the requirements of this subsection, in addition to other
				remedies available to the Secretary, the Secretary may terminate or reduce the
				amount of the grant awarded to that State or transfer grant funds previously
				awarded to the State directly to the appropriate local or tribal
				government.
								(m)Reports
								(1)Annual reports
				by State grant recipientsA
				State that receives a grant under this section shall annually submit to the
				Director of Emergency Communications a report on the progress of the State in
				implementing that State’s Statewide Interoperable Communications Plans required
				under section 7303(f) of the Intelligence Reform and Terrorism Prevention Act
				of 2004 (6 U.S.C. 194(f)) and achieving interoperability at the city, county,
				regional, State, and interstate levels. The Director shall make the reports
				publicly available, including by making them available on the Internet website
				of the Office of Emergency Communications, subject to any redactions that the
				Director determines are necessary to protect classified or other sensitive
				information.
								(2)Annual reports
				to CongressAt least once
				each year, the Director of Emergency Communications shall submit to Congress a
				report on the use of grants awarded under this section and any progress in
				implementing Statewide Interoperable Communications Plans and improving
				interoperability at the city, county, regional, State, and interstate level, as
				a result of the award of such grants.
								(n)Rule of
				constructionNothing in this section shall be construed or
				interpreted to preclude a State from using a grant awarded under this section
				for interim or long-term Internet Protocol-based interoperable
				solutions.
							(o)Authorization of
				appropriationsThere are authorized to be appropriated for grants
				under this section—
								(1)for fiscal year
				2008, such sums as may be necessary;
								(2)for each of fiscal
				years 2009 through 2012, $400,000,000; and
								(3)for each
				subsequent fiscal year, such sums as may be
				necessary.
								.
				(b)Clerical
			 AmendmentThe table of
			 contents in section l(b) of such Act is amended by inserting after the item
			 relating to section 1808 the following:
					
						
							Sec. 1809. Interoperable Emergency
				Communications Grant
				Program.
						
						.
				(c)Interoperable
			 communications plansSection 7303 of the Intelligence Reform and
			 Terrorist Prevention Act of 2004 (6 U.S.C. 194) is amended—
					(1)in subsection
			 (f)—
						(A)in paragraph (4),
			 by striking and at the end;
						(B)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
						(C)by adding at the
			 end the following:
							
								(6)include
				information on the governance structure used to develop the plan, including
				such information about all agencies and organizations that participated in
				developing the plan and the scope and timeframe of the plan; and
								(7)describe the
				method by which multi-jurisdictional, multidisciplinary input is provided from
				all regions of the jurisdiction, including any high-threat urban areas located
				in the jurisdiction, and the process for continuing to incorporate such
				input.
								;
						(2)in subsection
			 (g)(1), by striking or video and inserting and
			 video.
					(d)National
			 emergency communications planSection 1802(c) of the Homeland
			 Security Act of 2002 (6 U.S.C. 652(c)) is amended—
					(1)in paragraph (8),
			 by striking and at the end;
					(2)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(10)set a date,
				including interim benchmarks, as appropriate, by which State, local, and tribal
				governments, Federal departments and agencies, and emergency response providers
				expect to achieve a baseline level of national interoperable communications, as
				that term is defined under section 7303(g)(1) of the Intelligence Reform and
				Terrorism Prevention Act of 2004 (6 U.S.C.
				194(g)(1)).
							.
					302.Border
			 interoperability demonstration project
				(a)In
			 generalTitle XVIII of the
			 Homeland Security Act of 2002 (6 U.S.C. 571 et seq.) is amended by adding at
			 the end the following new section:
					
						1810.Border
				interoperability demonstration project
							(a)In
				General
								(1)EstablishmentThe
				Secretary, acting through the Director of the Office of Emergency
				Communications (referred to in this section as the Director),
				and in coordination with the Federal Communications Commission and the
				Secretary of Commerce, shall establish an International Border Community
				Interoperable Communications Demonstration Project (referred to in this section
				as the demonstration project).
								(2)Minimum number
				of communitiesThe Director shall select no fewer than 6
				communities to participate in a demonstration project.
								(3)Location of
				communitiesNo fewer than 3 of the communities selected under
				paragraph (2) shall be located on the northern border of the United States and
				no fewer than 3 of the communities selected under paragraph (2) shall be
				located on the southern border of the United States.
								(b)ConditionsThe
				Director, in coordination with the Federal Communications Commission and the
				Secretary of Commerce, shall ensure that the project is carried out as soon as
				adequate spectrum is available as a result of the 800 megahertz rebanding
				process in border areas, and shall ensure that the border projects do not
				impair or impede the rebanding process, but under no circumstances shall funds
				be distributed under this section unless the Federal Communications Commission
				and the Secretary of Commerce agree that these conditions have been met.
							(c)Program
				RequirementsConsistent with the responsibilities of the Office
				of Emergency Communications under section 1801, the Director shall foster
				local, tribal, State, and Federal interoperable emergency communications, as
				well as interoperable emergency communications with appropriate Canadian and
				Mexican authorities in the communities selected for the demonstration project.
				The Director shall—
								(1)identify solutions
				to facilitate interoperable communications across national borders
				expeditiously;
								(2)help ensure that
				emergency response providers can communicate with each other in the event of
				natural disasters, acts of terrorism, and other man-made disasters;
								(3)provide technical
				assistance to enable emergency response providers to deal with threats and
				contingencies in a variety of environments;
								(4)identify
				appropriate joint-use equipment to ensure communications access;
								(5)identify solutions
				to facilitate communications between emergency response providers in
				communities of differing population densities; and
								(6)take other actions
				or provide equipment as the Director deems appropriate to foster interoperable
				emergency communications.
								(d)Distribution of
				Funds
								(1)In
				generalThe Secretary shall distribute funds under this section
				to each community participating in the demonstration project through the State,
				or States, in which each community is located.
								(2)Other
				participantsA State shall make the funds available promptly to
				the local and tribal governments and emergency response providers selected by
				the Secretary to participate in the demonstration project.
								(3)ReportNot
				later than 90 days after a State receives funds under this subsection the State
				shall report to the Director on the status of the distribution of such funds to
				local and tribal governments.
								(e)Maximum Period
				of GrantsThe Director may not fund any participant under the
				demonstration project for more than 3 years.
							(f)Transfer of
				Information and KnowledgeThe Director shall establish mechanisms
				to ensure that the information and knowledge gained by participants in the
				demonstration project are transferred among the participants and to other
				interested parties, including other communities that submitted applications to
				the participant in the project.
							(g)Authorization of
				AppropriationsThere is authorized to be appropriated for grants
				under this section such sums as may be
				necessary.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of that Act is
			 amended by inserting after the item relating to section 1809 the
			 following:
					
						
							Sec. 1810. Border interoperability
				demonstration
				project.
						
						.
				IVSTRENGTHENING USE
			 OF THE INCIDENT COMMAND SYSTEM
			401.Definitions
				(a)In
			 generalSection 501 of the Homeland Security Act of 2002 (6
			 U.S.C. 311) is amended—
					(1)by
			 redesignating paragraphs (10) and (11) as paragraphs (12) and (13),
			 respectively;
					(2)by redesignating
			 paragraphs (4) through (9) as paragraphs (5) through (10), respectively;
					(3)by inserting after
			 paragraph (3) the following:
						
							(4)the terms
				credentialed and credentialing mean having provided,
				or providing, respectively, documentation that identifies personnel and
				authenticates and verifies the qualifications of such personnel by ensuring
				that such personnel possess a minimum common level of training, experience,
				physical and medical fitness, and capability appropriate for a particular
				position in accordance with standards created under section
				510;
							;
					(4)by inserting after
			 paragraph (10), as so redesignated, the following:
						
							(11)the term
				resources means personnel and major items of equipment, supplies,
				and facilities available or potentially available for responding to a natural
				disaster, act of terrorism, or other man-made
				disaster;
							;
				
					(5)in
			 paragraph (12), as so redesignated, by striking and at the
			 end;
					(6)in paragraph (13),
			 as so redesignated, by striking the period at the end and inserting ;
			 and; and
					(7)by adding at the
			 end the following:
						
							(14)the terms
				typed and typing mean having evaluated, or
				evaluating, respectively, a resource in accordance with standards created under
				section
				510.
							.
					(b)Technical and
			 conforming amendmentsSection 641 of the Post-Katrina Emergency
			 Management Reform Act of 2006 (6 U.S.C. 741) is amended—
					(1)by redesignating
			 paragraphs (2) through (10) as paragraphs (3) through (11),
			 respectively;
					(2)by inserting after
			 paragraph (1) the following:
						
							(2)Credentialed;
				credentialingThe terms credentialed and
				credentialing have the meanings given those terms in section 501
				of the Homeland Security Act of 2002 (6 U.S.C.
				311).
							;
				and
					(3)by adding at the
			 end the following:
						
							(12)ResourcesThe
				term resources has the meaning given that term in section 501 of
				the Homeland Security Act of 2002 (6 U.S.C. 311).
							(13)TypeThe
				term type means a classification of resources that refers to the
				capability of a resource.
							(14)Typed;
				typingThe terms typed and typing have
				the meanings given those terms in section 501 of the Homeland Security Act of
				2002 (6 U.S.C.
				311).
							.
					402.National
			 exercise program designSection 648(b)(2)(A) of the Post-Katrina
			 Emergency Management Reform Act of 2006 (6 U.S.C. 748(b)(2)(A)) is amended by
			 striking clauses (iv) and (v) and inserting the following:
				
					(iv)designed to
				provide for the systematic evaluation of readiness and enhance operational
				understanding of the incident command system and relevant mutual aid
				agreements;
					(v)designed to
				address the unique requirements of populations with special needs, including
				the elderly; and
					(vi)designed to
				promptly develop after-action reports and plans for quickly incorporating
				lessons learned into future operations;
				and
					.
			403.National
			 exercise program model exercisesSection 648(b)(2)(B) of the Post-Katrina
			 Emergency Management Reform Act of 2006 (6 U.S.C. 748(b)(2)(B)) is amended by
			 striking shall provide and all that follows through of
			 exercises and inserting the following: shall include a selection
			 of model exercises that State, local, and tribal governments can readily adapt
			 for use and provide assistance to State, local, and tribal governments with the
			 design, implementation, and evaluation of exercises (whether a model exercise
			 program or an exercise designed locally).
			404.Preidentifying
			 and evaluating multijurisdictional facilities to strengthen incident command;
			 private sector preparednessSection 507(c)(2) of the Homeland Security
			 Act of 2002 (6 U.S.C. 317(c)(2)) is amended—
				(1)in subparagraph
			 (H) by striking and at the end;
				(2)by redesignating
			 subparagraph (I) as subparagraph (K); and
				(3)by
			 inserting after subparagraph (H) the following:
					
						(I)coordinating with
				the private sector to help ensure private sector preparedness for natural
				disasters, acts of terrorism, and other man-made disasters;
						(J)assisting State,
				local, and tribal governments, where appropriate, to preidentify and evaluate
				suitable sites where a multijurisdictional incident command system may quickly
				be established and operated from, if the need for such a system arises;
				and
						.
				405.Federal
			 response capability inventorySection 651 of the Post-Katrina Emergency
			 Management Reform Act of 2006 (6 U.S.C. 751) is amended—
				(1)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (1), by striking The inventory and inserting
			 For each Federal agency with responsibilities under the National
			 Response Plan, the inventory;
					(B)in paragraph (1),
			 by striking and at the end;
					(C)by redesignating
			 paragraph (2) as paragraph (4); and
					(D)by inserting after
			 paragraph (1) the following:
						
							(2)a list of
				personnel credentialed in accordance with section 510 of the Homeland Security
				Act of 2002 (6 U.S.C. 320);
							(3)a list of
				resources typed in accordance with section 510 of the Homeland Security Act of
				2002 (6 U.S.C. 320); and
							;
				and
					(2)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking capabilities, readiness and all that follows and
			 inserting the following: “—
						
							(A)capabilities;
							(B)readiness;
							(C)the compatibility
				of equipment;
							(D)credentialed
				personnel; and
							(E)typed
				resources;
							;
					(B)in paragraph (2),
			 by inserting of capabilities, credentialed personnel, and typed
			 resources after rapid deployment; and
					(C)in paragraph (3),
			 by striking inventories and inserting the inventory
			 described in subsection (a).
					406.Reporting
			 requirementsSection 652(a)(2)
			 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C.
			 752(a)(2)), as amended by section 103, is further amended—
				(1)in subparagraph
			 (C), by striking section 651(a); and inserting section
			 651, including the number and type of credentialed personnel in each category
			 of personnel trained and ready to respond to a natural disaster, act of
			 terrorism, or other man-made disaster;;
				(2)in subparagraph
			 (D), by striking and at the end;
				(3)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
				(4)by adding at the
			 end the following:
					
						(F)a discussion of
				whether the list of credentialed personnel of the Agency described in section
				651(b)(2)—
							(i)complies with the
				strategic human capital plan developed under section 10102 of title 5, United
				States Code; and
							(ii)is sufficient to
				respond to a natural disaster, act of terrorism, or other man-made disaster,
				including a catastrophic
				incident.
							.
				407.Federal
			 preparednessSection 653 of
			 the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 753) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking coordinating, primary, or
			 supporting;
					(B)in paragraph (2),
			 by inserting , including credentialing of personnel and typing of
			 resources likely needed to respond to a natural disaster, act of terrorism, or
			 other man-made disaster in accordance with section 510 of the Homeland Security
			 Act of 2002 (6 U.S.C. 320) before the semicolon at the end;
					(C)in paragraph (3),
			 by striking and at the end;
					(D)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
					(E)by adding at the
			 end the following:
						
							(5)regularly updates,
				verifies the accuracy of, and provides to the Administrator the information in
				the inventory required under section
				651.
							;
				and
					(2)in subsection
			 (d)—
					(A)by inserting
			 to the Committee on Homeland Security and Governmental Affairs of the
			 Senate and the Committee on Homeland Security and the Committee on
			 Transportation and Infrastructure of the House of Representatives after
			 The President shall certify; and
					(B)by striking
			 coordinating, primary, or supporting.
					408.Credentialing
			 and typingSection 510 of the
			 Homeland Security Act of 2002 (6 U.S.C. 320) is amended—
				(1)by striking
			 The Administrator and inserting the following:
					
						(a)In
				generalThe Administrator
						;
				
				(2)in
			 subsection (a), as so designated, by striking credentialing of personnel
			 and typing of and inserting for credentialing and typing of
			 incident management personnel, emergency response providers, and other
			 personnel (including temporary personnel) and; and
				(3)by adding at the
			 end the following:
					
						(b)Distribution
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Implementing Recommendations of the 9/11
				Commission Act of 2007, the Administrator shall provide the
				standards developed under subsection (a), including detailed written guidance,
				to—
								(A)each Federal agency
				that has responsibilities under the National Response Plan to aid that agency
				with credentialing and typing incident management personnel, emergency response
				providers, and other personnel (including temporary personnel) and resources
				likely needed to respond to a natural disaster, act of terrorism, or other
				man-made disaster; and
								(B)State, local, and
				tribal governments, to aid such governments with credentialing and typing of
				State, local, and tribal incident management personnel, emergency response
				providers, and other personnel (including temporary personnel) and resources
				likely needed to respond to a natural disaster, act of terrorism, or other
				man-made disaster.
								(2)AssistanceThe
				Administrator shall provide expertise and technical assistance to aid Federal,
				State, local, and tribal government agencies with credentialing and typing
				incident management personnel, emergency response providers, and other
				personnel (including temporary personnel) and resources likely needed to
				respond to a natural disaster, act of terrorism, or other man-made
				disaster.
							(c)Credentialing
				and typing of personnelNot
				later than 6 months after receiving the standards provided under subsection
				(b), each Federal agency with responsibilities under the National Response Plan
				shall ensure that incident management personnel, emergency response providers,
				and other personnel (including temporary personnel) and resources likely needed
				to respond to a natural disaster, act of terrorism, or other manmade disaster
				are credentialed and typed in accordance with this section.
						(d)Consultation on
				health care standardsIn developing standards for credentialing
				health care professionals under this section, the Administrator shall consult
				with the Secretary of Health and Human
				Services.
						.
				409.Model standards
			 and guidelines for critical infrastructure workers
				(a)In
			 generalTitle V of the
			 Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at
			 the end the following:
					
						522.Model standards
				and guidelines for critical infrastructure workers
							(a)In
				generalNot later than 12 months after the date of enactment of
				the Implementing Recommendations of the 9/11
				Commission Act of 2007, and in coordination with appropriate
				national professional organizations, Federal, State, local, and tribal
				government agencies, and private-sector and nongovernmental entities, the
				Administrator shall establish model standards and guidelines for credentialing
				critical infrastructure workers that may be used by a State to credential
				critical infrastructure workers that may respond to a natural disaster, act of
				terrorism, or other man-made disaster.
							(b)Distribution and
				assistanceThe Administrator shall provide the standards
				developed under subsection (a), including detailed written guidance, to State,
				local, and tribal governments, and provide expertise and technical assistance
				to aid such governments with credentialing critical infrastructure workers that
				may respond to a natural disaster, act of terrorism, or other manmade
				disaster.
							.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by inserting after
			 the item relating to section 521 the following:
					
						
							Sec. 522. Model standards and guidelines for critical
				infrastructure
				workers.
						
						.
				410.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as necessary to carry out this title
			 and the amendments made by this title.
			VIMPROVING
			 INTELLIGENCE AND INFORMATION SHARING WITHIN THE FEDERAL GOVERNMENT AND WITH
			 STATE, LOCAL, AND TRIBAL GOVERNMENTS
			AHomeland Security
			 Information Sharing Enhancement
				501.Homeland
			 Security Advisory System and information sharing
					(a)Advisory System
			 and Information Sharing
						(1)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the
			 following:
							
								203.Homeland
				Security Advisory System
									(a)RequirementThe
				Secretary shall administer the Homeland Security Advisory System in accordance
				with this section to provide advisories or warnings regarding the threat or
				risk that acts of terrorism will be committed on the homeland to Federal,
				State, local, and tribal government authorities and to the people of the United
				States, as appropriate. The Secretary shall exercise primary responsibility for
				providing such advisories or warnings.
									(b)Required
				ElementsIn administering the Homeland Security Advisory System,
				the Secretary shall—
										(1)establish criteria
				for the issuance and revocation of such advisories or warnings;
										(2)develop a
				methodology, relying on the criteria established under paragraph (1), for the
				issuance and revocation of such advisories or warnings;
										(3)provide, in each
				such advisory or warning, specific information and advice regarding appropriate
				protective measures and countermeasures that may be taken in response to the
				threat or risk, at the maximum level of detail practicable to enable
				individuals, government entities, emergency response providers, and the private
				sector to act appropriately;
										(4)whenever possible,
				limit the scope of each such advisory or warning to a specific region,
				locality, or economic sector believed to be under threat or at risk; and
										(5)not, in issuing
				any advisory or warning, use color designations as the exclusive means of
				specifying homeland security threat conditions that are the subject of the
				advisory or warning.
										204.Homeland
				Security information sharing
									(a)Information
				SharingConsistent with section 1016 of the Intelligence Reform
				and Terrorism Prevention Act of 2004 (6 U.S.C. 485), the Secretary, acting
				through the Under Secretary for Intelligence and Analysis, shall integrate the
				information and standardize the format of the products of the intelligence
				components of the Department containing homeland security information,
				terrorism information, weapons of mass destruction information, or national
				intelligence (as defined in section 3(5) of the National Security Act of 1947
				(50 U.S.C. 401a(5))) except for any internal security protocols or personnel
				information of such intelligence components, or other administrative processes
				that are administered by any chief security officer of the Department.
									(b)Information
				Sharing and Knowledge Management OfficersFor each intelligence
				component of the Department, the Secretary shall designate an information
				sharing and knowledge management officer who shall report to the Under
				Secretary for Intelligence and Analysis regarding coordinating the different
				systems used in the Department to gather and disseminate homeland security
				information or national intelligence (as defined in section 3(5) of the
				National Security Act of 1947 (50 U.S.C. 401a(5))).
									(c)State, Local,
				and Private-Sector Sources of Information
										(1)Establishment of
				business processesThe Secretary, acting through the Under
				Secretary for Intelligence and Analysis or the Assistant Secretary for
				Infrastructure Protection, as appropriate, shall—
											(A)establish
				Department-wide procedures for the review and analysis of information provided
				by State, local, and tribal governments and the private sector;
											(B)as appropriate,
				integrate such information into the information gathered by the Department and
				other departments and agencies of the Federal Government; and
											(C)make available
				such information, as appropriate, within the Department and to other
				departments and agencies of the Federal Government.
											(2)FeedbackThe
				Secretary shall develop mechanisms to provide feedback regarding the analysis
				and utility of information provided by any entity of State, local, or tribal
				government or the private sector that provides such information to the
				Department.
										(d)Training and
				Evaluation of Employees
										(1)TrainingThe Secretary, acting through the Under
				Secretary for Intelligence and Analysis or the Assistant Secretary for
				Infrastructure Protection, as appropriate, shall provide to employees of the
				Department opportunities for training and education to develop an understanding
				of—
											(A)the definitions of homeland security
				information and national intelligence (as defined in section 3(5) of the
				National Security Act of 1947 (50 U.S.C. 401a(5))); and
											(B)how information
				available to such employees as part of their duties—
												(i)might qualify as
				homeland security information or national intelligence; and
												(ii)might be relevant
				to the Office of Intelligence and Analysis and the intelligence components of
				the Department.
												(2)EvaluationsThe
				Under Secretary for Intelligence and Analysis shall—
											(A)on an ongoing
				basis, evaluate how employees of the Office of Intelligence and Analysis and
				the intelligence components of the Department are utilizing homeland security
				information or national intelligence, sharing information within the
				Department, as described in this title, and participating in the information
				sharing environment established under section 1016 of the Intelligence Reform
				and Terrorism Prevention Act of 2004 (6 U.S.C. 485); and
											(B)provide to the
				appropriate component heads regular reports regarding the evaluations under
				subparagraph (A).
											205.Comprehensive
				information technology network architecture
									(a)EstablishmentThe
				Secretary, acting through the Under Secretary for Intelligence and Analysis,
				shall establish, consistent with the policies and procedures developed under
				section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6
				U.S.C. 485), and consistent with the enterprise architecture of the Department,
				a comprehensive information technology network architecture for the Office of
				Intelligence and Analysis that connects the various databases and related
				information technology assets of the Office of Intelligence and Analysis and
				the intelligence components of the Department in order to promote internal
				information sharing among the intelligence and other personnel of the
				Department.
									(b)Comprehensive
				information technology network architecture definedThe term comprehensive information
				technology network architecture means an integrated framework for
				evolving or maintaining existing information technology and acquiring new
				information technology to achieve the strategic management and information
				resources management goals of the Office of Intelligence and Analysis.
									206.Coordination
				with information sharing environment
									(a)GuidanceAll activities to comply with sections 203,
				204, and 205 shall be—
										(1)consistent with any policies, guidelines,
				procedures, instructions, or standards established under section 1016 of the
				Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485);
										(2)implemented in
				coordination with, as appropriate, the program manager for the information
				sharing environment established under that section;
										(3)consistent with
				any applicable guidance issued by the Director of National Intelligence;
				and
										(4)consistent with any
				applicable guidance issued by the Secretary relating to the protection of law
				enforcement information or proprietary information.
										(b)ConsultationIn
				carrying out the duties and responsibilities under this subtitle, the Under
				Secretary for Intelligence and Analysis shall take into account the views of
				the heads of the intelligence components of the
				Department.
									.
						(2)Technical and
			 conforming amendments
							(A)In
			 generalSection 201(d) of the Homeland Security Act of 2002 (6
			 U.S.C. 121(d)) is amended—
								(i)by
			 striking paragraph (7); and
								(ii)by
			 redesignating paragraphs (8) through (19) as paragraphs (7) through (18),
			 respectively.
								(B)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the
			 item relating to section 202 the following:
								
									
										Sec. 203. Homeland Security Advisory
				System.
										Sec. 204. Homeland security information
				sharing.
										Sec. 205. Comprehensive information
				technology network architecture.
										Sec. 206. Coordination with information
				sharing
				environment.
									
									.
							(b)Office of
			 Intelligence and Analysis and Office of Infrastructure
			 ProtectionSection 201(d) of the Homeland Security Act of 2002 (6
			 U.S.C. 121(d)) is amended—
						(1)in paragraph (1),
			 by inserting , in support of the mission responsibilities of the
			 Department and the functions of the National Counterterrorism Center
			 established under section 119 of the National Security Act of 1947 (50 U.S.C.
			 404o), after and to integrate such information;
			 and
						(2)by striking
			 paragraph (7), as redesignated by subsection (a)(2)(A)(ii) of this section, and
			 inserting the following:
							
								(7)To review,
				analyze, and make recommendations for improvements to the policies and
				procedures governing the sharing of information within the scope of the
				information sharing environment established under section 1016 of the
				Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485),
				including homeland security information, terrorism information, and weapons of
				mass destruction information, and any policies, guidelines, procedures,
				instructions, or standards established under that
				section.
								.
						(c)Report on
			 comprehensive information technology network architectureNot
			 later than 120 days after the date of enactment of this Act, the Secretary of
			 Homeland Security shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Homeland Security of
			 the House of Representatives a report on the progress of the Secretary in
			 developing the comprehensive information technology network architecture
			 required under section 205 of the Homeland Security Act of 2002, as added by
			 subsection (a). The report shall include—
						(1)a
			 description of the priorities for the development of the comprehensive
			 information technology network architecture and a rationale for such
			 priorities;
						(2)an explanation of
			 how the various components of the comprehensive information technology network
			 architecture will work together and interconnect;
						(3)a
			 description of the technological challenges that the Secretary expects the
			 Office of Intelligence and Analysis will face in implementing the comprehensive
			 information technology network architecture;
						(4)a
			 description of the technological options that are available or are in
			 development that may be incorporated into the comprehensive information
			 technology network architecture, the feasibility of incorporating such options,
			 and the advantages and disadvantages of doing so;
						(5)an explanation of
			 any security protections to be developed as part of the comprehensive
			 information technology network architecture;
						(6)a
			 description of safeguards for civil liberties and privacy to be built into the
			 comprehensive information technology network architecture; and
						(7)an operational
			 best practices plan.
						502.Intelligence
			 Component Defined
					(a)In
			 generalSection 2 of the Homeland Security Act of 2002 (6 U.S.C.
			 101) is amended—
						(1)by redesignating
			 paragraphs (9) through (16) as paragraphs (10) through (17), respectively;
			 and
						(2)by inserting after
			 paragraph (8) the following:
							
								(9)The term
				intelligence component of the Department means any element or
				entity of the Department that collects, gathers, processes, analyzes, produces,
				or disseminates intelligence information within the scope of the information
				sharing environment, including homeland security information, terrorism
				information, and weapons of mass destruction information, or national
				intelligence, as defined under section 3(5) of the National Security Act of
				1947 (50 U.S.C. 401a(5)), except—
									(A)the United States Secret Service;
				and
									(B)the Coast Guard,
				when operating under the direct authority of the Secretary of Defense or
				Secretary of the Navy pursuant to section 3 of title 14, United States Code,
				except that nothing in this paragraph shall affect or diminish the authority
				and responsibilities of the Commandant of the Coast Guard to command or control
				the Coast Guard as an armed force or the authority of the Director of National
				Intelligence with respect to the Coast Guard as an element of the intelligence
				community (as defined under section 3(4) of the National Security Act of 1947
				(50 U.S.C.
				401a(4)).
									.
						(b)Receipt of
			 information from United States Secret Service
						(1)In
			 generalThe Under Secretary for Intelligence and Analysis shall
			 receive from the United States Secret Service homeland security information,
			 terrorism information, weapons of mass destruction information (as these terms
			 are defined in Section 1016 of the Intelligence Reform and Terrorism Prevention
			 Act of 2004 (6 U.S.C. 485)), or national intelligence, as defined in Section
			 3(5) of the National Security Act of 1947 (50 U.S.C. 401a(5)), as well as
			 suspect information obtained in criminal investigations. The United States
			 Secret Service shall cooperate with the Under Secretary for Intelligence and
			 Analysis with respect to activities under sections 204 and 205 of the Homeland
			 Security Act of 2002.
						(2)Savings
			 clauseNothing in this Act shall interfere with the operation of
			 Section 3056(g) of Title 18, United States Code, or with the authority of the
			 Secretary of Homeland Security or the Director of the United States Secret
			 Service regarding the budget of the United States Secret Service.
						(c)Technical and
			 conforming amendments
						(1)Homeland
			 Security Act of 2002Paragraph (13) of section 501 of the
			 Homeland Security Act of 2002 (6 U.S.C. 311), as redesignated by section 401,
			 is amended by striking section 2(10)(B) and inserting
			 section 2(11)(B).
						(2)Other
			 lawSection 712(a) of title 14, United States Code, is amended by
			 striking section 2(15) of the Homeland Security Act of 2002 (6 U.S.C.
			 101(15)) and inserting section 2(16) of the Homeland Security
			 Act of 2002 (6 U.S.C. 101(16)).
						503.Role of
			 intelligence components, training, and information sharing
					(a)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 is further amended by adding at the end the following:
						
							207.Intelligence
				componentsSubject to the
				direction and control of the Secretary, and consistent with any applicable
				guidance issued by the Director of National Intelligence, the responsibilities
				of the head of each intelligence component of the Department are as
				follows:
								(1)To ensure that the collection, processing,
				analysis, and dissemination of information within the scope of the information
				sharing environment, including homeland security information, terrorism
				information, weapons of mass destruction information, and national intelligence
				(as defined in section 3(5) of the National Security Act of 1947 (50 U.S.C.
				401a(5))), are carried out effectively and efficiently in support of the
				intelligence mission of the Department, as led by the Under Secretary for
				Intelligence and Analysis.
								(2)To otherwise
				support and implement the intelligence mission of the Department, as led by the
				Under Secretary for Intelligence and Analysis.
								(3)To incorporate the
				input of the Under Secretary for Intelligence and Analysis with respect to
				performance appraisals, bonus or award recommendations, pay adjustments, and
				other forms of commendation.
								(4)To coordinate with
				the Under Secretary for Intelligence and Analysis in developing policies and
				requirements for the recruitment and selection of intelligence officials of the
				intelligence component.
								(5)To advise and
				coordinate with the Under Secretary for Intelligence and Analysis on any plan
				to reorganize or restructure the intelligence component that would, if
				implemented, result in realignments of intelligence functions.
								(6)To ensure that
				employees of the intelligence component have knowledge of, and comply with, the
				programs and policies established by the Under Secretary for Intelligence and
				Analysis and other appropriate officials of the Department and that such
				employees comply with all applicable laws and regulations.
								(7)To perform such
				other activities relating to such responsibilities as the Secretary may
				provide.
								208.Training for
				employees of intelligence componentsThe Secretary shall provide training and
				guidance for employees, officials, and senior executives of the intelligence
				components of the Department to develop knowledge of laws, regulations,
				operations, policies, procedures, and programs that are related to the
				functions of the Department relating to the collection, processing, analysis,
				and dissemination of information within the scope of the information sharing
				environment, including homeland security information, terrorism information,
				and weapons of mass destruction information, or national intelligence (as
				defined in section 3(5) of the National Security Act of 1947 (50 U.S.C.
				401a(5))).
							209.Intelligence
				training development for State and local government officials
								(a)CurriculumThe
				Secretary, acting through the Under Secretary for Intelligence and Analysis,
				shall—
									(1)develop a
				curriculum for training State, local, and tribal government officials,
				including law enforcement officers, intelligence analysts, and other emergency
				response providers, in the intelligence cycle and Federal laws, practices, and
				regulations regarding the development, handling, and review of intelligence and
				other information; and
									(2)ensure that the
				curriculum includes executive level training for senior level State, local, and
				tribal law enforcement officers, intelligence analysts, and other emergency
				response providers.
									(b)TrainingTo
				the extent possible, the Federal Law Enforcement Training Center and other
				existing Federal entities with the capacity and expertise to train State,
				local, and tribal government officials based on the curriculum developed under
				subsection (a) shall be used to carry out the training programs created under
				this section. If such entities do not have the capacity, resources, or
				capabilities to conduct such training, the Secretary may approve another entity
				to conduct such training.
								(c)ConsultationIn
				carrying out the duties described in subsection (a), the Under Secretary for
				Intelligence and Analysis shall consult with the Director of the Federal Law
				Enforcement Training Center, the Attorney General, the Director of National
				Intelligence, the Administrator of the Federal Emergency Management Agency, and
				other appropriate parties, such as private industry, institutions of higher
				education, nonprofit institutions, and other intelligence agencies of the
				Federal Government.
								210.Information sharing
				incentives
								(a)AwardsIn making cash awards under chapter 45 of
				title 5, United States Code, the President or the head of an agency, in
				consultation with the program manager designated under section 1016 of the
				Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485), may
				consider the success of an employee in appropriately sharing information within
				the scope of the information sharing environment established under that
				section, including homeland security information, terrorism information, and
				weapons of mass destruction information, or national intelligence (as defined
				in section 3(5) of the National Security Act of 1947 (50 U.S.C. 401a(5)), in a
				manner consistent with any policies, guidelines, procedures, instructions, or
				standards established by the President or, as appropriate, the program manager
				of that environment for the implementation and management of that
				environment.
								(b)Other
				IncentivesThe head of each department or agency described in
				section 1016(i) of the Intelligence Reform and Terrorism Prevention Act of 2004
				(6 U.S.C. 485(i)), in consultation with the program manager designated under
				section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6
				U.S.C. 485), shall adopt best practices regarding effective ways to educate and
				motivate officers and employees of the Federal Government to participate fully
				in the information sharing environment, including—
									(1)promotions and
				other nonmonetary awards; and
									(2)publicizing
				information sharing accomplishments by individual employees and, where
				appropriate, the tangible end benefits that
				resulted.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended further by inserting
			 after the item relating to section 206 the following:
						
							
								Sec. 207. Intelligence
				components.
								Sec. 208. Training for employees of
				intelligence components.
								Sec. 209. Intelligence training
				development for State and local government officials.
								Sec. 210. Information sharing
				incentives.
							
							.
					504.Information
			 sharingSection 1016 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by redesignating
			 paragraphs (1) through (4) as paragraphs (2) through (5), respectively;
						(B)by inserting
			 before paragraph (2), as so redesignated, the following:
							
								(1)Homeland
				security informationThe term homeland security
				information has the meaning given that term in section 892(f) of the
				Homeland Security Act of 2002 (6 U.S.C.
				482(f)).
								;
						(C)by striking
			 paragraph (3), as so redesignated, and inserting the following:
							
								(3)Information
				sharing environmentThe terms information sharing
				environment and ISE mean an approach that facilitates
				the sharing of terrorism and homeland security information, which may include
				any method determined necessary and appropriate for carrying out this
				section.
								;
						(D)by striking
			 paragraph (5), as so redesignated, and inserting the following:
							
								(5)Terrorism
				informationThe term
				terrorism information—
									(A)means all
				information, whether collected, produced, or distributed by intelligence, law
				enforcement, military, homeland security, or other activities relating
				to—
										(i)the existence,
				organization, capabilities, plans, intentions, vulnerabilities, means of
				finance or material support, or activities of foreign or international
				terrorist groups or individuals, or of domestic groups or individuals involved
				in transnational terrorism;
										(ii)threats posed by
				such groups or individuals to the United States, United States persons, or
				United States interests, or to those of other nations;
										(iii)communications of
				or by such groups or individuals; or
										(iv)groups or
				individuals reasonably believed to be assisting or associated with such groups
				or individuals; and
										(B)includes weapons
				of mass destruction information.
									;
				and
						(E)by adding at the
			 end the following:
							
								(6)Weapons of mass
				destruction informationThe term weapons of mass
				destruction information means information that could reasonably be
				expected to assist in the development, proliferation, or use of a weapon of
				mass destruction (including a chemical, biological, radiological, or nuclear
				weapon) that could be used by a terrorist or a terrorist organization against
				the United States, including information about the location of any stockpile of
				nuclear materials that could be exploited for use in such a weapon that could
				be used by a terrorist or a terrorist organization against the United
				States.
								;
						(2)in subsection
			 (b)(2)—
						(A)in subparagraph
			 (H), by striking and at the end;
						(B)in subparagraph
			 (I), by striking the period at the end and inserting a semicolon; and
						(C)by adding at the
			 end the following:
							
								(J)integrates the
				information within the scope of the information sharing environment, including
				any such information in legacy technologies;
								(K)integrates technologies, including all
				legacy technologies, through Internet-based services, consistent with
				appropriate security protocols and safeguards, to enable connectivity among
				required users at the Federal, State, and local levels;
								(L)allows the full
				range of analytic and operational activities without the need to centralize
				information within the scope of the information sharing environment;
								(M)permits analysts to
				collaborate both independently and in a group (commonly known as
				collective and noncollective collaboration), and across multiple
				levels of national security information and controlled unclassified
				information;
								(N)provides a
				resolution process that enables changes by authorized officials regarding rules
				and policies for the access, use, and retention of information within the scope
				of the information sharing environment; and
								(O)incorporates
				continuous, real-time, and immutable audit capabilities, to the maximum extent
				practicable.
								;
						(3)in subsection
			 (f)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking during the two-year period beginning on the date of designation
			 under this paragraph unless sooner removed from service and replaced
			 and inserting until removed from service or replaced; and
							(ii)by
			 striking The program manager shall have and exercise governmentwide
			 authority. and inserting The program manager, in consultation
			 with the head of any affected department or agency, shall have and exercise
			 governmentwide authority over the sharing of information within the scope of
			 the information sharing environment, including homeland security information,
			 terrorism information, and weapons of mass destruction information, by all
			 Federal departments, agencies, and components, irrespective of the Federal
			 department, agency, or component in which the program manager may be
			 administratively located, except as otherwise expressly provided by
			 law.; and
							(B)in paragraph
			 (2)(A)—
							(i)by
			 redesignating clause (iii) as clause (v); and
							(ii)by
			 striking clause (ii) and inserting the following:
								
									(ii)assist in the
				development of policies, as appropriate, to foster the development and proper
				operation of the ISE;
									(iii)consistent with
				the direction and policies issued by the President, the Director of National
				Intelligence, and the Director of the Office of Management and Budget, issue
				governmentwide procedures, guidelines, instructions, and functional standards,
				as appropriate, for the management, development, and proper operation of the
				ISE;
									(iv)identify and
				resolve information sharing disputes between Federal departments, agencies, and
				components;
				and
									;
							(4)in subsection
			 (g)—
						(A)in paragraph (1),
			 by striking during the two-year period beginning on the date of the
			 initial designation of the program manager by the President under subsection
			 (f)(1), unless sooner removed from service and replaced and inserting
			 until removed from service or replaced;
						(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (F), by striking and at the end;
							(ii)by
			 redesignating subparagraph (G) as subparagraph (I); and
							(iii)by
			 inserting after subparagraph (F) the following:
								
									(G)assist the program
				manager in identifying and resolving information sharing disputes between
				Federal departments, agencies, and components;
									(H)identify
				appropriate personnel for assignment to the program manager to support staffing
				needs identified by the program manager;
				and
									;
							(C)in paragraph (4),
			 by inserting (including any subsidiary group of the Information Sharing
			 Council) before shall not be subject; and
						(D)by adding at the
			 end the following:
							
								(5)DetaileesUpon
				a request by the Director of National Intelligence, the departments and
				agencies represented on the Information Sharing Council shall detail to the
				program manager, on a reimbursable basis, appropriate personnel identified
				under paragraph
				(2)(H).
								;
						(5)in
			 subsection (h)(1), by striking and annually thereafter and
			 inserting and not later than June 30 of each year thereafter;
			 and
					(6)by striking
			 subsection (j) and inserting the following:
						
							(j)Report on the
				Information Sharing Environment
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Implementing Recommendations of the 9/11
				Commission Act of 2007, the President shall report to the
				Committee on Homeland Security and Governmental Affairs of the Senate, the
				Select Committee on Intelligence of the Senate, the Committee on Homeland
				Security of the House of Representatives, and the Permanent Select Committee on
				Intelligence of the House of Representatives on the feasibility of—
									(A)eliminating the use of any marking or
				process (including Originator Control) intended to, or having
				the effect of, restricting the sharing of information within the scope of the
				information sharing environment, including homeland security information,
				terrorism information, and weapons of mass destruction information, between and
				among participants in the information sharing environment, unless the President
				has—
										(i)specifically
				exempted categories of information from such elimination; and
										(ii)reported that
				exemption to the committees of Congress described in the matter preceding this
				subparagraph; and
										(B)continuing to use Federal agency standards
				in effect on such date of enactment for the collection, sharing, and access to
				information within the scope of the information sharing environment, including
				homeland security information, terrorism information, and weapons of mass
				destruction information, relating to citizens and lawful permanent
				residents;
									(C)replacing the standards described in
				subparagraph (B) with a standard that would allow mission-based or threat-based
				permission to access or share information within the scope of the information
				sharing environment, including homeland security information, terrorism
				information, and weapons of mass destruction information, for a particular
				purpose that the Federal Government, through an appropriate process established
				in consultation with the Privacy and Civil Liberties Oversight Board
				established under section 1061, has determined to be lawfully permissible for a
				particular agency, component, or employee (commonly known as an
				authorized use standard); and
									(D)the use of anonymized data by Federal
				departments, agencies, or components collecting, possessing, disseminating, or
				handling information within the scope of the information sharing environment,
				including homeland security information, terrorism information, and weapons of
				mass destruction information, in any cases in which—
										(i)the use of such
				information is reasonably expected to produce results materially equivalent to
				the use of information that is transferred or stored in a non-anonymized form;
				and
										(ii)such use is
				consistent with any mission of that department, agency, or component (including
				any mission under a Federal statute or directive of the President) that
				involves the storage, retention, sharing, or exchange of personally
				identifiable information.
										(2)DefinitionIn
				this subsection, the term anonymized data means data in which the
				individual to whom the data pertains is not identifiable with reasonable
				efforts, including information that has been encrypted or hidden through the
				use of other technology.
								(k)Additional
				PositionsThe program manager is authorized to hire not more than
				40 full-time employees to assist the program manager in—
								(1)activities
				associated with the implementation of the information sharing environment,
				including—
									(A)implementing the
				requirements under subsection (b)(2); and
									(B)any additional
				implementation initiatives to enhance and expedite the creation of the
				information sharing environment; and
									(2)identifying and
				resolving information sharing disputes between Federal departments, agencies,
				and components under subsection (f)(2)(A)(iv).
								(l)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $30,000,000 for each of fiscal years 2008 and
				2009.
							.
					BHomeland Security
			 Information Sharing Partnerships
				511.Department of
			 Homeland Security State, Local, and Regional Fusion Center Initiative
					(a)In
			 GeneralSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is further amended by adding at the end the
			 following:
						
							210A.Department of
				Homeland Security State, Local, and Regional Fusion Center Initiative
								(a)EstablishmentThe
				Secretary, in consultation with the program manager of the information sharing
				environment established under section 1016 of the Intelligence Reform and
				Terrorism Prevention Act of 2004 (6 U.S.C. 485), the Attorney General, the
				Privacy Officer of the Department, the Officer for Civil Rights and Civil
				Liberties of the Department, and the Privacy and Civil Liberties Oversight
				Board established under section 1061 of the Intelligence Reform and Terrorism
				Prevention Act of 2004 (5 U.S.C. 601 note), shall establish a Department of
				Homeland Security State, Local, and Regional Fusion Center Initiative to
				establish partnerships with State, local, and regional fusion centers.
								(b)Department
				Support and CoordinationThrough the Department of Homeland
				Security State, Local, and Regional Fusion Center Initiative, and in
				coordination with the principal officials of participating State, local, or
				regional fusion centers and the officers designated as the Homeland Security
				Advisors of the States, the Secretary shall—
									(1)provide operational
				and intelligence advice and assistance to State, local, and regional fusion
				centers;
									(2)support efforts to
				include State, local, and regional fusion centers into efforts to establish an
				information sharing environment;
									(3)conduct tabletop
				and live training exercises to regularly assess the capability of individual
				and regional networks of State, local, and regional fusion centers to integrate
				the efforts of such networks with the efforts of the Department;
									(4)coordinate with
				other relevant Federal entities engaged in homeland security-related
				activities;
									(5)provide analytic
				and reporting advice and assistance to State, local, and regional fusion
				centers;
									(6)review information within the scope of the
				information sharing environment, including homeland security information,
				terrorism information, and weapons of mass destruction information, that is
				gathered by State, local, and regional fusion centers, and to incorporate such
				information, as appropriate, into the Department’s own such information;
									(7)provide management
				assistance to State, local, and regional fusion centers;
									(8)serve as a point
				of contact to ensure the dissemination of information within the scope of the
				information sharing environment, including homeland security information,
				terrorism information, and weapons of mass destruction information;
									(9)facilitate close
				communication and coordination between State, local, and regional fusion
				centers and the Department;
									(10)provide State,
				local, and regional fusion centers with expertise on Department resources and
				operations;
									(11)provide training
				to State, local, and regional fusion centers and encourage such fusion centers
				to participate in terrorism threat-related exercises conducted by the
				Department; and
									(12)carry out such
				other duties as the Secretary determines are appropriate.
									(c)Personnel
				Assignment
									(1)In
				generalThe Under Secretary for Intelligence and Analysis shall,
				to the maximum extent practicable, assign officers and intelligence analysts
				from components of the Department to participating State, local, and regional
				fusion centers.
									(2)Personnel
				sourcesOfficers and intelligence analysts assigned to
				participating fusion centers under this subsection may be assigned from the
				following Department components, in coordination with the respective component
				head and in consultation with the principal officials of participating fusion
				centers:
										(A)Office of
				Intelligence and Analysis.
										(B)Office of
				Infrastructure Protection.
										(C)Transportation
				Security Administration.
										(D)United States
				Customs and Border Protection.
										(E)United States
				Immigration and Customs Enforcement.
										(F)United States
				Coast Guard.
										(G)Other components
				of the Department, as determined by the Secretary.
										(3)Qualifying
				criteria
										(A)In
				generalThe Secretary shall develop qualifying criteria for a
				fusion center to participate in the assigning of Department officers or
				intelligence analysts under this section.
										(B)CriteriaAny
				criteria developed under subparagraph (A) may include—
											(i)whether the fusion
				center, through its mission and governance structure, focuses on a broad
				counterterrorism approach, and whether that broad approach is pervasive through
				all levels of the organization;
											(ii)whether the
				fusion center has sufficient numbers of adequately trained personnel to support
				a broad counterterrorism mission;
											(iii)whether the
				fusion center has—
												(I)access to relevant
				law enforcement, emergency response, private sector, open source, and national
				security data; and
												(II)the ability to
				share and analytically utilize that data for lawful purposes;
												(iv)whether the
				fusion center is adequately funded by the State, local, or regional government
				to support its counterterrorism mission; and
											(v)the relevancy of
				the mission of the fusion center to the particular source component of
				Department officers or intelligence analysts.
											(4)Prerequisite
										(A)Intelligence
				analysis, privacy, and civil liberties trainingBefore being
				assigned to a fusion center under this section, an officer or intelligence
				analyst shall undergo—
											(i)appropriate
				intelligence analysis or information sharing training using an intelligence-led
				policing curriculum that is consistent with—
												(I)standard training
				and education programs offered to Department law enforcement and intelligence
				personnel; and
												(II)the Criminal
				Intelligence Systems Operating Policies under part 23 of title 28, Code of
				Federal Regulations (or any corresponding similar rule or regulation);
												(ii)appropriate
				privacy and civil liberties training that is developed, supported, or sponsored
				by the Privacy Officer appointed under section 222 and the Officer for Civil
				Rights and Civil Liberties of the Department, in consultation with the Privacy
				and Civil Liberties Oversight Board established under section 1061 of the
				Intelligence Reform and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note);
				and
											(iii)such other
				training prescribed by the Under Secretary for Intelligence and
				Analysis.
											(B)Prior work
				experience in areaIn determining the eligibility of an officer
				or intelligence analyst to be assigned to a fusion center under this section,
				the Under Secretary for Intelligence and Analysis shall consider the
				familiarity of the officer or intelligence analyst with the State, locality, or
				region, as determined by such factors as whether the officer or intelligence
				analyst—
											(i)has
				been previously assigned in the geographic area; or
											(ii)has previously
				worked with intelligence officials or law enforcement or other emergency
				response providers from that State, locality, or region.
											(5)Expedited
				security clearance processingThe Under Secretary for
				Intelligence and Analysis—
										(A)shall ensure that
				each officer or intelligence analyst assigned to a fusion center under this
				section has the appropriate security clearance to contribute effectively to the
				mission of the fusion center; and
										(B)may request that
				security clearance processing be expedited for each such officer or
				intelligence analyst and may use available funds for such purpose.
										(6)Further
				qualificationsEach officer or intelligence analyst assigned to a
				fusion center under this section shall satisfy any other qualifications the
				Under Secretary for Intelligence and Analysis may prescribe.
									(d)ResponsibilitiesAn
				officer or intelligence analyst assigned to a fusion center under this section
				shall—
									(1)assist law
				enforcement agencies and other emergency response providers of State, local,
				and tribal governments and fusion center personnel in using information within
				the scope of the information sharing environment, including homeland security
				information, terrorism information, and weapons of mass destruction
				information, to develop a comprehensive and accurate threat picture;
									(2)review homeland
				security-relevant information from law enforcement agencies and other emergency
				response providers of State, local, and tribal government;
									(3)create intelligence
				and other information products derived from such information and other homeland
				security-relevant information provided by the Department; and
									(4)assist in the
				dissemination of such products, as coordinated by the Under Secretary for
				Intelligence and Analysis, to law enforcement agencies and other emergency
				response providers of State, local, and tribal government, other fusion
				centers, and appropriate Federal agencies.
									(e)Border
				intelligence priority
									(1)In
				generalThe Secretary shall make it a priority to assign officers
				and intelligence analysts under this section from United States Customs and
				Border Protection, United States Immigration and Customs Enforcement, and the
				Coast Guard to participating State, local, and regional fusion centers located
				in jurisdictions along land or maritime borders of the United States in order
				to enhance the integrity of and security at such borders by helping Federal,
				State, local, and tribal law enforcement authorities to identify, investigate,
				and otherwise interdict persons, weapons, and related contraband that pose a
				threat to homeland security.
									(2)Border
				intelligence productsWhen performing the responsibilities
				described in subsection (d), officers and intelligence analysts assigned to
				participating State, local, and regional fusion centers under this section
				shall have, as a primary responsibility, the creation of border intelligence
				products that—
										(A)assist State,
				local, and tribal law enforcement agencies in deploying their resources most
				efficiently to help detect and interdict terrorists, weapons of mass
				destruction, and related contraband at land or maritime borders of the United
				States;
										(B)promote more
				consistent and timely sharing of border security-relevant information among
				jurisdictions along land or maritime borders of the United States; and
										(C)enhance the
				Department’s situational awareness of the threat of acts of terrorism at or
				involving the land or maritime borders of the United States.
										(f)Database
				AccessIn order to fulfill the objectives described under
				subsection (d), each officer or intelligence analyst assigned to a fusion
				center under this section shall have appropriate access to all relevant Federal
				databases and information systems, consistent with any policies, guidelines,
				procedures, instructions, or standards established by the President or, as
				appropriate, the program manager of the information sharing environment for the
				implementation and management of that environment.
								(g)Consumer
				Feedback
									(1)In
				generalThe Secretary shall create a voluntary mechanism for any
				State, local, or tribal law enforcement officer or other emergency response
				provider who is a consumer of the intelligence or other information products
				referred to in subsection (d) to provide feedback to the Department on the
				quality and utility of such intelligence products.
									(2)ReportNot later than one year after the date of
				the enactment of the Implementing
				Recommendations of the 9/11 Commission Act of 2007, and annually
				thereafter, the Secretary shall submit to the Committee on Homeland Security
				and Governmental Affairs of the Senate and the Committee on Homeland Security
				of the House of Representatives a report that includes a description of the
				consumer feedback obtained under paragraph (1) and, if applicable, how the
				Department has adjusted its production of intelligence products in response to
				that consumer feedback.
									(h)Rule of
				Construction
									(1)In
				generalThe authorities granted under this section shall
				supplement the authorities granted under section 201(d) and nothing in this
				section shall be construed to abrogate the authorities granted under section
				201(d).
									(2)ParticipationNothing
				in this section shall be construed to require a State, local, or regional
				government or entity to accept the assignment of officers or intelligence
				analysts of the Department into the fusion center of that State, locality, or
				region.
									(i)GuidelinesThe
				Secretary, in consultation with the Attorney General, shall establish
				guidelines for fusion centers created and operated by State and local
				governments, to include standards that any such fusion center shall—
									(1)collaboratively
				develop a mission statement, identify expectations and goals, measure
				performance, and determine effectiveness for that fusion center;
									(2)create a
				representative governance structure that includes law enforcement officers and
				other emergency response providers and, as appropriate, the private
				sector;
									(3)create a
				collaborative environment for the sharing of intelligence and information among
				Federal, State, local, and tribal government agencies (including law
				enforcement officers and other emergency response providers), the private
				sector, and the public, consistent with any policies, guidelines, procedures,
				instructions, or standards established by the President or, as appropriate, the
				program manager of the information sharing environment;
									(4)leverage the
				databases, systems, and networks available from public and private sector
				entities, in accordance with all applicable laws, to maximize information
				sharing;
									(5)develop, publish,
				and adhere to a privacy and civil liberties policy consistent with Federal,
				State, and local law;
									(6)provide, in coordination with the Privacy
				Officer of the Department and the Officer for Civil Rights and Civil Liberties
				of the Department, appropriate privacy and civil liberties training for all
				State, local, tribal, and private sector representatives at the fusion
				center;
									(7)ensure appropriate
				security measures are in place for the facility, data, and personnel;
									(8)select and train
				personnel based on the needs, mission, goals, and functions of that fusion
				center;
									(9)offer a variety of
				intelligence and information services and products to recipients of fusion
				center intelligence and information; and
									(10)incorporate law
				enforcement officers, other emergency response providers, and, as appropriate,
				the private sector, into all relevant phases of the intelligence and fusion
				process, consistent with the mission statement developed under paragraph (1),
				either through full time representatives or liaison relationships with the
				fusion center to enable the receipt and sharing of information and
				intelligence.
									(j)DefinitionsIn
				this section—
									(1)the term
				fusion center means a collaborative effort of 2 or more Federal,
				State, local, or tribal government agencies that combines resources, expertise,
				or information with the goal of maximizing the ability of such agencies to
				detect, prevent, investigate, apprehend, and respond to criminal or terrorist
				activity;
									(2)the term
				information sharing environment means the information sharing
				environment established under section 1016 of the Intelligence Reform and
				Terrorism Prevention Act of 2004 (6 U.S.C. 485);
									(3)the term
				intelligence analyst means an individual who regularly advises,
				administers, supervises, or performs work in the collection, gathering,
				analysis, evaluation, reporting, production, or dissemination of information on
				political, economic, social, cultural, physical, geographical, scientific, or
				military conditions, trends, or forces in foreign or domestic areas that
				directly or indirectly affect national security;
									(4)the term
				intelligence-led policing means the collection and analysis of
				information to produce an intelligence end product designed to inform law
				enforcement decision making at the tactical and strategic levels; and
									(5)the term
				terrorism information has the meaning given that term in section
				1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C.
				485).
									(k)Authorization of
				AppropriationsThere is authorized to be appropriated $10,000,000
				for each of fiscal years 2008 through 2012, to carry out this section, except
				for subsection (i), including for hiring officers and intelligence analysts to
				replace officers and intelligence analysts who are assigned to fusion centers
				under this
				section.
								.
					(b)Training for
			 predeployed officers and analystsAn officer or analyst assigned to a fusion
			 center by the Secretary of Homeland Security before the date of the enactment
			 of this Act shall undergo the training described in section 210A(c)(4)(A) of
			 the Homeland Security Act of 2002, as added by subsection (a), by not later
			 than 6 months after such date.
					(c)Technical and
			 Conforming AmendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by
			 inserting after the item relating to section 210 the following:
						
							
								Sec. 210A. Department of Homeland Security
				State, Local, and Regional Information Fusion Center
				Initiative.
							
							.
					(d)Reports
						(1)Concept of
			 operationsNot later than 90 days after the date of enactment of
			 this Act and before the Department of Homeland Security State, Local, and
			 Regional Fusion Center Initiative under section 210A of the Homeland Security
			 Act of 2002, as added by subsection (a), (in this section referred to as the
			 program) has been implemented, the Secretary, in consultation
			 with the Privacy Officer of the Department, the Officer for Civil Rights and
			 Civil Liberties of the Department, and the Privacy and Civil Liberties
			 Oversight Board established under section 1061 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (5 U.S.C. 601 note), shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives a report that
			 contains a concept of operations for the program, which shall—
							(A)include a clear
			 articulation of the purposes, goals, and specific objectives for which the
			 program is being developed;
							(B)identify
			 stakeholders in the program and provide an assessment of their needs;
							(C)contain a
			 developed set of quantitative metrics to measure, to the extent possible,
			 program output;
							(D)contain a
			 developed set of qualitative instruments (including surveys and expert
			 interviews) to assess the extent to which stakeholders believe their needs are
			 being met; and
							(E)include a privacy
			 and civil liberties impact assessment.
							(2)Privacy and
			 civil libertiesNot later than 1 year after the date of the
			 enactment of this Act, the Privacy Officer of the Department of Homeland
			 Security and the Officer for Civil Liberties and Civil Rights of the Department
			 of Homeland Security, consistent with any policies of the Privacy and Civil
			 Liberties Oversight Board established under section 1061 of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note), shall submit
			 to the Committee on Homeland Security and Governmental Affairs of the Senate
			 and the Committee on Homeland Security of the House of Representatives, the
			 Secretary of Homeland Security, the Under Secretary of Homeland Security for
			 Intelligence and Analysis, and the Privacy and Civil Liberties Oversight Board
			 a report on the privacy and civil liberties impact of the program.
						512.Homeland
			 Security Information Sharing Fellows Program
					(a)Establishment of
			 ProgramSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is further amended by adding at the end the
			 following:
						
							210B.Homeland
				Security Information Sharing Fellows Program
								(a)Establishment
									(1)In
				generalThe Secretary, acting through the Under Secretary for
				Intelligence and Analysis, and in consultation with the Chief Human Capital
				Officer, shall establish a fellowship program in accordance with this section
				for the purpose of—
										(A)detailing State,
				local, and tribal law enforcement officers and intelligence analysts to the
				Department in accordance with subchapter VI of chapter 33 of title 5, United
				States Code, to participate in the work of the Office of Intelligence and
				Analysis in order to become familiar with—
											(i)the relevant
				missions and capabilities of the Department and other Federal agencies;
				and
											(ii)the role,
				programs, products, and personnel of the Office of Intelligence and Analysis;
				and
											(B)promoting
				information sharing between the Department and State, local, and tribal law
				enforcement officers and intelligence analysts by assigning such officers and
				analysts to—
											(i)serve as a point
				of contact in the Department to assist in the representation of State, local,
				and tribal information requirements;
											(ii)identify
				information within the scope of the information sharing environment, including
				homeland security information, terrorism information, and weapons of mass
				destruction information, that is of interest to State, local, and tribal law
				enforcement officers, intelligence analysts, and other emergency response
				providers;
											(iii)assist Department analysts in preparing and
				disseminating products derived from information within the scope of the
				information sharing environment, including homeland security information,
				terrorism information, and weapons of mass destruction information, that are
				tailored to State, local, and tribal law enforcement officers and intelligence
				analysts and designed to prepare for and thwart acts of terrorism; and
											(iv)assist Department analysts in preparing
				products derived from information within the scope of the information sharing
				environment, including homeland security information, terrorism information,
				and weapons of mass destruction information, that are tailored to State, local,
				and tribal emergency response providers and assist in the dissemination of such
				products through appropriate Department channels.
											(2)Program
				nameThe program under this section shall be known as the
				Homeland Security Information Sharing Fellows Program.
									(b)Eligibility
									(1)In
				generalIn order to be eligible for selection as an Information
				Sharing Fellow under the program under this section, an individual
				shall—
										(A)have homeland
				security-related responsibilities;
										(B)be eligible for an
				appropriate security clearance;
										(C)possess a valid
				need for access to classified information, as determined by the Under Secretary
				for Intelligence and Analysis;
										(D)be an employee of
				an eligible entity; and
										(E)have undergone
				appropriate privacy and civil liberties training that is developed, supported,
				or sponsored by the Privacy Officer and the Officer for Civil Rights and Civil
				Liberties, in consultation with the Privacy and Civil Liberties Oversight Board
				established under section 1061 of the Intelligence Reform and Terrorism
				Prevention Act of 2004 (5 U.S.C. 601 note).
										(2)Eligible
				entitiesIn this subsection, the term eligible
				entity means—
										(A)a State, local, or
				regional fusion center;
										(B)a State or local
				law enforcement or other government entity that serves a major metropolitan
				area, suburban area, or rural area, as determined by the Secretary;
										(C)a State or local
				law enforcement or other government entity with port, border, or agricultural
				responsibilities, as determined by the Secretary;
										(D)a tribal law
				enforcement or other authority; or
										(E)such other entity
				as the Secretary determines is appropriate.
										(c)Optional
				ParticipationNo State, local, or tribal law enforcement or other
				government entity shall be required to participate in the Homeland Security
				Information Sharing Fellows Program.
								(d)Procedures for
				Nomination and Selection
									(1)In
				generalThe Under Secretary for Intelligence and Analysis shall
				establish procedures to provide for the nomination and selection of individuals
				to participate in the Homeland Security Information Sharing Fellows
				Program.
									(2)LimitationsThe
				Under Secretary for Intelligence and Analysis shall—
										(A)select law
				enforcement officers and intelligence analysts representing a broad
				cross-section of State, local, and tribal agencies; and
										(B)ensure that the
				number of Information Sharing Fellows selected does not impede the activities
				of the Office of Intelligence and
				Analysis.
										.
					(b)Technical and
			 Conforming AmendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by
			 inserting after the item relating to section 210A the following:
						
							
								Sec. 210B. Homeland Security Information
				Sharing Fellows
				Program.
							
							.
					(c)Reports
						(1)Concept of
			 operationsNot later than 90 days after the date of enactment of
			 this Act, and before the implementation of the Homeland Security Information
			 Sharing Fellows Program under section 210B of the Homeland Security Act of
			 2002, as added by subsection (a), (in this section referred to as the
			 Program) the Secretary, in consultation with the Privacy Officer
			 of the Department, the Officer for Civil Rights and Civil Liberties of the
			 Department, and the Privacy and Civil Liberties Oversight Board established
			 under section 1061 of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (5 U.S.C. 601 note), shall submit to the Committee on Homeland Security
			 and Governmental Affairs of the Senate and the Committee on Homeland Security
			 of the House of Representatives a report that contains a concept of operations
			 for the Program, which shall include a privacy and civil liberties impact
			 assessment.
						(2)Review of
			 privacy impactNot later than
			 1 year after the date on which the program is implemented, the Privacy Officer
			 of the Department and the Officer for Civil Rights and Civil Liberties of the
			 Department, consistent with any policies of the Privacy and Civil Liberties
			 Oversight Board established under section 1061 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (5 U.S.C. 601 note), shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives, the Secretary
			 of Homeland Security, the Under Secretary of Homeland Security for Intelligence
			 and Analysis, and the Privacy and Civil Liberties Oversight Board, a report on
			 the privacy and civil liberties impact of the program.
						513.Rural Policing
			 Institute
					(a)EstablishmentSubtitle
			 A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is
			 further amended by adding at the end the following:
						
							210C.Rural Policing
				Institute
								(a)In
				generalThe Secretary shall establish a Rural Policing Institute,
				which shall be administered by the Federal Law Enforcement Training Center, to
				target training to law enforcement agencies and other emergency response
				providers located in rural areas. The Secretary, through the Rural Policing
				Institute, shall—
									(1)evaluate the needs
				of law enforcement agencies and other emergency response providers in rural
				areas;
									(2)develop expert
				training programs designed to address the needs of law enforcement agencies and
				other emergency response providers in rural areas as identified in the
				evaluation conducted under paragraph (1), including training programs about
				intelligence-led policing and protections for privacy, civil rights, and civil
				liberties;
									(3)provide the
				training programs developed under paragraph (2) to law enforcement agencies and
				other emergency response providers in rural areas; and
									(4)conduct outreach
				efforts to ensure that local and tribal governments in rural areas are aware of
				the training programs developed under paragraph (2) so they can avail
				themselves of such programs.
									(b)CurriculaThe
				training at the Rural Policing Institute established under subsection (a)
				shall—
									(1)be configured in a
				manner so as not to duplicate or displace any law enforcement or emergency
				response program of the Federal Law Enforcement Training Center or a local or
				tribal government entity in existence on the date of enactment of the
				Implementing Recommendations of the 9/11
				Commission Act of 2007; and
									(2)to the maximum
				extent practicable, be delivered in a cost-effective manner at facilities of
				the Department, on closed military installations with adequate training
				facilities, or at facilities operated by the participants.
									(c)DefinitionIn
				this section, the term rural means an area that is not located
				in a metropolitan statistical area, as defined by the Office of Management and
				Budget.
								(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section (including for contracts, staff, and equipment)—
									(1)$10,000,000 for
				fiscal year 2008; and
									(2)$5,000,000 for
				each of fiscal years 2009 through
				2013.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by inserting after the item relating to section 210B the
			 following:
						
							
								Sec. 210C. Rural Policing
				Institute.
							
							.
					CInteragency Threat
			 Assessment and Coordination Group
				521.Interagency
			 Threat Assessment and Coordination Group
					(a)EstablishmentSubtitle
			 A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is
			 further amended by adding at the end the following:
						
							210D.Interagency
				Threat Assessment and Coordination Group
								(a)In
				generalTo improve the sharing of information within the scope of
				the information sharing environment established under section 1016 of the
				Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485) with
				State, local, tribal, and private sector officials, the Director of National
				Intelligence, through the program manager for the information sharing
				environment, in coordination with the Secretary, shall coordinate and oversee
				the creation of an Interagency Threat Assessment and Coordination Group
				(referred to in this section as the ITACG).
								(b)Composition of
				ITACGThe ITACG shall consist of—
									(1)an ITACG Advisory
				Council to set policy and develop processes for the integration, analysis, and
				dissemination of federally-coordinated information within the scope of the
				information sharing environment, including homeland security information,
				terrorism information, and weapons of mass destruction information; and
									(2)an ITACG Detail comprised of State, local,
				and tribal homeland security and law enforcement officers and intelligence
				analysts detailed to work in the National Counterterrorism Center with Federal
				intelligence analysts for the purpose of integrating, analyzing, and assisting
				in the dissemination of federally-coordinated information within the scope of
				the information sharing environment, including homeland security information,
				terrorism information, and weapons of mass destruction information, through
				appropriate channels identified by the ITACG Advisory Council.
									(c)Responsibilities
				of program managerThe program manager, in consultation with the
				Information Sharing Council, shall—
									(1)monitor and assess the efficacy of the
				ITACG; and
									(2)not later than 180 days after the date of
				the enactment of the Implementing
				Recommendations of the 9/11 Commission Act of 2007, and at least
				annually thereafter, submit to the Secretary, the Attorney General, the
				Director of National Intelligence, the Committee on Homeland Security and
				Governmental Affairs of the Senate and the Committee on Homeland Security of
				the House of Representatives a report on the progress of the ITACG.
									(d)Responsibilities
				of SecretaryThe Secretary,
				or the Secretary’s designee, in coordination with the Director of the National
				Counterterrorism Center and the ITACG Advisory Council, shall—
									(1)create policies and standards for the
				creation of information products derived from information within the scope of
				the information sharing environment, including homeland security information,
				terrorism information, and weapons of mass destruction information, that are
				suitable for dissemination to State, local, and tribal governments and the
				private sector;
									(2)evaluate and develop processes for the
				timely dissemination of federally-coordinated information within the scope of
				the information sharing environment, including homeland security information,
				terrorism information, and weapons of mass destruction information, to State,
				local, and tribal governments and the private sector;
									(3)establish criteria and a methodology for
				indicating to State, local, and tribal governments and the private sector the
				reliability of information within the scope of the information sharing
				environment, including homeland security information, terrorism information,
				and weapons of mass destruction information, disseminated to them;
									(4)educate the intelligence community about
				the requirements of the State, local, and tribal homeland security, law
				enforcement, and other emergency response providers regarding information
				within the scope of the information sharing environment, including homeland
				security information, terrorism information, and weapons of mass destruction
				information;
									(5)establish and maintain the ITACG Detail,
				which shall assign an appropriate number of State, local, and tribal homeland
				security and law enforcement officers and intelligence analysts to work in the
				National Counterterrorism Center who shall—
										(A)educate and advise National
				Counterterrorism Center intelligence analysts about the requirements of the
				State, local, and tribal homeland security and law enforcement officers, and
				other emergency response providers regarding information within the scope of
				the information sharing environment, including homeland security information,
				terrorism information, and weapons of mass destruction information;
										(B)assist National Counterterrorism Center
				intelligence analysts in integrating, analyzing, and otherwise preparing
				versions of products derived from information within the scope of the
				information sharing environment, including homeland security information,
				terrorism information, and weapons of mass destruction information that are
				unclassified or classified at the lowest possible level and suitable for
				dissemination to State, local, and tribal homeland security and law enforcement
				agencies in order to help deter and prevent terrorist attacks;
										(C)implement, in coordination with National
				Counterterrorism Center intelligence analysts, the policies, processes,
				procedures, standards, and guidelines developed by the ITACG Advisory
				Council;
										(D)assist in the dissemination of products
				derived from information within the scope of the information sharing
				environment, including homeland security information, terrorism information,
				and weapons of mass destruction information, to State, local, and tribal
				jurisdictions only through appropriate channels identified by the ITACG
				Advisory Council; and
										(E)report directly to
				the senior intelligence official from the Department under paragraph
				(6);
										(6)detail a senior
				intelligence official from the Department of Homeland Security to the National
				Counterterrorism Center, who shall—
										(A)manage the day-to-day operations of the
				ITACG Detail;
										(B)report directly to
				the Director of the National Counterterrorism Center or the Director’s
				designee; and
										(C)in coordination
				with the Director of the Federal Bureau of Investigation, and subject to the
				approval of the Director of the National Counterterrorism Center, select a
				deputy from the pool of available detailees from the Federal Bureau of
				Investigation in the National Counterterrorism Center; and
										(7)establish, within the ITACG Advisory
				Council, a mechanism to select law enforcement officers and intelligence
				analysts for placement in the National Counterterrorism Center consistent with
				paragraph (5), using criteria developed by the ITACG Advisory Council that
				shall encourage participation from a broadly representative group of State,
				local, and tribal homeland security and law enforcement agencies.
									(e)MembershipThe Secretary, or the Secretary’s designee,
				shall serve as the chair of the ITACG Advisory Council, which shall
				include—
									(1)representatives
				of—
										(A)the
				Department;
										(B)the Federal Bureau
				of Investigation;
										(C)the National
				Counterterrorism Center;
										(D)the Department of
				Defense;
										(E)the Department of
				Energy;
										(F)the Department of
				State; and
										(G)other Federal
				entities as appropriate;
										(2)the program
				manager of the information sharing environment, designated under section
				1016(f) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6
				U.S.C. 485(f)), or the program manager’s designee; and
									(3)executive level
				law enforcement and intelligence officials from State, local, and tribal
				governments.
									(f)CriteriaThe
				Secretary, in consultation with the Director of National Intelligence, the
				Attorney General, and the program manager of the information sharing
				environment established under section 1016 of the Intelligence Reform and
				Terrorism Prevention Act of 2004 (6 U.S.C. 485), shall—
									(1)establish procedures for selecting members
				of the ITACG Advisory Council and for the proper handling and safeguarding of
				products derived from information within the scope of the information sharing
				environment, including homeland security information, terrorism information,
				and weapons of mass destruction information, by those members; and
									(2)ensure that at least 50 percent of the
				members of the ITACG Advisory Council are from State, local, and tribal
				governments.
									(g)Operations
									(1)In
				generalBeginning not later
				than 90 days after the date of enactment of the
				Implementing Recommendations of the 9/11
				Commission Act of 2007, the ITACG Advisory Council shall meet
				regularly, but not less than quarterly, at the facilities of the National
				Counterterrorism Center of the Office of the Director of National
				Intelligence.
									(2)ManagementPursuant
				to section 119(f)(E) of the National Security Act of 1947 (50 U.S.C.
				404o(f)(E)), the Director of the National Counterterrorism Center, acting
				through the senior intelligence official from the Department of Homeland
				Security detailed pursuant to subsection (d)(6), shall ensure that—
										(A)the products derived from information
				within the scope of the information sharing environment, including homeland
				security information, terrorism information, and weapons of mass destruction
				information, prepared by the National Counterterrorism Center and the ITACG
				Detail for distribution to State, local, and tribal homeland security and law
				enforcement agencies reflect the requirements of such agencies and are produced
				consistently with the policies, processes, procedures, standards, and
				guidelines established by the ITACG Advisory Council;
										(B)in consultation with the ITACG Advisory
				Council and consistent with sections 102A(f)(1)(B)(iii) and 119(f)(E) of the
				National Security Act of 1947 (50 U.S.C. 402 et seq.), all products described
				in subparagraph (A) are disseminated through existing channels of the
				Department and the Department of Justice and other appropriate channels to
				State, local, and tribal government officials and other entities;
										(C)all detailees under subsection (d)(5) have
				appropriate access to all relevant information within the scope of the
				information sharing environment, including homeland security information,
				terrorism information, and weapons of mass destruction information, available
				at the National Counterterrorism Center in order to accomplish the objectives
				under that paragraph;
										(D)all detailees under subsection (d)(5) have
				the appropriate security clearances and are trained in the procedures for
				handling, processing, storing, and disseminating classified products derived
				from information within the scope of the information sharing environment,
				including homeland security information, terrorism information, and weapons of
				mass destruction information; and
										(E)all detailees
				under subsection (d)(5) complete appropriate privacy and civil liberties
				training.
										(h)Inapplicability
				of the Federal Advisory Committee ActThe Federal Advisory Committee Act (5
				U.S.C. App.) shall not apply to the ITACG or any subsidiary groups
				thereof.
								(i)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each of fiscal
				years 2008 through 2012 to carry out this section, including to obtain security
				clearances for the State, local, and tribal participants in the
				ITACG.
								.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 210C the
			 following:
						
							
								Sec. 210D. Interagency Threat Assessment
				and Coordination
				Group.
							
							.
					(c)Privacy and
			 civil liberties impact assessmentNot later than 90 days after the date of
			 the enactment of this Act, the Privacy Officer and the Officer for Civil Rights
			 and Civil Liberties of the Department of Homeland Security and the Chief
			 Privacy and Civil Liberties Officer for the Department of Justice, in
			 consultation with the Civil Liberties Protection Officer of the Office of the
			 Director of National Intelligence, shall submit to the Secretary of Homeland
			 Security, the Director of the Federal Bureau of Investigation, the Attorney
			 General, the Director of the National Counterterrorism Center, the Director of
			 National Intelligence, the Privacy and Civil Liberties Oversight Board, and the
			 Committee on Homeland Security and Governmental Affairs of the Senate, the
			 Committee on Homeland Security of the House of Representatives, the Select
			 Committee on Intelligence of the Senate, and the Permanent Select Committee on
			 Intelligence of the House of Representatives, a privacy and civil liberties
			 impact assessment of the Interagency Threat Assessment and Coordination Group
			 under section 210D of the Homeland Security Act of 2002, as added by subsection
			 (a), including the use of State, local, and tribal detailees at the National
			 Counterterrorism Center, as described in subsection (d)(5) of that
			 section.
					DHomeland Security
			 Intelligence Offices Reorganization
				531.Office of
			 Intelligence and Analysis and Office of Infrastructure Protection
					(a)In
			 generalSection 201 of the
			 Homeland Security Act of 2002 (6 U.S.C. 201) is amended—
						(1)in the section
			 heading, by striking Directorate for information and inserting
			 Information
			 and;
						(2)by striking
			 subsections (a) through (c) and inserting the following:
							
								(a)Intelligence and
				analysis and infrastructure protectionThere shall be in the
				Department an Office of Intelligence and Analysis and an Office of
				Infrastructure Protection.
								(b)Under Secretary
				for Intelligence and Analysis and Assistant Secretary for Infrastructure
				Protection
									(1)Office of
				Intelligence and AnalysisThe Office of Intelligence and Analysis
				shall be headed by an Under Secretary for Intelligence and Analysis, who shall
				be appointed by the President, by and with the advice and consent of the
				Senate.
									(2)Chief
				Intelligence OfficerThe Under Secretary for Intelligence and
				Analysis shall serve as the Chief Intelligence Officer of the
				Department.
									(3)Office of
				Infrastructure ProtectionThe Office of Infrastructure Protection
				shall be headed by an Assistant Secretary for Infrastructure Protection, who
				shall be appointed by the President.
									(c)Discharge of
				ResponsibilitiesThe Secretary shall ensure that the
				responsibilities of the Department relating to information analysis and
				infrastructure protection, including those described in subsection (d), are
				carried out through the Under Secretary for Intelligence and Analysis or the
				Assistant Secretary for Infrastructure Protection, as
				appropriate.
								;
				
						(3)in subsection
			 (d)—
							(A)in the subsection
			 heading, by striking Under Secretary and inserting
			 Secretary Relating To
			 Intelligence and Analysis and Infrastructure
			 Protection;
							(B)in the matter
			 preceding paragraph (1), by striking Subject to the direction
			 and all that follows through Infrastructure Protection and
			 inserting the following: The responsibilities of the Secretary relating
			 to intelligence and analysis and infrastructure protection;
							(C)in paragraph (9),
			 as redesignated under section 510(a)(2)(A)(ii), by striking Director of
			 Central Intelligence and inserting Director of National
			 Intelligence;
							(D)in paragraph
			 (11)(B), as so redesignated, by striking Director of Central
			 Intelligence and inserting Director of National
			 Intelligence;
							(E)by redesignating paragraph (18), as so
			 redesignated, as paragraph (24); and
							(F)by inserting after paragraph (17), as so
			 redesignated, the following:
								
									(18)To coordinate and
				enhance integration among the intelligence components of the Department,
				including through strategic oversight of the intelligence activities of such
				components.
									(19)To establish the
				intelligence collection, processing, analysis, and dissemination priorities,
				policies, processes, standards, guidelines, and procedures for the intelligence
				components of the Department, consistent with any directions from the President
				and, as applicable, the Director of National Intelligence.
									(20)To establish a
				structure and process to support the missions and goals of the intelligence
				components of the Department.
									(21)To ensure that,
				whenever possible, the Department—
										(A)produces and
				disseminates unclassified reports and analytic products based on open-source
				information; and
										(B)produces and
				disseminates such reports and analytic products contemporaneously with reports
				or analytic products concerning the same or similar information that the
				Department produced and disseminated in a classified format.
										(22)To establish
				within the Office of Intelligence and Analysis an internal continuity of
				operations plan.
									(23)Based on intelligence priorities set by the
				President, and guidance from the Secretary and, as appropriate, the Director of
				National Intelligence—
										(A)to provide to the
				heads of each intelligence component of the Department guidance for developing
				the budget pertaining to the activities of such component; and
										(B)to present to the
				Secretary a recommendation for a consolidated budget for the intelligence
				components of the Department, together with any comments from the heads of such
				components.
										;
				
							(4)in subsection
			 (e)(1)—
							(A)by striking
			 Directorate the first place that term appears and inserting
			 Office of Intelligence and Analysis and the Office of Infrastructure
			 Protection; and
							(B)by striking
			 the Directorate in discharging and inserting such offices
			 in discharging;
							(5)in subsection
			 (f)(1), by striking Directorate and inserting Office of
			 Intelligence and Analysis and the Office of Infrastructure Protection;
			 and
						(6)In subsection (g),
			 in the matter preceding paragraph (1), by striking Under Secretary for
			 Information Analysis and Infrastructure Protection and inserting
			 Office of Intelligence and Analysis and the Office of Infrastructure
			 Protection.
						(b)Technical and
			 conforming amendments
						(1)In
			 generalSuch Act is further amended—
							(A)in section 223, by
			 striking Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting Under Secretary for Intelligence and
			 Analysis, in cooperation with the Assistant Secretary for Infrastructure
			 Protection;
							(B)in section 224, by
			 striking Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting Assistant Secretary for Infrastructure
			 Protection;
							(C)in section 302(3),
			 by striking Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting Under Secretary for Intelligence and
			 Analysis and the Assistant Secretary for Infrastructure Protection;
			 and
							(D)in section
			 521(d)—
								(i)in paragraph (1),
			 by striking Directorate for Information Analysis and Infrastructure
			 Protection and inserting Office of Intelligence and
			 Analysis; and
								(ii)in paragraph (2),
			 by striking Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting Under Secretary for Intelligence and
			 Analysis.
								(2)Additional Under
			 SecretarySection 103(a) of the Homeland Security Act of 2002 (6
			 U.S.C. 113(a)) is amended—
							(A)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and
							(B)by inserting after
			 paragraph (7) the following:
								
									(8)An Under Secretary
				responsible for overseeing critical infrastructure protection, cybersecurity,
				and other related programs of the
				Department.
									.
							(3)HeadingSubtitle
			 A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is
			 amended in the subtitle heading by striking Directorate for
			 Information and inserting Information and.
						(4)Table of
			 contentsThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended in the table of contents in section 1(b) by striking the items
			 relating to subtitle A of title II and section 201 and inserting the
			 following:
							
								
									Subtitle A—Information and
				Analysis and Infrastructure Protection; Access to Information
									Sec. 201. Information and
				Analysis and Infrastructure
				Protection.
								
								.
						(5)National
			 Security Act of 1947Section
			 106(b)(2)(I) of the National Security Act of 1947 (50 U.S.C. 403–6) is amended
			 to read as follows:
							
								(I)The Under
				Secretary of Homeland Security for Intelligence and
				Analysis.
								.
						(c)Treatment of
			 incumbentThe individual
			 administratively performing the duties of the Under Secretary for Intelligence
			 and Analysis as of the date of the enactment of this Act may continue to
			 perform such duties after the date on which the President nominates an
			 individual to serve as the Under Secretary pursuant to section 201 of the
			 Homeland Security Act of 2002, as amended by this section, and until the
			 individual so appointed assumes the duties of the position.
					EAuthorization of
			 Appropriations
				541.Authorization
			 of appropriationsThere is
			 authorized to be appropriated for each of fiscal years 2008 through 2012 such
			 sums as may be necessary to carry out this title and the amendments made by
			 this title.
				VICONGRESSIONAL
			 OVERSIGHT OF INTELLIGENCE
			601.Availability to
			 public of certain intelligence funding information
				(a)Amounts
			 appropriated each fiscal yearNot later than 30 days after the
			 end of each fiscal year beginning with fiscal year 2007, the Director of
			 National Intelligence shall disclose to the public the aggregate amount of
			 funds appropriated by Congress for the National Intelligence Program for such
			 fiscal year.
				(b)WaiverBeginning
			 with fiscal year 2009, the President may waive or postpone the disclosure
			 required by subsection (a) for any fiscal year by, not later than 30 days after
			 the end of such fiscal year, submitting to the Select Committee on Intelligence
			 of the Senate and Permanent Select Committee on Intelligence of the House of
			 Representatives—
					(1)a
			 statement, in unclassified form, that the disclosure required in subsection (a)
			 for that fiscal year would damage national security; and
					(2)a
			 statement detailing the reasons for the waiver or postponement, which may be
			 submitted in classified form.
					(c)DefinitionAs
			 used in this section, the term National Intelligence Program has
			 the meaning given the term in section 3(6) of the National Security Act of 1947
			 (50 U.S.C. 401a(6)).
				602.Public Interest
			 Declassification BoardThe
			 Public Interest Declassification Act of 2000 (50 U.S.C. 435 note) is
			 amended—
				(1)by striking
			 Director of Central Intelligence each place that term appears
			 and inserting Director of National Intelligence;
				(2)in section
			 704(e)—
					(A)by striking
			 If requested and inserting the following:
						
							(1)In
				generalIf requested
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Authority of
				boardUpon receiving a congressional request described in section
				703(b)(5), the Board may conduct the review and make the recommendations
				described in that section, regardless of whether such a review is requested by
				the President.
							(3)ReportingAny
				recommendations submitted to the President by the Board under section
				703(b)(5), shall be submitted to the chairman and ranking minority member of
				the committee of Congress that made the request relating to such
				recommendations.
							;
				
					(3)in section 705(c),
			 in the subsection heading, by striking Director of Central
			 Intelligence and inserting Director of National
			 Intelligence; and
				(4)in section 710(b),
			 by striking 8 years after the date and all that follows and
			 inserting on December 31, 2012..
				603.Sense of the
			 Senate regarding a report on the 9/11 Commission recommendations with respect
			 to intelligence reform and congressional intelligence oversight reform
				(a)FindingsCongress
			 makes the following findings:
					(1)The National
			 Commission on Terrorist Attacks Upon the United States (referred to in this
			 section as the 9/11 Commission) conducted a lengthy review of
			 the facts and circumstances relating to the terrorist attacks of September 11,
			 2001, including those relating to the intelligence community, law enforcement
			 agencies, and the role of congressional oversight and resource
			 allocation.
					(2)In its final
			 report, the 9/11 Commission found that—
						(A)congressional
			 oversight of the intelligence activities of the United States is
			 dysfunctional;
						(B)under the rules of
			 the Senate and the House of Representatives in effect at the time the report
			 was completed, the committees of Congress charged with oversight of the
			 intelligence activities lacked the power, influence, and sustained capability
			 to meet the daunting challenges faced by the intelligence community of the
			 United States;
						(C)as long as such
			 oversight is governed by such rules of the Senate and the House of
			 Representatives, the people of the United States will not get the security they
			 want and need;
						(D)a strong, stable,
			 and capable congressional committee structure is needed to give the
			 intelligence community of the United States appropriate oversight, support, and
			 leadership; and
						(E)the reforms
			 recommended by the 9/11 Commission in its final report will not succeed if
			 congressional oversight of the intelligence community in the United States is
			 not changed.
						(3)The 9/11
			 Commission recommended structural changes to Congress to improve the oversight
			 of intelligence activities.
					(4)Congress has enacted
			 some of the recommendations made by the 9/11 Commission and is considering
			 implementing additional recommendations of the 9/11 Commission.
					(5)The Senate adopted
			 Senate Resolution 445 in the 108th Congress to address some of the intelligence
			 oversight recommendations of the 9/11 Commission by abolishing term limits for
			 the members of the Select Committee on Intelligence, clarifying jurisdiction
			 for intelligence-related nominations, and streamlining procedures for the
			 referral of intelligence-related legislation, but other aspects of the 9/11
			 Commission recommendations regarding intelligence oversight have not been
			 implemented.
					(b)Sense of the
			 SenateIt is the sense of the Senate that the Committee on
			 Homeland Security and Governmental Affairs and the Select Committee on
			 Intelligence of the Senate each, or jointly, should—
					(1)undertake a review
			 of the recommendations made in the final report of the 9/11 Commission with
			 respect to intelligence reform and congressional intelligence oversight
			 reform;
					(2)review and
			 consider any other suggestions, options, or recommendations for improving
			 intelligence oversight; and
					(3)not later than
			 December 21, 2007, submit to the Senate a report that includes the
			 recommendations of the committees, if any, for carrying out such
			 reforms.
					604.Availability of
			 funds for the Public Interest Declassification BoardSection 21067 of the Continuing
			 Appropriations Resolution, 2007 (division B of Public Law 109–289; 120 Stat.
			 1311), as amended by Public Law 109–369 (120 Stat. 2642), Public Law 109–383
			 (120 Stat. 2678), and Public Law 110–5, is amended by adding at the end the
			 following new subsection:
				
					(c)From the amount
				provided by this section, the National Archives and Records Administration may
				obligate monies necessary to carry out the activities of the Public Interest
				Declassification
				Board.
					.
			605.Availability of
			 the Executive Summary of the Report on Central Intelligence Agency
			 Accountability Regarding the Terrorist Attacks of September 11, 2001
				(a)Public
			 AvailabilityNot later than 30 days after the date of the
			 enactment of this Act, the Director of the Central Intelligence Agency shall
			 prepare and make available to the public a version of the Executive Summary of
			 the report entitled the Office of Inspector General Report on Central
			 Intelligence Agency Accountability Regarding Findings and Conclusions of the
			 Joint Inquiry into Intelligence Community Activities Before and After the
			 Terrorist Attacks of September 11, 2001 issued in June 2005 that is
			 declassified to the maximum extent possible, consistent with national
			 security.
				(b)Report to
			 CongressThe Director of the Central Intelligence Agency shall
			 submit to Congress a classified annex to the redacted Executive Summary made
			 available under subsection (a) that explains the reason that any redacted
			 material in the Executive Summary was withheld from the public.
				VIISTRENGTHENING
			 EFFORTS TO PREVENT TERRORIST TRAVEL
			ATerrorist
			 Travel
				701.Report on
			 international collaboration to increase border security, enhance global
			 document security, and exchange terrorist information
					(a)Report
			 requiredNot later than 270
			 days after the date of the enactment of this Act, the Secretary of State and
			 the Secretary of Homeland Security, in conjunction with the Director of
			 National Intelligence and the heads of other appropriate Federal departments
			 and agencies, shall submit to the appropriate congressional committees a report
			 on efforts of the Government of the United States to collaborate with
			 international partners and allies of the United States to increase border
			 security, enhance global document security, and exchange terrorism
			 information.
					(b)ContentsThe report required by subsection (a) shall
			 outline—
						(1)all presidential
			 directives, programs, and strategies for carrying out and increasing United
			 States Government efforts described in subsection (a);
						(2)the goals and
			 objectives of each of these efforts;
						(3)the progress made
			 in each of these efforts; and
						(4)the projected
			 timelines for each of these efforts to become fully functional and
			 effective.
						(c)DefinitionIn this section, the term
			 appropriate congressional committees means—
						(1)the Committee on
			 Foreign Affairs, the Committee on Homeland Security, the Committee on the
			 Judiciary, and the Permanent Select Committee on Intelligence of the House of
			 Representatives; and
						(2)the Committee on
			 Foreign Relations, the Committee on Homeland Security and Governmental Affairs,
			 the Committee on the Judiciary, and the Select Committee on Intelligence of the
			 Senate.
						BVisa
			 Waiver
				711.Modernization of the
			 visa waiver program
					(a)Short
			 titleThis section may be cited as the Secure Travel and
			 Counterterrorism Partnership Act of 2007.
					(b)Sense of
			 CongressIt is the sense of Congress that—
						(1)the United States
			 should modernize and strengthen the security of the visa waiver program under
			 section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) by
			 simultaneously—
							(A)enhancing program
			 security requirements; and
							(B)extending
			 visa-free travel privileges to nationals of foreign countries that are partners
			 in the war on terrorism—
								(i)that
			 are actively cooperating with the United States to prevent terrorist travel,
			 including sharing counterterrorism and law enforcement information; and
								(ii)whose nationals
			 have demonstrated their compliance with the provisions of the Immigration and
			 Nationality Act regarding the purpose and duration of their admission to the
			 United States; and
								(2)the modernization
			 described in paragraph (1) will—
							(A)enhance bilateral
			 cooperation on critical counterterrorism and information sharing
			 initiatives;
							(B)support and expand
			 tourism and business opportunities to enhance long-term economic
			 competitiveness; and
							(C)strengthen
			 bilateral relationships.
							(c)Discretionary
			 visa waiver program expansionSection 217(c) of the Immigration
			 and Nationality Act (8 U.S.C. 1187(c)) is amended by adding at the end the
			 following new paragraphs:
						
							(8)Nonimmigrant
				visa refusal rate flexibility
								(A)Certification
									(i)In
				generalOn the date on which
				an air exit system is in place that can verify the departure of not less than
				97 percent of foreign nationals who exit through airports of the United States
				and the electronic travel authorization system required under subsection (h)(3)
				is fully operational, the Secretary of Homeland Security shall certify to
				Congress that such air exit system and electronic travel authorization system
				are in place.
									(ii)Notification to
				CongressThe Secretary shall
				notify Congress in writing of the date on which the air exit system under
				clause (i) fully satisfies the biometric requirements specified in subsection
				(i).
									(iii)Temporary
				suspension of waiver authorityNotwithstanding any certification made
				under clause (i), if the Secretary has not notified Congress in accordance with
				clause (ii) by June 30, 2009, the Secretary’s waiver authority under
				subparagraph (B) shall be suspended beginning on July 1, 2009, until such time
				as the Secretary makes such notification.
									(iv)Rule of
				constructionNothing in this paragraph shall be construed as in
				any way abrogating the reporting requirements under subsection (i)(3).
									(B)WaiverAfter
				certification by the Secretary under subparagraph (A), the Secretary, in
				consultation with the Secretary of State, may waive the application of
				paragraph (2)(A) for a country if—
									(i)the country meets
				all security requirements of this section;
									(ii)the Secretary of Homeland Security
				determines that the totality of the country’s security risk mitigation measures
				provide assurance that the country’s participation in the program would not
				compromise the law enforcement, security interests, or enforcement of the
				immigration laws of the United States;
									(iii)there has been a
				sustained reduction in the rate of refusals for nonimmigrant visas for
				nationals of the country and conditions exist to continue such
				reduction;
									(iv)the country
				cooperated with the Government of the United States on counterterrorism
				initiatives, information sharing, and preventing terrorist travel before the
				date of its designation as a program country, and the Secretary of Homeland
				Security and the Secretary of State determine that such cooperation will
				continue; and
									(v)(I)the rate of refusals for
				nonimmigrant visitor visas for nationals of the country during the previous
				full fiscal year was not more than ten percent; or
										(II)the
				visa overstay rate for the country for the previous full fiscal year does not
				exceed the maximum visa overstay rate, once such rate is established under
				subparagraph (C).
										(C)Maximum visa
				overstay rate
									(i)Requirement to
				establishAfter certification
				by the Secretary under subparagraph (A), the Secretary and the Secretary of
				State jointly shall use information from the air exit system referred to in
				such subparagraph to establish a maximum visa overstay rate for countries
				participating in the program pursuant to a waiver under subparagraph (B). The
				Secretary of Homeland Security shall certify to Congress that such rate would
				not compromise the law enforcement, security interests, or enforcement of the
				immigration laws of the United States.
									(ii)Visa overstay
				rate definedIn this paragraph the term visa overstay
				rate means, with respect to a country, the ratio of—
										(I)the total number of
				nationals of that country who were admitted to the United States on the basis
				of a nonimmigrant visa whose periods of authorized stays ended during a fiscal
				year but who remained unlawfully in the United States beyond such periods;
				to
										(II)the total number
				of nationals of that country who were admitted to the United States on the
				basis of a nonimmigrant visa during that fiscal year.
										(iii)Report and
				publicationThe Secretary of Homeland Security shall on the same
				date submit to Congress and publish in the Federal Register information
				relating to the maximum visa overstay rate established under clause (i). Not
				later than 60 days after such date, the Secretary shall issue a final maximum
				visa overstay rate above which a country may not participate in the
				program.
									(9)Discretionary
				security-related considerationsIn determining whether to waive
				the application of paragraph (2)(A) for a country, pursuant to paragraph (8),
				the Secretary of Homeland Security, in consultation with the Secretary of
				State, shall take into consideration other factors affecting the security of
				the United States, including—
								(A)airport security
				standards in the country;
								(B)whether the
				country assists in the operation of an effective air marshal program;
								(C)the standards of
				passports and travel documents issued by the country; and
								(D)other
				security-related factors, including the country’s cooperation with the United
				States’ initiatives toward combating terrorism and the country’s cooperation
				with the United States intelligence community in sharing information regarding
				terrorist
				threats.
								.
					(d)Security
			 enhancements to the visa waiver program
						(1)In
			 generalSection 217 of the Immigration and Nationality Act (8
			 U.S.C. 1187) is amended—
							(A)in subsection (a),
			 in the flush text following paragraph (9)—
								(i)by
			 striking Operators of aircraft and inserting the
			 following:
									
										(10)Electronic
				transmission of identification informationOperators of
				aircraft
										;
				and
								(ii)by
			 adding at the end the following new paragraph:
									
										(11)Eligibility
				determination under the electronic travel authorization
				systemBeginning on the date on which the electronic travel
				authorization system developed under subsection (h)(3) is fully operational,
				each alien traveling under the program shall, before applying for admission to
				the United States, electronically provide to the system biographical
				information and such other information as the Secretary of Homeland Security
				shall determine necessary to determine the eligibility of, and whether there
				exists a law enforcement or security risk in permitting, the alien to travel to
				the United States. Upon review of such biographical information, the Secretary
				of Homeland Security shall determine whether the alien is eligible to travel to
				the United States under the
				program.
										;
								(B)in subsection
			 (c)—
								(i)in
			 paragraph (2)—
									(I)by amending
			 subparagraph (D) to read as follows:
										
											(D)Reporting lost
				and stolen passportsThe
				government of the country enters into an agreement with the United States to
				report, or make available through Interpol or other means as designated by the
				Secretary of Homeland Security, to the United States Government information
				about the theft or loss of passports within a strict time limit and in a manner
				specified in the agreement.
											;
				and
									(II)by adding at the end the following new
			 subparagraphs:
										
											(E)Repatriation of
				aliensThe government of the
				country accepts for repatriation any citizen, former citizen, or national of
				the country against whom a final executable order of removal is issued not
				later than three weeks after the issuance of the final order of removal.
				Nothing in this subparagraph creates any duty for the United States or any
				right for any alien with respect to removal or release. Nothing in this
				subparagraph gives rise to any cause of action or claim under this paragraph or
				any other law against any official of the United States or of any State to
				compel the release, removal, or consideration for release or removal of any
				alien.
											(F)Passenger
				information exchangeThe
				government of the country enters into an agreement with the United States to
				share information regarding whether citizens and nationals of that country
				traveling to the United States represent a threat to the security or welfare of
				the United States or its
				citizens.
											;
									(ii)in
			 paragraph (5)—
									(I)by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security; and
									(II)in subparagraph
			 (A)(i)—
										(aa)in
			 subclause (II), by striking and at the end;
										(bb)in
			 subclause (III)—
											(AA)by
			 striking and the Committee on International Relations and
			 inserting , the Committee on Foreign Affairs, and the Committee on
			 Homeland Security, and by striking and the Committee on Foreign
			 Relations and inserting , the Committee on Foreign Relations,
			 and the Committee on Homeland Security and Governmental Affairs;
			 and
											(BB)by
			 striking the period at the end and inserting ; and; and
											(cc)by
			 adding at the end the following new subclause:
											
												(IV)shall submit to
				Congress a report regarding the implementation of the electronic travel
				authorization system under subsection (h)(3) and the participation of new
				countries in the program through a waiver under paragraph
				(8).
												;
				and
										(III)in subparagraph
			 (B), by adding at the end the following new clause:
										
											(iv)Program
				suspension authorityThe Director of National Intelligence shall
				immediately inform the Secretary of Homeland Security of any current and
				credible threat which poses an imminent danger to the United States or its
				citizens and originates from a country participating in the visa waiver
				program. Upon receiving such notification, the Secretary, in consultation with
				the Secretary of State—
												(I)may suspend a country from the visa waiver
				program without prior notice;
												(II)shall notify any country suspended under
				subclause (I) and, to the extent practicable without disclosing sensitive
				intelligence sources and methods, provide justification for the suspension;
				and
												(III)shall restore the suspended country’s
				participation in the visa waiver program upon a determination that the threat
				no longer poses an imminent danger to the United States or its
				citizens.
												;
				and
									(iii)by
			 adding at the end the following new paragraphs:
									
										(10)Technical
				assistanceThe Secretary of Homeland Security, in consultation
				with the Secretary of State, shall provide technical assistance to program
				countries to assist those countries in meeting the requirements under this
				section. The Secretary of Homeland Security shall ensure that the program
				office within the Department of Homeland Security is adequately staffed and has
				resources to be able to provide such technical assistance, in addition to its
				duties to effectively monitor compliance of the countries participating in the
				program with all the requirements of the program.
										(11)Independent
				review
											(A)In
				generalPrior to the
				admission of a new country into the program under this section, and in
				conjunction with the periodic evaluations required under subsection (c)(5)(A),
				the Director of National Intelligence shall conduct an independent intelligence
				assessment of a nominated country and member of the program.
											(B)Reporting
				requirementThe Director
				shall provide to the Secretary of Homeland Security, the Secretary of State,
				and the Attorney General the independent intelligence assessment required under
				subparagraph (A).
											(C)ContentsThe independent intelligence assessment
				conducted by the Director shall include—
												(i)a review of all current, credible terrorist
				threats of the subject country;
												(ii)an evaluation of the subject country’s
				counterterrorism efforts;
												(iii)an evaluation as to the extent of the
				country’s sharing of information beneficial to suppressing terrorist movements,
				financing, or actions;
												(iv)an assessment of the risks associated with
				including the subject country in the program; and
												(v)recommendations to mitigate the risks
				identified in clause
				(iv).
												;
								(C)in subsection
			 (d)—
								(i)by
			 striking Attorney General and inserting Secretary of
			 Homeland Security; and
								(ii)by
			 adding at the end the following new sentence: The Secretary of Homeland
			 Security may not waive any eligibility requirement under this section unless
			 the Secretary notifies, with respect to the House of Representatives, the
			 Committee on Homeland Security, the Committee on the Judiciary, the Committee
			 on Foreign Affairs, and the Committee on Appropriations, and with respect to
			 the Senate, the Committee on Homeland Security and Governmental Affairs, the
			 Committee on the Judiciary, the Committee on Foreign Relations, and the
			 Committee on Appropriations not later than 30 days before the effective date of
			 such waiver.;
								(D)in subsection
			 (f)(5)—
								(i)by
			 striking Attorney General each place it appears and inserting
			 Secretary of Homeland Security; and
								(ii)by
			 striking of blank and inserting or loss
			 of;
								(E)in subsection (h),
			 by adding at the end the following new paragraph:
								
									(3)Electronic
				travel authorization system
										(A)SystemThe
				Secretary of Homeland Security, in consultation with the Secretary of State,
				shall develop and implement a fully automated electronic travel authorization
				system (referred to in this paragraph as the System) to collect
				such biographical and other information as the Secretary of Homeland Security
				determines necessary to determine, in advance of travel, the eligibility of,
				and whether there exists a law enforcement or security risk in permitting, the
				alien to travel to the United States.
										(B)FeesThe
				Secretary of Homeland Security may charge a fee for the use of the System,
				which shall be—
											(i)set at a level
				that will ensure recovery of the full costs of providing and administering the
				System; and
											(ii)available to pay
				the costs incurred to administer the System.
											(C)Validity
											(i)PeriodThe
				Secretary of Homeland Security, in consultation with the Secretary of State,
				shall prescribe regulations that provide for a period, not to exceed three
				years, during which a determination of eligibility to travel under the program
				will be valid. Notwithstanding any other provision under this section, the
				Secretary of Homeland Security may revoke any such determination at any time
				and for any reason.
											(ii)LimitationA
				determination by the Secretary of Homeland Security that an alien is eligible
				to travel to the United States under the program is not a determination that
				the alien is admissible to the United States.
											(iii)Not a
				determination of visa eligibilityA determination by the
				Secretary of Homeland Security that an alien who applied for authorization to
				travel to the United States through the System is not eligible to travel under
				the program is not a determination of eligibility for a visa to travel to the
				United States and shall not preclude the alien from applying for a visa.
											(iv)Judicial
				reviewNotwithstanding any other provision of law, no court shall
				have jurisdiction to review an eligibility determination under the
				System.
											(D)ReportNot
				later than 60 days before publishing notice regarding the implementation of the
				System in the Federal Register, the Secretary of Homeland Security shall submit
				a report regarding the implementation of the system to—
											(i)the Committee on
				Homeland Security of the House of Representatives;
											(ii)the Committee on
				the Judiciary of the House of Representatives;
											(iii)the Committee on
				Foreign Affairs of the House of Representatives;
											(iv)the Permanent
				Select Committee on Intelligence of the House of Representatives;
											(v)the Committee on
				Appropriations of the House of Representatives;
											(vi)the Committee on
				Homeland Security and Governmental Affairs of the Senate;
											(vii)the Committee on
				the Judiciary of the Senate;
											(viii)the Committee
				on Foreign Relations of the Senate;
											(ix)the Select
				Committee on Intelligence of the Senate; and
											(x)the Committee on
				Appropriations of the Senate.
											;
				and
							(F)by adding at the
			 end the following new subsection:
								
									(i)Exit
				system
										(1)In
				generalNot later than one year after the date of the enactment
				of this subsection, the Secretary of Homeland Security shall establish an exit
				system that records the departure on a flight leaving the United States of
				every alien participating in the visa waiver program established under this
				section.
										(2)System
				requirementsThe system established under paragraph (1)
				shall—
											(A)match biometric
				information of the alien against relevant watch lists and immigration
				information; and
											(B)compare such
				biometric information against manifest information collected by air carriers on
				passengers departing the United States to confirm such aliens have departed the
				United States.
											(3)ReportNot
				later than 180 days after the date of the enactment of this subsection, the
				Secretary shall submit to Congress a report that describes—
											(A)the progress made
				in developing and deploying the exit system established under this subsection;
				and
											(B)the procedures by
				which the Secretary shall improve the method of calculating the rates of
				nonimmigrants who overstay their authorized period of stay in the United
				States.
											.
							(2)Effective
			 dateSection 217(a)(11) of the Immigration and Nationality Act,
			 as added by paragraph (1)(A)(ii), shall take effect on the date that is 60 days
			 after the date on which the Secretary of Homeland Security publishes notice in
			 the Federal Register of the requirement under such paragraph.
						(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security such sums as may be necessary to carry out this
			 section and the amendments made by this section.
					CStrengthening
			 Terrorism Prevention Programs
				721.Strengthening
			 the capabilities of the Human Smuggling and Trafficking Center
					(a)In
			 GeneralSection 7202 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (8 U.S.C. 1777) is amended—
						(1)in subsection
			 (c)(1), by striking address and inserting integrate and
			 disseminate intelligence and information related to;
						(2)by redesignating
			 subsections (d) and (e) as subsections (g) and (h), respectively; and
						(3)by inserting after
			 subsection (c) the following new subsections:
							
								(d)DirectorThe
				Secretary of Homeland Security shall nominate an official of the Government of
				the United States to serve as the Director of the Center, in accordance with
				the requirements of the memorandum of understanding entitled the Human
				Smuggling and Trafficking Center (HSTC) Charter.
								(e)Staffing of the
				Center
									(1)In
				generalThe Secretary of Homeland Security, in cooperation with
				heads of other relevant agencies and departments, shall ensure that the Center
				is staffed with not fewer than 40 full-time equivalent positions, including, as
				appropriate, detailees from the following:
										(A)Agencies and
				offices within the Department of Homeland Security, including the
				following:
											(i)The Office of
				Intelligence and Analysis.
											(ii)The
				Transportation Security Administration.
											(iii)United States
				Citizenship and Immigration Services.
											(iv)United States
				Customs and Border Protection.
											(v)The United States
				Coast Guard.
											(vi)United States
				Immigration and Customs Enforcement.
											(B)Other departments,
				agencies, or entities, including the following:
											(i)The
				Central Intelligence Agency.
											(ii)The Department of
				Defense.
											(iii)The Department
				of the Treasury.
											(iv)The National
				Counterterrorism Center.
											(v)The National
				Security Agency.
											(vi)The Department of
				Justice.
											(vii)The Department
				of State.
											(viii)Any other
				relevant agency or department.
											(2)Expertise of
				detaileesThe Secretary of Homeland Security, in cooperation with
				the head of each agency, department, or other entity referred to in paragraph
				(1), shall ensure that the detailees provided to the Center under such
				paragraph include an adequate number of personnel who are—
										(A)intelligence
				analysts or special agents with demonstrated experience related to human
				smuggling, trafficking in persons, or terrorist travel; and
										(B)personnel with
				experience in the areas of—
											(i)consular
				affairs;
											(ii)counterterrorism;
											(iii)criminal law
				enforcement;
											(iv)intelligence
				analysis;
											(v)prevention and
				detection of document fraud;
											(vi)border
				inspection;
											(vii)immigration
				enforcement; or
											(viii)human
				trafficking and combating severe forms of trafficking in persons.
											(3)Enhanced
				personnel management
										(A)Incentives for
				service in certain positions
											(i)In
				generalThe Secretary of Homeland Security, and the heads of
				other relevant agencies, shall prescribe regulations or promulgate personnel
				policies to provide incentives for service on the staff of the Center,
				particularly for serving terms of at least two years duration.
											(ii)Forms of
				incentivesIncentives under clause (i) may include financial
				incentives, bonuses, and such other awards and incentives as the Secretary and
				the heads of other relevant agencies, consider appropriate.
											(B)Enhanced
				promotion for service at the centerNotwithstanding any other provision of law,
				the Secretary of Homeland Security, and the heads of other relevant agencies,
				shall ensure that personnel who are assigned or detailed to service at the
				Center shall be considered for promotion at rates equivalent to or better than
				similarly situated personnel of such agencies who are not so assigned or
				detailed, except that this subparagraph shall not apply in the case of
				personnel who are subject to the provisions of the Foreign Service Act of
				1980.
										(f)Administrative
				support and fundingThe Secretary of Homeland Security shall
				provide to the Center the administrative support and funding required for its
				maintenance, including funding for personnel, leasing of office space,
				supplies, equipment, technology, training, and travel expenses necessary for
				the Center to carry out its
				functions.
								.
						(b)ReportSubsection
			 (g) of section 7202 of the Intelligence Reform and Terrorism Prevention Act of
			 2004, as redesignated by subsection (a)(2), is amended to read as
			 follows:
						
							(g)Report
								(1)Initial
				reportNot later than 180
				days after December 17, 2004, the President shall transmit to Congress a report
				regarding the implementation of this section, including a description of the
				staffing and resource needs of the Center.
								(2)Follow-up
				reportNot later than 180
				days after the date of the enactment of the Implementing Recommendations of the 9/11 Commission Act of
				2007, the President shall transmit to Congress a report regarding
				the operation of the Center and the activities carried out by the Center,
				including a description of—
									(A)the roles and
				responsibilities of each agency or department that is participating in the
				Center;
									(B)the mechanisms
				used to share information among each such agency or department;
									(C)the personnel
				provided to the Center by each such agency or department;
									(D)the type of
				information and reports being disseminated by the Center;
									(E)any efforts by the
				Center to create a centralized Federal Government database to store information
				related to unlawful travel of foreign nationals, including a description of any
				such database and of the manner in which information utilized in such a
				database would be collected, stored, and shared;
									(F)how each agency
				and department shall utilize its resources to ensure that the Center uses
				intelligence to focus and drive its efforts;
									(G)efforts to
				consolidate networked systems for the Center;
									(H)the mechanisms for
				the sharing of homeland security information from the Center to the Office of
				Intelligence and Analysis, including how such sharing shall be consistent with
				section 1016(b);
									(I)the ability of
				participating personnel in the Center to freely access necessary databases and
				share information regarding issues related to human smuggling, trafficking in
				persons, and terrorist travel;
									(J)how the assignment
				of personnel to the Center is incorporated into the civil service career path
				of such personnel; and
									(K)cooperation and
				coordination efforts, including any memorandums of understanding, among
				participating agencies and departments regarding issues related to human
				smuggling, trafficking in persons, and terrorist
				travel.
									.
					(c)Coordination with
			 the Office of Intelligence and AnalysisSection 7202 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 is amended by adding
			 after subsection (h), as redesignated by subsection (a)(2), the following new
			 subsection:
						
							(i)Coordination
				with the Office of Intelligence and AnalysisThe Office of
				Intelligence and Analysis, in coordination with the Center, shall submit to
				relevant State, local, and tribal law enforcement agencies periodic reports
				regarding terrorist threats related to human smuggling, human trafficking, and
				terrorist
				travel.
							.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security $20,000,000 for fiscal year 2008 to carry out
			 section 7202 of the Intelligence Reform and Terrorism Prevention Act of 2004,
			 as amended by this section.
					722.Enhancements to
			 the terrorist travel programSection 7215 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (6 U.S.C. 123) is amended to read as
			 follows:
					
						7215.Terrorist
				travel program
							(a)Requirement to
				establishNot later than 90 days after the date of the enactment
				of the Implementing Recommendations of the
				9/11 Commission Act of 2007, the Secretary of Homeland Security,
				in consultation with the Director of the National Counterterrorism Center and
				consistent with the strategy developed under section 7201, shall establish a
				program to oversee the implementation of the Secretary’s responsibilities with
				respect to terrorist travel.
							(b)Head of the
				programThe Secretary of Homeland Security shall designate an
				official of the Department of Homeland Security to be responsible for carrying
				out the program. Such official shall be—
								(1)the Assistant
				Secretary for Policy of the Department of Homeland Security; or
								(2)an official
				appointed by the Secretary who reports directly to the Secretary.
								(c)DutiesThe
				official designated under subsection (b) shall assist the Secretary of Homeland
				Security in improving the Department’s ability to prevent terrorists from
				entering the United States or remaining in the United States undetected
				by—
								(1)developing
				relevant strategies and policies;
								(2)reviewing the
				effectiveness of existing programs and recommending improvements, if
				necessary;
								(3)making
				recommendations on budget requests and on the allocation of funding and
				personnel;
								(4)ensuring effective
				coordination, with respect to policies, programs, planning, operations, and
				dissemination of intelligence and information related to terrorist
				travel—
									(A)among appropriate
				subdivisions of the Department of Homeland Security, as determined by the
				Secretary and including—
										(i)United States
				Customs and Border Protection;
										(ii)United States
				Immigration and Customs Enforcement;
										(iii)United States
				Citizenship and Immigration Services;
										(iv)the
				Transportation Security Administration; and
										(v)the United States
				Coast Guard; and
										(B)between the
				Department of Homeland Security and other appropriate Federal agencies;
				and
									(5)serving as the
				Secretary’s primary point of contact with the National Counterterrorism Center
				for implementing initiatives related to terrorist travel and ensuring that the
				recommendations of the Center related to terrorist travel are carried out by
				the Department.
								(d)ReportNot
				later than 180 days after the date of the enactment of the
				Implementing Recommendations of the 9/11
				Commission Act of 2007, the Secretary of Homeland Security shall
				submit to the Committee on Homeland Security and Governmental Affairs of the
				Senate and the Committee on Homeland Security of the House of Representatives a
				report on the implementation of this
				section.
							.
				723.Enhanced
			 driver’s licenseSection
			 7209(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (8
			 U.S.C. 1185 note) is amended—
					(1)in subparagraph
			 (B)—
						(A)in clause (vi), by
			 striking and at the end;
						(B)in clause (vii),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new clause:
							
								(viii)the signing of a
				memorandum of agreement to initiate a pilot program with not less than one
				State to determine if an enhanced driver’s license, which is machine-readable
				and tamper proof, not valid for certification of citizenship for any purpose
				other than admission into the United States from Canada or Mexico, and issued
				by such State to an individual, may permit the individual to use the driver’s
				license to meet the documentation requirements under subparagraph (A) for entry
				into the United States from Canada or Mexico at land and sea ports of
				entry.
								;
				and
						(2)by adding at the
			 end the following new subparagraph:
						
							(C)ReportNot
				later than 180 days after the initiation of the pilot program described in
				subparagraph (B)(viii), the Secretary of Homeland Security and the Secretary of
				State shall submit to the appropriate congressional committees a report which
				includes—
								(i)an
				analysis of the impact of the pilot program on national security;
								(ii)recommendations on
				how to expand the pilot program to other States;
								(iii)any appropriate
				statutory changes to facilitate the expansion of the pilot program to
				additional States and to citizens of Canada;
								(iv)a
				plan to screen individuals participating in the pilot program against United
				States terrorist watch lists; and
								(v)a
				recommendation for the type of machine-readable technology that should be used
				in enhanced driver’s licenses, based on individual privacy considerations and
				the costs and feasibility of incorporating any new technology into existing
				driver’s
				licenses.
								.
					724.Western Hemisphere
			 Travel InitiativeBefore the
			 Secretary of Homeland Security publishes a final rule in the Federal Register
			 implementing section 7209 of the Intelligence Reform and Terrorism Prevention
			 Act of 2004 (Public Law 108–458; 8 U.S.C. 1185 note)—
					(1)the Secretary of
			 Homeland Security shall complete a cost-benefit analysis of the Western
			 Hemisphere Travel Initiative, authorized under such section 7209; and
					(2)the Secretary of State shall develop
			 proposals for reducing the execution fee charged for the passport card,
			 proposed at 71 Fed. Reg. 60928–32 (October 17, 2006), including the use of
			 mobile application teams, during implementation of the land and sea phase of
			 the Western Hemisphere Travel Initiative, in order to encourage United States
			 citizens to apply for the passport card.
					725.Model
			 ports-of-entry
					(a)In
			 generalThe Secretary of Homeland Security shall—
						(1)establish a model
			 ports-of-entry program for the purpose of providing a more efficient and
			 welcoming international arrival process in order to facilitate and promote
			 business and tourist travel to the United States, while also improving
			 security; and
						(2)implement the program initially at the 20
			 United States international airports that have the highest number of foreign
			 visitors arriving annually as of the date of the enactment of this Act.
						(b)Program
			 elementsThe program shall include—
						(1)enhanced queue
			 management in the Federal Inspection Services area leading up to primary
			 inspection;
						(2)assistance for
			 foreign travelers once they have been admitted to the United States, in
			 consultation, as appropriate, with relevant governmental and nongovernmental
			 entities; and
						(3)instructional
			 videos, in English and such other languages as the Secretary determines
			 appropriate, in the Federal Inspection Services area that explain the United
			 States inspection process and feature national, regional, or local welcome
			 videos.
						(c)Additional
			 Customs and Border Protection officers for high-volume portsSubject to the availability of
			 appropriations, not later than the end of fiscal year 2008 the Secretary of
			 Homeland Security shall employ not fewer than an additional 200 Customs and
			 Border Protection officers over the number of such positions for which funds
			 were appropriated for the proceeding fiscal year to address staff shortages at
			 the 20 United States international airports that have the highest number of
			 foreign visitors arriving annually as of the date of the enactment of this
			 Act.
					DMiscellaneous
			 Provisions
				731.Report
			 regarding border security
					(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Homeland Security shall submit to Congress a
			 report regarding ongoing initiatives of the Department of Homeland Security to
			 improve security along the northern border of the United States.
					(b)ContentsThe
			 report submitted under subsection (a) shall—
						(1)address the
			 vulnerabilities along the northern border of the United States; and
						(2)provide
			 recommendations to address such vulnerabilities, including required resources
			 needed to protect the northern border of the United States.
						(c)Government
			 Accountability OfficeNot later than 270 days after the date of
			 the submission of the report under subsection (a), the Comptroller General of
			 the United States shall submit to Congress a report that—
						(1)reviews and
			 comments on the report under subsection (a); and
						(2)provides
			 recommendations regarding any additional actions necessary to protect the
			 northern border of the United States.
						VIIIPRIVACY AND
			 CIVIL LIBERTIES
			801.Modification of
			 authorities relating to Privacy and Civil Liberties Oversight Board
				(a)Modification of
			 AuthoritiesSection 1061 of the National Security Intelligence
			 Reform Act of 2004 (5 U.S.C. 601 note) is amended to read as follows:
					
						1061.Privacy and
				Civil Liberties Oversight Board
							(a)In
				GeneralThere is established as an independent agency within the
				executive branch a Privacy and Civil Liberties Oversight Board (referred to in
				this section as the Board).
							(b)FindingsConsistent
				with the report of the National Commission on Terrorist Attacks Upon the United
				States, Congress makes the following findings:
								(1)In conducting the
				war on terrorism, the Government may need additional powers and may need to
				enhance the use of its existing powers.
								(2)This shift of
				power and authority to the Government calls for an enhanced system of checks
				and balances to protect the precious liberties that are vital to our way of
				life and to ensure that the Government uses its powers for the purposes for
				which the powers were given.
								(3)The National Commission on Terrorist
				Attacks Upon the United States correctly concluded that The choice
				between security and liberty is a false choice, as nothing is more likely to
				endanger America’s liberties than the success of a terrorist attack at home.
				Our history has shown us that insecurity threatens liberty. Yet, if our
				liberties are curtailed, we lose the values that we are struggling to
				defend..
								(c)PurposeThe
				Board shall—
								(1)analyze and review
				actions the executive branch takes to protect the Nation from terrorism,
				ensuring that the need for such actions is balanced with the need to protect
				privacy and civil liberties; and
								(2)ensure that liberty
				concerns are appropriately considered in the development and implementation of
				laws, regulations, and policies related to efforts to protect the Nation
				against terrorism.
								(d)Functions
								(1)Advice and
				counsel on policy development and implementationThe Board
				shall—
									(A)review proposed
				legislation, regulations, and policies related to efforts to protect the Nation
				from terrorism, including the development and adoption of information sharing
				guidelines under subsections (d) and (f) of section 1016;
									(B)review the
				implementation of new and existing legislation, regulations, and policies
				related to efforts to protect the Nation from terrorism, including the
				implementation of information sharing guidelines under subsections (d) and (f)
				of section 1016;
									(C)advise the
				President and the departments, agencies, and elements of the executive branch
				to ensure that privacy and civil liberties are appropriately considered in the
				development and implementation of such legislation, regulations, policies, and
				guidelines; and
									(D)in providing
				advice on proposals to retain or enhance a particular governmental power,
				consider whether the department, agency, or element of the executive branch has
				established—
										(i)that the need for
				the power is balanced with the need to protect privacy and civil
				liberties;
										(ii)that there is
				adequate supervision of the use by the executive branch of the power to ensure
				protection of privacy and civil liberties; and
										(iii)that there are
				adequate guidelines and oversight to properly confine its use.
										(2)OversightThe
				Board shall continually review—
									(A)the regulations,
				policies, and procedures, and the implementation of the regulations, policies,
				and procedures, of the departments, agencies, and elements of the executive
				branch relating to efforts to protect the Nation from terrorism to ensure that
				privacy and civil liberties are protected;
									(B)the information sharing practices of the
				departments, agencies, and elements of the executive branch relating to efforts
				to protect the Nation from terrorism to determine whether they appropriately
				protect privacy and civil liberties and adhere to the information sharing
				guidelines issued or developed under subsections (d) and (f) of section 1016
				and to other governing laws, regulations, and policies regarding privacy and
				civil liberties; and
									(C)other actions by
				the executive branch relating to efforts to protect the Nation from terrorism
				to determine whether such actions—
										(i)appropriately
				protect privacy and civil liberties; and
										(ii)are consistent
				with governing laws, regulations, and policies regarding privacy and civil
				liberties.
										(3)Relationship
				with privacy and civil liberties officersThe Board shall—
									(A)receive and review
				reports and other information from privacy officers and civil liberties
				officers under section 1062;
									(B)when appropriate,
				make recommendations to such privacy officers and civil liberties officers
				regarding their activities; and
									(C)when appropriate,
				coordinate the activities of such privacy officers and civil liberties officers
				on relevant interagency matters.
									(4)TestimonyThe
				members of the Board shall appear and testify before Congress upon
				request.
								(e)Reports
								(1)In
				generalThe Board shall—
									(A)receive and review
				reports from privacy officers and civil liberties officers under section 1062;
				and
									(B)periodically
				submit, not less than semiannually, reports—
										(i)(I)to the appropriate
				committees of Congress, including the Committee on the Judiciary of the Senate,
				the Committee on the Judiciary of the House of Representatives, the Committee
				on Homeland Security and Governmental Affairs of the Senate, the Committee on
				Homeland Security of the House of Representatives, the Committee on Oversight
				and Government Reform of the House of Representatives, the Select Committee on
				Intelligence of the Senate, and the Permanent Select Committee on Intelligence
				of the House of Representatives; and
											(II)to the President; and
											(ii)which shall be in
				unclassified form to the greatest extent possible, with a classified annex
				where necessary.
										(2)ContentsNot
				less than 2 reports submitted each year under paragraph (1)(B) shall
				include—
									(A)a description of
				the major activities of the Board during the preceding period;
									(B)information on the
				findings, conclusions, and recommendations of the Board resulting from its
				advice and oversight functions under subsection (d);
									(C)the minority views
				on any findings, conclusions, and recommendations of the Board resulting from
				its advice and oversight functions under subsection (d);
									(D)each proposal
				reviewed by the Board under subsection (d)(1) that—
										(i)the
				Board advised against implementation; and
										(ii)notwithstanding
				such advice, actions were taken to implement; and
										(E)for the preceding
				period, any requests submitted under subsection (g)(1)(D) for the issuance of
				subpoenas that were modified or denied by the Attorney General.
									(f)Informing the
				PublicThe Board shall—
								(1)make its reports,
				including its reports to Congress, available to the public to the greatest
				extent that is consistent with the protection of classified information and
				applicable law; and
								(2)hold public
				hearings and otherwise inform the public of its activities, as appropriate and
				in a manner consistent with the protection of classified information and
				applicable law.
								(g)Access to
				Information
								(1)AuthorizationIf
				determined by the Board to be necessary to carry out its responsibilities under
				this section, the Board is authorized to—
									(A)have access from
				any department, agency, or element of the executive branch, or any Federal
				officer or employee of any such department, agency, or element, to all relevant
				records, reports, audits, reviews, documents, papers, recommendations, or other
				relevant material, including classified information consistent with applicable
				law;
									(B)interview, take
				statements from, or take public testimony from personnel of any department,
				agency, or element of the executive branch, or any Federal officer or employee
				of any such department, agency, or element;
									(C)request information
				or assistance from any State, tribal, or local government; and
									(D)at the direction
				of a majority of the members of the Board, submit a written request to the
				Attorney General of the United States that the Attorney General require, by
				subpoena, persons (other than departments, agencies, and elements of the
				executive branch) to produce any relevant information, documents, reports,
				answers, records, accounts, papers, and other documentary or testimonial
				evidence.
									(2)Review of
				subpoena request
									(A)In
				generalNot later than 30 days after the date of receipt of a
				request by the Board under paragraph (1)(D), the Attorney General shall—
										(i)issue the subpoena
				as requested; or
										(ii)provide the Board,
				in writing, with an explanation of the grounds on which the subpoena request
				has been modified or denied.
										(B)NotificationIf
				a subpoena request is modified or denied under subparagraph (A)(ii), the
				Attorney General shall, not later than 30 days after the date of that
				modification or denial, notify the Committee on the Judiciary of the Senate and
				the Committee on the Judiciary of the House of Representatives.
									(3)Enforcement of
				subpoenaIn the case of contumacy or failure to obey a subpoena
				issued pursuant to paragraph (1)(D), the United States district court for the
				judicial district in which the subpoenaed person resides, is served, or may be
				found may issue an order requiring such person to produce the evidence required
				by such subpoena.
								(4)Agency
				cooperationWhenever information or assistance requested under
				subparagraph (A) or (B) of paragraph (1) is, in the judgment of the Board,
				unreasonably refused or not provided, the Board shall report the circumstances
				to the head of the department, agency, or element concerned without delay. The
				head of the department, agency, or element concerned shall ensure that the
				Board is given access to the information, assistance, material, or personnel
				the Board determines to be necessary to carry out its functions.
								(h)Membership
								(1)MembersThe
				Board shall be composed of a full-time chairman and 4 additional members, who
				shall be appointed by the President, by and with the advice and consent of the
				Senate.
								(2)QualificationsMembers
				of the Board shall be selected solely on the basis of their professional
				qualifications, achievements, public stature, expertise in civil liberties and
				privacy, and relevant experience, and without regard to political affiliation,
				but in no event shall more than 3 members of the Board be members of the same
				political party. The President shall, before appointing an individual who is
				not a member of the same political party as the President, consult with the
				leadership of that party, if any, in the Senate and House of
				Representatives.
								(3)Incompatible
				officeAn individual appointed to the Board may not, while
				serving on the Board, be an elected official, officer, or employee of the
				Federal Government, other than in the capacity as a member of the Board.
								(4)TermEach
				member of the Board shall serve a term of 6 years, except that—
									(A)a member appointed
				to a term of office after the commencement of such term may serve under such
				appointment only for the remainder of such term; and
									(B)upon the
				expiration of the term of office of a member, the member shall continue to
				serve until the member’s successor has been appointed and qualified, except
				that no member may serve under this subparagraph—
										(i)for more than 60
				days when Congress is in session unless a nomination to fill the vacancy shall
				have been submitted to the Senate; or
										(ii)after the
				adjournment sine die of the session of the Senate in which such nomination is
				submitted.
										(5)Quorum and
				meetingsThe Board shall meet upon the call of the chairman or a
				majority of its members. Three members of the Board shall constitute a
				quorum.
								(i)Compensation and
				Travel Expenses
								(1)Compensation
									(A)ChairmanThe
				chairman of the Board shall be compensated at the rate of pay payable for a
				position at level III of the Executive Schedule under section 5314 of title 5,
				United States Code.
									(B)MembersEach
				member of the Board shall be compensated at a rate of pay payable for a
				position at level IV of the Executive Schedule under section 5315 of title 5,
				United States Code, for each day during which that member is engaged in the
				actual performance of the duties of the Board.
									(2)Travel
				expensesMembers of the Board shall be allowed travel expenses,
				including per diem in lieu of subsistence, at rates authorized for persons
				employed intermittently by the Government under section 5703(b) of title 5,
				United States Code, while away from their homes or regular places of business
				in the performance of services for the Board.
								(j)Staff
								(1)Appointment and
				compensationThe chairman of the Board, in accordance with rules
				agreed upon by the Board, shall appoint and fix the compensation of a full-time
				executive director and such other personnel as may be necessary to enable the
				Board to carry out its functions, without regard to the provisions of title 5,
				United States Code, governing appointments in the competitive service, and
				without regard to the provisions of chapter 51 and subchapter III of chapter 53
				of such title relating to classification and General Schedule pay rates, except
				that no rate of pay fixed under this subsection may exceed the equivalent of
				that payable for a position at level V of the Executive Schedule under section
				5316 of title 5, United States Code.
								(2)DetaileesAny
				Federal employee may be detailed to the Board without reimbursement from the
				Board, and such detailee shall retain the rights, status, and privileges of the
				detailee’s regular employment without interruption.
								(3)Consultant
				servicesThe Board may procure the temporary or intermittent
				services of experts and consultants in accordance with section 3109 of title 5,
				United States Code, at rates that do not exceed the daily rate paid a person
				occupying a position at level IV of the Executive Schedule under section 5315
				of such title.
								(k)Security
				Clearances
								(1)In
				generalThe appropriate departments, agencies, and elements of
				the executive branch shall cooperate with the Board to expeditiously provide
				the Board members and staff with appropriate security clearances to the extent
				possible under existing procedures and requirements.
								(2)Rules and
				proceduresAfter consultation with the Secretary of Defense, the
				Attorney General, and the Director of National Intelligence, the Board shall
				adopt rules and procedures of the Board for physical, communications, computer,
				document, personnel, and other security relating to carrying out the functions
				of the Board.
								(l)Treatment as
				agency, not as advisory committeeThe Board—
								(1)is an agency (as
				defined in section 551(1) of title 5, United States Code); and
								(2)is not an advisory
				committee (as defined in section 3(2) of the Federal Advisory Committee Act (5 U.S.C.
				App.)).
								(m)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section amounts as follows:
								(1)For fiscal year
				2008, $5,000,000.
								(2)For fiscal year
				2009, $6,650,000.
								(3)For fiscal year
				2010, $8,300,000.
								(4)For fiscal year
				2011, $10,000,000.
								(5)For fiscal year
				2012 and each subsequent fiscal year, such sums as may be
				necessary.
								.
				(b)Security rules
			 and proceduresThe Privacy and Civil Liberties Oversight Board
			 shall promptly adopt the security rules and procedures required under section
			 1061(k)(2) of the National Security Intelligence Reform Act of 2004 (as added
			 by subsection (a) of this section).
				(c)Transition
			 provisions
					(1)Treatment of
			 incumbent members of the Privacy and Civil Liberties Oversight Board
						(A)Continuation of
			 serviceAny individual who is a member of the Privacy and Civil
			 Liberties Oversight Board on the date of enactment of this Act may continue to
			 serve on the Board until 180 days after the date of enactment of this
			 Act.
						(B)Termination of
			 termsThe term of any individual who is a member of the Privacy
			 and Civil Liberties Oversight Board on the date of enactment of this Act shall
			 terminate 180 days after the date of enactment of this Act.
						(2)Appointments
						(A)In
			 generalThe President and the Senate shall take such actions as
			 necessary for the President, by and with the advice and consent of the Senate,
			 to appoint members to the Privacy and Civil Liberties Oversight Board as
			 constituted under the amendments made by subsection (a) in a timely manner to
			 provide for the continuing operation of the Board and orderly implementation of
			 this section.
						(B)DesignationsIn
			 making the appointments described under subparagraph (A) of the first members
			 of the Privacy and Civil Liberties Oversight Board as constituted under the
			 amendments made by subsection (a), the President shall provide for the members
			 to serve terms of 2, 3, 4, 5, and 6 years beginning on the effective date
			 described under subsection (d)(1), with the term of each such member to be
			 designated by the President.
						(d)Effective
			 date
					(1)In
			 GeneralThe amendments made by subsection (a) and subsection (b)
			 shall take effect 180 days after the date of enactment of this Act.
					(2)Transition
			 provisionsSubsection (c) shall take effect on the date of
			 enactment of this Act.
					802.Department Privacy
			 OfficerSection 222 of the
			 Homeland Security Act of 2002 (6 U.S.C. 142) is amended—
				(1)by inserting
			 (a) Appointment and
			 Responsibilities.— before The
			 Secretary; and
				(2)by adding at the
			 end the following:
					
						(b)Authority To
				Investigate
							(1)In
				generalThe senior official appointed under subsection (a)
				may—
								(A)have access to all
				records, reports, audits, reviews, documents, papers, recommendations, and
				other materials available to the Department that relate to programs and
				operations with respect to the responsibilities of the senior official under
				this section;
								(B)make such
				investigations and reports relating to the administration of the programs and
				operations of the Department as are, in the senior official’s judgment,
				necessary or desirable;
								(C)subject to the
				approval of the Secretary, require by subpoena the production, by any person
				other than a Federal agency, of all information, documents, reports, answers,
				records, accounts, papers, and other data and documentary evidence necessary to
				performance of the responsibilities of the senior official under this section;
				and
								(D)administer to or
				take from any person an oath, affirmation, or affidavit, whenever necessary to
				performance of the responsibilities of the senior official under this
				section.
								(2)Enforcement of
				subpoenasAny subpoena issued under paragraph (1)(C) shall, in
				the case of contumacy or refusal to obey, be enforceable by order of any
				appropriate United States district court.
							(3)Effect of
				oathsAny oath, affirmation, or affidavit administered or taken
				under paragraph (1)(D) by or before an employee of the Privacy Office
				designated for that purpose by the senior official appointed under subsection
				(a) shall have the same force and effect as if administered or taken by or
				before an officer having a seal of office.
							(c)Supervision and
				Coordination
							(1)In
				generalThe senior official appointed under subsection (a)
				shall—
								(A)report to, and be
				under the general supervision of, the Secretary; and
								(B)coordinate
				activities with the Inspector General of the Department in order to avoid
				duplication of effort.
								(2)Coordination
				with the Inspector General
								(A)In
				GeneralExcept as provided in
				subparagraph (B), the senior official appointed under subsection (a) may
				investigate any matter relating to possible violations or abuse concerning the
				administration of any program or operation of the Department relevant to the
				purposes under this section.
								(B)Coordination
									(i)ReferralBefore
				initiating any investigation described under subparagraph (A), the senior
				official shall refer the matter and all related complaints, allegations, and
				information to the Inspector General of the Department.
									(ii)Determinations
				and notifications by the Inspector General
										(I)In
				generalNot later than 30 days after the receipt of a matter
				referred under clause (i), the Inspector General shall—
											(aa)make a
				determination regarding whether the Inspector General intends to initiate an
				audit or investigation of the matter referred under clause (i); and
											(bb)notify the senior
				official of that determination.
											(II)Investigation
				not initiatedIf the Inspector General notifies the senior
				official under subclause (I)(bb) that the Inspector General intended to
				initiate an audit or investigation, but does not initiate that audit or
				investigation within 90 days after providing that notification, the Inspector
				General shall further notify the senior official that an audit or investigation
				was not initiated. The further notification under this subclause shall be made
				not later than 3 days after the end of that 90-day period.
										(iii)Investigation
				by Senior OfficialThe senior official may investigate a matter
				referred under clause (i) if—
										(I)the Inspector
				General notifies the senior official under clause (ii)(I)(bb) that the
				Inspector General does not intend to initiate an audit or investigation
				relating to that matter; or
										(II)the Inspector
				General provides a further notification under clause (ii)(II) relating to that
				matter.
										(iv)Privacy
				trainingAny employee of the Office of Inspector General who
				audits or investigates any matter referred under clause (i) shall be required
				to receive adequate training on privacy laws, rules, and regulations, to be
				provided by an entity approved by the Inspector General in consultation with
				the senior official appointed under subsection (a).
									(d)Notification to
				Congress on removalIf the Secretary removes the senior official
				appointed under subsection (a) or transfers that senior official to another
				position or location within the Department, the Secretary shall—
							(1)promptly submit a
				written notification of the removal or transfer to Houses of Congress;
				and
							(2)include in any
				such notification the reasons for the removal or transfer.
							(e)Reports by
				Senior Official to CongressThe senior official appointed under
				subsection (a) shall—
							(1)submit reports
				directly to the Congress regarding performance of the responsibilities of the
				senior official under this section, without any prior comment or amendment by
				the Secretary, Deputy Secretary, or any other officer or employee of the
				Department or the Office of Management and Budget; and
							(2)inform the
				Committee on Homeland Security and Governmental Affairs of the Senate and the
				Committee on Homeland Security of the House of Representatives not later
				than—
								(A)30 days after the
				Secretary disapproves the senior official’s request for a subpoena under
				subsection (b)(1)(C) or the Secretary substantively modifies the requested
				subpoena; or
								(B)45 days after the
				senior official’s request for a subpoena under subsection (b)(1)(C), if that
				subpoena has not either been approved or disapproved by the
				Secretary.
								.
				803.Privacy and civil
			 liberties officers
				(a)In
			 GeneralSection 1062 of the National Security Intelligence Reform
			 Act of 2004 (title I of Public Law 108–458; 118 Stat. 3688) is amended to read
			 as follows:
					
						1062.Privacy and
				civil liberties officers
							(a)Designation and
				FunctionsThe Attorney General, the Secretary of Defense, the
				Secretary of State, the Secretary of the Treasury, the Secretary of Health and
				Human Services, the Secretary of Homeland Security, the Director of National
				Intelligence, the Director of the Central Intelligence Agency, and the head of
				any other department, agency, or element of the executive branch designated by
				the Privacy and Civil Liberties Oversight Board under section 1061 to be
				appropriate for coverage under this section shall designate not less than 1
				senior officer to serve as the principal advisor to—
								(1)assist the head of
				such department, agency, or element and other officials of such department,
				agency, or element in appropriately considering privacy and civil liberties
				concerns when such officials are proposing, developing, or implementing laws,
				regulations, policies, procedures, or guidelines related to efforts to protect
				the Nation against terrorism;
								(2)periodically
				investigate and review department, agency, or element actions, policies,
				procedures, guidelines, and related laws and their implementation to ensure
				that such department, agency, or element is adequately considering privacy and
				civil liberties in its actions;
								(3)ensure that such
				department, agency, or element has adequate procedures to receive, investigate,
				respond to, and redress complaints from individuals who allege such department,
				agency, or element has violated their privacy or civil liberties; and
								(4)in providing
				advice on proposals to retain or enhance a particular governmental power the
				officer shall consider whether such department, agency, or element has
				established—
									(A)that the need for
				the power is balanced with the need to protect privacy and civil
				liberties;
									(B)that there is
				adequate supervision of the use by such department, agency, or element of the
				power to ensure protection of privacy and civil liberties; and
									(C)that there are
				adequate guidelines and oversight to properly confine its use.
									(b)Exception to
				Designation Authority
								(1)Privacy
				officersIn any department, agency, or element referred to in
				subsection (a) or designated by the Privacy and Civil Liberties Oversight
				Board, which has a statutorily created privacy officer, such officer shall
				perform the functions specified in subsection (a) with respect to
				privacy.
								(2)Civil liberties
				officersIn any department, agency, or element referred to in
				subsection (a) or designated by the Board, which has a statutorily created
				civil liberties officer, such officer shall perform the functions specified in
				subsection (a) with respect to civil liberties.
								(c)Supervision and
				CoordinationEach privacy officer or civil liberties officer
				described in subsection (a) or (b) shall—
								(1)report directly to
				the head of the department, agency, or element concerned; and
								(2)coordinate their
				activities with the Inspector General of such department, agency, or element to
				avoid duplication of effort.
								(d)Agency
				CooperationThe head of each department, agency, or element shall
				ensure that each privacy officer and civil liberties officer—
								(1)has the
				information, material, and resources necessary to fulfill the functions of such
				officer;
								(2)is advised of
				proposed policy changes;
								(3)is consulted by
				decision makers; and
								(4)is given access to
				material and personnel the officer determines to be necessary to carry out the
				functions of such officer.
								(e)Reprisal for
				Making ComplaintNo action constituting a reprisal, or threat of
				reprisal, for making a complaint or for disclosing information to a privacy
				officer or civil liberties officer described in subsection (a) or (b), or to
				the Privacy and Civil Liberties Oversight Board, that indicates a possible
				violation of privacy protections or civil liberties in the administration of
				the programs and operations of the Federal Government relating to efforts to
				protect the Nation from terrorism shall be taken by any Federal employee in a
				position to take such action, unless the complaint was made or the information
				was disclosed with the knowledge that it was false or with willful disregard
				for its truth or falsity.
							(f)Periodic
				Reports
								(1)In
				generalThe privacy officers and civil liberties officers of each
				department, agency, or element referred to or described in subsection (a) or
				(b) shall periodically, but not less than quarterly, submit a report on the
				activities of such officers—
									(A)(i)to the appropriate
				committees of Congress, including the Committee on the Judiciary of the Senate,
				the Committee on the Judiciary of the House of Representatives, the Committee
				on Homeland Security and Governmental Affairs of the Senate, the Committee on
				Oversight and Government Reform of the House of Representatives, the Select
				Committee on Intelligence of the Senate, and the Permanent Select Committee on
				Intelligence of the House of Representatives;
										(ii)to the head of such department,
				agency, or element; and
										(iii)to the Privacy and Civil
				Liberties Oversight Board; and
										(B)which shall be in
				unclassified form to the greatest extent possible, with a classified annex
				where necessary.
									(2)ContentsEach
				report submitted under paragraph (1) shall include information on the discharge
				of each of the functions of the officer concerned, including—
									(A)information on the
				number and types of reviews undertaken;
									(B)the type of advice
				provided and the response given to such advice;
									(C)the number and
				nature of the complaints received by the department, agency, or element
				concerned for alleged violations; and
									(D)a summary of the
				disposition of such complaints, the reviews and inquiries conducted, and the
				impact of the activities of such officer.
									(g)Informing the
				PublicEach privacy officer and civil liberties officer
				shall—
								(1)make the reports
				of such officer, including reports to Congress, available to the public to the
				greatest extent that is consistent with the protection of classified
				information and applicable law; and
								(2)otherwise inform
				the public of the activities of such officer, as appropriate and in a manner
				consistent with the protection of classified information and applicable
				law.
								(h)Savings
				ClauseNothing in this section shall be construed to limit or
				otherwise supplant any other authorities or responsibilities provided by law to
				privacy officers or civil liberties
				officers.
							.
				(b)Clerical
			 AmendmentThe table of contents for the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458) is amended by striking
			 the item relating to section 1062 and inserting the following new item:
					
						
							Sec. 1062. Privacy and civil liberties
				officers.
						
						.
				804.Federal Agency Data
			 Mining Reporting Act of 2007
				(a)Short
			 TitleThis section may be cited as the Federal Agency Data
			 Mining Reporting Act of 2007.
				(b)DefinitionsIn
			 this section:
					(1)Data
			 miningThe term data mining means a program
			 involving pattern-based queries, searches, or other analyses of 1 or more
			 electronic databases, where—
						(A)a department or
			 agency of the Federal Government, or a non-Federal entity acting on behalf of
			 the Federal Government, is conducting the queries, searches, or other analyses
			 to discover or locate a predictive pattern or anomaly indicative of terrorist
			 or criminal activity on the part of any individual or individuals;
						(B)the queries,
			 searches, or other analyses are not subject-based and do not use personal
			 identifiers of a specific individual, or inputs associated with a specific
			 individual or group of individuals, to retrieve information from the database
			 or databases; and
						(C)the purpose of the
			 queries, searches, or other analyses is not solely—
							(i)the
			 detection of fraud, waste, or abuse in a Government agency or program;
			 or
							(ii)the
			 security of a Government computer system.
							(2)DatabaseThe
			 term database does not include telephone directories, news
			 reporting, information publicly available to any member of the public without
			 payment of a fee, or databases of judicial and administrative opinions or other
			 legal research sources.
					(c)Reports on Data
			 Mining Activities by Federal Agencies
					(1)Requirement for
			 reportThe head of each department or agency of the Federal
			 Government that is engaged in any activity to use or develop data mining shall
			 submit a report to Congress on all such activities of the department or agency
			 under the jurisdiction of that official. The report shall be produced in
			 coordination with the privacy officer of that department or agency, if
			 applicable, and shall be made available to the public, except for an annex
			 described in subparagraph (C).
					(2)Content of
			 reportEach report submitted under subparagraph (A) shall
			 include, for each activity to use or develop data mining, the following
			 information:
						(A)A thorough
			 description of the data mining activity, its goals, and, where appropriate, the
			 target dates for the deployment of the data mining activity.
						(B)A thorough
			 description of the data mining technology that is being used or will be used,
			 including the basis for determining whether a particular pattern or anomaly is
			 indicative of terrorist or criminal activity.
						(C)A thorough
			 description of the data sources that are being or will be used.
						(D)An assessment of
			 the efficacy or likely efficacy of the data mining activity in providing
			 accurate information consistent with and valuable to the stated goals and plans
			 for the use or development of the data mining activity.
						(E)An assessment of
			 the impact or likely impact of the implementation of the data mining activity
			 on the privacy and civil liberties of individuals, including a thorough
			 description of the actions that are being taken or will be taken with regard to
			 the property, privacy, or other rights or privileges of any individual or
			 individuals as a result of the implementation of the data mining
			 activity.
						(F)A list and
			 analysis of the laws and regulations that govern the information being or to be
			 collected, reviewed, gathered, analyzed, or used in conjunction with the data
			 mining activity, to the extent applicable in the context of the data mining
			 activity.
						(G)A thorough
			 discussion of the policies, procedures, and guidelines that are in place or
			 that are to be developed and applied in the use of such data mining activity in
			 order to—
							(i)protect the
			 privacy and due process rights of individuals, such as redress procedures;
			 and
							(ii)ensure that only
			 accurate and complete information is collected, reviewed, gathered, analyzed,
			 or used, and guard against any harmful consequences of potential
			 inaccuracies.
							(3)Annex
						(A)In
			 generalA report under subparagraph (A) shall include in an annex
			 any necessary—
							(i)classified
			 information;
							(ii)law
			 enforcement sensitive information;
							(iii)proprietary
			 business information; or
							(iv)trade secrets (as
			 that term is defined in section 1839 of title 18, United States Code).
							(B)AvailabilityAny
			 annex described in clause (i)—
							(i)shall be
			 available, as appropriate, and consistent with the National Security Act of
			 1947 (50 U.S.C. 401 et seq.), to the Committee on Homeland Security and
			 Governmental Affairs, the Committee on the Judiciary, the Select Committee on
			 Intelligence, the Committee on Appropriations, and the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Homeland
			 Security, the Committee on the Judiciary, the Permanent Select Committee on
			 Intelligence, the Committee on Appropriations, and the Committee on Financial
			 Services of the House of Representatives; and
							(ii)shall not be made
			 available to the public.
							(4)Time for
			 reportEach report required under subparagraph (A) shall
			 be—
						(A)submitted not later
			 than 180 days after the date of enactment of this Act; and
						(B)updated not less
			 frequently than annually thereafter, to include any activity to use or develop
			 data mining engaged in after the date of the prior report submitted under
			 subparagraph (A).
						IXPRIVATE SECTOR
			 PREPAREDNESS
			901.Private sector
			 preparedness
				(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.), as amended by section 409, is further amended by adding at the
			 end the following:
					
						523.Guidance and
				recommendations
							(a)In
				generalConsistent with their
				responsibilities and authorities under law, as of the day before the date of
				the enactment of this section, the Administrator and the Assistant Secretary
				for Infrastructure Protection, in consultation with the private sector, may
				develop guidance or recommendations and identify best practices to assist or
				foster action by the private sector in—
								(1)identifying
				potential hazards and assessing risks and impacts;
								(2)mitigating the
				impact of a wide variety of hazards, including weapons of mass
				destruction;
								(3)managing necessary
				emergency preparedness and response resources;
								(4)developing mutual
				aid agreements;
								(5)developing and
				maintaining emergency preparedness and response plans, and associated
				operational procedures;
								(6)developing and
				conducting training and exercises to support and evaluate emergency
				preparedness and response plans and operational procedures;
								(7)developing and
				conducting training programs for security guards to implement emergency
				preparedness and response plans and operations procedures; and
								(8)developing
				procedures to respond to requests for information from the media or the
				public.
								(b)Issuance and
				promotionAny guidance or recommendations developed or best
				practices identified under subsection (a) shall be—
								(1)issued through the
				Administrator; and
								(2)promoted by the
				Secretary to the private sector.
								(c)Small business
				concernsIn developing guidance or recommendations or identifying
				best practices under subsection (a), the Administrator and the Assistant
				Secretary for Infrastructure Protection shall take into consideration small
				business concerns (under the meaning given that term in section 3 of the Small
				Business Act (15 U.S.C. 632)), including any need for separate guidance or
				recommendations or best practices, as necessary and appropriate.
							(d)Rule of
				constructionNothing in this
				section may be construed to supersede any requirement established under any
				other provision of law.
							524.Voluntary
				private sector preparedness accreditation and certification program
							(a)Establishment
								(1)In
				generalThe Secretary, acting through the officer designated
				under paragraph (2), shall establish and implement the voluntary private sector
				preparedness accreditation and certification program in accordance with this
				section.
								(2)Designation of
				officerThe Secretary shall designate an officer responsible for
				the accreditation and certification program under this section. Such officer
				(hereinafter referred to in this section as the designated
				officer) shall be one of the following:
									(A)The Administrator,
				based on consideration of—
										(i)the expertise of
				the Administrator in emergency management and preparedness in the United
				States; and
										(ii)the
				responsibilities of the Administrator as the principal advisor to the President
				for all matters relating to emergency management in the United States.
										(B)The Assistant
				Secretary for Infrastructure Protection, based on consideration of the
				expertise of the Assistant Secretary in, and responsibilities for—
										(i)protection of
				critical infrastructure;
										(ii)risk assessment
				methodologies; and
										(iii)interacting with
				the private sector on the issues described in clauses (i) and (ii).
										(C)The Under
				Secretary for Science and Technology, based on consideration of the expertise
				of the Under Secretary in, and responsibilities associated with,
				standards.
									(3)CoordinationIn
				carrying out the accreditation and certification program under this section,
				the designated officer shall coordinate with—
									(A)the other officers
				of the Department referred to in paragraph (2), using the expertise and
				responsibilities of such officers; and
									(B)the Special
				Assistant to the Secretary for the Private Sector, based on consideration of
				the expertise of the Special Assistant in, and responsibilities for,
				interacting with the private sector.
									(b)Voluntary private
				sector preparedness standards; voluntary accreditation and certification
				program for the private sector
								(1)Accreditation
				and Certification ProgramNot later than 210 days after the date
				of enactment of the Implementing
				Recommendations of the 9/11 Commission Act of 2007, the
				designated officer shall—
									(A)begin supporting
				the development and updating, as necessary, of voluntary preparedness standards
				through appropriate organizations that coordinate or facilitate the development
				and use of voluntary consensus standards and voluntary consensus standards
				development organizations; and
									(B)in consultation
				with representatives of appropriate organizations that coordinate or facilitate
				the development and use of voluntary consensus standards, appropriate voluntary
				consensus standards development organizations, each private sector advisory
				council created under section 102(f)(4), appropriate representatives of State
				and local governments, including emergency management officials, and
				appropriate private sector advisory groups, such as sector coordinating
				councils and information sharing and analysis centers—
										(i)develop and
				promote a program to certify the preparedness of private sector entities that
				voluntarily choose to seek certification under the program; and
										(ii)implement the
				program under this subsection through any entity with which the designated
				officer enters into an agreement under paragraph (3)(A), which shall accredit
				third parties to carry out the certification process under this section.
										(2)Program
				Elements
									(A)In
				general
										(i)ProgramThe
				program developed and implemented under this subsection shall assess whether a
				private sector entity complies with voluntary preparedness standards.
										(ii)GuidelinesIn
				developing the program under this subsection, the designated officer shall
				develop guidelines for the accreditation and certification processes
				established under this subsection.
										(B)StandardsThe
				designated officer, in consultation with representatives of appropriate
				organizations that coordinate or facilitate the development and use of
				voluntary consensus standards, representatives of appropriate voluntary
				consensus standards development organizations, each private sector advisory
				council created under section 102(f)(4), appropriate representatives of State
				and local governments, including emergency management officials, and
				appropriate private sector advisory groups such as sector coordinating councils
				and information sharing and analysis centers—
										(i)shall adopt one or
				more appropriate voluntary preparedness standards that promote preparedness,
				which may be tailored to address the unique nature of various sectors within
				the private sector, as necessary and appropriate, that shall be used in the
				accreditation and certification program under this subsection; and
										(ii)after the
				adoption of one or more standards under clause (i), may adopt additional
				voluntary preparedness standards or modify or discontinue the use of voluntary
				preparedness standards for the accreditation and certification program, as
				necessary and appropriate to promote preparedness.
										(C)Submission of
				recommendationsIn adopting one or more standards under
				subparagraph (B), the designated officer may receive recommendations from any
				entity described in that subparagraph relating to appropriate voluntary
				preparedness standards, including appropriate sector specific standards, for
				adoption in the program.
									(D)Small business
				concernsThe designated
				officer and any entity with which the designated officer enters into an
				agreement under paragraph (3)(A) shall establish separate classifications and
				methods of certification for small business concerns (under the meaning given
				that term in section 3 of the Small Business Act (15 U.S.C. 632)) for the
				program under this subsection.
									(E)ConsiderationsIn
				developing and implementing the program under this subsection, the designated
				officer shall—
										(i)consider the
				unique nature of various sectors within the private sector, including
				preparedness standards, business continuity standards, or best practices,
				established—
											(I)under any other
				provision of Federal law; or
											(II)by any
				sector-specific agency, as defined under Homeland Security Presidential
				Directive–7; and
											(ii)coordinate the
				program, as appropriate, with—
											(I)other Department
				private sector related programs; and
											(II)preparedness and
				business continuity programs in other Federal agencies.
											(3)Accreditation
				and Certification Processes
									(A)Agreement
										(i)In
				generalNot later than 210 days after the date of enactment of
				the Implementing Recommendations of the 9/11
				Commission Act of 2007, the designated officer shall enter into
				one or more agreements with a highly qualified nongovernmental entity with
				experience or expertise in coordinating and facilitating the development and
				use of voluntary consensus standards and in managing or implementing
				accreditation and certification programs for voluntary consensus standards, or
				a similarly qualified private sector entity, to carry out accreditations and
				oversee the certification process under this subsection. An entity entering
				into an agreement with the designated officer under this clause (hereinafter
				referred to in this section as a selected entity) shall not
				perform certifications under this subsection.
										(ii)ContentsA
				selected entity shall manage the accreditation process and oversee the
				certification process in accordance with the program established under this
				subsection and accredit qualified third parties to carry out the certification
				program established under this subsection.
										(B)Procedures and
				requirements for accreditation and certification
										(i)In
				generalAny selected entity shall collaborate to develop
				procedures and requirements for the accreditation and certification processes
				under this subsection, in accordance with the program established under this
				subsection and guidelines developed under paragraph (2)(A)(ii).
										(ii)Contents and
				useThe procedures and requirements developed under clause (i)
				shall—
											(I)ensure reasonable
				uniformity in any accreditation and certification processes if there is more
				than one selected entity; and
											(II)be used by any
				selected entity in conducting accreditations and overseeing the certification
				process under this subsection.
											(iii)DisagreementAny
				disagreement among selected entities in developing procedures under clause (i)
				shall be resolved by the designated officer.
										(C)DesignationA
				selected entity may accredit any qualified third party to carry out the
				certification process under this subsection.
									(D)Disadvantaged
				business involvementIn
				accrediting qualified third parties to carry out the certification process
				under this subsection, a selected entity shall ensure, to the extent
				practicable, that the third parties include qualified small, minority,
				women-owned, or disadvantaged business concerns when appropriate. The term
				disadvantaged business concern means a small business that is
				owned and controlled by socially and economically disadvantaged individuals, as
				defined in section 124 of title 13, United States Code of Federal
				Regulations.
									(E)Treatment of
				other certificationsAt the
				request of any entity seeking certification, any selected entity may consider,
				as appropriate, other relevant certifications acquired by the entity seeking
				certification. If the selected entity determines that such other certifications
				are sufficient to meet the certification requirement or aspects of the
				certification requirement under this section, the selected entity may give
				credit to the entity seeking certification, as appropriate, to avoid
				unnecessarily duplicative certification requirements.
									(F)Third
				partiesTo be accredited under subparagraph (C), a third party
				shall—
										(i)demonstrate that
				the third party has the ability to certify private sector entities in
				accordance with the procedures and requirements developed under subparagraph
				(B);
										(ii)agree to perform
				certifications in accordance with such procedures and requirements;
										(iii)agree not to
				have any beneficial interest in or any direct or indirect control over—
											(I)a private sector
				entity for which that third party conducts a certification under this
				subsection; or
											(II)any organization
				that provides preparedness consulting services to private sector
				entities;
											(iv)agree not to have
				any other conflict of interest with respect to any private sector entity for
				which that third party conducts a certification under this subsection;
										(v)maintain liability
				insurance coverage at policy limits in accordance with the requirements
				developed under subparagraph (B); and
										(vi)enter into an
				agreement with the selected entity accrediting that third party to protect any
				proprietary information of a private sector entity obtained under this
				subsection.
										(G)Monitoring
										(i)In
				generalThe designated officer and any selected entity shall
				regularly monitor and inspect the operations of any third party conducting
				certifications under this subsection to ensure that the third party is
				complying with the procedures and requirements established under subparagraph
				(B) and all other applicable requirements.
										(ii)RevocationIf
				the designated officer or any selected entity determines that a third party is
				not meeting the procedures or requirements established under subparagraph (B),
				the selected entity shall—
											(I)revoke the
				accreditation of that third party to conduct certifications under this
				subsection; and
											(II)review any
				certification conducted by that third party, as necessary and
				appropriate.
											(4)Annual
				Review
									(A)In
				generalThe designated officer, in consultation with
				representatives of appropriate organizations that coordinate or facilitate the
				development and use of voluntary consensus standards, appropriate voluntary
				consensus standards development organizations, appropriate representatives of
				State and local governments, including emergency management officials, and each
				private sector advisory council created under section 102(f)(4), shall annually
				review the voluntary accreditation and certification program established under
				this subsection to ensure the effectiveness of such program (including the
				operations and management of such program by any selected entity and the
				selected entity’s inclusion of qualified disadvantaged business concerns under
				paragraph (3)(D)) and make improvements and adjustments to the program as
				necessary and appropriate.
									(B)Review of
				standardsEach review under subparagraph (A) shall include an
				assessment of the voluntary preparedness standard or standards used in the
				program under this subsection.
									(5)Voluntary
				ParticipationCertification under this subsection shall be
				voluntary for any private sector entity.
								(6)Public
				ListingThe designated officer shall maintain and make public a
				listing of any private sector entity certified as being in compliance with the
				program established under this subsection, if that private sector entity
				consents to such listing.
								(c)Rule of
				ConstructionNothing in this
				section may be construed as—
								(1)a requirement to
				replace any preparedness, emergency response, or business continuity standards,
				requirements, or best practices established—
									(A)under any other
				provision of federal law; or
									(B)by any
				sector-specific agency, as those agencies are defined under Homeland Security
				Presidential Directive–7; or
									(2)exempting any
				private sector entity seeking certification or meeting certification
				requirements under subsection (b) from compliance with all applicable statutes,
				regulations, directives, policies, and industry codes of
				practice.
								.
				(b)Report to
			 CongressNot later than 210
			 days after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report detailing—
					(1)any action taken
			 to implement section 524(b) of the Homeland Security Act of 2002, as added by
			 subsection (a), including a discussion of—
						(A)the separate methods of classification and
			 certification for small business concerns (under the meaning given that term in
			 section 3 of the Small Business Act (15 U.S.C. 632)) as compared to other
			 private sector entities; and
						(B)whether the
			 separate classifications and methods of certification for small business
			 concerns are likely to help to ensure that such measures are not overly
			 burdensome and are adequate to meet the voluntary preparedness standard or
			 standards adopted by the program under section 524(b) of the Homeland Security
			 Act of 2002, as added by subsection (a); and
						(2)the status, as of
			 the date of that report, of the implementation of that subsection.
					(c)Deadline for
			 designation of officerThe
			 Secretary of Homeland Security shall designate the officer as described in
			 section 524 of the Homeland Security Act of 2002, as added by subsection (a),
			 by not later than 30 days after the date of the enactment of this Act.
				(d)DefinitionSection
			 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended by adding at
			 the end the following:
					
						(18)The term
				voluntary preparedness standards means a common set of criteria
				for preparedness, disaster management, emergency management, and business
				continuity programs, such as the American National Standards Institute’s
				National Fire Protection Association Standard on Disaster/Emergency Management
				and Business Continuity Programs (ANSI/NFPA
				1600).
						.
				(e)Clerical
			 amendmentsThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end the following:
					
						
							Sec. 523. Guidance and recommendations.
							Sec. 524. Voluntary private sector preparedness accreditation
				and certification
				program.
						
						.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section and the amendments made by this
			 section.
				902.Responsibilities
			 of the private sector Office of the Department
				(a)In
			 GeneralSection 102(f) of the Homeland Security Act of 2002 (6
			 U.S.C. 112(f)) is amended—
					(1)by redesignating
			 paragraphs (8) through (10) as paragraphs (9) through (11), respectively;
			 and
					(2)by inserting after
			 paragraph (7) the following:
						
							(8)providing
				information to the private sector regarding voluntary preparedness standards
				and the business justification for preparedness and promoting to the private
				sector the adoption of voluntary preparedness
				standards;
							.
					(b)Private Sector
			 Advisory CouncilsSection 102(f)(4) of the Homeland Security Act
			 of 2002 (6 U.S.C. 112(f)(4)) is amended—
					(1)in subparagraph
			 (A), by striking and at the end;
					(2)in subparagraph
			 (B), by inserting and after the semicolon at the end; and
					(3)by adding at the
			 end the following:
						
							(C)advise the
				Secretary on private sector preparedness issues, including effective methods
				for—
								(i)promoting
				voluntary preparedness standards to the private sector; and
								(ii)assisting the
				private sector in adopting voluntary preparedness
				standards;
								.
					XIMPROVING CRITICAL
			 INFRASTRUCTURE SECURITY
			1001.National Asset
			 Database
				(a)In
			 GeneralSubtitle A of title II of the Homeland Security Act of
			 2002, as amended by title V, is further amended by adding at the end the
			 following new section:
					
						210E.National Asset
				Database
							(a)Establishment
								(1)National asset
				databaseThe Secretary shall establish and maintain a national
				database of each system or asset that—
									(A)the Secretary, in
				consultation with appropriate homeland security officials of the States,
				determines to be vital and the loss, interruption, incapacity, or destruction
				of which would have a negative or debilitating effect on the economic security,
				public health, or safety of the United States, any State, or any local
				government; or
									(B)the Secretary
				determines is appropriate for inclusion in the database.
									(2)Prioritized
				critical infrastructure listIn accordance with Homeland Security
				Presidential Directive–7, as in effect on January 1, 2007, the Secretary shall
				establish and maintain a single classified prioritized list of systems and
				assets included in the database under paragraph (1) that the Secretary
				determines would, if destroyed or disrupted, cause national or regional
				catastrophic effects.
								(b)Use of
				DatabaseThe Secretary shall use the database established under
				subsection (a)(1) in the development and implementation of Department plans and
				programs as appropriate.
							(c)Maintenance of
				Database
								(1)In
				generalThe Secretary shall maintain and annually update the
				database established under subsection (a)(1) and the list established under
				subsection (a)(2), including—
									(A)establishing data
				collection guidelines and providing such guidelines to the appropriate homeland
				security official of each State;
									(B)regularly
				reviewing the guidelines established under subparagraph (A), including by
				consulting with the appropriate homeland security officials of States, to
				solicit feedback about the guidelines, as appropriate;
									(C)after providing
				the homeland security official of a State with the guidelines under
				subparagraph (A), allowing the official a reasonable amount of time to submit
				to the Secretary any data submissions recommended by the official for inclusion
				in the database established under subsection (a)(1);
									(D)examining the
				contents and identifying any submissions made by such an official that are
				described incorrectly or that do not meet the guidelines established under
				subparagraph (A); and
									(E)providing to the
				appropriate homeland security official of each relevant State a list of
				submissions identified under subparagraph (D) for review and possible
				correction before the Secretary finalizes the decision of which submissions
				will be included in the database established under subsection (a)(1).
									(2)Organization of
				information in databaseThe
				Secretary shall organize the contents of the database established under
				subsection (a)(1) and the list established under subsection (a)(2) as the
				Secretary determines is appropriate. Any organizational structure of such
				contents shall include the categorization of the contents—
									(A)according to the
				sectors listed in National Infrastructure Protection Plan developed pursuant to
				Homeland Security Presidential Directive–7; and
									(B)by the State and
				county of their location.
									(3)Private sector
				integrationThe Secretary
				shall identify and evaluate methods, including the Department’s Protected
				Critical Infrastructure Information Program, to acquire relevant private sector
				information for the purpose of using that information to generate any database
				or list, including the database established under subsection (a)(1) and the
				list established under subsection (a)(2).
								(4)Retention of
				classificationThe
				classification of information required to be provided to Congress, the
				Department, or any other department or agency under this section by a
				sector-specific agency, including the assignment of a level of classification
				of such information, shall be binding on Congress, the Department, and that
				other Federal agency.
								(d)Reports
								(1)Report
				requiredNot later than 180
				days after the date of the enactment of the Implementing Recommendations of the 9/11 Commission Act of
				2007, and annually thereafter, the Secretary shall submit to the
				Committee on Homeland Security and Governmental Affairs of the Senate and the
				Committee on Homeland Security of the House of Representatives a report on the
				database established under subsection (a)(1) and the list established under
				subsection (a)(2).
								(2)Contents of
				reportEach such report shall include the following:
									(A)The name,
				location, and sector classification of each of the systems and assets on the
				list established under subsection (a)(2).
									(B)The name, location, and sector
				classification of each of the systems and assets on such list that are
				determined by the Secretary to be most at risk to terrorism.
									(C)Any significant
				challenges in compiling the list of the systems and assets included on such
				list or in the database established under subsection (a)(1).
									(D)Any significant
				changes from the preceding report in the systems and assets included on such
				list or in such database.
									(E)If appropriate,
				the extent to which such database and such list have been used, individually or
				jointly, for allocating funds by the Federal Government to prevent, reduce,
				mitigate, or respond to acts of terrorism.
									(F)The amount of
				coordination between the Department and the private sector, through any entity
				of the Department that meets with representatives of private sector industries
				for purposes of such coordination, for the purpose of ensuring the accuracy of
				such database and such list.
									(G)Any other
				information the Secretary deems relevant.
									(3)Classified
				informationThe report shall be submitted in unclassified form
				but may contain a classified annex.
								(e)Inspector
				General studyBy not later than two years after the date of
				enactment of the Implementing Recommendations
				of the 9/11 Commission Act of 2007, the Inspector General of the
				Department shall conduct a study of the implementation of this section.
							(f)National
				Infrastructure Protection ConsortiumThe Secretary may establish
				a consortium to be known as the National Infrastructure Protection
				Consortium. The Consortium may advise the Secretary on the best way to
				identify, generate, organize, and maintain any database or list of systems and
				assets established by the Secretary, including the database established under
				subsection (a)(1) and the list established under subsection (a)(2). If the
				Secretary establishes the National Infrastructure Protection Consortium, the
				Consortium may—
								(1)be composed of
				national laboratories, Federal agencies, State and local homeland security
				organizations, academic institutions, or national Centers of Excellence that
				have demonstrated experience working with and identifying critical
				infrastructure and key resources; and
								(2)provide input to
				the Secretary on any request pertaining to the contents of such database or
				such
				list.
								.
				(b)Deadlines for
			 Implementation and Notification of CongressNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit the first report required under section 210E(d) of the
			 Homeland Security Act of 2002, as added by subsection (a).
				(c)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by inserting after the item relating to section 210D the
			 following:
					
						
							Sec. 210E. National Asset
				Database.
						
						.
				1002.Risk
			 assessments and report
				(a)Risk
			 assessmentsSection 201(d) of the Homeland Security Act of 2002
			 (6 U.S.C. 121(d)) is further amended by adding at the end the following new
			 paragraph:
					
						(25)To prepare and submit to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Homeland Security in the House of Representatives, and to other appropriate
				congressional committees having jurisdiction over the critical infrastructure
				or key resources, for each sector identified in the National Infrastructure
				Protection Plan, a report on the comprehensive assessments carried out by the
				Secretary of the critical infrastructure and key resources of the United
				States, evaluating threat, vulnerability, and consequence, as required under
				this subsection. Each such report—
							(A)shall contain, if applicable, actions or
				countermeasures recommended or taken by the Secretary or the head of another
				Federal agency to address issues identified in the assessments;
							(B)shall be required
				for fiscal year 2007 and each subsequent fiscal year and shall be submitted not
				later than 35 days after the last day of the fiscal year covered by the report;
				and
							(C)may be classified.
							.
				(b)Report on
			 industry preparednessNot later than 6 months after the last day
			 of fiscal year 2007 and each subsequent fiscal year, the Secretary of Homeland
			 Security, in cooperation with the Secretary of Commerce, the Secretary of
			 Transportation, the Secretary of Defense, and the Secretary of Energy, shall
			 submit to the Committee on Banking, Housing, and Urban Affairs and the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Financial Services and the Committee on Homeland Security of the
			 House of Representatives a report that details the actions taken by the Federal
			 Government to ensure, in accordance with subsections (a) and (c) of section 101
			 of the Defense Production Act of 1950 (50 U.S.C. App. 2071), the preparedness
			 of industry to reduce interruption of critical infrastructure and key resource
			 operations during an act of terrorism, natural catastrophe, or other similar
			 national emergency.
				1003.Sense of
			 Congress regarding the inclusion of levees in the National Infrastructure
			 Protection PlanIt is the
			 sense of Congress that the Secretary should ensure that levees are included in
			 one of the critical infrastructure and key resources sectors identified in the
			 National Infrastructure Protection Plan.
			XIENHANCED DEFENSES
			 AGAINST WEAPONS OF MASS DESTRUCTION
			1101.National
			 Biosurveillance Integration Center
				(a)In
			 GeneralTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 et seq.) is amended by adding at the end the following:
					
						316.National
				Biosurveillance Integration Center
							(a)EstablishmentThe
				Secretary shall establish, operate, and maintain a National Biosurveillance
				Integration Center (referred to in this section as the NBIC),
				which shall be headed by a Directing Officer, under an office or directorate of
				the Department that is in existence as of the date of the enactment of this
				section.
							(b)Primary
				MissionThe primary mission of the NBIC is to—
								(1)enhance the
				capability of the Federal Government to—
									(A)rapidly identify,
				characterize, localize, and track a biological event of national concern by
				integrating and analyzing data relating to human health, animal, plant, food,
				and environmental monitoring systems (both national and international);
				and
									(B)disseminate alerts
				and other information to Member Agencies and, in coordination with (and where
				possible through) Member Agencies, to agencies of State, local, and tribal
				governments, as appropriate, to enhance the ability of such agencies to respond
				to a biological event of national concern; and
									(2)oversee
				development and operation of the National Biosurveillance Integration
				System.
								(c)RequirementsThe
				NBIC shall detect, as early as possible, a biological event of national concern
				that presents a risk to the United States or the infrastructure or key assets
				of the United States, including by—
								(1)consolidating data
				from all relevant surveillance systems maintained by Member Agencies to detect
				biological events of national concern across human, animal, and plant
				species;
								(2)seeking private
				sources of surveillance, both foreign and domestic, when such sources would
				enhance coverage of critical surveillance gaps;
								(3)using an
				information technology system that uses the best available statistical and
				other analytical tools to identify and characterize biological events of
				national concern in as close to real-time as is practicable;
								(4)providing the
				infrastructure for such integration, including information technology systems
				and space, and support for personnel from Member Agencies with sufficient
				expertise to enable analysis and interpretation of data;
								(5)working with
				Member Agencies to create information technology systems that use the minimum
				amount of patient data necessary and consider patient confidentiality and
				privacy issues at all stages of development and apprise the Privacy Officer of
				such efforts; and
								(6)alerting Member
				Agencies and, in coordination with (and where possible through) Member
				Agencies, public health agencies of State, local, and tribal governments
				regarding any incident that could develop into a biological event of national
				concern.
								(d)Responsibilities
				of the Directing Officer of the NBIC
								(1)In
				generalThe Directing Officer of the NBIC shall—
									(A)on an ongoing
				basis, monitor the availability and appropriateness of surveillance systems
				used by the NBIC and those systems that could enhance biological situational
				awareness or the overall performance of the NBIC;
									(B)on an ongoing
				basis, review and seek to improve the statistical and other analytical methods
				used by the NBIC;
									(C)receive and
				consider other relevant homeland security information, as appropriate;
				and
									(D)provide technical
				assistance, as appropriate, to all Federal, regional, State, local, and tribal
				government entities and private sector entities that contribute data relevant
				to the operation of the NBIC.
									(2)AssessmentsThe
				Directing Officer of the NBIC shall—
									(A)on an ongoing
				basis, evaluate available data for evidence of a biological event of national
				concern; and
									(B)integrate homeland
				security information with NBIC data to provide overall situational awareness
				and determine whether a biological event of national concern has
				occurred.
									(3)Information
				sharing
									(A)In
				generalThe Directing Officer of the NBIC shall—
										(i)establish a method
				of real-time communication with the National Operations Center;
										(ii)in
				the event that a biological event of national concern is detected, notify the
				Secretary and disseminate results of NBIC assessments relating to that
				biological event of national concern to appropriate Federal response entities
				and, in coordination with relevant Member Agencies, regional, State, local, and
				tribal governmental response entities in a timely manner;
										(iii)provide any
				report on NBIC assessments to Member Agencies and, in coordination with
				relevant Member Agencies, any affected regional, State, local, or tribal
				government, and any private sector entity considered appropriate that may
				enhance the mission of such Member Agencies, governments, or entities or the
				ability of the Nation to respond to biological events of national concern;
				and
										(iv)share NBIC
				incident or situational awareness reports, and other relevant information,
				consistent with the information sharing environment established under section
				1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C.
				485) and any policies, guidelines, procedures, instructions, or standards
				established under that section.
										(B)ConsultationThe
				Directing Officer of the NBIC shall implement the activities described in
				subparagraph (A) consistent with the policies, guidelines, procedures,
				instructions, or standards established under section 1016 of the Intelligence
				Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485) and in consultation
				with the Director of National Intelligence, the Under Secretary for
				Intelligence and Analysis, and other offices or agencies of the Federal
				Government, as appropriate.
									(e)Responsibilities
				of the NBIC Member Agencies
								(1)In
				generalEach Member Agency shall—
									(A)use its best
				efforts to integrate biosurveillance information into the NBIC, with the goal
				of promoting information sharing between Federal, State, local, and tribal
				governments to detect biological events of national concern;
									(B)provide timely
				information to assist the NBIC in maintaining biological situational awareness
				for accurate detection and response purposes;
									(C)enable the NBIC to
				receive and use biosurveillance information from member agencies to carry out
				its requirements under subsection (c);
									(D)connect the
				biosurveillance data systems of that Member Agency to the NBIC data system
				under mutually agreed protocols that are consistent with subsection
				(c)(5);
									(E)participate in the
				formation of strategy and policy for the operation of the NBIC and its
				information sharing;
									(F)provide personnel
				to the NBIC under an interagency personnel agreement and consider the
				qualifications of such personnel necessary to provide human, animal, and
				environmental data analysis and interpretation support to the NBIC; and
									(G)retain
				responsibility for the surveillance and intelligence systems of that department
				or agency, if applicable.
									(f)Administrative
				Authorities
								(1)Hiring of
				expertsThe Directing Officer of the NBIC shall hire individuals
				with the necessary expertise to develop and operate the NBIC.
								(2)Detail of
				personnelUpon the request of the Directing Officer of the NBIC,
				the head of any Federal department or agency may detail, on a reimbursable
				basis, any of the personnel of that department or agency to the Department to
				assist the NBIC in carrying out this section.
								(g)NBIC interagency
				working groupThe Directing Officer of the NBIC shall—
								(1)establish an
				interagency working group to facilitate interagency cooperation and to advise
				the Directing Officer of the NBIC regarding recommendations to enhance the
				biosurveillance capabilities of the Department; and
								(2)invite Member
				Agencies to serve on that working group.
								(h)Relationship to
				Other Departments and AgenciesThe authority of the Directing
				Officer of the NBIC under this section shall not affect any authority or
				responsibility of any other department or agency of the Federal Government with
				respect to biosurveillance activities under any program administered by that
				department or agency.
							(i)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this section.
							(j)DefinitionsIn
				this section:
								(1)The terms
				biological agent and toxin have the meanings given
				those terms in section 178 of title 18, United States Code.
								(2)The term
				biological event of national concern means—
									(A)an act of
				terrorism involving a biological agent or toxin; or
									(B)a naturally
				occurring outbreak of an infectious disease that may result in a national
				epidemic.
									(3)The term
				homeland security information has the meaning given that term in
				section 892.
								(4)The term
				Member Agency means any Federal department or agency that, at the
				discretion of the head of that department or agency, has entered a memorandum
				of understanding regarding participation in the NBIC.
								(5)The term
				Privacy Officer means the Privacy Officer appointed under section
				222.
								.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the
			 item relating to section 315 the following:
					
						
							Sec. 316. National Biosurveillance
				Integration
				Center.
						
						.
				(c)Deadline for
			 implementationThe National Biosurveillance Integration Center
			 under section 316 of the Homeland Security Act, as added by subsection (a),
			 shall be fully operational by not later than September 30, 2008.
				(d)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Homeland Security shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Homeland Security of
			 the House of Representatives an interim report on the status of the operations
			 at the National Biosurviellance Integration Center that addresses the efforts
			 of the Center to integrate the surveillance efforts of Federal, State, local,
			 and tribal governments. When the National Biosurveillance Integration Center is
			 fully operational, the Secretary shall submit to such committees a final report
			 on the status of such operations.
				1102.Biosurveillance
			 effortsThe Comptroller
			 General of the United States shall submit to Congress a report—
				(1)describing the
			 state of Federal, State, local, and tribal government biosurveillance efforts
			 as of the date of such report;
				(2)describing any
			 duplication of effort at the Federal, State, local, or tribal government level
			 to create biosurveillance systems; and
				(3)providing the
			 recommendations of the Comptroller General regarding—
					(A)the integration of
			 biosurveillance systems;
					(B)the effective use of
			 biosurveillance resources; and
					(C)the effective use
			 of the expertise of Federal, State, local, and tribal governments.
					1103.Interagency
			 coordination to enhance defenses against nuclear and radiological weapons of
			 mass destruction
				(a)In
			 GeneralThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by inserting after section 1906, as redesignated by section 104, the
			 following:
					
						1907.Joint annual
				interagency review of global nuclear detection architecture
							(a)Annual
				Review
								(1)In
				generalThe Secretary, the Attorney General, the Secretary of
				State, the Secretary of Defense, the Secretary of Energy, and the Director of
				National Intelligence shall jointly ensure interagency coordination on the
				development and implementation of the global nuclear detection architecture by
				ensuring that, not less frequently than once each year—
									(A)each relevant
				agency, office, or entity—
										(i)assesses its
				involvement, support, and participation in the development, revision, and
				implementation of the global nuclear detection architecture; and
										(ii)examines and
				evaluates components of the global nuclear detection architecture (including
				associated strategies and acquisition plans) relating to the operations of that
				agency, office, or entity, to determine whether such components incorporate and
				address current threat assessments, scenarios, or intelligence analyses
				developed by the Director of National Intelligence or other agencies regarding
				threats relating to nuclear or radiological weapons of mass destruction;
				and
										(B)each agency,
				office, or entity deploying or operating any nuclear or radiological detection
				technology under the global nuclear detection architecture—
										(i)evaluates the
				deployment and operation of nuclear or radiological detection technologies
				under the global nuclear detection architecture by that agency, office, or
				entity;
										(ii)identifies
				performance deficiencies and operational or technical deficiencies in nuclear
				or radiological detection technologies deployed under the global nuclear
				detection architecture; and
										(iii)assesses the
				capacity of that agency, office, or entity to implement the responsibilities of
				that agency, office, or entity under the global nuclear detection
				architecture.
										(2)TechnologyNot
				less frequently than once each year, the Secretary shall examine and evaluate
				the development, assessment, and acquisition of radiation detection
				technologies deployed or implemented in support of the domestic portion of the
				global nuclear detection architecture.
								(b)Annual Report on
				joint interagency review
								(1)In
				generalNot later than March 31 of each year, the Secretary, the
				Attorney General, the Secretary of State, the Secretary of Defense, the
				Secretary of Energy, and the Director of National Intelligence, shall jointly
				submit a report regarding the implementation of this section and the results of
				the reviews required under subsection (a) to—
									(A)the
				President;
									(B)the Committee on
				Appropriations, the Committee on Armed Services, the Select Committee on
				Intelligence, and the Committee on Homeland Security and Governmental Affairs
				of the Senate; and
									(C)the Committee on
				Appropriations, the Committee on Armed Services, the Permanent Select Committee
				on Intelligence, the Committee on Homeland Security, and the Committee on
				Science and Technology of the House of Representatives.
									(2)FormThe
				annual report submitted under paragraph (1) shall be submitted in unclassified
				form to the maximum extent practicable, but may include a classified
				annex.
								(c)DefinitionIn
				this section, the term global nuclear detection architecture means
				the global nuclear detection architecture developed under section
				1902.
							.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 note) is amended by inserting after the item
			 relating to section 1906, as added by section 104, the following:
					
						
							Sec. 1907. Joint annual interagency review
				of global nuclear detection
				architecture.
						
						.
				1104.Integration of
			 detection equipment and technologies
				(a)Responsibility
			 of SecretaryThe Secretary of Homeland Security shall have
			 responsibility for ensuring that domestic chemical, biological, radiological,
			 and nuclear detection equipment and technologies are integrated, as
			 appropriate, with other border security systems and detection
			 technologies.
				(b)ReportNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall submit a report to Congress that contains a plan to develop a
			 departmental technology assessment process to determine and certify the
			 technology readiness levels of chemical, biological, radiological, and nuclear
			 detection technologies before the full deployment of such technologies within
			 the United States.
				XIITRANSPORTATION
			 SECURITY PLANNING AND INFORMATION SHARING
			1201.DefinitionsFor purposes of this title, the following
			 terms apply:
				(1)DepartmentThe
			 term Department means the Department of Homeland
			 Security.
				(2)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
				1202.Transportation
			 security strategic planning
				(a)In
			 generalSection 114(t)(1)(B) of title 49, United States Code, is
			 amended to read as follows:
					
						(B)transportation
				modal security plans addressing security risks, including threats,
				vulnerabilities, and consequences, for aviation, railroad, ferry, highway,
				maritime, pipeline, public transportation, over-the-road bus, and other
				transportation infrastructure
				assets.
						.
				(b)Contents of the
			 national strategy for transportation securitySection 114(t)(3)
			 of such title is amended—
					(1)in subparagraph
			 (B), by inserting , based on risk assessments conducted or received by
			 the Secretary of Homeland Security (including assessments conducted under the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 after
			 risk based priorities;
					(2)in subparagraph
			 (D)—
						(A)by striking
			 and local and inserting local, and tribal;
			 and
						(B)by striking
			 private sector cooperation and participation and inserting
			 cooperation and participation by private sector entities, including
			 nonprofit employee labor organizations,;
						(3)in subparagraph
			 (E)—
						(A)by striking
			 response and inserting prevention, response,;
			 and
						(B)by inserting
			 and threatened and executed acts of terrorism outside the United States
			 to the extent such acts affect United States transportation systems
			 before the period at the end;
						(4)in subparagraph
			 (F), by adding at the end the following: Transportation security
			 research and development projects shall be based, to the extent practicable, on
			 such prioritization. Nothing in the preceding sentence shall be construed to
			 require the termination of any research or development project initiated by the
			 Secretary of Homeland Security or the Secretary of Transportation before the
			 date of enactment of the Implementing Recommendations of the 9/11 Commission
			 Act of 2007.; and
					(5)by adding at the
			 end the following:
						
							(G)A 3- and 10-year
				budget for Federal transportation security programs that will achieve the
				priorities of the National Strategy for Transportation Security.
							(H)Methods for
				linking the individual transportation modal security plans and the programs
				contained therein, and a plan for addressing the security needs of intermodal
				transportation.
							(I)Transportation
				modal security plans described in paragraph (1)(B), including operational
				recovery plans to expedite, to the maximum extent practicable, the return to
				operation of an adversely affected transportation system following a major
				terrorist attack on that system or other incident. These plans shall be
				coordinated with the resumption of trade protocols required under section 202
				of the SAFE Port Act (6 U.S.C. 942) and the National Maritime Transportation
				Security Plan required under section 70103(a) of title
				46.
							.
					(c)Periodic
			 progress reportsSection 114(t)(4) of such title is
			 amended—
					(1)in subparagraph
			 (C)—
						(A)in clause (i) by
			 inserting , including the transportation modal security plans
			 before the period at the end; and
						(B)by striking clause
			 (ii) and inserting the following:
							
								(ii)ContentEach
				progress report submitted under this subparagraph shall include, at a minimum,
				the following:
									(I)Recommendations
				for improving and implementing the National Strategy for Transportation
				Security and the transportation modal and intermodal security plans that the
				Secretary of Homeland Security, in consultation with the Secretary of
				Transportation, considers appropriate.
									(II)An accounting of
				all grants for transportation security, including grants and contracts for
				research and development, awarded by the Secretary of Homeland Security in the
				most recent fiscal year and a description of how such grants accomplished the
				goals of the National Strategy for Transportation Security.
									(III)An accounting of
				all—
										(aa)funds requested
				in the President’s budget submitted pursuant to section 1105 of title 31 for
				the most recent fiscal year for transportation security, by mode;
										(bb)personnel working
				on transportation security by mode, including the number of contractors;
				and
										(cc)information on
				the turnover in the previous year among senior staff of the Department of
				Homeland Security, including component agencies, working on transportation
				security issues. Such information shall include the number of employees who
				have permanently left the office, agency, or area in which they worked, and the
				amount of time that they worked for the Department.
										(iii)Written
				explanation of transportation security activities not delineated in the
				national strategy for transportation securityAt the end of each
				fiscal year, the Secretary of Homeland Security shall submit to the appropriate
				congressional committees a written explanation of any Federal transportation
				security activity that is inconsistent with the National Strategy for
				Transportation Security, including the amount of funds to be expended for the
				activity and the number of personnel
				involved.
								;
				and
						(2)by striking
			 subparagraph (E) and inserting the following:
						
							(E)Appropriate
				congressional committees definedIn this subsection, the term
				appropriate congressional committees means the Committee on
				Transportation and Infrastructure and the Committee on Homeland Security of the
				House of Representatives and the Committee on Commerce, Science, and
				Transportation, the Committee on Homeland Security and Governmental Affairs,
				and the Committee on Banking, Housing, and Urban Affairs of the
				Senate.
							.
					(d)Priority
			 statusSection 114(t)(5)(B) of such title is amended—
					(1)in
			 clause (iii), by striking and at the end;
					(2)by redesignating
			 clause (iv) as clause (v); and
					(3)by inserting after
			 clause (iii) the following:
						
							(iv)the
				transportation sector specific plan required under Homeland Security
				Presidential Directive–7;
				and
							.
					(e)Coordination and
			 plan distributionSection 114(t) of such title is amended by
			 adding at the end the following:
					
						(6)CoordinationIn
				carrying out the responsibilities under this section, the Secretary of Homeland
				Security, in coordination with the Secretary of Transportation, shall consult,
				as appropriate, with Federal, State, and local agencies, tribal governments,
				private sector entities (including nonprofit employee labor organizations),
				institutions of higher learning, and other entities.
						(7)Plan
				distributionThe Secretary of Homeland Security shall make
				available and appropriately publicize an unclassified version of the National
				Strategy for Transportation Security, including its component transportation
				modal security plans, to Federal, State, regional, local and tribal
				authorities, transportation system owners or operators, private sector
				stakeholders, including nonprofit employee labor organizations representing
				transportation employees, institutions of higher learning, and other
				appropriate
				entities.
						.
				1203.Transportation
			 security information sharing
				(a)In
			 GeneralSection 114 of title 49, United States Code, is amended
			 by adding at the end the following:
					
						(u)Transportation
				security information sharing plan
							(1)DefinitionsIn
				this subsection:
								(A)Appropriate
				congressional committeesThe term appropriate
				congressional committees has the meaning given that term in subsection
				(t).
								(B)PlanThe
				term Plan means the Transportation Security Information Sharing
				Plan established under paragraph (2).
								(C)Public and
				private stakeholdersThe term public and private
				stakeholders means Federal, State, and local agencies, tribal
				governments, and appropriate private entities, including nonprofit employee
				labor organizations representing transportation employees.
								(D)SecretaryThe
				term Secretary means the Secretary of Homeland Security.
								(E)Transportation
				security informationThe term transportation security
				information means information relating to the risks to transportation
				modes, including aviation, public transportation, railroad, ferry, highway,
				maritime, pipeline, and over-the-road bus transportation, and may include
				specific and general intelligence products, as appropriate.
								(2)Establishment of
				planThe Secretary of Homeland Security, in consultation with the
				program manager of the information sharing environment established under
				section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6
				U.S.C. 485), the Secretary of Transportation, and public and private
				stakeholders, shall establish a Transportation Security Information Sharing
				Plan. In establishing the Plan, the Secretary shall gather input on the
				development of the Plan from private and public stakeholders and the program
				manager of the information sharing environment established under section 1016
				of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C.
				485).
							(3)Purpose of
				planThe Plan shall promote sharing of transportation security
				information between the Department of Homeland Security and public and private
				stakeholders.
							(4)Content of
				planThe Plan shall include—
								(A)a description of
				how intelligence analysts within the Department of Homeland Security will
				coordinate their activities within the Department and with other Federal,
				State, and local agencies, and tribal governments, including coordination with
				existing modal information sharing centers and the center described in section
				1410 of the Implementing Recommendations of the 9/11 Commission Act of
				2007;
								(B)the establishment
				of a point of contact, which may be a single point of contact within the
				Department of Homeland Security, for each mode of transportation for the
				sharing of transportation security information with public and private
				stakeholders, including an explanation and justification to the appropriate
				congressional committees if the point of contact established pursuant to this
				subparagraph differs from the agency within the Department that has the primary
				authority, or has been delegated such authority by the Secretary, to regulate
				the security of that transportation mode;
								(C)a reasonable
				deadline by which the Plan will be implemented; and
								(D)a description of
				resource needs for fulfilling the Plan.
								(5)Coordination
				with information sharing The Plan shall be—
								(A)implemented in
				coordination, as appropriate, with the program manager for the information
				sharing environment established under section 1016 of the Intelligence Reform
				and Terrorism Prevention Act of 2004 (6 U.S.C. 485); and
								(B)consistent with
				the establishment of the information sharing environment and any policies,
				guidelines, procedures, instructions, or standards established by the President
				or the program manager for the implementation and management of the information
				sharing environment.
								(6)Reports to
				Congress
								(A)In
				generalNot later than 150 days after the date of enactment of
				this subsection, and annually thereafter, the Secretary shall submit to the
				appropriate congressional committees, a report containing the Plan.
								(B)Annual
				reportNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall submit to the appropriate congressional
				committees a report on updates to and the implementation of the Plan.
								(7)Survey and
				report
								(A)In
				generalThe Comptroller General of the United States shall
				conduct a biennial survey of the satisfaction of recipients of transportation
				intelligence reports disseminated under the Plan.
								(B)Information
				soughtThe survey conducted under subparagraph (A) shall seek
				information about the quality, speed, regularity, and classification of the
				transportation security information products disseminated by the Department of
				Homeland Security to public and private stakeholders.
								(C)ReportNot
				later than 1 year after the date of the enactment of the Implementing
				Recommendations of the 9/11 Commission Act of 2007, and every even numbered
				year thereafter, the Comptroller General shall submit to the appropriate
				congressional committees, a report on the results of the survey conducted under
				subparagraph (A). The Comptroller General shall also provide a copy of the
				report to the Secretary.
								(8)Security
				clearancesThe Secretary shall, to the greatest extent
				practicable, take steps to expedite the security clearances needed for
				designated public and private stakeholders to receive and obtain access to
				classified information distributed under this section, as appropriate.
							(9)Classification of
				materialThe Secretary, to the greatest extent practicable, shall
				provide designated public and private stakeholders with transportation security
				information in an unclassified
				format.
							.
				(b)Congressional
			 Oversight of Security Assurance for Public and Private
			 Stakeholders
					(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 provide a semiannual report to the Committee on Homeland Security and
			 Governmental Affairs, the Committee on Commerce, Science, and Transportation,
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Homeland Security and the Committee on Transportation and
			 Infrastructure of the House of Representatives that includes—
						(A)the number of public
			 and private stakeholders who were provided with each report;
						(B)a description of
			 the measures the Secretary has taken, under section 114(u)(7) of title 49,
			 United States Code, as added by this section, or otherwise, to ensure proper
			 treatment and security for any classified information to be shared with the
			 public and private stakeholders under the Plan; and
						(C)an explanation of
			 the reason for the denial of transportation security information to any
			 stakeholder who had previously received such information.
						(2)No report
			 required if no changes in stakeholdersThe Secretary is not
			 required to provide a semiannual report under paragraph (1) if no stakeholders
			 have been added to or removed from the group of persons with whom
			 transportation security information is shared under the plan since the end of
			 the period covered by the last preceding semiannual report.
					1204.National
			 domestic preparedness consortium
				(a)In
			 generalThe Secretary is authorized to establish, operate, and
			 maintain a National Domestic Preparedness Consortium within the
			 Department.
				(b)MembersMembers
			 of the National Domestic Preparedness Consortium shall consist of—
					(1)the Center for
			 Domestic Preparedness;
					(2)the National
			 Energetic Materials Research and Testing Center, New Mexico Institute of Mining
			 and Technology;
					(3)the National
			 Center for Biomedical Research and Training, Louisiana State University;
					(4)the National
			 Emergency Response and Rescue Training Center, Texas A&M University;
					(5)the National
			 Exercise, Test, and Training Center, Nevada Test Site;
					(6)the Transportation
			 Technology Center, Incorporated, in Pueblo, Colorado; and
					(7)the National
			 Disaster Preparedness Training Center, University of Hawaii.
					(c)DutiesThe National Domestic Preparedness
			 Consortium shall identify, develop, test, and deliver training to State, local,
			 and tribal emergency response providers, provide on-site and mobile training at
			 the performance and management and planning levels, and facilitate the delivery
			 of training by the training partners of the Department.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary—
					(1)for the Center for
			 Domestic Preparedness—
						(A)$57,000,000 for
			 fiscal year 2008;
						(B)$60,000,000 for
			 fiscal year 2009;
						(C)$63,000,000 for
			 fiscal year 2010; and
						(D)$66,000,000 for
			 fiscal year 2011; and
						(2)for the National
			 Energetic Materials Research and Testing Center, the National Center for
			 Biomedical Research and Training, the National Emergency Response and Rescue
			 Training Center, the National Exercise, Test, and Training Center, the
			 Transportation Technology Center, Incorporated, and the National Disaster
			 Preparedness Training Center each—
						(A)$22,000,000 for
			 fiscal year 2008;
						(B)$23,000,000 for
			 fiscal year 2009;
						(C)$24,000,000 for
			 fiscal year 2010; and
						(D)$25,500,000 for
			 fiscal year 2011.
						(e)Savings
			 provisionFrom the amounts appropriated pursuant to this section,
			 the Secretary shall ensure that future amounts provided to each of the
			 following entities are not less than the amounts provided to each such entity
			 for participation in the Consortium in fiscal year 2007—
					(1)the Center for
			 Domestic Preparedness;
					(2)the National
			 Energetic Materials Research and Testing Center, New Mexico Institute of Mining
			 and Technology;
					(3)the National
			 Center for Biomedical Research and Training, Louisiana State University;
					(4)the National
			 Emergency Response and Rescue Training Center, Texas A&M University;
			 and
					(5)the National
			 Exercise, Test, and Training Center, Nevada Test Site.
					1205.National
			 transportation security center of excellence
				(a)EstablishmentThe
			 Secretary shall establish a National Transportation Security Center of
			 Excellence to conduct research and education activities, and to develop or
			 provide professional security training, including the training of
			 transportation employees and transportation professionals.
				(b)DesignationThe
			 Secretary shall select one of the institutions identified in subsection (c) as
			 the lead institution responsible for coordinating the National Transportation
			 Security Center of Excellence.
				(c)Member
			 institutions
					(1)ConsortiumThe
			 institution of higher education selected under subsection (b) shall execute
			 agreements with the other institutions of higher education identified in this
			 subsection and other institutions designated by the Secretary to develop a
			 consortium to assist in accomplishing the goals of the Center.
					(2)MembersThe
			 National Transportation Security Center of Excellence shall consist of—
						(A)Texas Southern
			 University in Houston, Texas;
						(B)the National
			 Transit Institute at Rutgers, The State University of New Jersey;
						(C)Tougaloo
			 College;
						(D)the Connecticut
			 Transportation Institute at the University of Connecticut;
						(E)the Homeland
			 Security Management Institute, Long Island University;
						(F)the Mack-Blackwell
			 National Rural Transportation Study Center at the University of Arkansas;
			 and
						(G)any additional
			 institutions or facilities designated by the Secretary.
						(3)Certain
			 inclusionsTo the extent practicable, the Secretary shall ensure
			 that an appropriate number of any additional consortium colleges or
			 universities designated by the Secretary under this subsection are Historically
			 Black Colleges and Universities, Hispanic Serving Institutions, and Indian
			 Tribally Controlled Colleges and Universities.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$18,000,000 for
			 fiscal year 2008;
					(2)$18,000,000 for
			 fiscal year 2009;
					(3)$18,000,000 for
			 fiscal year 2010; and
					(4)$18,000,000 for
			 fiscal year 2011.
					1206.Immunity for
			 reports of suspected terrorist activity or suspicious behavior and
			 response
				(a)Immunity for
			 reports of suspected terrorist activity or suspicious behavior
					(1)In
			 generalAny person who, in good faith and based on objectively
			 reasonable suspicion, makes, or causes to be made, a voluntary report of
			 covered activity to an authorized official shall be immune from civil liability
			 under Federal, State, and local law for such report.
					(2)False
			 reportsParagraph (1) shall not apply to any report that the
			 person knew to be false or was made with reckless disregard for the truth at
			 the time that person made that report.
					(b)Immunity for
			 response
					(1)In
			 generalAny authorized official who observes, or receives a
			 report of, covered activity and takes reasonable action in good faith to
			 respond to such activity shall have qualified immunity from civil liability for
			 such action, consistent with applicable law in the relevant jurisdiction. An
			 authorized official as defined by subsection (d)(1)(A) not entitled to assert
			 the defense of qualified immunity shall nevertheless be immune from civil
			 liability under Federal, State, and local law if such authorized official takes
			 reasonable action, in good faith, to respond to the reported activity.
					(2)Savings
			 clauseNothing in this subsection shall affect the ability of any
			 authorized official to assert any defense, privilege, or immunity that would
			 otherwise be available, and this subsection shall not be construed as affecting
			 any such defense, privilege, or immunity.
					(c)Attorney fees
			 and costsAny person or authorized official found to be immune
			 from civil liability under this section shall be entitled to recover from the
			 plaintiff all reasonable costs and attorney fees.
				(d)DefinitionsIn
			 this section:
					(1)Authorized
			 officialThe term authorized official means—
						(A)any employee or
			 agent of a passenger transportation system or other person with
			 responsibilities relating to the security of such systems;
						(B)any officer,
			 employee, or agent of the Department of Homeland Security, the Department of
			 Transportation, or the Department of Justice with responsibilities relating to
			 the security of passenger transportation systems; or
						(C)any Federal, State,
			 or local law enforcement officer.
						(2)Covered
			 activityThe term
			 covered activity means any suspicious transaction, activity, or
			 occurrence that involves, or is directed against, a passenger transportation
			 system or vehicle or its passengers indicating that an individual may be
			 engaging, or preparing to engage, in a violation of law relating to—
						(A)a threat to a passenger transportation
			 system or passenger safety or security; or
						(B)an act of terrorism
			 (as that term is defined in section 3077 of title 18, United States
			 Code).
						(3)Passenger
			 transportationThe term passenger transportation
			 means—
						(A)public
			 transportation, as defined in section 5302 of title 49, United States
			 Code;
						(B)over-the-road bus
			 transportation, as defined in title XV of this Act, and school bus
			 transportation;
						(C)intercity
			 passenger rail transportation as defined in section 24102 of title 49, United
			 States Code;
						(D)the transportation
			 of passengers onboard a passenger vessel as defined in section 2101 of title
			 46, United States Code;
						(E)other regularly
			 scheduled waterborne transportation service of passengers by vessel of at least
			 20 gross tons; and
						(F)air
			 transportation, as defined in section 40102 of title 49, United States Code, of
			 passengers.
						(4)Passenger
			 Transportation SystemThe term passenger transportation
			 system means an entity or entities organized to provide passenger
			 transportation using vehicles, including the infrastructure used to provide
			 such transportation.
					(5)VehicleThe
			 term vehicle has the meaning given to that term in section
			 1992(16) of title 18, United States Code.
					(e)Effective
			 dateThis section shall take effect on October 1, 2006, and shall
			 apply to all activities and claims occurring on or after such date.
				XIIITRANSPORTATION
			 SECURITY ENHANCEMENTS
			1301.DefinitionsFor purposes of this title, the following
			 terms apply:
				(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Commerce, Science, and
			 Transportation, the Committee on Banking, Housing, and Urban Affairs, and the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security and the Committee on Transportation and
			 Infrastructure of the House of Representatives.
				(2)DepartmentThe
			 term Department means the Department of Homeland
			 Security.
				(3)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
				(4)StateThe
			 term State means any one of the 50 States, the District of
			 Columbia, Puerto Rico, the Northern Mariana Islands, the Virgin Islands, Guam,
			 American Samoa, and any other territory or possession of the United
			 States.
				(5)TerrorismThe
			 term terrorism has the meaning that term has in section 2 of the
			 Homeland Security Act of 2002 (6 U.S.C. 101).
				(6)United
			 statesThe term United States means the 50 States,
			 the District of Columbia, Puerto Rico, the Northern Mariana Islands, the Virgin
			 Islands, Guam, American Samoa, and any other territory or possession of the
			 United States.
				1302.Enforcement
			 authority
				(a)In
			 generalSection 114 of title 49, United States Code, as amended
			 by section 1203 of this Act, is further amended by adding at the end the
			 following:
					
						(v)Enforcement of
				regulations and orders of the secretary of homeland security
							(1)Application of
				subsection
								(A)In
				generalThis subsection applies to the enforcement of regulations
				prescribed, and orders issued, by the Secretary of Homeland Security under a
				provision of chapter 701 of title 46 and under a provision of this title other
				than a provision of chapter 449 (in this subsection referred to as an
				applicable provision of this title).
								(B)Violations of
				chapter 449The penalties for violations of regulations
				prescribed and orders issued by the Secretary of Homeland Security under
				chapter 449 of this title are provided under chapter 463 of this title.
								(C)Nonapplication to
				certain violations
									(i)Paragraphs (2)
				through (5) do not apply to violations of regulations prescribed, and orders
				issued, by the Secretary of Homeland Security under a provision of this
				title—
										(I)involving the
				transportation of personnel or shipments of materials by contractors where the
				Department of Defense has assumed control and responsibility;
										(II)by a member of the
				armed forces of the United States when performing official duties; or
										(III)by a civilian
				employee of the Department of Defense when performing official duties.
										(ii)Violations
				described in subclause (I), (II), or (III) of clause (i) shall be subject to
				penalties as determined by the Secretary of Defense or the Secretary’s
				designee.
									(2)Civil
				penalty
								(A)In
				generalA person is liable to the United States Government for a
				civil penalty of not more than $10,000 for a violation of a regulation
				prescribed, or order issued, by the Secretary of Homeland Security under an
				applicable provision of this title.
								(B)Repeat
				violationsA separate violation occurs under this paragraph for
				each day the violation continues.
								(3)Administrative
				imposition of civil penalties
								(A)In
				generalThe Secretary of Homeland Security may impose a civil
				penalty for a violation of a regulation prescribed, or order issued, under an
				applicable provision of this title. The Secretary shall give written notice of
				the finding of a violation and the penalty.
								(B)Scope of civil
				actionIn a civil action to collect a civil penalty imposed by
				the Secretary under this subsection, a court may not re-examine issues of
				liability or the amount of the penalty.
								(C)JurisdictionThe
				district courts of the United States shall have exclusive jurisdiction of civil
				actions to collect a civil penalty imposed by the Secretary under this
				subsection if—
									(i)the amount in
				controversy is more than—
										(I)$400,000, if the
				violation was committed by a person other than an individual or small business
				concern; or
										(II)$50,000 if the
				violation was committed by an individual or small business concern;
										(ii)the action is in
				rem or another action in rem based on the same violation has been brought;
				or
									(iii)another action
				has been brought for an injunction based on the same violation.
									(D)Maximum
				penaltyThe maximum civil penalty the Secretary administratively
				may impose under this paragraph is—
									(i)$400,000, if the
				violation was committed by a person other than an individual or small business
				concern; or
									(ii)$50,000, if the
				violation was committed by an individual or small business concern.
									(E)Notice and
				opportunity to request hearingBefore imposing a penalty under
				this section the Secretary shall provide to the person against whom the penalty
				is to be imposed—
									(i)written notice of
				the proposed penalty; and
									(ii)the opportunity
				to request a hearing on the proposed penalty, if the Secretary receives the
				request not later than 30 days after the date on which the person receives
				notice.
									(4)Compromise and
				setoff
								(A)The Secretary may
				compromise the amount of a civil penalty imposed under this subsection.
								(B)The Government may
				deduct the amount of a civil penalty imposed or compromised under this
				subsection from amounts it owes the person liable for the penalty.
								(5)Investigations
				and proceedingsChapter 461 shall apply to investigations and
				proceedings brought under this subsection to the same extent that it applies to
				investigations and proceedings brought with respect to aviation security duties
				designated to be carried out by the Secretary.
							(6)DefinitionsIn
				this subsection:
								(A)PersonThe
				term person does not include—
									(i)the United States
				Postal Service; or
									(ii)the Department of
				Defense.
									(B)Small business
				concernThe term small business concern has the
				meaning given that term in section 3 of the Small Business Act (15 U.S.C.
				632).
								(7)Enforcement
				transparency
								(A)In
				generalNot later than December 31, 2008, and annually
				thereafter, the Secretary shall—
									(i)provide an annual
				summary to the public of all enforcement actions taken by the Secretary under
				this subsection; and
									(ii)include in each
				such summary the docket number of each enforcement action, the type of alleged
				violation, the penalty or penalties proposed, and the final assessment amount
				of each penalty.
									(B)Electronic
				availabilityEach summary under this paragraph shall be made
				available to the public by electronic means.
								(C)Relationship to
				the freedom of information act and the privacy actNothing in
				this subsection shall be construed to require disclosure of information or
				records that are exempt from disclosure under sections 552 or 552a of title
				5.
								(D)Enforcement
				guidanceNot later than 180 days after the enactment of the
				Implementing Recommendations of the 9/11 Commission Act of 2007, the Secretary
				shall provide a report to the public describing the enforcement process
				established under this
				subsection.
								.
				(b)Conforming
			 amendmentSection 46301(a)(4) of title 49, United States Code, is
			 amended by striking or another requirement under this title administered
			 by the Under Secretary of Transportation for Security.
				1303.Authorization
			 of visible intermodal prevention and response teams
				(a)In
			 generalThe Secretary, acting through the Administrator of the
			 Transportation Security Administration, may develop Visible Intermodal
			 Prevention and Response (referred to in this section as VIPR)
			 teams to augment the security of any mode of transportation at any location
			 within the United States. In forming a VIPR team, the Secretary—
					(1)may use any asset
			 of the Department, including Federal air marshals, surface transportation
			 security inspectors, canine detection teams, and advanced screening
			 technology;
					(2)may determine when
			 a VIPR team shall be deployed, as well as the duration of the
			 deployment;
					(3)shall, prior to
			 and during the deployment, consult with local security and law enforcement
			 officials in the jurisdiction where the VIPR team is or will be deployed, to
			 develop and agree upon the appropriate operational protocols and provide
			 relevant information about the mission of the VIPR team, as appropriate;
			 and
					(4)shall, prior to and
			 during the deployment, consult with all transportation entities directly
			 affected by the deployment of a VIPR team, as appropriate, including railroad
			 carriers, air carriers, airport owners, over-the-road bus operators and
			 terminal owners and operators, motor carriers, public transportation agencies,
			 owners or operators of highways, port operators and facility owners, vessel
			 owners and operators and pipeline operators.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section such sums as necessary for fiscal years
			 2007 through 2011.
				1304.Surface
			 transportation security inspectors
				(a)In
			 generalThe Secretary, acting through the Administrator of the
			 Transportation Security Administration, is authorized to train, employ, and
			 utilize surface transportation security inspectors.
				(b)MissionThe
			 Secretary shall use surface transportation security inspectors to assist
			 surface transportation carriers, operators, owners, entities, and facilities to
			 enhance their security against terrorist attack and other security threats and
			 to assist the Secretary in enforcing applicable surface transportation security
			 regulations and directives.
				(c)AuthoritiesSurface
			 transportation security inspectors employed pursuant to this section shall be
			 authorized such powers and delegated such responsibilities as the Secretary
			 determines appropriate, subject to subsection (e).
				(d)RequirementsThe
			 Secretary shall require that surface transportation security inspectors have
			 relevant transportation experience and other security and inspection
			 qualifications, as determined appropriate.
				(e)Limitations
					(1)InspectorsSurface
			 transportation inspectors shall be prohibited from issuing fines to public
			 transportation agencies, as defined in title XIV, for violations of the
			 Department’s regulations or orders except through the process described in
			 paragraph (2).
					(2)Civil
			 penaltiesThe Secretary shall be prohibited from assessing civil
			 penalties against public transportation agencies, as defined in title XIV, for
			 violations of the Department’s regulations or orders, except in accordance with
			 the following:
						(A)In the case of a
			 public transportation agency that is found to be in violation of a regulation
			 or order issued by the Secretary, the Secretary shall seek correction of the
			 violation through a written notice to the public transportation agency and
			 shall give the public transportation agency reasonable opportunity to correct
			 the violation or propose an alternative means of compliance acceptable to the
			 Secretary.
						(B)If the public
			 transportation agency does not correct the violation or propose an alternative
			 means of compliance acceptable to the Secretary within a reasonable time period
			 that is specified in the written notice, the Secretary may take any action
			 authorized in section 114 of title 49, United States Code, as amended by this
			 Act.
						(3)Limitation on
			 SecretaryThe Secretary shall not initiate civil enforcement
			 actions for violations of administrative and procedural requirements pertaining
			 to the application for, and expenditure of, funds awarded under transportation
			 security grant programs under this Act.
					(f)Number of
			 inspectorsThe Secretary shall employ up to a total of—
					(1)100 surface
			 transportation security inspectors in fiscal year 2007;
					(2)150 surface
			 transportation security inspectors in fiscal year 2008;
					(3)175 surface
			 transportation security inspectors in fiscal year 2009; and
					(4)200 surface
			 transportation security inspectors in fiscal years 2010 and 2011.
					(g)CoordinationThe
			 Secretary shall ensure that the mission of the surface transportation security
			 inspectors is consistent with any relevant risk assessments required by this
			 Act or completed by the Department, the modal plans required under section
			 114(t) of title 49, United States Code, the Memorandum of Understanding between
			 the Department and the Department of Transportation on Roles and
			 Responsibilities, dated September 28, 2004, and any and all subsequent annexes
			 to this Memorandum of Understanding, and other relevant documents setting forth
			 the Department’s transportation security strategy, as appropriate.
				(h)ConsultationThe
			 Secretary shall periodically consult with the surface transportation entities
			 which are or may be inspected by the surface transportation security
			 inspectors, including, as appropriate, railroad carriers, over-the-road bus
			 operators and terminal owners and operators, motor carriers, public
			 transportation agencies, owners or operators of highways, and pipeline
			 operators on—
					(1)the inspectors’
			 duties, responsibilities, authorities, and mission; and
					(2)strategies to
			 improve transportation security and to ensure compliance with transportation
			 security requirements.
					(i)ReportNot
			 later than September 30, 2008, the Department of Homeland Security Inspector
			 General shall transmit a report to the appropriate congressional committees on
			 the performance and effectiveness of surface transportation security
			 inspectors, whether there is a need for additional inspectors, and other
			 recommendations.
				(j)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section—
					(1)$11,400,000 for
			 fiscal year 2007;
					(2)$17,100,000 for
			 fiscal year 2008;
					(3)$19,950,000 for
			 fiscal year 2009;
					(4)$22,800,000 for
			 fiscal year 2010; and
					(5)$22,800,000 for
			 fiscal year 2011.
					1305.Surface
			 transportation security technology information sharing
				(a)In
			 general
					(1)Information
			 sharingThe Secretary, in consultation with the Secretary of
			 Transportation, shall establish a program to provide appropriate information
			 that the Department has gathered or developed on the performance, use, and
			 testing of technologies that may be used to enhance railroad, public
			 transportation, and surface transportation security to surface transportation
			 entities, including railroad carriers, over-the-road bus operators and terminal
			 owners and operators, motor carriers, public transportation agencies, owners or
			 operators of highways, pipeline operators, and State, local, and tribal
			 governments that provide security assistance to such entities.
					(2)Designation of
			 qualified antiterrorism technologiesThe Secretary shall include
			 in such information provided in paragraph (1) whether the technology is
			 designated as a qualified antiterrorism technology under the Support
			 Anti-terrorism by Fostering Effective Technologies Act of 2002 (Public Law
			 107–296), as appropriate.
					(b)PurposeThe
			 purpose of the program is to assist eligible grant recipients under this Act
			 and others, as appropriate, to purchase and use the best technology and
			 equipment available to meet the security needs of the Nation’s surface
			 transportation system.
				(c)CoordinationThe
			 Secretary shall ensure that the program established under this section makes
			 use of and is consistent with other Department technology testing, information
			 sharing, evaluation, and standards-setting programs, as appropriate.
				1306.TSA personnel
			 limitationsAny statutory
			 limitation on the number of employees in the Transportation Security
			 Administration does not apply to employees carrying out this title and titles
			 XII, XIV, and XV.
			1307.National
			 explosives detection canine team training program
				(a)DefinitionsFor
			 purposes of this section, the term explosives detection canine
			 team means a canine and a canine handler that are trained to detect
			 explosives, radiological materials, chemical, nuclear or biological weapons, or
			 other threats as defined by the Secretary.
				(b)In
			 general
					(1)Increased
			 capacityNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Homeland Security shall—
						(A)begin to increase
			 the number of explosives detection canine teams certified by the Transportation
			 Security Administration for the purposes of transportation-related security by
			 up to 200 canine teams annually by the end of 2010; and
						(B)encourage State,
			 local, and tribal governments and private owners of high-risk transportation
			 facilities to strengthen security through the use of highly trained explosives
			 detection canine teams.
						(2)Explosives
			 detection canine teamsThe Secretary of Homeland Security shall
			 increase the number of explosives detection canine teams by—
						(A)using the
			 Transportation Security Administration’s National Explosives Detection Canine
			 Team Training Center, including expanding and upgrading existing facilities,
			 procuring and breeding additional canines, and increasing staffing and
			 oversight commensurate with the increased training and deployment
			 capabilities;
						(B)partnering with
			 other Federal, State, or local agencies, nonprofit organizations, universities,
			 or the private sector to increase the training capacity for canine detection
			 teams;
						(C)procuring
			 explosives detection canines trained by nonprofit organizations, universities,
			 or the private sector provided they are trained in a manner consistent with the
			 standards and requirements developed pursuant to subsection (c) or other
			 criteria developed by the Secretary; or
						(D)a combination of
			 subparagraphs (A), (B), and (C), as appropriate.
						(c)Standards for
			 explosives detection canine teams
					(1)In
			 generalBased on the feasibility in meeting the ongoing demand
			 for quality explosives detection canine teams, the Secretary shall establish
			 criteria, including canine training curricula, performance standards, and other
			 requirements approved by the Transportation Security Administration necessary
			 to ensure that explosives detection canine teams trained by nonprofit
			 organizations, universities, and private sector entities are adequately trained
			 and maintained.
					(2)ExpansionIn
			 developing and implementing such curriculum, performance standards, and other
			 requirements, the Secretary shall—
						(A)coordinate with
			 key stakeholders, including international, Federal, State, and local officials,
			 and private sector and academic entities to develop best practice guidelines
			 for such a standardized program, as appropriate;
						(B)require that
			 explosives detection canine teams trained by nonprofit organizations,
			 universities, or private sector entities that are used or made available by the
			 Secretary be trained consistent with specific training criteria developed by
			 the Secretary; and
						(C)review the status
			 of the private sector programs on at least an annual basis to ensure compliance
			 with training curricula, performance standards, and other requirements.
						(d)DeploymentThe
			 Secretary shall—
					(1)use the additional
			 explosives detection canine teams as part of the Department’s efforts to
			 strengthen security across the Nation’s transportation network, and may use the
			 canine teams on a more limited basis to support other homeland security
			 missions, as determined appropriate by the Secretary;
					(2)make available
			 explosives detection canine teams to all modes of transportation, for high-risk
			 areas or to address specific threats, on an as-needed basis and as otherwise
			 determined appropriate by the Secretary;
					(3)encourage, but not
			 require, any transportation facility or system to deploy TSA-certified
			 explosives detection canine teams developed under this section; and
					(4)consider specific
			 needs and training requirements for explosives detection canine teams to be
			 deployed across the Nation’s transportation network, including in venues of
			 multiple modes of transportation, as appropriate.
					(e)Canine
			 procurementThe Secretary, acting through the Administrator of
			 the Transportation Security Administration, shall work to ensure that
			 explosives detection canine teams are procured as efficiently as possible and
			 at the best price, while maintaining the needed level of quality, including, if
			 appropriate, through increased domestic breeding.
				(f)StudyNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall report to the appropriate congressional committees on the
			 utilization of explosives detection canine teams to strengthen security and the
			 capacity of the national explosive detection canine team program.
				(g)AuthorizationThere
			 are authorized to be appropriated to the Secretary such sums as may be
			 necessary to carry out this section for fiscal years 2007 through 2011.
				1308.Maritime and
			 surface transportation security user fee study
				(a)In
			 generalThe Secretary of Homeland Security shall conduct a study
			 of the need for, and feasibility of, establishing a system of maritime and
			 surface transportation-related user fees that may be imposed and collected as a
			 dedicated revenue source, on a temporary or continuing basis, to provide
			 necessary funding for legitimate improvements to, and maintenance of, maritime
			 and surface transportation security, including vessel and facility plans
			 required under section 70103(c) of title 46, United States Code. In developing
			 the study, the Secretary shall consult with maritime and surface transportation
			 carriers, shippers, passengers, facility owners and operators, and other
			 persons as determined by the Secretary. Not later than 1 year after the date of
			 the enactment of this Act, the Secretary shall submit a report to the
			 appropriate congressional committees that contains—
					(1)the results of the
			 study;
					(2)an assessment of
			 the annual sources of funding collected through maritime and surface
			 transportation at ports of entry and a detailed description of the distribution
			 and use of such funds, including the amount and percentage of such sources that
			 are dedicated to improve and maintain security;
					(3)an assessment
			 of—
						(A)the fees, charges,
			 and standards imposed on United States ports, port terminal operators,
			 shippers, carriers, and other persons who use United States ports of entry
			 compared with the fees and charges imposed on Canadian and Mexican ports,
			 Canadian and Mexican port terminal operators, shippers, carriers, and other
			 persons who use Canadian or Mexican ports of entry; and
						(B)the impact of such
			 fees, charges, and standards on the competitiveness of United States ports,
			 port terminal operators, railroad carriers, motor carriers, pipelines, other
			 transportation modes, and shippers;
						(4)the private
			 efforts and investments to secure maritime and surface transportation modes,
			 including those that are operational and those that are planned; and
					(5)the Secretary’s
			 recommendations based upon the study, and an assessment of the consistency of
			 such recommendations with the international obligations and commitments of the
			 United States.
					(b)DefinitionsIn
			 this section:
					(1)Port of
			 entryThe term port of entry means any port or
			 other facility through which foreign goods are permitted to enter the customs
			 territory of a country under official supervision.
					(2)Maritime and
			 surface transportationThe term maritime and surface
			 transportation includes ocean borne and vehicular
			 transportation.
					1309.Prohibition of
			 issuance of transportation security cards to convicted felons
				(a)In
			 generalSection 70105 of title 46, United States Code, is
			 amended—
					(1)in subsection
			 (b)(1), by striking decides that the individual poses a security risk
			 under subsection (c) and inserting determines under subsection
			 (c) that the individual poses a security risk; and
					(2)in subsection (c),
			 by amending paragraph (1) to read as follows:
						
							(1)Disqualifications
								(A)Permanent
				disqualifying criminal offensesExcept as provided under
				paragraph (2), an individual is permanently disqualified from being issued a
				biometric transportation security card under subsection (b) if the individual
				has been convicted, or found not guilty by reason of insanity, in a civilian or
				military jurisdiction of any of the following felonies:
									(i)Espionage or
				conspiracy to commit espionage.
									(ii)Sedition or
				conspiracy to commit sedition.
									(iii)Treason or
				conspiracy to commit treason.
									(iv)A Federal crime
				of terrorism (as defined in section 2332b(g) of title 18), a crime under a
				comparable State law, or conspiracy to commit such crime.
									(v)A crime involving
				a transportation security incident.
									(vi)Improper
				transportation of a hazardous material in violation of section 5104(b) of title
				49, or a comparable State law.
									(vii)Unlawful
				possession, use, sale, distribution, manufacture, purchase, receipt, transfer,
				shipment, transportation, delivery, import, export, or storage of, or dealing
				in, an explosive or explosive device. In this clause, an explosive or explosive
				device includes—
										(I)an explosive (as
				defined in sections 232(5) and 844(j) of title 18);
										(II)explosive
				materials (as defined in subsections (c) through (f) of section 841 of title
				18); and
										(III)a destructive
				device (as defined in 921(a)(4) of title 18 or section 5845(f) of the Internal
				Revenue Code of 1986).
										(viii)Murder.
									(ix)Making any
				threat, or maliciously conveying false information knowing the same to be
				false, concerning the deliverance, placement, or detonation of an explosive or
				other lethal device in or against a place of public use, a State or other
				government facility, a public transportation system, or an infrastructure
				facility.
									(x)A violation of
				chapter 96 of title 18, popularly known as the Racketeer Influenced and Corrupt
				Organizations Act, or a comparable State law, if one of the predicate acts
				found by a jury or admitted by the defendant consists of one of the crimes
				listed in this subparagraph.
									(xi)Attempt to commit
				any of the crimes listed in clauses (i) through (iv).
									(xii)Conspiracy or
				attempt to commit any of the crimes described in clauses (v) through
				(x).
									(B)Interim
				disqualifying criminal offensesExcept as provided under
				paragraph (2), an individual is disqualified from being issued a biometric
				transportation security card under subsection (b) if the individual has been
				convicted, or found not guilty by reason of insanity, during the 7-year period
				ending on the date on which the individual applies for such card, or was
				released from incarceration during the 5-year period ending on the date on
				which the individual applies for such card, of any of the following
				felonies:
									(i)Unlawful
				possession, use, sale, manufacture, purchase, distribution, receipt, transfer,
				shipment, transportation, delivery, import, export, or storage of, or dealing
				in, a firearm or other weapon. In this clause, a firearm or other weapon
				includes—
										(I)firearms (as
				defined in section 921(a)(3) of title 18 or section 5845(a) of the Internal
				Revenue Code of 1986); and
										(II)items contained
				on the U.S. Munitions Import List under section 447.21 of title 27, Code of
				Federal Regulations.
										(ii)Extortion.
									(iii)Dishonesty,
				fraud, or misrepresentation, including identity fraud and money laundering if
				the money laundering is related to a crime described in this subparagraph or
				subparagraph (A). In this clause, welfare fraud and passing bad checks do not
				constitute dishonesty, fraud, or misrepresentation.
									(iv)Bribery.
									(v)Smuggling.
									(vi)Immigration
				violations.
									(vii)Distribution of,
				possession with intent to distribute, or importation of a controlled
				substance.
									(viii)Arson.
									(ix)Kidnaping or
				hostage taking.
									(x)Rape or aggravated
				sexual abuse.
									(xi)Assault with
				intent to kill.
									(xii)Robbery.
									(xiii)Conspiracy or
				attempt to commit any of the crimes listed in this subparagraph.
									(xiv)Fraudulent entry
				into a seaport in violation of section 1036 of title 18, or a comparable State
				law.
									(xv)A violation of the chapter 96 of title 18,
				popularly known as the Racketeer Influenced and Corrupt Organizations Act or a
				comparable State law, other than any of the violations listed in subparagraph
				(A)(x).
									(C)Under want,
				warrant, or indictmentAn applicant who is wanted, or under
				indictment, in any civilian or military jurisdiction for a felony listed in
				paragraph (1)(A), is disqualified from being issued a biometric transportation
				security card under subsection (b) until the want or warrant is released or the
				indictment is dismissed.
								(D)Other potential
				disqualificationsExcept as provided under subparagraphs (A)
				through (C), an individual may not be denied a transportation security card
				under subsection (b) unless the Secretary determines that individual—
									(i)has been convicted
				within the preceding 7-year period of a felony or found not guilty by reason of
				insanity of a felony—
										(I)that the Secretary
				believes could cause the individual to be a terrorism security risk to the
				United States; or
										(II)for causing a
				severe transportation security incident;
										(ii)has been released
				from incarceration within the preceding 5-year period for committing a felony
				described in clause (i);
									(iii)may be denied
				admission to the United States or removed from the United States under the
				Immigration and Nationality Act (8 U.S.C. 1101 et seq.); or
									(iv)otherwise poses a
				terrorism security risk to the United States.
									(E)Modification of
				listed offensesThe Secretary may, by rulemaking, add to or
				modify the list of disqualifying crimes described in paragraph
				(1)(B).
								.
					1310.Roles of the
			 Department of Homeland Security and the Department of
			 TransportationThe Secretary
			 of Homeland Security is the principal Federal official responsible for
			 transportation security. The roles and responsibilities of the Department of
			 Homeland Security and the Department of Transportation in carrying out this
			 title and titles XII, XIV, and XV are the roles and responsibilities of such
			 Departments pursuant to the Aviation and Transportation Security Act (Public
			 Law 107–71); the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458); the National Infrastructure Protection Plan required by
			 Homeland Security Presidential Directive–7; The Homeland Security Act of 2002;
			 The National Response Plan; Executive Order No. 13416: Strengthening Surface
			 Transportation Security, dated December 5, 2006; the Memorandum of
			 Understanding between the Department and the Department of Transportation on
			 Roles and Responsibilities, dated September 28, 2004, and any and all
			 subsequent annexes to this Memorandum of Understanding; and any other relevant
			 agreements between the two Departments.
			XIVPUBLIC
			 TRANSPORTATION SECURITY
			1401.Short
			 titleThis title may be cited
			 as the National Transit Systems Security Act of 2007.
			1402.DefinitionsFor purposes of this title, the following
			 terms apply:
				(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Banking, Housing, and
			 Urban Affairs, and the Committee on Homeland Security and Governmental Affairs
			 of the Senate and the Committee on Homeland Security and the Committee on
			 Transportation and Infrastructure of the House of Representatives.
				(2)DepartmentThe
			 term Department means the Department of Homeland
			 Security.
				(3)Disadvantaged
			 businesses concernsThe term disadvantaged business
			 concerns means small businesses that are owned and controlled by
			 socially and economically disadvantaged individuals as defined in section 124,
			 title 13, Code of Federal Regulations.
				(4)Frontline
			 employeeThe term
			 frontline employee means an employee of a public transportation
			 agency who is a transit vehicle driver or operator, dispatcher, maintenance and
			 maintenance support employee, station attendant, customer service employee,
			 security employee, or transit police, or any other employee who has direct
			 contact with riders on a regular basis, and any other employee of a public
			 transportation agency that the Secretary determines should receive security
			 training under section 1408.
				(5)Public
			 transportation agencyThe term public transportation
			 agency means a publicly owned operator of public transportation
			 eligible to receive Federal assistance under chapter 53 of title 49, United
			 States Code.
				(6)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
				1403.FindingsCongress finds that—
				(1)182 public
			 transportation systems throughout the world have been primary targets of
			 terrorist attacks;
				(2)more than 6,000
			 public transportation agencies operate in the United States;
				(3)people use public
			 transportation vehicles 33,000,000 times each day;
				(4)the Federal
			 Transit Administration has invested $93,800,000,000 since 1992 for construction
			 and improvements;
				(5)the Federal
			 investment in transit security has been insufficient; and
				(6)greater Federal
			 investment in transit security improvements per passenger boarding is necessary
			 to better protect the American people, given transit’s vital importance in
			 creating mobility and promoting our Nation’s economy.
				1404.National Strategy
			 for Public Transportation Security
				(a)National
			 strategyNot later than 9 months after the date of enactment of
			 this Act and based upon the previous and ongoing security assessments conducted
			 by the Department and the Department of Transportation, the Secretary,
			 consistent with and as required by section 114(t) of title 49, United States
			 Code, shall develop and implement the modal plan for public transportation,
			 entitled the National Strategy for Public Transportation
			 Security.
				(b)Purpose
					(1)GuidelinesIn
			 developing the National Strategy for Public Transportation Security, the
			 Secretary shall establish guidelines for public transportation security
			 that—
						(A)minimize security
			 threats to public transportation systems; and
						(B)maximize the
			 abilities of public transportation systems to mitigate damage resulting from
			 terrorist attack or other major incident.
						(2)Assessments and
			 consultationsIn developing the National Strategy for Public
			 Transportation Security, the Secretary shall—
						(A)use established and
			 ongoing public transportation security assessments as the basis of the National
			 Strategy for Public Transportation Security; and
						(B)consult with all
			 relevant stakeholders, including public transportation agencies, nonprofit
			 labor organizations representing public transportation employees, emergency
			 responders, public safety officials, and other relevant parties.
						(c)ContentsIn
			 the National Strategy for Public Transportation Security, the Secretary shall
			 describe prioritized goals, objectives, policies, actions, and schedules to
			 improve the security of public transportation.
				(d)ResponsibilitiesThe
			 Secretary shall include in the National Strategy for Public Transportation
			 Security a description of the roles, responsibilities, and authorities of
			 Federal, State, and local agencies, tribal governments, and appropriate
			 stakeholders. The plan shall also include—
					(1)the identification
			 of, and a plan to address, gaps and unnecessary overlaps in the roles,
			 responsibilities, and authorities of Federal agencies; and
					(2)a
			 process for coordinating existing or future security strategies and plans for
			 public transportation, including the National Infrastructure Protection Plan
			 required by Homeland Security Presidential Directive–7; Executive Order No.
			 13416: Strengthening Surface Transportation Security dated December 5, 2006;
			 the Memorandum of Understanding between the Department and the Department of
			 Transportation on Roles and Responsibilities dated September 28, 2004; and
			 subsequent annexes and agreements.
					(e)Adequacy of
			 existing plans and strategiesIn developing the National Strategy
			 for Public Transportation Security, the Secretary shall use relevant existing
			 risk assessments and strategies developed by the Department or other Federal
			 agencies, including those developed or implemented pursuant to section 114(t)
			 of title 49, United States Code, or Homeland Security Presidential
			 Directive–7.
				(f)FundingThere
			 is authorized to be appropriated to the Secretary to carry out this section
			 $2,000,000 for fiscal year 2008.
				1405.Security
			 assessments and plans
				(a)Public
			 transportation security assessments
					(1)SubmissionNot
			 later than 30 days after the date of enactment of this Act, the Administrator
			 of the Federal Transit Administration of the Department of Transportation shall
			 submit all public transportation security assessments and all other relevant
			 information to the Secretary.
					(2)Secretarial
			 reviewNot later than 60 days after receiving the submission
			 under paragraph (1), the Secretary shall review and augment the security
			 assessments received, and conduct additional security assessments as necessary
			 to ensure that at a minimum, all high risk public transportation agencies, as
			 determined by the Secretary, will have a completed security assessment.
					(3)ContentThe
			 Secretary shall ensure that each completed security assessment includes—
						(A)identification of
			 critical assets, infrastructure, and systems and their vulnerabilities;
			 and
						(B)identification of
			 any other security weaknesses, including weaknesses in emergency response
			 planning and employee training.
						(b)Bus and rural
			 public transportation systemsNot later than 180 days after the
			 date of enactment of this Act, the Secretary shall—
					(1)conduct security
			 assessments, based on a representative sample, to determine the specific needs
			 of—
						(A)local bus-only
			 public transportation systems; and
						(B)public
			 transportation systems that receive funds under section 5311 of title 49,
			 United States Code; and
						(2)make the
			 representative assessments available for use by similarly situated
			 systems.
					(c)Security
			 plans
					(1)Requirement for
			 plan
						(A)High risk
			 agenciesThe Secretary shall require public transportation
			 agencies determined by the Secretary to be at high risk for terrorism to
			 develop a comprehensive security plan. The Secretary shall provide technical
			 assistance and guidance to public transportation agencies in preparing and
			 implementing security plans under this section.
						(B)Other
			 agenciesProvided that no public transportation agency that has
			 not been designated high risk shall be required to develop a security plan, the
			 Secretary may also establish a security program for public transportation
			 agencies not designated high risk by the Secretary, to assist those public
			 transportation agencies which request assistance, including—
							(i)guidance to assist
			 such agencies in conducting security assessments and preparing and implementing
			 security plans; and
							(ii)a
			 process for the Secretary to review and approve such assessments and plans, as
			 appropriate.
							(2)Contents of
			 planThe Secretary shall ensure that security plans include, as
			 appropriate—
						(A)a prioritized list
			 of all items included in the public transportation agency’s security assessment
			 that have not yet been addressed;
						(B)a detailed list of
			 any additional capital and operational improvements identified by the
			 Department or the public transportation agency and a certification of the
			 public transportation agency’s technical capacity for operating and maintaining
			 any security equipment that may be identified in such list;
						(C)specific
			 procedures to be implemented or used by the public transportation agency in
			 response to a terrorist attack, including evacuation and passenger
			 communication plans and appropriate evacuation and communication measures for
			 the elderly and individuals with disabilities;
						(D)a coordinated
			 response plan that establishes procedures for appropriate interaction with
			 State and local law enforcement agencies, emergency responders, and Federal
			 officials in order to coordinate security measures and plans for response in
			 the event of a terrorist attack or other major incident;
						(E)a strategy and
			 timeline for conducting training under section 1408;
						(F)plans for
			 providing redundant and other appropriate backup systems necessary to ensure
			 the continued operation of critical elements of the public transportation
			 system in the event of a terrorist attack or other major incident;
						(G)plans for
			 providing service capabilities throughout the system in the event of a
			 terrorist attack or other major incident in the city or region which the public
			 transportation system serves;
						(H)methods to
			 mitigate damage within a public transportation system in case of an attack on
			 the system, including a plan for communication and coordination with emergency
			 responders; and
						(I)other actions or
			 procedures as the Secretary determines are appropriate to address the security
			 of the public transportation system.
						(3)ReviewNot
			 later than 6 months after receiving the plans required under this section, the
			 Secretary shall—
						(A)review each
			 security plan submitted;
						(B)require the public
			 transportation agency to make any amendments needed to ensure that the plan
			 meets the requirements of this section; and
						(C)approve any
			 security plan that meets the requirements of this section.
						(4)ExemptionThe
			 Secretary shall not require a public transportation agency to develop a
			 security plan under paragraph (1) if the agency does not receive a grant under
			 section 1406.
					(5)WaiverThe
			 Secretary may waive the exemption provided in paragraph (4) to require a public
			 transportation agency to develop a security plan under paragraph (1) in the
			 absence of grant funds under section 1406 if not less than 3 days after making
			 the determination the Secretary provides the appropriate congressional
			 committees and the public transportation agency written notification detailing
			 the need for the security plan, the reasons grant funding has not been made
			 available, and the reason the agency has been designated high risk.
					(d)Consistency with
			 other plansThe Secretary shall ensure that the security plans
			 developed by public transportation agencies under this section are consistent
			 with the security assessments developed by the Department and the National
			 Strategy for Public Transportation Security developed under section
			 1404.
				(e)UpdatesNot
			 later than September 30, 2008, and annually thereafter, the Secretary
			 shall—
					(1)update the
			 security assessments referred to in subsection (a);
					(2)update the
			 security improvement priorities required under subsection (f); and
					(3)require public
			 transportation agencies to update the security plans required under subsection
			 (c) as appropriate.
					(f)Security
			 improvement priorities
					(1)In
			 generalBeginning in fiscal year 2008 and each fiscal year
			 thereafter, the Secretary, after consultation with management and nonprofit
			 employee labor organizations representing public transportation employees as
			 appropriate, and with appropriate State and local officials, shall utilize the
			 information developed or received in this section to establish security
			 improvement priorities unique to each individual public transportation agency
			 that has been assessed.
					(2)AllocationsThe Secretary shall use the security
			 improvement priorities established in paragraph (1) as the basis for allocating
			 risk-based grant funds under section 1406, unless the Secretary notifies the
			 appropriate congressional committees that the Secretary has determined an
			 adjustment is necessary to respond to an urgent threat or other significant
			 national security factors.
					(g)Shared
			 facilitiesThe Secretary shall encourage the development and
			 implementation of coordinated assessments and security plans to the extent a
			 public transportation agency shares facilities (such as tunnels, bridges,
			 stations, or platforms) with another public transportation agency, a freight or
			 passenger railroad carrier, or over-the-road bus operator that are
			 geographically close or otherwise co-located.
				(h)Nondisclosure of
			 information
					(1)Submission of
			 information to congressNothing in this section shall be
			 construed as authorizing the withholding of any information from
			 Congress.
					(2)Disclosure of
			 independently furnished informationNothing in this section shall
			 be construed as affecting any authority or obligation of a Federal agency to
			 disclose any record or information that the Federal agency obtains from a
			 public transportation agency under any other Federal law.
					(i)DeterminationIn
			 response to a petition by a public transportation agency or at the discretion
			 of the Secretary, the Secretary may recognize existing procedures, protocols,
			 and standards of a public transportation agency that the Secretary determines
			 meet all or part of the requirements of this section regarding security
			 assessments or security plans.
				1406.Public
			 transportation security assistance
				(a)Security
			 assistance program
					(1)In
			 generalThe Secretary shall establish a program for making grants
			 to eligible public transportation agencies for security improvements described
			 in subsection (b).
					(2)EligibilityA
			 public transportation agency is eligible for a grant under this section if the
			 Secretary has performed a security assessment or the agency has developed a
			 security plan under section 1405. Grant funds shall only be awarded for
			 permissible uses under subsection (b) to—
						(A)address items
			 included in a security assessment; or
						(B)further a security
			 plan.
						(b)Uses of
			 fundsA recipient of a grant under subsection (a) shall use the
			 grant funds for one or more of the following:
					(1)Capital uses of
			 funds, including—
						(A)tunnel protection
			 systems;
						(B)perimeter
			 protection systems, including access control, installation of improved
			 lighting, fencing, and barricades;
						(C)redundant critical
			 operations control systems;
						(D)chemical,
			 biological, radiological, or explosive detection systems, including the
			 acquisition of canines used for such detection;
						(E)surveillance
			 equipment;
						(F)communications
			 equipment, including mobile service equipment to provide access to wireless
			 Enhanced 911 (E911) emergency services in an underground fixed guideway
			 system;
						(G)emergency response
			 equipment, including personal protective equipment;
						(H)fire suppression
			 and decontamination equipment;
						(I)global positioning
			 or tracking and recovery equipment, and other automated-vehicle-locator-type
			 system equipment;
						(J)evacuation
			 improvements;
						(K)purchase and
			 placement of bomb-resistant trash cans throughout public transportation
			 facilities, including subway exits, entrances, and tunnels;
						(L)capital costs
			 associated with security awareness, security preparedness, and security
			 response training, including training under section 1408 and exercises under
			 section 1407;
						(M)security
			 improvements for public transportation systems, including extensions thereto,
			 in final design or under construction;
						(N)security
			 improvements for stations and other public transportation infrastructure,
			 including stations and other public transportation infrastructure owned by
			 State or local governments; and
						(O)other capital
			 security improvements determined appropriate by the Secretary.
						(2)Operating uses of
			 funds, including—
						(A)security training,
			 including training under section 1408 and training developed by institutions of
			 higher education and by nonprofit employee labor organizations, for public
			 transportation employees, including frontline employees;
						(B)live or simulated
			 exercises under section 1407;
						(C)public awareness
			 campaigns for enhanced public transportation security;
						(D)canine patrols for
			 chemical, radiological, biological, or explosives detection;
						(E)development of
			 security plans under section 1405;
						(F)overtime
			 reimbursement including reimbursement of State, local, and tribal governments,
			 for costs for enhanced security personnel during significant national and
			 international public events;
						(G)operational costs,
			 including reimbursement of State, local, and tribal governments for costs for
			 personnel assigned to full-time or part-time security or counterterrorism
			 duties related to public transportation, provided that this expense totals no
			 more than 10 percent of the total grant funds received by a public
			 transportation agency in any 1 year; and
						(H)other operational
			 security costs determined appropriate by the Secretary, excluding routine,
			 ongoing personnel costs, other than those set forth in this section.
						(c)Department of
			 homeland security responsibilitiesIn carrying out the
			 responsibilities under subsection (a), the Secretary shall—
					(1)determine the
			 requirements for recipients of grants under this section, including application
			 requirements;
					(2)pursuant to
			 subsection (a)(2), select the recipients of grants based solely on risk;
			 and
					(3)pursuant to
			 subsection (b), establish the priorities for which grant funds may be used
			 under this section.
					(d)Distribution of
			 grantsNot later than 90 days
			 after the date of enactment of this Act, the Secretary and the Secretary of
			 Transportation shall determine the most effective and efficient way to
			 distribute grant funds to the recipients of grants determined by the Secretary
			 under subsection (a). Subject to the determination made by the Secretaries, the
			 Secretary may transfer funds to the Secretary of Transportation for the
			 purposes of disbursing funds to the grant recipient.
				(e)Subject to
			 certain terms and conditionsExcept as otherwise specifically
			 provided in this section, a grant provided under this section shall be subject
			 to the terms and conditions applicable to a grant made under section 5307 of
			 title 49, United States Code, as in effect on January 1, 2007, and such other
			 terms and conditions as are determined necessary by the Secretary.
				(f)Limitation on
			 uses of fundsGrants made under this section may not be used to
			 make any State or local government cost-sharing contribution under any other
			 Federal law.
				(g)Annual
			 reportsEach recipient of a grant under this section shall report
			 annually to the Secretary on the use of the grant funds.
				(h)GuidelinesBefore
			 distribution of funds to recipients of grants, the Secretary shall issue
			 guidelines to ensure that, to the extent that recipients of grants under this
			 section use contractors or subcontractors, such recipients shall use small,
			 minority, women-owned, or disadvantaged business concerns as contractors or
			 subcontractors to the extent practicable.
				(i)Coordination
			 with state homeland security plansIn establishing security
			 improvement priorities under section 1405 and in awarding grants for capital
			 security improvements and operational security improvements under subsection
			 (b), the Secretary shall act consistently with relevant State homeland security
			 plans.
				(j)Multistate
			 transportation systemsIn cases in which a public transportation
			 system operates in more than one State, the Secretary shall give appropriate
			 consideration to the risks of the entire system, including those portions of
			 the States into which the system crosses, in establishing security improvement
			 priorities under section 1405 and in awarding grants for capital security
			 improvements and operational security improvements under subsection (b).
				(k)Congressional
			 notificationNot later than 3 days before the award of any grant
			 under this section, the Secretary shall notify simultaneously, the appropriate
			 congressional committees of the intent to award such grant.
				(l)Return of
			 misspent grant fundsThe Secretary shall establish a process to
			 require the return of any misspent grant funds received under this section
			 determined to have been spent for a purpose other than those specified in the
			 grant award.
				(m)Authorization of
			 appropriations
					(1)There are
			 authorized to be appropriated to the Secretary to make grants under this
			 section—
						(A)such sums as are
			 necessary for fiscal year 2007;
						(B)$650,000,000 for
			 fiscal year 2008, except that not more than 50 percent of such funds may be
			 used for operational costs under subsection (b)(2);
						(C)$750,000,000 for
			 fiscal year 2009, except that not more than 30 percent of such funds may be
			 used for operational costs under subsection (b)(2);
						(D)$900,000,000 for
			 fiscal year 2010, except that not more than 20 percent of such funds may be
			 used for operational costs under subsection (b)(2); and
						(E)$1,100,000,000 for
			 fiscal year 2011, except that not more than 10 percent of such funds may be
			 used for operational costs under subsection (b)(2).
						(2)Period of
			 availabilitySums appropriated to carry out this section shall
			 remain available until expended.
					(3)WaiverThe Secretary may waive the limitation on
			 operational costs specified in subparagraphs (B) through (E) of paragraph (1)
			 if the Secretary determines that such a waiver is required in the interest of
			 national security, and if the Secretary provides a written justification to the
			 appropriate congressional committees prior to any such action.
					(4)Effective
			 dateFunds provided for fiscal year 2007 transit security grants
			 under Public Law 110–28 shall be allocated based on security assessments that
			 are in existence as of the date of enactment of this Act.
					1407.Security
			 exercises
				(a)In
			 generalThe Secretary shall establish a program for conducting
			 security exercises for public transportation agencies for the purpose of
			 assessing and improving the capabilities of entities described in subsection
			 (b) to prevent, prepare for, mitigate against, respond to, and recover from
			 acts of terrorism.
				(b)Covered
			 entitiesEntities to be assessed under the program shall
			 include—
					(1)Federal, State,
			 and local agencies and tribal governments;
					(2)public
			 transportation agencies;
					(3)governmental and
			 nongovernmental emergency response providers and law enforcement personnel,
			 including transit police; and
					(4)any other
			 organization or entity that the Secretary determines appropriate.
					(c)RequirementsThe
			 Secretary shall ensure that the program—
					(1)requires, for
			 public transportation agencies which the Secretary deems appropriate, exercises
			 to be conducted that are—
						(A)scaled and
			 tailored to the needs of specific public transportation systems, and include
			 taking into account the needs of the elderly and individuals with
			 disabilities;
						(B)live;
						(C)coordinated with
			 appropriate officials;
						(D)as realistic as
			 practicable and based on current risk assessments, including credible threats,
			 vulnerabilities, and consequences;
						(E)inclusive, as
			 appropriate, of frontline employees and managers; and
						(F)consistent with
			 the National Incident Management System, the National Response Plan, the
			 National Infrastructure Protection Plan, the National Preparedness Guidance,
			 the National Preparedness Goal, and other such national initiatives;
						(2)provides that
			 exercises described in paragraph (1) will be—
						(A)evaluated by the
			 Secretary against clear and consistent performance measures;
						(B)assessed by the
			 Secretary to learn best practices, which shall be shared with appropriate
			 Federal, State, local, and tribal officials, governmental and nongovernmental
			 emergency response providers, law enforcement personnel, including railroad and
			 transit police, and appropriate stakeholders; and
						(C)followed by
			 remedial action by covered entities in response to lessons learned;
						(3)involves
			 individuals in neighborhoods around the infrastructure of a public
			 transportation system; and
					(4)assists State,
			 local, and tribal governments and public transportation agencies in designing,
			 implementing, and evaluating exercises that conform to the requirements of
			 paragraph (2).
					(d)National
			 exercise programThe
			 Secretary shall ensure that the exercise program developed under subsection (a)
			 is a component of the National Exercise Program established under section 648
			 of the Post Katrina Emergency Management Reform Act (Public Law 109–295; 6
			 U.S.C. 748).
				(e)Ferry system
			 exemptionThis section does not apply to any ferry system for
			 which drills are required to be conducted pursuant to section 70103 of title
			 46, United States Code.
				1408.Public
			 transportation security training program
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall develop and issue detailed interim final
			 regulations, and not later than 1 year after the date of enactment of this Act,
			 the Secretary shall develop and issue detailed final regulations, for a public
			 transportation security training program to prepare public transportation
			 employees, including frontline employees, for potential security threats and
			 conditions.
				(b)ConsultationThe
			 Secretary shall develop the interim final and final regulations under
			 subsection (a) in consultation with—
					(1)appropriate law
			 enforcement, fire service, security, and terrorism experts;
					(2)representatives of
			 public transportation agencies; and
					(3)nonprofit employee
			 labor organizations representing public transportation employees or emergency
			 response personnel.
					(c)Program
			 elementsThe interim final and final regulations developed under
			 subsection (a) shall require security training programs to include, at a
			 minimum, elements to address the following:
					(1)Determination of
			 the seriousness of any occurrence or threat.
					(2)Crew and passenger
			 communication and coordination.
					(3)Appropriate
			 responses to defend oneself, including using nonlethal defense devices.
					(4)Use of personal
			 protective devices and other protective equipment.
					(5)Evacuation
			 procedures for passengers and employees, including individuals with
			 disabilities and the elderly.
					(6)Training related to
			 behavioral and psychological understanding of, and responses to, terrorist
			 incidents, including the ability to cope with hijacker behavior, and passenger
			 responses.
					(7)Live situational
			 training exercises regarding various threat conditions, including tunnel
			 evacuation procedures.
					(8)Recognition and
			 reporting of dangerous substances and suspicious packages, persons, and
			 situations.
					(9)Understanding
			 security incident procedures, including procedures for communicating with
			 governmental and nongovernmental emergency response providers and for on scene
			 interaction with such emergency response providers.
					(10)Operation and
			 maintenance of security equipment and systems.
					(11)Other security
			 training activities that the Secretary deems appropriate.
					(d)Required
			 Programs
					(1)Development and
			 submission to secretaryNot later than 90 days after a public
			 transportation agency meets the requirements under subsection (e), each such
			 public transportation agency shall develop a security training program in
			 accordance with the regulations developed under subsection (a) and submit the
			 program to the Secretary for approval.
					(2)ApprovalNot
			 later than 60 days after receiving a security training program proposal under
			 this subsection, the Secretary shall approve the program or require the public
			 transportation agency that developed the program to make any revisions to the
			 program that the Secretary determines necessary for the program to meet the
			 requirements of the regulations. A public transportation agency shall respond
			 to the Secretary’s comments within 30 days after receiving them.
					(3)TrainingNot
			 later than 1 year after the Secretary approves a security training program
			 proposal in accordance with this subsection, the public transportation agency
			 that developed the program shall complete the training of all employees covered
			 under the program.
					(4)Updates of
			 regulations and program revisionsThe Secretary shall
			 periodically review and update, as appropriate, the training regulations issued
			 under subsection (a) to reflect new or changing security threats. Each public
			 transportation agency shall revise its training program accordingly and provide
			 additional training as necessary to its workers within a reasonable time after
			 the regulations are updated.
					(e)ApplicabilityA
			 public transportation agency that receives a grant award under this title shall
			 be required to develop and implement a security training program pursuant to
			 this section.
				(f)Long-term
			 training requirementAny public transportation agency required to
			 develop a security training program pursuant to this section shall provide
			 routine and ongoing training for employees covered under the program,
			 regardless of whether the public transportation agency receives subsequent
			 grant awards.
				(g)National
			 Training ProgramThe
			 Secretary shall ensure that the training program developed under subsection (a)
			 is a component of the National Training Program established under section 648
			 of the Post Katrina Emergency Management Reform Act (Public Law 109–295; 6
			 U.S.C. 748).
				(h)Ferry
			 ExemptionThis section shall not apply to any ferry system for
			 which training is required to be conducted pursuant to section 70103 of title
			 46, United States Code.
				(i)ReportNot later than 2 years after the date of
			 issuance of the final regulation, the Comptroller General shall review
			 implementation of the training program, including interviewing a representative
			 sample of public transportation agencies and employees, and report to the
			 appropriate congressional committees, on the number of reviews conducted and
			 the results. The Comptroller General may submit the report in both classified
			 and redacted formats as necessary.
				1409.Public
			 transportation research and development
				(a)Establishment of
			 research and development programThe Secretary shall carry out a
			 research and development program through the Homeland Security Advanced
			 Research Projects Agency in the Science and Technology Directorate and in
			 consultation with the Transportation Security Administration and with the
			 Federal Transit Administration, for the purpose of improving the security of
			 public transportation systems.
				(b)Grants and
			 contracts authorizedThe Secretary shall award grants or
			 contracts to public or private entities to conduct research and demonstrate
			 technologies and methods to reduce and deter terrorist threats or mitigate
			 damages resulting from terrorist attacks against public transportation
			 systems.
				(c)Use of
			 fundsGrants or contracts awarded under subsection (a)—
					(1)shall be
			 coordinated with activities of the Homeland Security Advanced Research Projects
			 Agency; and
					(2)may be used
			 to—
						(A)research chemical,
			 biological, radiological, or explosive detection systems that do not
			 significantly impede passenger access;
						(B)research imaging
			 technologies;
						(C)conduct product
			 evaluations and testing;
						(D)improve security
			 and redundancy for critical communications, electrical power, and computer and
			 train control systems;
						(E)develop
			 technologies for securing tunnels, transit bridges and aerial
			 structures;
						(F)research
			 technologies that mitigate damages in the event of a cyber attack; and
						(G)research other
			 technologies or methods for reducing or deterring terrorist attacks against
			 public transportation systems, or mitigating damage from such attacks.
						(d)Privacy and
			 civil rights and civil liberties issues
					(1)ConsultationIn
			 carrying out research and development projects under this section, the
			 Secretary shall consult with the Chief Privacy Officer of the Department and
			 the Officer for Civil Rights and Civil Liberties of the Department, as
			 appropriate, and in accordance with section 222 of the Homeland Security Act of
			 2002 (6 U.S.C. 142).
					(2)Privacy impact
			 assessmentsIn accordance with sections 222 and 705 of the
			 Homeland Security Act of 2002 (6 U.S.C. 142; 345), the Chief Privacy Officer
			 shall conduct privacy impact assessments and the Officer for Civil Rights and
			 Civil Liberties shall conduct reviews, as appropriate, for research and
			 development initiatives developed under this section.
					(e)Reporting
			 requirementEach entity that is awarded a grant or contract under
			 this section shall report annually to the Department on the use of grant or
			 contract funds received under this section to ensure that the awards made are
			 expended in accordance with the purposes of this title and the priorities
			 developed by the Secretary.
				(f)CoordinationThe
			 Secretary shall ensure that the research is consistent with the priorities
			 established in the National Strategy for Public Transportation Security and is
			 coordinated, to the extent practicable, with other Federal, State, local,
			 tribal, and private sector public transportation, railroad, commuter railroad,
			 and over-the-road bus research initiatives to leverage resources and avoid
			 unnecessary duplicative efforts.
				(g)Return of misspent
			 grant or contract fundsIf the Secretary determines that a
			 grantee or contractor used any portion of the grant or contract funds received
			 under this section for a purpose other than the allowable uses specified under
			 subsection (c), the grantee or contractor shall return any amount so used to
			 the Treasury of the United States.
				(h)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to make grants under this section—
					(1)such sums as
			 necessary for fiscal year 2007;
					(2)$25,000,000 for
			 fiscal year 2008;
					(3)$25,000,000 for
			 fiscal year 2009;
					(4)$25,000,000 for
			 fiscal year 2010; and
					(5)$25,000,000 for
			 fiscal year 2011.
					1410.Information
			 sharing
				(a)Intelligence
			 sharingThe Secretary shall ensure that the Department of
			 Transportation receives appropriate and timely notification of all credible
			 terrorist threats against public transportation assets in the United
			 States.
				(b)Information
			 Sharing Analysis Center
					(1)AuthorizationThe
			 Secretary shall provide for the reasonable costs of the Information Sharing and
			 Analysis Center for Public Transportation (referred to in this subsection as
			 the ISAC).
					(2)ParticipationThe
			 Secretary—
						(A)shall require
			 public transportation agencies that the Secretary determines to be at high risk
			 of terrorist attack to participate in the ISAC;
						(B)shall encourage
			 all other public transportation agencies to participate in the ISAC;
						(C)shall encourage
			 the participation of nonprofit employee labor organizations representing public
			 transportation employees, as appropriate; and
						(D)shall not charge a
			 fee for participating in the ISAC.
						(c)ReportThe Comptroller General shall report, not
			 less than 3 years after the date of enactment of this Act, to the appropriate
			 congressional committees, as to the value and efficacy of the ISAC along with
			 any other public transportation information-sharing programs ongoing at the
			 Department. The report shall include an analysis of the user satisfaction of
			 public transportation agencies on the state of information-sharing and the
			 value that each system provides the user, the costs and benefits of all centers
			 and programs, the coordination among centers and programs, how each center or
			 program contributes to implementing the information sharing plan under section
			 1203, and analysis of the extent to which the ISAC is duplicative with the
			 Department’s information-sharing program.
				(d)Authorization
					(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 to carry out this section—
						(A)$600,000 for
			 fiscal year 2008;
						(B)$600,000 for
			 fiscal year 2009;
						(C)$600,000 for
			 fiscal year 2010; and
						(D)such sums as may
			 be necessary for 2011, provided the report required in subsection (c) of this
			 section has been submitted to Congress.
						(2)Availability of
			 fundsSuch sums shall remain available until expended.
					1411.Threat
			 assessmentsNot later than 1
			 year after the date of enactment of this Act, the Secretary shall complete a
			 name-based security background check against the consolidated terrorist
			 watchlist and an immigration status check for all public transportation
			 frontline employees, similar to the threat assessment screening program
			 required for facility employees and longshoremen by the Commandant of the Coast
			 Guard under Coast Guard Notice USCG–2006–24189 (71 Fed. Reg. 25066 (April 8,
			 2006)).
			1412.Reporting
			 requirements
				(a)Annual report to
			 congress
					(1)In
			 generalNot later than March 31 of each year, the Secretary shall
			 submit a report, containing the information described in paragraph (2), to the
			 appropriate congressional committees.
					(2)ContentsThe
			 report submitted under paragraph (1) shall include—
						(A)a description of
			 the implementation of the provisions of this title;
						(B)the amount of
			 funds appropriated to carry out the provisions of this title that have not been
			 expended or obligated;
						(C)the National
			 Strategy for Public Transportation Security required under section 1404;
						(D)an estimate of the
			 cost to implement the National Strategy for Public Transportation Security
			 which shall break out the aggregated total cost of needed capital and
			 operational security improvements for fiscal years 2008–2018; and
						(E)the state of public
			 transportation security in the United States, which shall include detailing the
			 status of security assessments, the progress being made around the country in
			 developing prioritized lists of security improvements necessary to make public
			 transportation facilities and passengers more secure, the progress being made
			 by agencies in developing security plans and how those plans differ from the
			 security assessments and a prioritized list of security improvements being
			 compiled by other agencies, as well as a random sample of an equal number of
			 large- and small-scale projects currently underway.
						(3)FormatThe
			 Secretary may submit the report in both classified and redacted formats if the
			 Secretary determines that such action is appropriate or necessary.
					(b)Annual report to
			 governors
					(1)In
			 generalNot later than March 31 of each year, the Secretary shall
			 submit a report to the Governor of each State with a public transportation
			 agency that has received a grant under this Act.
					(2)ContentsThe
			 report submitted under paragraph (1) shall specify—
						(A)the amount of
			 grant funds distributed to each such public transportation agency; and
						(B)the use of such
			 grant funds.
						1413.Public
			 transportation employee protections
				(a)In
			 generalA public transportation agency, a contractor or a
			 subcontractor of such agency, or an officer or employee of such agency, shall
			 not discharge, demote, suspend, reprimand, or in any other way discriminate
			 against an employee if such discrimination is due, in whole or in part, to the
			 employee’s lawful, good faith act done, or perceived by the employer to have
			 been done or about to be done—
					(1)to provide
			 information, directly cause information to be provided, or otherwise directly
			 assist in any investigation regarding any conduct which the employee reasonably
			 believes constitutes a violation of any Federal law, rule, or regulation
			 relating to public transportation safety or security, or fraud, waste, or abuse
			 of Federal grants or other public funds intended to be used for public
			 transportation safety or security, if the information or assistance is provided
			 to or an investigation stemming from the provided information is conducted
			 by—
						(A)a Federal, State,
			 or local regulatory or law enforcement agency (including an office of the
			 Inspector General under the Inspector General Act of 1978 (5 U.S.C. App.;
			 Public Law 95–452);
						(B)any Member of
			 Congress, any Committee of Congress, or the Government Accountability Office;
			 or
						(C)a person with
			 supervisory authority over the employee or such other person who has the
			 authority to investigate, discover, or terminate the misconduct;
						(2)to refuse to
			 violate or assist in the violation of any Federal law, rule, or regulation
			 relating to public transportation safety or security;
					(3)to file a
			 complaint or directly cause to be brought a proceeding related to the
			 enforcement of this section or to testify in that proceeding;
					(4)to cooperate with
			 a safety or security investigation by the Secretary of Transportation, the
			 Secretary of Homeland Security, or the National Transportation Safety Board;
			 or
					(5)to furnish
			 information to the Secretary of Transportation, the Secretary of Homeland
			 Security, the National Transportation Safety Board, or any Federal, State, or
			 local regulatory or law enforcement agency as to the facts relating to any
			 accident or incident resulting in injury or death to an individual or damage to
			 property occurring in connection with public transportation.
					(b)Hazardous safety
			 or security conditions(1)A public transportation
			 agency, or a contractor or a subcontractor of such agency, or an officer or
			 employee of such agency, shall not discharge, demote, suspend, reprimand, or in
			 any other way discriminate against an employee for—
						(A)reporting a hazardous safety or
			 security condition;
						(B)refusing to work when confronted by a
			 hazardous safety or security condition related to the performance of the
			 employee’s duties, if the conditions described in paragraph (2) exist;
			 or
						(C)refusing to authorize the use of any
			 safety- or security-related equipment, track, or structures, if the employee is
			 responsible for the inspection or repair of the equipment, track, or
			 structures, when the employee believes that the equipment, track, or structures
			 are in a hazardous safety or security condition, if the conditions described in
			 paragraph (2) of this subsection exist.
						(2)A refusal is protected under
			 paragraph (1)(B) and (C) if—
						(A)the refusal is made in good faith and
			 no reasonable alternative to the refusal is available to the employee;
						(B)a reasonable individual in the
			 circumstances then confronting the employee would conclude that—
							(i)the hazardous condition presents an
			 imminent danger of death or serious injury; and
							(ii)the urgency of the situation does
			 not allow sufficient time to eliminate the danger without such refusal;
			 and
							(C)the employee, where possible, has
			 notified the public transportation agency of the existence of the hazardous
			 condition and the intention not to perform further work, or not to authorize
			 the use of the hazardous equipment, track, or structures, unless the condition
			 is corrected immediately or the equipment, track, or structures are repaired
			 properly or replaced.
							(3)In this subsection, only subsection
			 (b)(1)(A) shall apply to security personnel, including transit police, employed
			 or utilized by a public transportation agency to protect riders, equipment,
			 assets, or facilities.
					(c)Enforcement
			 action
					(1)Filing and
			 notificationA person who believes that he or she has been
			 discharged or otherwise discriminated against by any person in violation of
			 subsection (a) or (b) may, not later than 180 days after the date on which such
			 violation occurs, file (or have any person file on his or her behalf) a
			 complaint with the Secretary of Labor alleging such discharge or
			 discrimination. Upon receipt of a complaint filed under this paragraph, the
			 Secretary of Labor shall notify, in writing, the person named in the complaint
			 and the person’s employer of the filing of the complaint, of the allegations
			 contained in the complaint, of the substance of evidence supporting the
			 complaint, and of the opportunities that will be afforded to such person under
			 paragraph (2).
					(2)Investigation;
			 preliminary order
						(A)In
			 generalNot later than 60 days after the date of receipt of a
			 complaint filed under paragraph (1) and after affording the person named in the
			 complaint an opportunity to submit to the Secretary of Labor a written response
			 to the complaint and an opportunity to meet with a representative of the
			 Secretary of Labor to present statements from witnesses, the Secretary of Labor
			 shall conduct an investigation and determine whether there is reasonable cause
			 to believe that the complaint has merit and notify, in writing, the complainant
			 and the person alleged to have committed a violation of subsection (a) or (b)
			 of the Secretary of Labor’s findings. If the Secretary of Labor concludes that
			 there is a reasonable cause to believe that a violation of subsection (a) or
			 (b) has occurred, the Secretary of Labor shall accompany the Secretary of
			 Labor’s findings with a preliminary order providing the relief prescribed by
			 paragraph (3)(B). Not later than 30 days after the date of notification of
			 findings under this paragraph, either the person alleged to have committed the
			 violation or the complainant may file objections to the findings or preliminary
			 order, or both, and request a hearing on the record. The filing of such
			 objections shall not operate to stay any reinstatement remedy contained in the
			 preliminary order. Such hearings shall be conducted expeditiously. If a hearing
			 is not requested in such 30-day period, the preliminary order shall be deemed a
			 final order that is not subject to judicial review.
						(B)Requirements
							(i)Required showing
			 by complainantThe Secretary of Labor shall dismiss a complaint
			 filed under this subsection and shall not conduct an investigation otherwise
			 required under subparagraph (A) unless the complainant makes a prima facie
			 showing that any behavior described in subsection (a) or (b) was a contributing
			 factor in the unfavorable personnel action alleged in the complaint.
							(ii)Showing by
			 employerNotwithstanding a finding by the Secretary of Labor that
			 the complainant has made the showing required under clause (i), no
			 investigation otherwise required under paragraph (A) shall be conducted if the
			 employer demonstrates, by clear and convincing evidence, that the employer
			 would have taken the same unfavorable personnel action in the absence of that
			 behavior.
							(iii)Criteria for
			 determination by secretary of laborThe Secretary of Labor may
			 determine that a violation of subsection (a) or (b) has occurred only if the
			 complainant demonstrates that any behavior described in subsection (a) or (b)
			 was a contributing factor in the unfavorable personnel action alleged in the
			 complaint.
							(iv)ProhibitionRelief
			 may not be ordered under paragraph (A) if the employer demonstrates by clear
			 and convincing evidence that the employer would have taken the same unfavorable
			 personnel action in the absence of that behavior.
							(3)Final
			 order
						(A)Deadline for
			 issuance; settlement agreementsNot later than 120 days after the
			 date of conclusion of a hearing under paragraph (2), the Secretary of Labor
			 shall issue a final order providing the relief prescribed by this paragraph or
			 denying the complaint. At any time before issuance of a final order, a
			 proceeding under this subsection may be terminated on the basis of a settlement
			 agreement entered into by the Secretary of Labor, the complainant, and the
			 person alleged to have committed the violation.
						(B)RemedyIf,
			 in response to a complaint filed under paragraph (1), the Secretary of Labor
			 determines that a violation of subsection (a) or (b) has occurred, the
			 Secretary of Labor shall order the person who committed such violation
			 to—
							(i)take affirmative
			 action to abate the violation; and
							(ii)provide the
			 remedies described in subsection (d).
							(C)OrderIf
			 an order is issued under subparagraph (B), the Secretary of Labor, at the
			 request of the complainant, shall assess against the person against whom the
			 order is issued a sum equal to the aggregate amount of all costs and expenses
			 (including attorney and expert witness fees) reasonably incurred, as determined
			 by the Secretary of Labor, by the complainant for, or in connection with,
			 bringing the complaint upon which the order was issued.
						(D)Frivolous
			 complaintsIf the Secretary of Labor finds that a complaint under
			 paragraph (1) is frivolous or has been brought in bad faith, the Secretary of
			 Labor may award to the prevailing employer reasonable attorney fees not
			 exceeding $1,000.
						(4)Review
						(A)Appeal to court
			 of appealsAny person adversely affected or aggrieved by an order
			 issued under paragraph (3) may obtain review of the order in the United States
			 Court of Appeals for the circuit in which the violation, with respect to which
			 the order was issued, allegedly occurred or the circuit in which the
			 complainant resided on the date of such violation. The petition for review must
			 be filed not later than 60 days after the date of the issuance of the final
			 order of the Secretary of Labor. Review shall conform to chapter 7 of title 5,
			 United States Code. The commencement of proceedings under this subparagraph
			 shall not, unless ordered by the court, operate as a stay of the order.
						(B)Limitation on
			 collateral attackAn order of the Secretary of Labor with respect
			 to which review could have been obtained under subparagraph (A) shall not be
			 subject to judicial review in any criminal or other civil proceeding.
						(5)Enforcement of
			 order by secretary of laborWhenever any person has failed to
			 comply with an order issued under paragraph (3), the Secretary of Labor may
			 file a civil action in the United States district court for the district in
			 which the violation was found to occur to enforce such order. In actions
			 brought under this paragraph, the district courts shall have jurisdiction to
			 grant all appropriate relief including, but not limited to, injunctive relief
			 and compensatory damages.
					(6)Enforcement of
			 order by parties
						(A)Commencement of
			 actionA person on whose behalf an order was issued under
			 paragraph (3) may commence a civil action against the person to whom such order
			 was issued to require compliance with such order. The appropriate United States
			 district court shall have jurisdiction, without regard to the amount in
			 controversy or the citizenship of the parties, to enforce such order.
						(B)Attorney
			 feesThe court, in issuing any final order under this paragraph,
			 may award costs of litigation (including reasonable attorney and expert witness
			 fees) to any party whenever the court determines such award is
			 appropriate.
						(7)De novo
			 reviewWith respect to a complaint under paragraph (1), if the
			 Secretary of Labor has not issued a final decision within 210 days after the
			 filing of the complaint and if the delay is not due to the bad faith of the
			 employee, the employee may bring an original action at law or equity for de
			 novo review in the appropriate district court of the United States, which shall
			 have jurisdiction over such an action without regard to the amount in
			 controversy, and which action shall, at the request of either party to such
			 action, be tried by the court with a jury. The action shall be governed by the
			 same legal burdens of proof specified in paragraph (2)(B) for review by the
			 Secretary of Labor.
					(d)Remedies
					(1)In
			 generalAn employee prevailing in any action under subsection (c)
			 shall be entitled to all relief necessary to make the employee whole.
					(2)DamagesRelief
			 in an action under subsection (c) (including an action described in (c)(7))
			 shall include—
						(A)reinstatement with
			 the same seniority status that the employee would have had, but for the
			 discrimination;
						(B)any backpay, with
			 interest; and
						(C)compensatory
			 damages, including compensation for any special damages sustained as a result
			 of the discrimination, including litigation costs, expert witness fees, and
			 reasonable attorney fees.
						(3)Possible
			 reliefRelief in any action under subsection (c) may include
			 punitive damages in an amount not to exceed $250,000.
					(e)Election of
			 remediesAn employee may not seek protection under both this
			 section and another provision of law for the same allegedly unlawful act of the
			 public transportation agency.
				(f)No
			 preemptionNothing in this section preempts or diminishes any
			 other safeguards against discrimination, demotion, discharge, suspension,
			 threats, harassment, reprimand, retaliation, or any other manner of
			 discrimination provided by Federal or State law.
				(g)Rights retained
			 by employeeNothing in this section shall be construed to
			 diminish the rights, privileges, or remedies of any employee under any Federal
			 or State law or under any collective bargaining agreement. The rights and
			 remedies in this section may not be waived by any agreement, policy, form, or
			 condition of employment.
				(h)Disclosure of
			 identity
					(1)Except as provided
			 in paragraph (2) of this subsection, or with the written consent of the
			 employee, the Secretary of Transportation or the Secretary of Homeland Security
			 may not disclose the name of an employee who has provided information described
			 in subsection (a)(1).
					(2)The Secretary of
			 Transportation or the Secretary of Homeland Security shall disclose to the
			 Attorney General the name of an employee described in paragraph (1) of this
			 subsection if the matter is referred to the Attorney General for enforcement.
			 The Secretary making such disclosure shall provide reasonable advance notice to
			 the affected employee if disclosure of that person’s identity or identifying
			 information is to occur.
					(i)Process for
			 reporting security problems to the department of homeland security
					(1)Establishment of
			 processThe Secretary shall establish through regulations after
			 an opportunity for notice and comment, and provide information to the public
			 regarding, a process by which any person may submit a report to the Secretary
			 regarding public transportation security problems, deficiencies, or
			 vulnerabilities.
					(2)Acknowledgment
			 of receiptIf a report submitted under paragraph (1) identifies
			 the person making the report, the Secretary shall respond promptly to such
			 person and acknowledge receipt of the report.
					(3)Steps to address
			 problemThe Secretary shall review and consider the information
			 provided in any report submitted under paragraph (1) and shall take appropriate
			 steps to address any problems or deficiencies identified.
					1414.Security
			 background checks of covered individuals for public transportation
				(a)DefinitionsIn
			 this section, the following definitions apply:
					(1)Security
			 background checkThe term security background
			 check means reviewing the following for the purpose of identifying
			 individuals who may pose a threat to transportation security, national
			 security, or of terrorism:
						(A)Relevant criminal
			 history databases.
						(B)In the case of an
			 alien (as defined in section 101 of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(3))), the relevant databases to determine the status of the
			 alien under the immigration laws of the United States.
						(C)Other relevant
			 information or databases, as determined by the Secretary.
						(2)Covered
			 individualThe term covered individual means an
			 employee of a public transportation agency or a contractor or subcontractor of
			 a public transportation agency.
					(b)Guidance
					(1)Any guidance,
			 recommendations, suggested action items, or any other widely disseminated
			 voluntary action item issued by the Secretary to a public transportation agency
			 or a contractor or subcontractor of a public transportation agency relating to
			 performing a security background check of a covered individual shall contain
			 recommendations on the appropriate scope and application of such a security
			 background check, including the time period covered, the types of disqualifying
			 offenses, and a redress process for adversely impacted covered individuals
			 consistent with subsections (c) and (d) of this section.
					(2)Not later than 60
			 days after the date of enactment of this Act, any guidance, recommendations,
			 suggested action items, or any other widely disseminated voluntary action item
			 issued by the Secretary prior to the date of enactment of this Act to a public
			 transportation agency or a contractor or subcontractor of a public
			 transportation agency relating to performing a security background check of a
			 covered individual shall be updated in compliance with paragraph (b)(1).
					(3)If a public
			 transportation agency or a contractor or subcontractor of a public
			 transportation agency performs a security background check on a covered
			 individual to fulfill guidance issued by the Secretary under paragraph (1) or
			 (2), the Secretary shall not consider such guidance fulfilled unless an
			 adequate redress process as described in subsection (d) is provided to covered
			 individuals.
					(c)RequirementsIf
			 the Secretary issues a rule, regulation or directive requiring a public
			 transportation agency or contractor or subcontractor of a public transportation
			 agency to perform a security background check of a covered individual, then the
			 Secretary shall prohibit a public transportation agency or contractor or
			 subcontractor of a public transportation agency from making an adverse
			 employment decision, including removal or suspension of the employee, due to
			 such rule, regulation, or directive with respect to a covered individual unless
			 the public transportation agency or contractor or subcontractor of a public
			 transportation agency determines that the covered individual—
					(1)has been convicted
			 of, has been found not guilty of by reason of insanity, or is under want,
			 warrant, or indictment for a permanent disqualifying criminal offense listed in
			 part 1572 of title 49, Code of Federal Regulations;
					(2)was convicted of
			 or found not guilty by reason of insanity of an interim disqualifying criminal
			 offense listed in part 1572 of title 49, Code of Federal Regulations, within 7
			 years of the date that the public transportation agency or contractor or
			 subcontractor of the public transportation agency performs the security
			 background check; or
					(3)was incarcerated
			 for an interim disqualifying criminal offense listed in part 1572 of title 49,
			 Code of Federal Regulations, and released from incarceration within 5 years of
			 the date that the public transportation agency or contractor or subcontractor
			 of a public transportation agency performs the security background
			 check.
					(d)Redress
			 processIf the Secretary issues a rule, regulation, or directive
			 requiring a public transportation agency or contractor or subcontractor of a
			 public transportation agency to perform a security background check of a
			 covered individual, the Secretary shall—
					(1)provide an
			 adequate redress process for a covered individual subjected to an adverse
			 employment decision, including removal or suspension of the employee, due to
			 such rule, regulation, or directive that is consistent with the appeals and
			 waiver process established for applicants for commercial motor vehicle
			 hazardous materials endorsements and transportation workers at ports, as
			 required by section 70105(c) of title 49, United States Code; and
					(2)have the authority
			 to order an appropriate remedy, including reinstatement of the covered
			 individual, should the Secretary determine that a public transportation agency
			 or contractor or subcontractor of a public transportation agency wrongfully
			 made an adverse employment decision regarding a covered individual pursuant to
			 such rule, regulation, or directive.
					(e)False
			 statementsA public transportation agency or a contractor or
			 subcontractor of a public transportation agency may not knowingly misrepresent
			 to an employee or other relevant person, including an arbiter involved in a
			 labor arbitration, the scope, application, or meaning of any rules,
			 regulations, directives, or guidance issued by the Secretary related to
			 security background check requirements for covered individuals when conducting
			 a security background check. Not later than 1 year after the date of enactment
			 of this Act, the Secretary shall issue a regulation that prohibits a public
			 transportation agency or a contractor or subcontractor of a public
			 transportation agency from knowingly misrepresenting to an employee or other
			 relevant person, including an arbiter involved in a labor arbitration, the
			 scope, application, or meaning of any rules, regulations, directives, or
			 guidance issued by the Secretary related to security background check
			 requirements for covered individuals when conducting a security background
			 check.
				(f)Rights and
			 ResponsibilitiesNothing in this section shall be construed to
			 abridge a public transportation agency’s or a contractor or subcontractor of a
			 public transportation agency’s rights or responsibilities to make adverse
			 employment decisions permitted by other Federal, State, or local laws. Nothing
			 in the section shall be construed to abridge rights and responsibilities of
			 covered individuals, a public transportation agency, or a contractor or
			 subcontractor of a public transportation agency under any other Federal, State,
			 or local laws or collective bargaining agreement.
				(g)No preemption of
			 federal or state lawNothing in this section shall be construed
			 to preempt a Federal, State, or local law that requires criminal history
			 background checks, immigration status checks, or other background checks of
			 covered individuals.
				(h)Statutory
			 constructionNothing in this section shall be construed to affect
			 the process for review established under section 70105(c) of title 46, United
			 States Code, including regulations issued pursuant to such section.
				1415.Limitation on
			 fines and civil penalties
				(a)InspectorsSurface
			 transportation inspectors shall be prohibited from issuing fines to public
			 transportation agencies for violations of the Department’s regulations or
			 orders except through the process described in subsection (b).
				(b)Civil
			 penaltiesThe Secretary shall be prohibited from assessing civil
			 penalties against public transportation agencies for violations of the
			 Department’s regulations or orders, except in accordance with the
			 following:
					(1)In the case of a
			 public transportation agency that is found to be in violation of a regulation
			 or order issued by the Secretary, the Secretary shall seek correction of the
			 violation through a written notice to the public transportation agency and
			 shall give the public transportation agency reasonable opportunity to correct
			 the violation or propose an alternative means of compliance acceptable to the
			 Secretary.
					(2)If the public
			 transportation agency does not correct the violation or propose an alternative
			 means of compliance acceptable to the Secretary within a reasonable time period
			 that is specified in the written notice, the Secretary may take any action
			 authorized in section 114 of title 49, United States Code, as amended by this
			 Act.
					(c)Limitation on
			 secretaryThe Secretary shall not initiate civil enforcement
			 actions for violations of administrative and procedural requirements pertaining
			 to the application for and expenditure of funds awarded under transportation
			 security grant programs under this title.
				XVSURFACE
			 TRANSPORTATION SECURITY
			AGeneral
			 Provisions
				1501.DefinitionsIn this title, the following definitions
			 apply:
					(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Commerce, Science, and
			 Transportation and the Committee on Homeland Security and Governmental Affairs
			 of the Senate and the Committee on Homeland Security and the Committee on
			 Transportation and Infrastructure of the House of Representatives.
					(2)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
					(3)DepartmentThe
			 term Department means the Department of Homeland
			 Security.
					(4)Over-the-road
			 busThe term over-the-road bus means a bus
			 characterized by an elevated passenger deck located over a baggage
			 compartment.
					(5)Over-the-road bus
			 frontline employeesIn this section, the term
			 over-the-road bus frontline employees means over-the-road bus
			 drivers, security personnel, dispatchers, maintenance and maintenance support
			 personnel, ticket agents, other terminal employees, and other employees of an
			 over-the-road bus operator or terminal owner or operator that the Secretary
			 determines should receive security training under this title.
					(6)
			 Railroad frontline employeesIn this section, the
			 term railroad frontline employees  means security personnel,
			 dispatchers, locomotive engineers, conductors, trainmen, other onboard
			 employees, maintenance and maintenance support personnel, bridge tenders, and
			 any other employees of railroad carriers that the Secretary determines should
			 receive security training under this title.
					(7)RailroadThe
			 term railroad has the meaning that term has in section 20102 of
			 title 49, United States Code.
					(8)Railroad
			 carrierThe term railroad carrier has the meaning
			 that term has in section 20102 of title 49, United States Code.
					(9)StateThe
			 term State means any one of the 50 States, the District of
			 Columbia, Puerto Rico, the Northern Mariana Islands, the Virgin Islands, Guam,
			 American Samoa, and any other territory or possession of the United
			 States.
					(10)TerrorismThe
			 term terrorism has the meaning that term has in section 2 of the
			 Homeland Security Act of 2002 (6 U.S.C. 101).
					(11)TransportationThe
			 term transportation, as used with respect to an over-the-road
			 bus, means the movement of passengers or property by an over-the-road
			 bus—
						(A)in the
			 jurisdiction of the United States between a place in a State and a place
			 outside the State (including a place outside the United States); or
						(B)in a State that
			 affects trade, traffic, and transportation described in subparagraph
			 (A).
						(12)United
			 statesThe term United States means the 50 States,
			 the District of Columbia, Puerto Rico, the Northern Mariana Islands, the Virgin
			 Islands, Guam, American Samoa, and any other territory or possession of the
			 United States.
					(13)Security-sensitive
			 materialThe term security-sensitive material
			 means a material, or a group or class of material, in a particular amount and
			 form that the Secretary, in consultation with the Secretary of Transportation,
			 determines, through a rulemaking with opportunity for public comment, poses a
			 significant risk to national security while being transported in commerce due
			 to the potential use of the material in an act of terrorism. In making such a
			 designation, the Secretary shall, at a minimum, consider the following:
						(A)Class 7
			 radioactive materials.
						(B)Division 1.1, 1.2,
			 or 1.3 explosives.
						(C)Materials poisonous
			 or toxic by inhalation, including Division 2.3 gases and Division 6.1
			 materials.
						(D)A select agent or
			 toxin regulated by the Centers for Disease Control and Prevention under part 73
			 of title 42, Code of Federal Regulations.
						(14)Disadvantaged
			 business concernsThe term
			 disadvantaged business concerns means small businesses that are
			 owned and controlled by socially and economically disadvantaged individuals as
			 defined in section 124, of title 13, Code of Federal Regulations.
					(15)AmtrakThe
			 term Amtrak means the National Railroad Passenger Corporation.
					1502.Oversight and grant
			 procedures
					(a)Secretarial
			 oversightThe Secretary, in coordination with Secretary of
			 Transportation for grants awarded to Amtrak, shall establish necessary
			 procedures, including monitoring and audits, to ensure that grants made under
			 this title are expended in accordance with the purposes of this title and the
			 priorities and other criteria developed by the Secretary.
					(b)Additional audits
			 and reviewsThe Secretary, and the Secretary of Transportation
			 for grants awarded to Amtrak, may award contracts to undertake additional
			 audits and reviews of the safety, security, procurement, management, and
			 financial compliance of a recipient of amounts under this title.
					(c)Procedures for
			 grant awardNot later than 180 days after the date of enactment
			 of this Act, the Secretary shall prescribe procedures and schedules for the
			 awarding of grants under this title, including application and qualification
			 procedures, and a record of decision on applicant eligibility. The procedures
			 shall include the execution of a grant agreement between the grant recipient
			 and the Secretary and shall be consistent, to the extent practicable, with the
			 grant procedures established under section 70107(i) and (j) of title 46, United
			 States Code.
					(d)Additional
			 authority
						(1)IssuanceThe
			 Secretary may issue non-binding letters of intent to recipients of a grant
			 under this title, to commit funding from future budget authority of an amount,
			 not more than the Federal Government’s share of the project’s cost, for a
			 capital improvement project.
						(2)ScheduleThe
			 letter of intent under this subsection shall establish a schedule under which
			 the Secretary will reimburse the recipient for the Government’s share of the
			 project’s costs, as amounts become available, if the recipient, after the
			 Secretary issues that letter, carries out the project without receiving amounts
			 under a grant issued under this title.
						(3)Notice to
			 secretaryA recipient that has been issued a letter of intent
			 under this section shall notify the Secretary of the recipient’s intent to
			 carry out a project before the project begins.
						(4)Notice to
			 congressThe Secretary shall transmit to the appropriate
			 congressional committees a written notification at least 5 days before the
			 issuance of a letter of intent under this subsection.
						(5)LimitationsA
			 letter of intent issued under this subsection is not an obligation of the
			 Federal Government under section 1501 of title 31, United States Code, and the
			 letter is not deemed to be an administrative commitment for financing. An
			 obligation or administrative commitment may be made only as amounts are
			 provided in authorization and appropriations laws.
						(e)Return of
			 misspent grant fundsAs part of the grant agreement under
			 subsection (c), the Secretary shall require grant applicants to return any
			 misspent grant funds received under this title that the Secretary considers to
			 have been spent for a purpose other than those specified in the grant award.
			 The Secretary shall take all necessary actions to recover such funds.
					(f)Congressional
			 notificationNot later than 5 days before the award of any grant
			 is made under this title, the Secretary shall notify the appropriate
			 congressional committees of the intent to award such grant.
					(g)GuidelinesThe
			 Secretary shall ensure, to the extent practicable, that grant recipients under
			 this title who use contractors or subcontractors use small, minority,
			 women-owned, or disadvantaged business concerns as contractors or
			 subcontractors when appropriate.
					1503.Authorization of
			 appropriations
					(a)Transportation
			 security administration authorizationSection 114 of title 49,
			 United States Code, as amended by section 1302 of this Act, is further amended
			 by adding at the end the following:
						
							(w)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Homeland Security for—
								(1)railroad
				security—
									(A)$488,000,000 for
				fiscal year 2008;
									(B)$483,000,000 for
				fiscal year 2009;
									(C)$508,000,000 for
				fiscal year 2010; and
									(D)$508,000,000 for
				fiscal year 2011;
									(2)over-the-road bus
				and trucking security—
									(A)$14,000,000 for
				fiscal year 2008;
									(B)$27,000,000 for
				fiscal year 2009;
									(C)$27,000,000 for
				fiscal year 2010; and
									(D)$27,000,000 for
				fiscal year 2011; and
									(3)hazardous material
				and pipeline security—
									(A)$12,000,000 for
				fiscal year 2008;
									(B)$12,000,000 for
				fiscal year 2009; and
									(C)$12,000,000 for
				fiscal year 2010.
									.
					(b)Department of
			 transportationThere are authorized to be appropriated to the
			 Secretary of Transportation to carry out section 1515—
						(1)$38,000,000 for
			 fiscal year 2008;
						(2)$40,000,000 for
			 fiscal year 2009;
						(3)$55,000,000 for
			 fiscal year 2010; and
						(4)$70,000,000 for
			 fiscal year 2011.
						1504.Public
			 awarenessNot later than 180
			 days after the date of enactment of this Act, the Secretary shall develop a
			 national plan for railroad and over-the-road bus security public outreach and
			 awareness. Such a plan shall be designed to increase awareness of measures that
			 the general public, passengers, and employees of railroad carriers and
			 over-the-road bus operators can take to increase the security of the national
			 railroad and over-the-road bus transportation systems. Such a plan shall also
			 provide outreach to railroad carriers and over-the-road bus operators and their
			 employees to improve their awareness of available technologies, ongoing
			 research and development efforts, and available Federal funding sources to
			 improve security. Not later than 9 months after the date of enactment of this
			 Act, the Secretary shall implement the plan developed under this
			 section.
				BRailroad
			 Security
				1511.Railroad
			 transportation security risk assessment and national strategy
					(a)Risk
			 assessmentThe Secretary shall establish a Federal task force,
			 including the Transportation Security Administration and other agencies within
			 the Department, the Department of Transportation, and other appropriate Federal
			 agencies, to complete, within 6 months of the date of enactment of this Act, a
			 nationwide risk assessment of a terrorist attack on railroad carriers. The
			 assessment shall include—
						(1)a
			 methodology for conducting the risk assessment, including timelines, that
			 addresses how the Department will work with the entities described in
			 subsection (c) and make use of existing Federal expertise within the
			 Department, the Department of Transportation, and other appropriate
			 agencies;
						(2)identification and
			 evaluation of critical assets and infrastructure, including tunnels used by
			 railroad carriers in high-threat urban areas;
						(3)identification of
			 risks to those assets and infrastructure;
						(4)identification of
			 risks that are specific to the transportation of hazardous materials via
			 railroad;
						(5)identification of
			 risks to passenger and cargo security, transportation infrastructure protection
			 systems, operations, communications systems, and any other area identified by
			 the assessment;
						(6)an assessment of
			 employee training and emergency response planning;
						(7)an
			 assessment of public and private operational recovery plans, taking into
			 account the plans for the maritime sector required under section 70103 of title
			 46, United States Code, to expedite, to the maximum extent practicable, the
			 return of an adversely affected railroad transportation system or facility to
			 its normal performance level after a major terrorist attack or other security
			 event on that system or facility; and
						(8)an account of
			 actions taken or planned by both public and private entities to address
			 identified railroad security issues and an assessment of the effective
			 integration of such actions.
						(b)National
			 strategy
						(1)RequirementNot
			 later than 9 months after the date of enactment of this Act and based upon the
			 assessment conducted under subsection (a), the Secretary, consistent with and
			 as required by section 114(t) of title 49, United States Code, shall develop
			 and implement the modal plan for railroad transportation, entitled the
			 National Strategy for Railroad Transportation Security.
						(2)ContentsThe
			 modal plan shall include prioritized goals, actions, objectives, policies,
			 mechanisms, and schedules for, at a minimum—
							(A)improving the
			 security of railroad tunnels, railroad bridges, railroad switching and car
			 storage areas, other railroad infrastructure and facilities, information
			 systems, and other areas identified by the Secretary as posing significant
			 railroad-related risks to public safety and the movement of interstate
			 commerce, taking into account the impact that any proposed security measure
			 might have on the provision of railroad service or on operations served or
			 otherwise affected by railroad service;
							(B)deploying
			 equipment and personnel to detect security threats, including those posed by
			 explosives and hazardous chemical, biological, and radioactive substances, and
			 any appropriate countermeasures;
							(C)consistent with
			 section 1517, training railroad employees in terrorism prevention,
			 preparedness, passenger evacuation, and response activities;
							(D)conducting public
			 outreach campaigns for railroads regarding security, including educational
			 initiatives designed to inform the public on how to prevent, prepare for,
			 respond to, and recover from a terrorist attack on railroad
			 transportation;
							(E)providing
			 additional railroad security support for railroads at high or severe threat
			 levels of alert;
							(F)ensuring, in
			 coordination with freight and intercity and commuter passenger railroads, the
			 continued movement of freight and passengers in the event of an attack
			 affecting the railroad system, including the possibility of rerouting traffic
			 due to the loss of critical infrastructure, such as a bridge, tunnel, yard, or
			 station;
							(G)coordinating
			 existing and planned railroad security initiatives undertaken by the public and
			 private sectors;
							(H)assessing—
								(i)the
			 usefulness of covert testing of railroad security systems;
								(ii)the
			 ability to integrate security into infrastructure design; and
								(iii)the
			 implementation of random searches of passengers and baggage; and
								(I)identifying the
			 immediate and long-term costs of measures that may be required to address those
			 risks and public and private sector sources to fund such measures.
							(3)ResponsibilitiesThe
			 Secretary shall include in the modal plan a description of the roles,
			 responsibilities, and authorities of Federal, State, and local agencies,
			 government-sponsored entities, tribal governments, and appropriate stakeholders
			 described in subsection (c). The plan shall also include—
							(A)the identification
			 of, and a plan to address, gaps and unnecessary overlaps in the roles,
			 responsibilities, and authorities described in this paragraph;
							(B)a methodology for
			 how the Department will work with the entities described in subsection (c), and
			 make use of existing Federal expertise within the Department, the Department of
			 Transportation, and other appropriate agencies;
							(C)a process for
			 facilitating security clearances for the purpose of intelligence and
			 information sharing with the entities described in subsection (c), as
			 appropriate;
							(D)a strategy and
			 timeline, coordinated with the research and development program established
			 under section 1518, for the Department, the Department of Transportation, other
			 appropriate Federal agencies and private entities to research and develop new
			 technologies for securing railroad systems; and
							(E)a process for
			 coordinating existing or future security strategies and plans for railroad
			 transportation, including the National Infrastructure Protection Plan required
			 by Homeland Security Presidential Directive–7; Executive Order No. 13416:
			 Strengthening Surface Transportation Security dated December 5,
			 2006; the Memorandum of Understanding between the Department and the Department
			 of Transportation on Roles and Responsibilities dated September 28, 2004, and
			 any and all subsequent annexes to this Memorandum of Understanding, and any
			 other relevant agreements between the two Departments.
							(c)Consultation
			 with stakeholdersIn developing the National Strategy required
			 under this section, the Secretary shall consult with railroad management,
			 nonprofit employee organizations representing railroad employees, owners or
			 lessors of railroad cars used to transport hazardous materials, emergency
			 responders, offerors of security-sensitive materials, public safety officials,
			 and other relevant parties.
					(d)Adequacy of
			 existing plans and strategiesIn developing the risk assessment
			 and National Strategy required under this section, the Secretary shall utilize
			 relevant existing plans, strategies, and risk assessments developed by the
			 Department or other Federal agencies, including those developed or implemented
			 pursuant to section 114(t) of title 49, United States Code, or Homeland
			 Security Presidential Directive–7, and, as appropriate, assessments developed
			 by other public and private stakeholders.
					(e)Report
						(1)ContentsNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 transmit to the appropriate congressional committees a report
			 containing—
							(A)the assessment and
			 the National Strategy required by this section; and
							(B)an estimate of the
			 cost to implement the National Strategy.
							(2)FormatThe
			 Secretary may submit the report in both classified and redacted formats if the
			 Secretary determines that such action is appropriate or necessary.
						(f)Annual
			 updatesConsistent with the requirements of section 114(t) of
			 title 49, United States Code, the Secretary shall update the assessment and
			 National Strategy each year and transmit a report, which may be submitted in
			 both classified and redacted formats, to the appropriate congressional
			 committees containing the updated assessment and recommendations.
					(g)FundingOut
			 of funds appropriated pursuant to section 114(w) of title 49, United States
			 Code, as amended by section 1503 of this title, there shall be made available
			 to the Secretary to carry out this section $5,000,000 for fiscal year
			 2008.
					1512.Railroad carrier
			 assessments and plans
					(a)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Secretary shall issue regulations that—
						(1)require each
			 railroad carrier assigned to a high-risk tier under this section to—
							(A)conduct a
			 vulnerability assessment in accordance with subsections (c) and (d); and
							(B)to prepare, submit
			 to the Secretary for approval, and implement a security plan in accordance with
			 this section that addresses security performance requirements; and
							(2)establish standards
			 and guidelines, based on and consistent with the risk assessment and National
			 Strategy for Railroad Transportation Security developed under section 1511, for
			 developing and implementing the vulnerability assessments and security plans
			 for railroad carriers assigned to high-risk tiers.
						(b)Non high-risk
			 programsThe Secretary may establish a security program for
			 railroad carriers not assigned to a high-risk tier, including—
						(1)guidance for such
			 carriers in conducting vulnerability assessments and preparing and implementing
			 security plans, as determined appropriate by the Secretary; and
						(2)a
			 process to review and approve such assessments and plans, as
			 appropriate.
						(c)Deadline for
			 submissionNot later than 9 months after the date of issuance of
			 the regulations under subsection (a), the vulnerability assessments and
			 security plans required by such regulations for railroad carriers assigned to a
			 high-risk tier shall be completed and submitted to the Secretary for review and
			 approval.
					(d)Vulnerability
			 assessments
						(1)RequirementsThe
			 Secretary shall provide technical assistance and guidance to railroad carriers
			 in conducting vulnerability assessments under this section and shall require
			 that each vulnerability assessment of a railroad carrier assigned to a
			 high-risk tier under this section, include, as applicable—
							(A)identification and
			 evaluation of critical railroad carrier assets and infrastructure, including
			 platforms, stations, intermodal terminals, tunnels, bridges, switching and
			 storage areas, and information systems as appropriate;
							(B)identification of
			 the vulnerabilities to those assets and infrastructure;
							(C)identification of
			 strengths and weaknesses in—
								(i)physical
			 security;
								(ii)passenger and
			 cargo security, including the security of security-sensitive materials being
			 transported by railroad or stored on railroad property;
								(iii)programmable
			 electronic devices, computers, or other automated systems which are used in
			 providing the transportation;
								(iv)alarms, cameras,
			 and other protection systems;
								(v)communications
			 systems and utilities needed for railroad security purposes, including
			 dispatching and notification systems;
								(vi)emergency
			 response planning;
								(vii)employee
			 training; and
								(viii)such other
			 matters as the Secretary determines appropriate; and
								(D)identification of
			 redundant and backup systems required to ensure the continued operation of
			 critical elements of a railroad carrier’s system in the event of an attack or
			 other incident, including disruption of commercial electric power or
			 communications network.
							(2)Threat
			 informationThe Secretary
			 shall provide in a timely manner to the appropriate employees of a railroad
			 carrier, as designated by the railroad carrier, threat information that is
			 relevant to the carrier when preparing and submitting a vulnerability
			 assessment and security plan, including an assessment of the most likely
			 methods that could be used by terrorists to exploit weaknesses in railroad
			 security.
						(e)Security
			 plans
						(1)RequirementsThe
			 Secretary shall provide technical assistance and guidance to railroad carriers
			 in preparing and implementing security plans under this section, and shall
			 require that each security plan of a railroad carrier assigned to a high-risk
			 tier under this section include, as applicable—
							(A)identification of
			 a security coordinator having authority—
								(i)to
			 implement security actions under the plan;
								(ii)to
			 coordinate security improvements; and
								(iii)to
			 receive immediate communications from appropriate Federal officials regarding
			 railroad security;
								(B)a list of needed
			 capital and operational improvements;
							(C)procedures to be
			 implemented or used by the railroad carrier in response to a terrorist attack,
			 including evacuation and passenger communication plans that include individuals
			 with disabilities as appropriate;
							(D)identification of
			 steps taken with State and local law enforcement agencies, emergency
			 responders, and Federal officials to coordinate security measures and plans for
			 response to a terrorist attack;
							(E)a strategy and
			 timeline for conducting training under section 1517;
							(F)enhanced security
			 measures to be taken by the railroad carrier when the Secretary declares a
			 period of heightened security risk;
							(G)plans for providing
			 redundant and backup systems required to ensure the continued operation of
			 critical elements of the railroad carrier’s system in the event of a terrorist
			 attack or other incident;
							(H)a strategy for
			 implementing enhanced security for shipments of security-sensitive materials,
			 including plans for quickly locating and securing such shipments in the event
			 of a terrorist attack or security incident; and
							(I)such other actions
			 or procedures as the Secretary determines are appropriate to address the
			 security of railroad carriers.
							(2)Security
			 coordinator requirementsThe Secretary shall require that the
			 individual serving as the security coordinator identified in paragraph (1)(A)
			 is a citizen of the United States. The Secretary may waive this requirement
			 with respect to an individual if the Secretary determines that it is
			 appropriate to do so based on a background check of the individual and a review
			 of the consolidated terrorist watchlist.
						(3)Consistency with
			 other plansThe Secretary shall ensure that the security plans
			 developed by railroad carriers under this section are consistent with the risk
			 assessment and National Strategy for Railroad Transportation Security developed
			 under section 1511.
						(f)Deadline for
			 review processNot later than 6 months after receiving the
			 assessments and plans required under this section, the Secretary shall—
						(1)review each
			 vulnerability assessment and security plan submitted to the Secretary in
			 accordance with subsection (c);
						(2)require amendments
			 to any security plan that does not meet the requirements of this section;
			 and
						(3)approve any
			 vulnerability assessment or security plan that meets the requirements of this
			 section.
						(g)Interim security
			 measuresThe Secretary may require railroad carriers, during the
			 period before the deadline established under subsection (c), to submit a
			 security plan under subsection (e) to implement any necessary interim security
			 measures essential to providing adequate security of the railroad carrier’s
			 system. An interim plan required under this subsection will be superseded by a
			 plan required under subsection (e).
					(h)Tier
			 assignmentUtilizing the risk assessment and National Strategy
			 for Railroad Transportation Security required under section 1511, the Secretary
			 shall assign each railroad carrier to a risk-based tier established by the
			 Secretary:
						(1)Provision of
			 informationThe Secretary may request, and a railroad carrier
			 shall provide, information necessary for the Secretary to assign a railroad
			 carrier to the appropriate tier under this subsection.
						(2)NotificationNot
			 later than 60 days after the date a railroad carrier is assigned to a tier
			 under this subsection, the Secretary shall notify the railroad carrier of the
			 tier to which it is assigned and the reasons for such assignment.
						(3)High-risk
			 tiersAt least one of the tiers established by the Secretary
			 under this subsection shall be designated a tier for high-risk railroad
			 carriers.
						(4)ReassignmentThe Secretary may reassign a railroad
			 carrier to another tier, as appropriate, in response to changes in risk. The
			 Secretary shall notify the railroad carrier not later than 60 days after such
			 reassignment and provide the railroad carrier with the reasons for such
			 reassignment.
						(i)Nondisclosure of
			 information
						(1)Submission of
			 information to congressNothing in this section shall be
			 construed as authorizing the withholding of any information from
			 Congress.
						(2)Disclosure of
			 independently furnished informationNothing in this section shall
			 be construed as affecting any authority or obligation of a Federal agency to
			 disclose any record or information that the Federal agency obtains from a
			 railroad carrier under any other Federal law.
						(j)Existing
			 procedures, protocols and standards
						(1)DeterminationIn
			 response to a petition by a railroad carrier or at the discretion of the
			 Secretary, the Secretary may determine that existing procedures, protocols, and
			 standards meet all or part of the requirements of this section, including
			 regulations issued under subsection (a), regarding vulnerability assessments
			 and security plans.
						(2)ElectionUpon
			 review and written determination by the Secretary that existing procedures,
			 protocols, or standards of a railroad carrier satisfy the requirements of this
			 section, the railroad carrier may elect to comply with those procedures,
			 protocols, or standards instead of the requirements of this section.
						(3)Partial
			 approvalIf the Secretary determines that the existing
			 procedures, protocols, or standards of a railroad carrier satisfy only part of
			 the requirements of this section, the Secretary may accept such submission, but
			 shall require submission by the railroad carrier of any additional information
			 relevant to the vulnerability assessment and security plan of the railroad
			 carrier to ensure that the remaining requirements of this section are
			 fulfilled.
						(4)NotificationIf
			 the Secretary determines that particular existing procedures, protocols, or
			 standards of a railroad carrier under this subsection do not satisfy the
			 requirements of this section, the Secretary shall provide to the railroad
			 carrier a written notification that includes an explanation of the
			 determination.
						(5)ReviewNothing
			 in this subsection shall relieve the Secretary of the obligation—
							(A)to review the
			 vulnerability assessment and security plan submitted by a railroad carrier
			 under this section; and
							(B)to approve or
			 disapprove each submission on an individual basis.
							(k)Periodic
			 evaluation by railroad carriers required
						(1)Submission of
			 evaluationNot later than 3 years after the date on which a
			 vulnerability assessment or security plan required to be submitted to the
			 Secretary under subsection (c) is approved, and at least once every 5 years
			 thereafter (or on such a schedule as the Secretary may establish by
			 regulation), a railroad carrier who submitted a vulnerability assessment and
			 security plan and who is still assigned to the high-risk tier must also submit
			 to the Secretary an evaluation of the adequacy of the vulnerability assessment
			 and security plan that includes a description of any material changes made to
			 the vulnerability assessment or security plan.
						(2)Review of
			 evaluationNot later than 180 days after the date on which an
			 evaluation is submitted, the Secretary shall review the evaluation and notify
			 the railroad carrier submitting the evaluation of the Secretary’s approval or
			 disapproval of the evaluation.
						(l)Shared
			 facilitiesThe Secretary may permit under this section the
			 development and implementation of coordinated vulnerability assessments and
			 security plans to the extent that a railroad carrier shares facilities with, or
			 is colocated with, other transportation entities or providers that are required
			 to develop vulnerability assessments and security plans under Federal
			 law.
					(m)ConsultationIn
			 carrying out this section, the Secretary shall consult with railroad carriers,
			 nonprofit employee labor organizations representation railroad employees, and
			 public safety and law enforcement officials.
					1513.Railroad security
			 assistance
					(a)Security
			 improvement grants(1)The Secretary, in
			 consultation with the Administrator of the Transportation Security
			 Administration and other appropriate agencies or officials, is authorized to
			 make grants to railroad carriers, the Alaska Railroad, security-sensitive
			 materials offerors who ship by railroad, owners of railroad cars used in the
			 transportation of security-sensitive materials, State and local governments
			 (for railroad passenger facilities and infrastructure not owned by Amtrak), and
			 Amtrak for intercity passenger railroad and freight railroad security
			 improvements described in subsection (b) as approved by the Secretary.
						(2)A railroad carrier is eligible for a
			 grant under this section if the carrier has completed a vulnerability
			 assessment and developed a security plan that the Secretary has approved in
			 accordance with section 1512.
						(3)A recipient of a grant under this
			 section may use grant funds only for permissible uses under subsection (b) to
			 further a railroad security plan that meets the requirements of paragraph
			 (2).
						(4)Notwithstanding the requirement for
			 eligibility and uses of funds in paragraphs (2) and (3), a railroad carrier is
			 eligible for a grant under this section if the applicant uses the funds solely
			 for the development of assessments or security plans under section 1512.
						(5)Notwithstanding the requirements for
			 eligibility and uses of funds in paragraphs (2) and (3), prior to the earlier
			 of 1 year after the date of issuance of final regulations requiring
			 vulnerability assessments and security plans under section 1512 or 3 years
			 after the date of enactment of this Act, the Secretary may award grants under
			 this section for rail security improvements listed under subsection (b) based
			 upon railroad carrier vulnerability assessments and security plans that the
			 Secretary determines are sufficient for the purposes of this section but have
			 not been approved by the Secretary in accordance with section 1512.
						(b)Uses of
			 fundsA recipient of a grant under this section shall use the
			 grant funds for one or more of the following:
						(1)Security and
			 redundancy for critical communications, computer, and train control systems
			 essential for secure railroad operations.
						(2)Accommodation of
			 railroad cargo or passenger security inspection facilities, related
			 infrastructure, and operations at or near United States international borders
			 or other ports of entry.
						(3)The security of
			 security-sensitive materials transportation by railroad.
						(4)Chemical,
			 biological, radiological, or explosive detection, including canine patrols for
			 such detection.
						(5)The security of
			 intercity passenger railroad stations, trains, and infrastructure, including
			 security capital improvement projects that the Secretary determines enhance
			 railroad station security.
						(6)Technologies to
			 reduce the vulnerabilities of railroad cars, including structural modification
			 of railroad cars transporting security-sensitive materials to improve their
			 resistance to acts of terrorism.
						(7)The sharing of
			 intelligence and information about security threats.
						(8)To obtain train
			 tracking and communications equipment, including equipment that is
			 interoperable with Federal, State, and local agencies and tribal
			 governments.
						(9)To hire, train,
			 and employ police and security officers, including canine units, assigned to
			 full-time security or counterterrorism duties related to railroad
			 transportation.
						(10)Overtime
			 reimbursement, including reimbursement of State, local, and tribal governments
			 for costs, for enhanced security personnel assigned to duties related to
			 railroad security during periods of high or severe threat levels and National
			 Special Security Events or other periods of heightened security as determined
			 by the Secretary.
						(11)Perimeter
			 protection systems, including access control, installation of improved
			 lighting, fencing, and barricades at railroad facilities.
						(12)Tunnel protection
			 systems.
						(13)Passenger
			 evacuation and evacuation-related capital improvements.
						(14)Railroad security
			 inspection technologies, including verified visual inspection technologies
			 using hand-held readers.
						(15)Surveillance
			 equipment.
						(16)Cargo or
			 passenger screening equipment.
						(17)Emergency response
			 equipment, including fire suppression and decontamination equipment, personal
			 protective equipment, and defibrillators.
						(18)Operating and
			 capital costs associated with security awareness, preparedness, and response
			 training, including training under section 1517, and training developed by
			 universities, institutions of higher education, and nonprofit employee labor
			 organizations, for railroad employees, including frontline employees.
						(19)Live or simulated
			 exercises, including exercises described in section 1516.
						(20)Public awareness
			 campaigns for enhanced railroad security.
						(21)Development of
			 assessments or security plans under section 1512.
						(22)Other security
			 improvements—
							(A)identified,
			 required, or recommended under sections 1511 and 1512, including
			 infrastructure, facilities, and equipment upgrades; or
							(B)that the Secretary
			 considers appropriate.
							(c)Department of
			 homeland security responsibilitiesIn carrying out the
			 responsibilities under subsection (a), the Secretary shall—
						(1)determine the
			 requirements for recipients of grants;
						(2)establish
			 priorities for uses of funds for grant recipients;
						(3)award the funds
			 authorized by this section based on risk, as identified by the plans required
			 under sections 1511 and 1512, or assessment or plan described in subsection
			 (a)(5);
						(4)take into account
			 whether stations or facilities are used by commuter railroad passengers as well
			 as intercity railroad passengers in reviewing grant applications;
						(5)encourage
			 non-Federal financial participation in projects funded by grants; and
						(6)not later than 5
			 business days after awarding a grant to Amtrak under this section, transfer
			 grant funds to the Secretary of Transportation to be disbursed to
			 Amtrak.
						(d)Multiyear
			 awardsGrant funds awarded under this section may be awarded for
			 projects that span multiple years.
					(e)Limitation on
			 uses of fundsA grant made under this section may not be used to
			 make any State or local government cost-sharing contribution under any other
			 Federal law.
					(f)Annual
			 reportsEach recipient of a grant under this section shall report
			 annually to the Secretary on the use of grant funds.
					(g)Non-Federal
			 match studyNot later than 240 days after the date of enactment
			 of this Act, the Secretary shall provide a report to the appropriate
			 congressional committees on the feasibility and appropriateness of requiring a
			 non-Federal match for grants awarded to freight railroad carriers and other
			 private entities under this section.
					(h)Subject to
			 certain standardsA recipient of a grant under this section and
			 sections 1514 and 1515 shall be required to comply with the standards of
			 section 24312 of title 49, United States Code, as in effect on January 1, 2007,
			 with respect to the project in the same manner as Amtrak is required to comply
			 with such standards for construction work financed under an agreement made
			 under section 24308(a) of that title.
					(i)Authorization of
			 appropriations
						(1)In
			 generalOut of funds appropriated pursuant to section 114(w) of
			 title 49, United States Code, as amended by section 1503 of this title, there
			 shall be made available to the Secretary to carry out this section—
							(A)$300,000,000 for
			 fiscal year 2008;
							(B)$300,000,000 for
			 fiscal year 2009;
							(C)$300,000,000 for
			 fiscal year 2010; and
							(D)$300,000,000 for
			 fiscal year 2011.
							(2)Period of
			 availabilitySums appropriated to carry out this section shall
			 remain available until expended.
						1514.Systemwide Amtrak
			 security upgrades
					(a)In
			 general
						(1)GrantsSubject
			 to subsection (b), the Secretary, in consultation with the Administrator of the
			 Transportation Security Administration, is authorized to make grants to Amtrak
			 in accordance with the provisions of this section.
						(2)General
			 purposesThe Secretary may make such grants for the purposes
			 of—
							(A)protecting
			 underwater and underground assets and systems;
							(B)protecting
			 high-risk and high-consequence assets identified through systemwide risk
			 assessments;
							(C)providing
			 counterterrorism or security training;
							(D)providing both
			 visible and unpredictable deterrence; and
							(E)conducting
			 emergency preparedness drills and exercises.
							(3)Specific
			 projectsThe Secretary shall make such grants—
							(A)to secure major
			 tunnel access points and ensure tunnel integrity in New York, New Jersey,
			 Maryland, and Washington, DC;
							(B)to secure Amtrak
			 trains;
							(C)to secure Amtrak
			 stations;
							(D)to obtain a
			 watchlist identification system approved by the Secretary;
							(E)to obtain train
			 tracking and interoperable communications systems that are coordinated with
			 Federal, State, and local agencies and tribal governments to the maximum extent
			 possible;
							(F)to hire, train,
			 and employ police and security officers, including canine units, assigned to
			 full-time security or counterterrorism duties related to railroad
			 transportation;
							(G)for operating and
			 capital costs associated with security awareness, preparedness, and response
			 training, including training under section 1517, and training developed by
			 universities, institutions of higher education, and nonprofit employee labor
			 organizations, for railroad employees, including frontline employees;
			 and
							(H)for live or
			 simulated exercises, including exercises described in section 1516.
							(b)ConditionsThe
			 Secretary shall award grants to Amtrak under this section for projects
			 contained in a systemwide security plan approved by the Secretary developed
			 pursuant to section 1512. Not later than 5 business days after awarding a grant
			 to Amtrak under this section, the Secretary shall transfer the grant funds to
			 the Secretary of Transportation to be disbursed to Amtrak.
					(c)Equitable
			 geographic allocationThe Secretary shall ensure that, subject to
			 meeting the highest security needs on Amtrak’s entire system and consistent
			 with the risk assessment required under section 1511 and Amtrak’s vulnerability
			 assessment and security plan developed under section 1512, stations and
			 facilities located outside of the Northeast Corridor receive an equitable share
			 of the security funds authorized by this section.
					(d)Availability of
			 funds
						(1)In
			 generalOut of funds appropriated pursuant to section 114(w) of
			 title 49, United States Code, as amended by section 1503 of this title, there
			 shall be made available to the Secretary and the Administrator of the
			 Transportation Security Administration to carry out this section—
							(A)$150,000,000 for
			 fiscal year 2008;
							(B)$150,000,000 for
			 fiscal year 2009;
							(C)$175,000,000 for
			 fiscal year 2010; and
							(D)$175,000,000 for
			 fiscal year 2011.
							(2)Availability of
			 appropriated fundsAmounts appropriated pursuant to paragraph (1)
			 shall remain available until expended.
						1515.Fire and life
			 safety improvements
					(a)Life-safety
			 needsThere are authorized to be appropriated to the Secretary of
			 Transportation for making grants to Amtrak for the purpose of carrying out
			 projects to make fire and life safety improvements to Amtrak tunnels on the
			 Northeast Corridor the following amounts:
						(1)For the 6 New York
			 and New Jersey tunnels to provide ventilation, electrical, and fire safety
			 technology improvements, emergency communication and lighting systems, and
			 emergency access and egress for passengers—
							(A)$25,000,000 for
			 fiscal year 2008;
							(B)$30,000,000 for
			 fiscal year 2009;
							(C)$45,000,000 for
			 fiscal year 2010; and
							(D)$60,000,000 for
			 fiscal year 2011.
							(2)For the Baltimore
			 Potomac Tunnel and the Union Tunnel, together, to provide adequate drainage and
			 ventilation, communication, lighting, standpipe, and passenger egress
			 improvements—
							(A)$5,000,000 for
			 fiscal year 2008;
							(B)$5,000,000 for
			 fiscal year 2009;
							(C)$5,000,000 for
			 fiscal year 2010; and
							(D)$5,000,000 for
			 fiscal year 2011.
							(3)For the Union
			 Station tunnels in the District of Columbia to improve ventilation,
			 communication, lighting, and passenger egress improvements—
							(A)$5,000,000 for
			 fiscal year 2008;
							(B)$5,000,000 for
			 fiscal year 2009;
							(C)$5,000,000 for
			 fiscal year 2010; and
							(D)$5,000,000 for
			 fiscal year 2011.
							(b)Infrastructure
			 upgradesOut of funds appropriated pursuant to section 1503(b),
			 there shall be made available to the Secretary of Transportation for fiscal
			 year 2008, $3,000,000 for the preliminary design of options for a new tunnel on
			 a different alignment to augment the capacity of the existing Baltimore
			 tunnels.
					(c)Availability of
			 amountsAmounts appropriated pursuant to this section shall
			 remain available until expended.
					(d)Plans
			 requiredThe Secretary of Transportation may not make amounts
			 available to Amtrak for obligation or expenditure under subsection (a)—
						(1)until Amtrak has
			 submitted to the Secretary of Transportation, and the Secretary of
			 Transportation has approved, an engineering and financial plan for such
			 projects; and
						(2)unless, for each
			 project funded pursuant to this section, the Secretary of Transportation has
			 approved a project management plan prepared by Amtrak.
						(e)Review of
			 plans
						(1)In
			 generalThe Secretary of Transportation shall complete the review
			 of a plan required under subsection (d) and approve or disapprove the plan
			 within 45 days after the date on which each such plan is submitted by
			 Amtrak.
						(2)Incomplete or
			 deficient planIf the Secretary of Transportation determines that
			 a plan is incomplete or deficient, the Secretary of Transportation shall notify
			 Amtrak of the incomplete items or deficiencies and Amtrak shall, within 30 days
			 after receiving the Secretary of Transportation’s notification, submit a
			 modified plan for the Secretary of Transportation’s review.
						(3)Approval of
			 planWithin 15 days after receiving additional information on
			 items previously included in the plan, and within 45 days after receiving items
			 newly included in a modified plan, the Secretary of Transportation shall either
			 approve the modified plan, or if the Secretary of Transportation finds the plan
			 is still incomplete or deficient, the Secretary of Transportation shall—
							(A)identify in
			 writing to the appropriate congressional committees the portions of the plan
			 the Secretary finds incomplete or deficient;
							(B)approve all other
			 portions of the plan;
							(C)obligate the funds
			 associated with those portions; and
							(D)execute an
			 agreement with Amtrak within 15 days thereafter on a process for resolving the
			 remaining portions of the plan.
							(f)Financial
			 contribution from other tunnel usersThe Secretary of
			 Transportation, taking into account the need for the timely completion of all
			 portions of the tunnel projects described in subsection (a), shall—
						(1)consider the
			 extent to which railroad carriers other than Amtrak use or plan to use the
			 tunnels;
						(2)consider the
			 feasibility of seeking a financial contribution from those other railroad
			 carriers toward the costs of the projects; and
						(3)obtain financial
			 contributions or commitments from such other railroad carriers at levels
			 reflecting the extent of their use or planned use of the tunnels, if
			 feasible.
						1516.Railroad carrier
			 exercises
					(a)In
			 generalThe Secretary shall establish a program for conducting
			 security exercises for railroad carriers for the purpose of assessing and
			 improving the capabilities of entities described in subsection (b) to prevent,
			 prepare for, mitigate, respond to, and recover from acts of terrorism.
					(b)Covered
			 entitiesEntities to be assessed under the program shall
			 include—
						(1)Federal, State,
			 and local agencies and tribal governments;
						(2)railroad
			 carriers;
						(3)governmental and
			 nongovernmental emergency response providers, law enforcement agencies, and
			 railroad and transit police, as appropriate; and
						(4)any other
			 organization or entity that the Secretary determines appropriate.
						(c)RequirementsThe
			 Secretary shall ensure that the program—
						(1)consolidates
			 existing security exercises for railroad carriers administered by the
			 Department and the Department of Transportation, as jointly determined by the
			 Secretary and the Secretary of Transportation, unless the Secretary waives this
			 consolidation requirement as appropriate;
						(2)consists of
			 exercises that are—
							(A)scaled and
			 tailored to the needs of the carrier, including addressing the needs of the
			 elderly and individuals with disabilities;
							(B)live, in the case
			 of the most at-risk facilities to a terrorist attack;
							(C)coordinated with
			 appropriate officials;
							(D)as realistic as
			 practicable and based on current risk assessments, including credible threats,
			 vulnerabilities, and consequences;
							(E)inclusive, as
			 appropriate, of railroad frontline employees; and
							(F)consistent with
			 the National Incident Management System, the National Response Plan, the
			 National Infrastructure Protection Plan, the National Preparedness Guidance,
			 the National Preparedness Goal, and other such national initiatives;
							(3)provides that
			 exercises described in paragraph (2) will be—
							(A)evaluated by the
			 Secretary against clear and consistent performance measures;
							(B)assessed by the
			 Secretary to identify best practices, which shall be shared, as appropriate,
			 with railroad carriers, nonprofit employee organizations that represent
			 railroad carrier employees, Federal, State, local, and tribal officials,
			 governmental and nongovernmental emergency response providers, law enforcement
			 personnel, including railroad carrier and transit police, and other
			 stakeholders; and
							(C)used to develop
			 recommendations, as appropriate, from the Secretary to railroad carriers on
			 remedial action to be taken in response to lessons learned;
							(4)allows for proper
			 advanced notification of communities and local governments in which exercises
			 are held, as appropriate; and
						(5)assists State,
			 local, and tribal governments and railroad carriers in designing, implementing,
			 and evaluating additional exercises that conform to the requirements of
			 paragraph (1).
						(d)National
			 exercise programThe Secretary shall ensure that the exercise
			 program developed under subsection (c) is a component of the National Exercise
			 Program established under section 648 of the Post Katrina Emergency Management
			 Reform Act (Public Law 109–295; 6 U.S.C. 748).
					1517.Railroad security
			 training program
					(a)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Secretary shall develop and issue regulations for a training
			 program to prepare railroad frontline employees for potential security threats
			 and conditions. The regulations shall take into consideration any current
			 security training requirements or best practices.
					(b)ConsultationThe
			 Secretary shall develop the regulations under subsection (a) in consultation
			 with—
						(1)appropriate law
			 enforcement, fire service, emergency response, security, and terrorism
			 experts;
						(2)railroad
			 carriers;
						(3)railroad shippers;
			 and
						(4)nonprofit employee
			 labor organizations representing railroad employees or emergency response
			 personnel.
						(c)Program
			 elementsThe regulations developed under subsection (a) shall
			 require security training programs described in subsection (a) to include, at a
			 minimum, elements to address the following, as applicable:
						(1)Determination of
			 the seriousness of any occurrence or threat.
						(2)Crew and passenger
			 communication and coordination.
						(3)Appropriate
			 responses to defend or protect oneself.
						(4)Use of personal
			 and other protective equipment.
						(5)Evacuation
			 procedures for passengers and railroad employees, including individuals with
			 disabilities and the elderly.
						(6)Psychology,
			 behavior, and methods of terrorists, including observation and analysis.
						(7)Training related to
			 psychological responses to terrorist incidents, including the ability to cope
			 with hijacker behavior and passenger responses.
						(8)Live situational
			 training exercises regarding various threat conditions, including tunnel
			 evacuation procedures.
						(9)Recognition and
			 reporting of dangerous substances, suspicious packages, and situations.
						(10)Understanding
			 security incident procedures, including procedures for communicating with
			 governmental and nongovernmental emergency response providers and for on-scene
			 interaction with such emergency response providers.
						(11)Operation and
			 maintenance of security equipment and systems.
						(12)Other security
			 training activities that the Secretary considers appropriate.
						(d)Required
			 programs
						(1)Development and
			 submission to secretaryNot later than 90 days after the
			 Secretary issues regulations under subsection (a), each railroad carrier shall
			 develop a security training program in accordance with this section and submit
			 the program to the Secretary for approval.
						(2)Approval or
			 disapprovalNot later than 60 days after receiving a security
			 training program proposal under this subsection, the Secretary shall approve
			 the program or require the railroad carrier that developed the program to make
			 any revisions to the program that the Secretary considers necessary for the
			 program to meet the requirements of this section. A railroad carrier shall
			 respond to the Secretary’s comments within 30 days after receiving them.
						(3)TrainingNot
			 later than 1 year after the Secretary approves a security training program in
			 accordance with this subsection, the railroad carrier that developed the
			 program shall complete the training of all railroad frontline employees who
			 were hired by a carrier more than 30 days preceding such date. For such
			 employees employed less than 30 days by a carrier preceding such date, training
			 shall be completed within the first 60 days of employment.
						(4)Updates of
			 regulations and program revisionsThe Secretary shall
			 periodically review and update as appropriate the training regulations issued
			 under subsection (a) to reflect new or changing security threats. Each railroad
			 carrier shall revise its training program accordingly and provide additional
			 training as necessary to its frontline employees within a reasonable time after
			 the regulations are updated.
						(e)National
			 training programThe Secretary shall ensure that the training
			 program developed under subsection (a) is a component of the National Training
			 Program established under section 648 of the Post Katrina Emergency Management
			 Reform Act (Public Law 109–295; 6 U.S.C. 748).
					(f)Reporting
			 requirementsNot later than 2 years after the date of regulation
			 issuance, the Secretary shall review implementation of the training program of
			 a representative sample of railroad carriers and railroad frontline employees,
			 and report to the appropriate congressional committees on the number of reviews
			 conducted and the results of such reviews. The Secretary may submit the report
			 in both classified and redacted formats as necessary.
					(g)Other
			 employeesThe Secretary shall issue guidance and best practices
			 for a railroad shipper employee security program containing the elements listed
			 under subsection (c).
					1518.Railroad security
			 research and development
					(a)Establishment of
			 research and development programThe Secretary, acting through
			 the Under Secretary for Science and Technology and the Administrator of the
			 Transportation Security Administration, shall carry out a research and
			 development program for the purpose of improving the security of railroad
			 transportation systems.
					(b)Eligible
			 projectsThe research and development program may include
			 projects—
						(1)to reduce the
			 vulnerability of passenger trains, stations, and equipment to explosives and
			 hazardous chemical, biological, and radioactive substances, including the
			 development of technology to screen passengers in large numbers at peak
			 commuting times with minimal interference and disruption;
						(2)to test new
			 emergency response and recovery techniques and technologies, including those
			 used at international borders;
						(3)to develop
			 improved railroad security technologies, including—
							(A)technologies for
			 sealing or modifying railroad tank cars;
							(B)automatic
			 inspection of railroad cars;
							(C)communication-based
			 train control systems;
							(D)emergency response
			 training, including training in a tunnel environment;
							(E)security and
			 redundancy for critical communications, electrical power, computer, and train
			 control systems; and
							(F)technologies for
			 securing bridges and tunnels;
							(4)to test wayside
			 detectors that can detect tampering;
						(5)to support
			 enhanced security for the transportation of security-sensitive materials by
			 railroad;
						(6)to mitigate
			 damages in the event of a cyber attack; and
						(7)to address other
			 vulnerabilities and risks identified by the Secretary.
						(c)Coordination
			 with other research initiativesThe Secretary—
						(1)shall ensure that
			 the research and development program is consistent with the National Strategy
			 for Railroad Transportation Security developed under section 1511 and any other
			 transportation security research and development programs required by this
			 Act;
						(2)shall, to the
			 extent practicable, coordinate the research and development activities of the
			 Department with other ongoing research and development security-related
			 initiatives, including research being conducted by—
							(A)the Department of
			 Transportation, including University Transportation Centers and other
			 institutes, centers, and simulators funded by the Department of
			 Transportation;
							(B)the National
			 Academy of Sciences;
							(C)the Technical
			 Support Working Group;
							(D)other Federal
			 departments and agencies; and
							(E)other Federal and
			 private research laboratories, research entities, and universities and
			 institutions of higher education, including Historically Black Colleges and
			 Universities, Hispanic Serving Institutions, or Indian Tribally Controlled
			 Colleges and Universities;
							(3)shall carry out
			 any research and development project authorized by this section through a
			 reimbursable agreement with an appropriate Federal agency, if the
			 agency—
							(A)is currently
			 sponsoring a research and development project in a similar area; or
							(B)has a unique
			 facility or capability that would be useful in carrying out the project;
							(4)may award grants,
			 or enter into cooperative agreements, contracts, other transactions, or
			 reimbursable agreements to the entities described in paragraph (2) and the
			 eligible grant recipients under section 1513; and
						(5)shall make
			 reasonable efforts to enter into memoranda of understanding, contracts, grants,
			 cooperative agreements, or other transactions with railroad carriers willing to
			 contribute both physical space and other resources.
						(d)Privacy and
			 civil rights and civil liberties issues
						(1)ConsultationIn
			 carrying out research and development projects under this section, the
			 Secretary shall consult with the Chief Privacy Officer of the Department and
			 the Officer for Civil Rights and Civil Liberties of the Department as
			 appropriate and in accordance with section 222 of the Homeland Security Act of
			 2002 (6 U.S.C. 142).
						(2)Privacy impact
			 assessmentsIn accordance
			 with sections 222 and 705 of the Homeland Security Act of 2002 (6 U.S.C. 142;
			 345), the Chief Privacy Officer shall conduct privacy impact assessments and
			 the Officer for Civil Rights and Civil Liberties shall conduct reviews, as
			 appropriate, for research and development initiatives developed under this
			 section that the Secretary determines could have an impact on privacy, civil
			 rights, or civil liberties.
						(e)Authorization of
			 appropriations
						(1)In
			 generalOut of funds appropriated pursuant to section 114(w) of
			 title 49, United States Code, as amended by section 1503, there shall be made
			 available to the Secretary to carry out this section—
							(A)$33,000,000 for
			 fiscal year 2008;
							(B)$33,000,000 for
			 fiscal year 2009;
							(C)$33,000,000 for
			 fiscal year 2010; and
							(D)$33,000,000 for
			 fiscal year 2011.
							(2)Period of
			 availabilitySuch sums shall remain available until
			 expended.
						1519.Railroad tank car
			 security testing
					(a)Railroad tank car
			 vulnerability assessment
						(1)AssessmentThe
			 Secretary shall assess the likely methods of a deliberate terrorist attack
			 against a railroad tank car used to transport toxic-inhalation-hazard
			 materials, and for each method assessed, the degree to which it may be
			 successful in causing death, injury, or serious adverse effects to human
			 health, the environment, critical infrastructure, national security, the
			 national economy, or public welfare.
						(2)ThreatsIn
			 carrying out paragraph (1), the Secretary shall consider the most current
			 threat information as to likely methods of a successful terrorist attack on a
			 railroad tank car transporting toxic-inhalation-hazard materials, and may
			 consider the following:
							(A)Explosive devices
			 placed along the tracks or attached to a railroad tank car.
							(B)The use of
			 missiles, grenades, rockets, mortars, or other high-caliber weapons against a
			 railroad tank car.
							(3)Physical
			 testingIn developing the assessment required under paragraph
			 (1), the Secretary shall conduct physical testing of the vulnerability of
			 railroad tank cars used to transport toxic-inhalation-hazard materials to
			 different methods of a deliberate attack, using technical information and
			 criteria to evaluate the structural integrity of railroad tank cars.
						(4)ReportNot
			 later than 30 days after the completion of the assessment under paragraph (1),
			 the Secretary shall provide to the appropriate congressional committees a
			 report, in the appropriate format, on such assessment.
						(b)Railroad tank
			 car dispersion modeling
						(1)In
			 generalThe Secretary, acting through the National Infrastructure
			 Simulation and Analysis Center, shall conduct an air dispersion modeling
			 analysis of release scenarios of toxic-inhalation-hazard materials resulting
			 from a terrorist attack on a loaded railroad tank car carrying such materials
			 in urban and rural environments.
						(2)ConsiderationsThe
			 analysis under this subsection shall take into account the following
			 considerations:
							(A)The most likely
			 means of attack and the resulting dispersal rate.
							(B)Different times of
			 day, to account for differences in cloud coverage and other atmospheric
			 conditions in the environment being modeled.
							(C)Differences in
			 population size and density.
							(D)Historically
			 accurate wind speeds, temperatures, and wind directions.
							(E)Differences in
			 dispersal rates or other relevant factors related to whether a railroad tank
			 car is in motion or stationary.
							(F)Emergency response
			 procedures by local officials.
							(G)Any other
			 considerations the Secretary believes would develop an accurate, plausible
			 dispersion model for toxic-inhalation-hazard materials released from a railroad
			 tank car as a result of a terrorist act.
							(3)ConsultationIn
			 conducting the dispersion modeling under paragraph (1), the Secretary shall
			 consult with the Secretary of Transportation, hazardous materials experts,
			 railroad carriers, nonprofit employee labor organizations representing railroad
			 employees, appropriate State, local, and tribal officials, and other Federal
			 agencies, as appropriate.
						(4)Information
			 sharingUpon completion of the analysis required under paragraph
			 (1), the Secretary shall share the information developed with the appropriate
			 stakeholders, given appropriate information protection provisions as may be
			 required by the Secretary.
						(5)ReportNot
			 later than 30 days after completion of all dispersion analyses under paragraph
			 (1), the Secretary shall submit to the appropriate congressional committees a
			 report detailing the Secretary’s conclusions and findings in an appropriate
			 format.
						1520.Railroad threat
			 assessmentsNot later than 1
			 year after the date of enactment of this Act, the Secretary shall complete a
			 name-based security background check against the consolidated terrorist
			 watchlist and an immigration status check for all railroad frontline employees,
			 similar to the threat assessment screening program required for facility
			 employees and longshoremen by the Commandant of the Coast Guard under Coast
			 Guard Notice USCG–2006–24189 (71 Fed. Reg. 25066 (April 8, 2006)).
				1521.Railroad
			 employee protectionsSection
			 20109 of title 49, United States Code, is amended to read:
					
						20109.Employee
				protections
							(a)In
				generalA railroad carrier engaged in interstate or foreign
				commerce, a contractor or a subcontractor of such a railroad carrier, or an
				officer or employee of such a railroad carrier, may not discharge, demote,
				suspend, reprimand, or in any other way discriminate against an employee if
				such discrimination is due, in whole or in part, to the employee’s lawful, good
				faith act done, or perceived by the employer to have been done or about to be
				done—
								(1)to provide
				information, directly cause information to be provided, or otherwise directly
				assist in any investigation regarding any conduct which the employee reasonably
				believes constitutes a violation of any Federal law, rule, or regulation
				relating to railroad safety or security, or gross fraud, waste, or abuse of
				Federal grants or other public funds intended to be used for railroad safety or
				security, if the information or assistance is provided to or an investigation
				stemming from the provided information is conducted by—
									(A)a Federal, State,
				or local regulatory or law enforcement agency (including an office of the
				Inspector General under the Inspector General Act of 1978 (5 U.S.C. App.;
				Public Law 95–452);
									(B)any Member of
				Congress, any committee of Congress, or the Government Accountability Office;
				or
									(C)a person with
				supervisory authority over the employee or such other person who has the
				authority to investigate, discover, or terminate the misconduct;
									(2)to refuse to
				violate or assist in the violation of any Federal law, rule, or regulation
				relating to railroad safety or security;
								(3)to file a
				complaint, or directly cause to be brought a proceeding related to the
				enforcement of this part or, as applicable to railroad safety or security,
				chapter 51 or 57 of this title, or to testify in that proceeding;
								(4)to notify, or
				attempt to notify, the railroad carrier or the Secretary of Transportation of a
				work-related personal injury or work-related illness of an employee;
								(5)to cooperate with
				a safety or security investigation by the Secretary of Transportation, the
				Secretary of Homeland Security, or the National Transportation Safety
				Board;
								(6)to furnish
				information to the Secretary of Transportation, the Secretary of Homeland
				Security, the National Transportation Safety Board, or any Federal, State, or
				local regulatory or law enforcement agency as to the facts relating to any
				accident or incident resulting in injury or death to an individual or damage to
				property occurring in connection with railroad transportation; or
								(7)to accurately
				report hours on duty pursuant to chapter 211.
								(b)Hazardous safety
				or security conditions(1)A railroad carrier
				engaged in interstate or foreign commerce, or an officer or employee of such a
				railroad carrier, shall not discharge, demote, suspend, reprimand, or in any
				other way discriminate against an employee for—
									(A)reporting, in good faith, a hazardous
				safety or security condition;
									(B)refusing to work when confronted by a
				hazardous safety or security condition related to the performance of the
				employee’s duties, if the conditions described in paragraph (2) exist;
				or
									(C)refusing to authorize the use of any
				safety-related equipment, track, or structures, if the employee is responsible
				for the inspection or repair of the equipment, track, or structures, when the
				employee believes that the equipment, track, or structures are in a hazardous
				safety or security condition, if the conditions described in paragraph (2)
				exist.
									(2)A refusal is protected under
				paragraph (1)(B) and (C) if—
									(A)the refusal is made in good faith and
				no reasonable alternative to the refusal is available to the employee;
									(B)a reasonable individual in the
				circumstances then confronting the employee would conclude that—
										(i)the hazardous condition presents an
				imminent danger of death or serious injury; and
										(ii)the urgency of the situation does
				not allow sufficient time to eliminate the danger without such refusal;
				and
										(C)the employee, where possible, has
				notified the railroad carrier of the existence of the hazardous condition and
				the intention not to perform further work, or not to authorize the use of the
				hazardous equipment, track, or structures, unless the condition is corrected
				immediately or the equipment, track, or structures are repaired properly or
				replaced.
									(3)In this subsection, only paragraph
				(1)(A) shall apply to security personnel employed by a railroad carrier to
				protect individuals and property transported by railroad.
								(c)Enforcement
				action
								(1)In
				generalAn employee who alleges discharge, discipline, or other
				discrimination in violation of subsection (a) or (b) of this section, may seek
				relief in accordance with the provisions of this section, with any petition or
				other request for relief under this section to be initiated by filing a
				complaint with the Secretary of Labor.
								(2)Procedure
									(A)In
				generalAny action under paragraph (1) shall be governed under
				the rules and procedures set forth in section 42121(b), including:
										(i)Burdens of
				proofAny action brought under (c)(1) shall be governed by the
				legal burdens of proof set forth in section 42121(b).
										(ii)Statute of
				limitationsAn action under paragraph (1) shall be commenced not
				later than 180 days after the date on which the alleged violation of subsection
				(a) or (b) of this section occurs.
										(iii)Civil actions
				to enforceIf a person fails to comply with an order issued by
				the Secretary of Labor pursuant to the procedures in section 42121(b), the
				Secretary of Labor may bring a civil action to enforce the order in the
				district court of the United States for the judicial district in which the
				violation occurred, as set forth in 42121.
										(B)ExceptionNotification
				made under section 42121(b)(1) shall be made to the person named in the
				complaint and the person’s employer.
									(3)De novo
				reviewWith respect to a complaint under paragraph (1), if the
				Secretary of Labor has not issued a final decision within 210 days after the
				filing of the complaint and if the delay is not due to the bad faith of the
				employee, the employee may bring an original action at law or equity for de
				novo review in the appropriate district court of the United States, which shall
				have jurisdiction over such an action without regard to the amount in
				controversy, and which action shall, at the request of either party to such
				action, be tried by the court with a jury.
								(4)AppealsAny
				person adversely affected or aggrieved by an order issued pursuant to the
				procedures in section 42121(b), may obtain review of the order in the United
				States court of appeals for the circuit in which the violation, with respect to
				which the order was issued, allegedly occurred or the circuit in which the
				complainant resided on the date of such violation. The petition for review must
				be filed not later than 60 days after the date of the issuance of the final
				order of the Secretary of Labor. The review shall conform to chapter 7 of title
				5. The commencement of proceedings under this paragraph shall not, unless
				ordered by the court, operate as a stay of the order.
								(d)Remedies
								(1)In
				generalAn employee prevailing in any action under subsection (c)
				shall be entitled to all relief necessary to make the employee whole.
								(2)DamagesRelief
				in an action under subsection (c) (including an action described in subsection
				(c)(3)) shall include—
									(A)reinstatement with
				the same seniority status that the employee would have had, but for the
				discrimination;
									(B)any backpay, with
				interest; and
									(C)compensatory
				damages, including compensation for any special damages sustained as a result
				of the discrimination, including litigation costs, expert witness fees, and
				reasonable attorney fees.
									(3)Possible
				reliefRelief in any action under subsection (c) may include
				punitive damages in an amount not to exceed $250,000.
								(e)Election of
				remediesAn employee may not seek protection under both this
				section and another provision of law for the same allegedly unlawful act of the
				railroad carrier.
							(f)No
				preemptionNothing in this section preempts or diminishes any
				other safeguards against discrimination, demotion, discharge, suspension,
				threats, harassment, reprimand, retaliation, or any other manner of
				discrimination provided by Federal or State law.
							(g)Rights retained
				by employeeNothing in this section shall be deemed to diminish
				the rights, privileges, or remedies of any employee under any Federal or State
				law or under any collective bargaining agreement. The rights and remedies in
				this section may not be waived by any agreement, policy, form, or condition of
				employment.
							(h)Disclosure of
				identity
								(1)Except as provided
				in paragraph (2) of this subsection, or with the written consent of the
				employee, the Secretary of Transportation or the Secretary of Homeland Security
				may not disclose the name of an employee of a railroad carrier who has provided
				information about an alleged violation of this part or, as applicable to
				railroad safety or security, chapter 51 or 57 of this title, or a regulation
				prescribed or order issued under any of those provisions.
								(2)The Secretary of
				Transportation or the Secretary of Homeland Security shall disclose to the
				Attorney General the name of an employee described in paragraph (1) if the
				matter is referred to the Attorney General for enforcement. The Secretary
				making such disclosures shall provide reasonable advance notice to the affected
				employee if disclosure of that person’s identity or identifying information is
				to occur.
								(i)Process for
				reporting security problems to the department of homeland security
								(1)Establishment of
				processThe Secretary of Homeland Security shall establish
				through regulations, after an opportunity for notice and comment, a process by
				which any person may report to the Secretary of Homeland Security regarding
				railroad security problems, deficiencies, or vulnerabilities.
								(2)Acknowledgment of
				receiptIf a report submitted under paragraph (1) identifies the
				person making the report, the Secretary of Homeland Security shall respond
				promptly to such person and acknowledge receipt of the report.
								(3)Steps to address
				problemThe Secretary of Homeland Security shall review and
				consider the information provided in any report submitted under paragraph (1)
				and shall take appropriate steps to address any problems or deficiencies
				identified.
								.
				1522.Security background
			 checks of covered individuals
					(a)DefinitionsIn
			 this section, the following definitions apply:
						(1)Security
			 background checkThe term security background
			 check means reviewing, for the purpose of identifying individuals who
			 may pose a threat to transportation security or national security, or of
			 terrorism—
							(A)relevant criminal
			 history databases;
							(B)in the case of an
			 alien (as defined in the Immigration and Nationality Act (8 U.S.C. 1101(a)(3)),
			 the relevant databases to determine the status of the alien under the
			 immigration laws of the United States; and
							(C)other relevant
			 information or databases, as determined by the Secretary.
							(2)Covered
			 individualThe term covered individual means an
			 employee of a railroad carrier or a contractor or subcontractor of a railroad
			 carrier.
						(b)Guidance
						(1)Any guidance,
			 recommendations, suggested action items, or any other widely disseminated
			 voluntary action items issued by the Secretary to a railroad carrier or a
			 contractor or subcontractor of a railroad carrier relating to performing a
			 security background check of a covered individual shall contain recommendations
			 on the appropriate scope and application of such a security background check,
			 including the time period covered, the types of disqualifying offenses, and a
			 redress process for adversely impacted covered individuals consistent with
			 subsections (c) and (d) of this section.
						(2)Within 60 days
			 after the date of enactment of this Act, any guidance, recommendations,
			 suggested action items, or any other widely disseminated voluntary action item
			 issued by the Secretary prior to the date of enactment of this Act to a
			 railroad carrier or a contractor or subcontractor of a railroad carrier
			 relating to performing a security background check of a covered individual
			 shall be updated in compliance with paragraph (1).
						(3)If a railroad
			 carrier or a contractor or subcontractor of a railroad carrier performs a
			 security background check on a covered individual to fulfill guidance issued by
			 the Secretary under paragraph (1) or (2), the Secretary shall not consider such
			 guidance fulfilled unless an adequate redress process as described in
			 subsection (d) is provided to covered individuals.
						(c)RequirementsIf
			 the Secretary issues a rule, regulation, or directive requiring a railroad
			 carrier or contractor or subcontractor of a railroad carrier to perform a
			 security background check of a covered individual, then the Secretary shall
			 prohibit the railroad carrier or contractor or subcontractor of a railroad
			 carrier from making an adverse employment decision, including removal or
			 suspension of the covered individual, due to such rule, regulation, or
			 directive with respect to a covered individual unless the railroad carrier or
			 contractor or subcontractor of a railroad carrier determines that the covered
			 individual—
						(1)has been convicted
			 of, has been found not guilty by reason of insanity, or is under want, warrant,
			 or indictment for a permanent disqualifying criminal offense listed in part
			 1572 of title 49, Code of Federal Regulations;
						(2)was convicted of
			 or found not guilty by reason of insanity of an interim disqualifying criminal
			 offense listed in part 1572 of title 49, Code of Federal Regulations, within 7
			 years of the date that the railroad carrier or contractor or subcontractor of a
			 railroad carrier performs the security background check; or
						(3)was incarcerated
			 for an interim disqualifying criminal offense listed in part 1572 of title 49,
			 Code of Federal Regulations, and released from incarceration within 5 years of
			 the date that the railroad carrier or contractor or subcontractor of a railroad
			 carrier performs the security background check.
						(d)Redress
			 processIf the Secretary issues a rule, regulation, or directive
			 requiring a railroad carrier or contractor or subcontractor of a railroad
			 carrier to perform a security background check of a covered individual, the
			 Secretary shall—
						(1)provide an
			 adequate redress process for a covered individual subjected to an adverse
			 employment decision, including removal or suspension of the employee, due to
			 such rule, regulation, or directive that is consistent with the appeals and
			 waiver process established for applicants for commercial motor vehicle
			 hazardous materials endorsements and transportation employees at ports, as
			 required by section 70105(c) of title 46, United States Code; and
						(2)have the authority
			 to order an appropriate remedy, including reinstatement of the covered
			 individual, should the Secretary determine that a railroad carrier or
			 contractor or subcontractor of a railroad carrier wrongfully made an adverse
			 employment decision regarding a covered individual pursuant to such rule,
			 regulation, or directive.
						(e)False
			 statementsA railroad carrier or a contractor or subcontractor of
			 a railroad carrier may not knowingly misrepresent to an employee or other
			 relevant person, including an arbiter involved in a labor arbitration, the
			 scope, application, or meaning of any rules, regulations, directives, or
			 guidance issued by the Secretary related to security background check
			 requirements for covered individuals when conducting a security background
			 check. Not later than 1 year after the date of enactment of this Act, the
			 Secretary shall issue a regulation that prohibits a railroad carrier or a
			 contractor or subcontractor of a railroad carrier from knowingly
			 misrepresenting to an employee or other relevant person, including an arbiter
			 involved in a labor arbitration, the scope, application, or meaning of any
			 rules, regulations, directives, or guidance issued by the Secretary related to
			 security background check requirements for covered individuals when conducting
			 a security background check.
					(f)Rights and
			 responsibilitiesNothing in this section shall be construed to
			 abridge a railroad carrier’s or a contractor or subcontractor of a railroad
			 carrier’s rights or responsibilities to make adverse employment decisions
			 permitted by other Federal, State, or local laws. Nothing in the section shall
			 be construed to abridge rights and responsibilities of covered individuals, a
			 railroad carrier, or a contractor or subcontractor of a railroad carrier, under
			 any other Federal, State, or local laws or under any collective bargaining
			 agreement.
					(g)No preemption of
			 federal or state lawNothing in this section shall be construed
			 to preempt a Federal, State, or local law that requires criminal history
			 background checks, immigration status checks, or other background checks, of
			 covered individuals.
					(h)Statutory
			 constructionNothing in this section shall be construed to affect
			 the process for review established under section 70105(c) of title 46, United
			 States Code, including regulations issued pursuant to such section.
					1523.Northern border
			 railroad passenger report
					(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the Administrator of the
			 Transportation Security Administration, the Secretary of Transportation, heads
			 of other appropriate Federal departments and agencies and Amtrak shall transmit
			 a report to the appropriate congressional committees that contains—
						(1)a
			 description of the current system for screening passengers and baggage on
			 passenger railroad service between the United States and Canada;
						(2)an assessment of
			 the current program to provide preclearance of airline passengers between the
			 United States and Canada as outlined in The Agreement on Air Transport
			 Preclearance between the Government of Canada and the Government of the United
			 States of America, dated January 18, 2001;
						(3)an
			 assessment of the current program to provide preclearance of freight railroad
			 traffic between the United States and Canada as outlined in the
			 Declaration of Principle for the Improved Security of Rail Shipments by
			 Canadian National Railway and Canadian Pacific Railway from Canada to the
			 United States, dated April 2, 2003;
						(4)information on
			 progress by the Department of Homeland Security and other Federal agencies
			 towards finalizing a bilateral protocol with Canada that would provide for
			 preclearance of passengers on trains operating between the United States and
			 Canada;
						(5)a
			 description of legislative, regulatory, budgetary, or policy barriers within
			 the United States Government to providing prescreened passenger lists for
			 railroad passengers traveling between the United States and Canada to the
			 Department;
						(6)a
			 description of the position of the Government of Canada and relevant Canadian
			 agencies with respect to preclearance of such passengers;
						(7)a
			 draft of any changes in existing Federal law necessary to provide for
			 prescreening of such passengers and providing prescreened passenger lists to
			 the Department; and
						(8)an analysis of the
			 feasibility of reinstating in-transit inspections onboard international Amtrak
			 trains.
						(b)Privacy and
			 civil rights and civil liberties issues
						(1)ConsultationIn
			 preparing the report under this section, the Secretary shall consult with the
			 Chief Privacy Officer of the Department and the Officer for Civil Rights and
			 Civil Liberties of the Department as appropriate and in accordance with section
			 222 of the Homeland Security Act of 2002.
						(2)Privacy impact
			 assessmentsIn accordance with sections 222 and 705 of the
			 Homeland Security Act of 2002, the report must contain a privacy impact
			 assessment conducted by the Chief Privacy Officer and a review conducted by the
			 Officer for Civil Rights and Civil Liberties.
						1524.International
			 Railroad Security Program
					(a)In
			 general
						(1)The Secretary
			 shall develop a system to detect both undeclared passengers and contraband,
			 with a primary focus on the detection of nuclear and radiological materials
			 entering the United States by railroad.
						(2)System
			 requirementsIn developing the system under paragraph (1), the
			 Secretary may, in consultation with the Domestic Nuclear Detection Office,
			 Customs and Border Protection, and the Transportation Security
			 Administration—
							(A)deploy radiation
			 detection equipment and nonintrusive imaging equipment at locations where
			 railroad shipments cross an international border to enter the United
			 States;
							(B)consider the
			 integration of radiation detection technologies with other nonintrusive
			 inspection technologies where feasible;
							(C)ensure appropriate
			 training, operations, and response protocols are established for Federal,
			 State, and local personnel;
							(D)implement
			 alternative procedures to check railroad shipments at locations where the
			 deployment of nonintrusive inspection imaging equipment is determined to not be
			 practicable;
							(E)ensure, to the
			 extent practicable, that such technologies deployed can detect terrorists or
			 weapons, including weapons of mass destruction; and
							(F)take other actions,
			 as appropriate, to develop the system.
							(b)Additional
			 informationThe Secretary shall—
						(1)identify and seek
			 the submission of additional data elements for improved high-risk targeting
			 related to the movement of cargo through the international supply chain
			 utilizing a railroad prior to importation into the United States;
						(2)utilize data
			 collected and maintained by the Secretary of Transportation in the targeting of
			 high-risk cargo identified under paragraph (1); and
						(3)analyze the data
			 provided in this subsection to identify high-risk cargo for inspection.
						(c)Report to
			 congressNot later than September 30, 2008, the Secretary shall
			 transmit to the appropriate congressional committees a report that describes
			 the progress of the system being developed under subsection (a).
					(d)DefinitionsIn
			 this section:
						(1)International
			 supply chainThe term international supply chain
			 means the end-to-end process for shipping goods to or from the United States,
			 beginning at the point of origin (including manufacturer, supplier, or vendor)
			 through a point of distribution to the destination.
						(2)Radiation
			 detection equipmentThe term radiation detection
			 equipment means any technology that is capable of detecting or
			 identifying nuclear and radiological material or nuclear and radiological
			 explosive devices.
						(3)InspectionThe
			 term inspection means the comprehensive process used by Customs
			 and Border Protection to assess goods entering the United States to appraise
			 them for duty purposes, to detect the presence of restricted or prohibited
			 items, and to ensure compliance with all applicable laws.
						1525.Transmission line
			 report
					(a)StudyThe Comptroller General shall undertake an
			 assessment of the placement of high-voltage, direct-current, electric
			 transmission lines along active railroad and other transportation
			 rights-of-way. In conducting the assessment, the Comptroller General shall
			 evaluate any economic, safety, and security risks and benefits to inhabitants
			 living adjacent to such rights-of-way and to consumers of electric power
			 transmitted by such transmission lines.
					(b)ReportNot later than 6 months after the date of
			 enactment of this Act, the Comptroller General shall transmit the results of
			 the assessment in subsection (a) to the appropriate congressional
			 committees.
					1526.Railroad security
			 enhancements
					(a)Railroad police
			 officersSection 28101 of title 49, United States Code, is
			 amended—
						(1)by
			 inserting (a) In
			 general.— before Under; and
						(2)by adding at the
			 end the following:
							
								(b)AssignmentA
				railroad police officer employed by a railroad carrier and certified or
				commissioned as a police officer under the laws of a State may be temporarily
				assigned to assist a second railroad carrier in carrying out law enforcement
				duties upon the request of the second railroad carrier, at which time the
				police officer shall be considered to be an employee of the second railroad
				carrier and shall have authority to enforce the laws of any jurisdiction in
				which the second railroad carrier owns property to the same extent as provided
				in subsection
				(a).
								.
						(b)Model state
			 legislationNot later than November 2, 2007, the Secretary of
			 Transportation shall develop and make available to States model legislation to
			 address the problem of entities that claim to be railroad carriers in order to
			 establish and run a police force when the entities do not in fact provide
			 railroad transportation. In developing the model State legislation the
			 Secretary shall solicit the input of the States, railroads carriers, and
			 railroad carrier employees. The Secretary shall review and, if necessary,
			 revise such model State legislation periodically.
					1527.Applicability of
			 District of Columbia law to certain Amtrak contractsSection 24301 of title 49, United States
			 Code, is amended by adding at the end the following:
					
						(o)Applicability of
				district of columbia lawAny lease or contract entered into
				between Amtrak and the State of Maryland, or any department or agency of the
				State of Maryland, after the date of the enactment of this subsection shall be
				governed by the laws of the District of
				Columbia.
						.
				1528.Railroad
			 preemption clarificationSection 20106 of title 49, United States
			 Code, is amended to read as follows:
					
						20106.Preemption
							(a)National
				uniformity of regulation(1)Laws, regulations, and
				orders related to railroad safety and laws, regulations, and orders related to
				railroad security shall be nationally uniform to the extent practicable.
								(2)A State may adopt or continue in
				force a law, regulation, or order related to railroad safety or security until
				the Secretary of Transportation (with respect to railroad safety matters), or
				the Secretary of Homeland Security (with respect to railroad security matters),
				prescribes a regulation or issues an order covering the subject matter of the
				State requirement. A State may adopt or continue in force an additional or more
				stringent law, regulation, or order related to railroad safety or security when
				the law, regulation, or order—
									(A)is necessary to eliminate or reduce an
				essentially local safety or security hazard;
									(B)is not incompatible with a law,
				regulation, or order of the United States Government; and
									(C)does not unreasonably burden
				interstate commerce.
									(b)Clarification
				regarding state law causes of action(1)Nothing in this section
				shall be construed to preempt an action under State law seeking damages for
				personal injury, death, or property damage alleging that a party—
									(A)has failed to comply with the Federal
				standard of care established by a regulation or order issued by the Secretary
				of Transportation (with respect to railroad safety matters), or the Secretary
				of Homeland Security (with respect to railroad security matters), covering the
				subject matter as provided in subsection (a) of this section;
									(B)has failed to comply with its own
				plan, rule, or standard that it created pursuant to a regulation or order
				issued by either of the Secretaries; or
									(C)has failed to comply with a State law,
				regulation, or order that is not incompatible with subsection (a)(2).
									(2)This subsection shall apply to all
				pending State law causes of action arising from events or activities occurring
				on or after January 18, 2002.
								(c)JurisdictionNothing
				in this section creates a Federal cause of action on behalf of an injured party
				or confers Federal question jurisdiction for such State law causes of
				action.
							.
				COver-the-Road Bus
			 and Trucking Security
				1531.Over-the-road
			 bus security assessments and plans
					(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall issue regulations that—
						(1)require each
			 over-the-road bus operator assigned to a high-risk tier under this
			 section—
							(A)to conduct a
			 vulnerability assessment in accordance with subsections (c) and (d); and
							(B)to prepare, submit
			 to the Secretary for approval, and implement a security plan in accordance with
			 subsection (e); and
							(2)establish
			 standards and guidelines for developing and implementing the vulnerability
			 assessments and security plans for carriers assigned to high-risk tiers
			 consistent with this section.
						(b)Non high-risk
			 programsThe Secretary may establish a security program for
			 over-the-road bus operators not assigned to a high-risk tier, including—
						(1)guidance for such
			 operators in conducting vulnerability assessments and preparing and
			 implementing security plans, as determined appropriate by the Secretary;
			 and
						(2)a
			 process to review and approve such assessments and plans, as
			 appropriate.
						(c)Deadline for
			 submissionNot later than 9 months after the date of issuance of
			 the regulations under subsection (a), the vulnerability assessments and
			 security plans required by such regulations for over-the-road bus operators
			 assigned to a high-risk tier shall be completed and submitted to the Secretary
			 for review and approval.
					(d)Vulnerability
			 assessments
						(1)RequirementsThe
			 Secretary shall provide technical assistance and guidance to over-the-road bus
			 operators in conducting vulnerability assessments under this section and shall
			 require that each vulnerability assessment of an operator assigned to a
			 high-risk tier under this section includes, as appropriate—
							(A)identification and
			 evaluation of critical assets and infrastructure, including platforms,
			 stations, terminals, and information systems;
							(B)identification of
			 the vulnerabilities to those assets and infrastructure; and
							(C)identification of
			 weaknesses in—
								(i)physical
			 security;
								(ii)passenger and
			 cargo security;
								(iii)the security of
			 programmable electronic devices, computers, or other automated systems which
			 are used in providing over-the-road bus transportation;
								(iv)alarms, cameras,
			 and other protection systems;
								(v)communications
			 systems and utilities needed for over-the-road bus security purposes, including
			 dispatching systems;
								(vi)emergency
			 response planning;
								(vii)employee
			 training; and
								(viii)such other
			 matters as the Secretary determines appropriate.
								(2)Threat
			 informationThe Secretary shall provide in a timely manner to the
			 appropriate employees of an over-the-road bus operator, as designated by the
			 over-the-road bus operator, threat information that is relevant to the operator
			 when preparing and submitting a vulnerability assessment and security plan,
			 including an assessment of the most likely methods that could be used by
			 terrorists to exploit weaknesses in over-the-road bus security.
						(e)Security
			 plans
						(1)RequirementsThe
			 Secretary shall provide technical assistance and guidance to over-the-road bus
			 operators in preparing and implementing security plans under this section and
			 shall require that each security plan of an over-the-road bus operator assigned
			 to a high-risk tier under this section includes, as appropriate—
							(A)the identification
			 of a security coordinator having authority—
								(i)to
			 implement security actions under the plan;
								(ii)to
			 coordinate security improvements; and
								(iii)to
			 receive communications from appropriate Federal officials regarding
			 over-the-road bus security;
								(B)a list of needed
			 capital and operational improvements;
							(C)procedures to be
			 implemented or used by the over-the-road bus operator in response to a
			 terrorist attack, including evacuation and passenger communication plans that
			 include individuals with disabilities, as appropriate;
							(D)the identification
			 of steps taken with State and local law enforcement agencies, emergency
			 responders, and Federal officials to coordinate security measures and plans for
			 response to a terrorist attack;
							(E)a strategy and
			 timeline for conducting training under section 1534;
							(F)enhanced security
			 measures to be taken by the over-the-road bus operator when the Secretary
			 declares a period of heightened security risk;
							(G)plans for
			 providing redundant and backup systems required to ensure the continued
			 operation of critical elements of the over-the-road bus operator’s system in
			 the event of a terrorist attack or other incident; and
							(H)such other actions
			 or procedures as the Secretary determines are appropriate to address the
			 security of over-the-road bus operators.
							(2)Security
			 coordinator requirementsThe Secretary shall require that the
			 individual serving as the security coordinator identified in paragraph (1)(A)
			 is a citizen of the United States. The Secretary may waive this requirement
			 with respect to an individual if the Secretary determines that it is
			 appropriate to do so based on a background check of the individual and a review
			 of the consolidated terrorist watchlist.
						(f)Deadline for
			 review processNot later than 6 months after receiving the
			 assessments and plans required under this section, the Secretary shall—
						(1)review each
			 vulnerability assessment and security plan submitted to the Secretary in
			 accordance with subsection (c);
						(2)require amendments
			 to any security plan that does not meet the requirements of this section;
			 and
						(3)approve any
			 vulnerability assessment or security plan that meets the requirements of this
			 section.
						(g)Interim security
			 measuresThe Secretary may require over-the-road bus operators,
			 during the period before the deadline established under subsection (c), to
			 submit a security plan to implement any necessary interim security measures
			 essential to providing adequate security of the over-the-road bus operator’s
			 system. An interim plan required under this subsection shall be superseded by a
			 plan required under subsection (c).
					(h)Tier
			 assignmentThe Secretary shall assign each over-the-road bus
			 operator to a risk-based tier established by the Secretary:
						(1)Provision of
			 informationThe Secretary may request, and an over-the-road bus
			 operator shall provide, information necessary for the Secretary to assign an
			 over-the-road bus operator to the appropriate tier under this
			 subsection.
						(2)NotificationNot
			 later than 60 days after the date an over-the-road bus operator is assigned to
			 a tier under this section, the Secretary shall notify the operator of the tier
			 to which it is assigned and the reasons for such assignment.
						(3)High-risk
			 tiersAt least one of the tiers established by the Secretary
			 under this section shall be a tier designated for high-risk over-the-road bus
			 operators.
						(4)ReassignmentThe
			 Secretary may reassign an over-the-road bus operator to another tier, as
			 appropriate, in response to changes in risk and the Secretary shall notify the
			 over-the-road bus operator within 60 days after such reassignment and provide
			 the operator with the reasons for such reassignment.
						(i)Existing
			 procedures, protocols, and standards
						(1)DeterminationIn
			 response to a petition by an over-the-road bus operator or at the discretion of
			 the Secretary, the Secretary may determine that existing procedures, protocols,
			 and standards meet all or part of the requirements of this section regarding
			 vulnerability assessments and security plans.
						(2)ElectionUpon
			 review and written determination by the Secretary that existing procedures,
			 protocols, or standards of an over-the-road bus operator satisfy the
			 requirements of this section, the over-the-road bus operator may elect to
			 comply with those procedures, protocols, or standards instead of the
			 requirements of this section.
						(3)Partial
			 approvalIf the Secretary determines that the existing
			 procedures, protocols, or standards of an over-the-road bus operator satisfy
			 only part of the requirements of this section, the Secretary may accept such
			 submission, but shall require submission by the operator of any additional
			 information relevant to the vulnerability assessment and security plan of the
			 operator to ensure that the remaining requirements of this section are
			 fulfilled.
						(4)NotificationIf
			 the Secretary determines that particular existing procedures, protocols, or
			 standards of an over-the-road bus operator under this subsection do not satisfy
			 the requirements of this section, the Secretary shall provide to the operator a
			 written notification that includes an explanation of the reasons for
			 nonacceptance.
						(5)ReviewNothing
			 in this subsection shall relieve the Secretary of the obligation—
							(A)to review the
			 vulnerability assessment and security plan submitted by an over-the-road bus
			 operator under this section; and
							(B)to approve or
			 disapprove each submission on an individual basis.
							(j)Periodic
			 evaluation by over-the-road bus provider required
						(1)Submission of
			 evaluationNot later than 3 years after the date on which a
			 vulnerability assessment or security plan required to be submitted to the
			 Secretary under subsection (c) is approved, and at least once every 5 years
			 thereafter (or on such a schedule as the Secretary may establish by
			 regulation), an over-the-road bus operator who submitted a vulnerability
			 assessment and security plan and who is still assigned to the high-risk tier
			 shall also submit to the Secretary an evaluation of the adequacy of the
			 vulnerability assessment and security plan that includes a description of any
			 material changes made to the vulnerability assessment or security plan.
						(2)Review of
			 evaluationNot later than 180 days after the date on which an
			 evaluation is submitted, the Secretary shall review the evaluation and notify
			 the over-the-road bus operator submitting the evaluation of the Secretary’s
			 approval or disapproval of the evaluation.
						(k)Shared
			 facilitiesThe Secretary may permit under this section the
			 development and implementation of coordinated vulnerability assessments and
			 security plans to the extent that an over-the-road bus operator shares
			 facilities with, or is colocated with, other transportation entities or
			 providers that are required to develop vulnerability assessments and security
			 plans under Federal law.
					(l)Nondisclosure of
			 information
						(1)Submission of
			 information to congressNothing in this section shall be
			 construed as authorizing the withholding of any information from
			 Congress.
						(2)Disclosure of
			 independently furnished informationNothing in this section shall
			 be construed as affecting any authority or obligation of a Federal agency to
			 disclose any record or information that the Federal agency obtains from an
			 over-the-road bus operator under any other Federal law.
						1532.Over-the-road bus
			 security assistance
					(a)In
			 generalThe Secretary shall establish a program for making grants
			 to eligible private operators providing transportation by an over-the-road bus
			 for security improvements described in subsection (b).
					(b)Uses of
			 fundsA recipient of a grant received under subsection (a) shall
			 use the grant funds for one or more of the following:
						(1)Constructing and
			 modifying terminals, garages, and facilities, including terminals and other
			 over-the-road bus facilities owned by State or local governments, to increase
			 their security.
						(2)Modifying
			 over-the-road buses to increase their security.
						(3)Protecting or
			 isolating the driver of an over-the-road bus.
						(4)Acquiring,
			 upgrading, installing, or operating equipment, software, or accessorial
			 services for collection, storage, or exchange of passenger and driver
			 information through ticketing systems or other means and for information links
			 with government agencies, for security purposes.
						(5)Installing cameras
			 and video surveillance equipment on over-the-road buses and at terminals,
			 garages, and over-the-road bus facilities.
						(6)Establishing and
			 improving an emergency communications system linking drivers and over-the-road
			 buses to the recipient’s operations center or linking the operations center to
			 law enforcement and emergency personnel.
						(7)Implementing and
			 operating passenger screening programs for weapons and explosives.
						(8)Public awareness
			 campaigns for enhanced over-the-road bus security.
						(9)Operating and
			 capital costs associated with over-the-road bus security awareness,
			 preparedness, and response training, including training under section 1534 and
			 training developed by institutions of higher education and by nonprofit
			 employee labor organizations, for over-the-road bus employees, including
			 frontline employees.
						(10)Chemical,
			 biological, radiological, or explosive detection, including canine patrols for
			 such detection.
						(11)Overtime
			 reimbursement, including reimbursement of State, local, and tribal governments
			 for costs, for enhanced security personnel assigned to duties related to
			 over-the-road bus security during periods of high or severe threat levels,
			 National Special Security Events, or other periods of heightened security as
			 determined by the Secretary.
						(12)Live or simulated
			 exercises, including those described in section 1533.
						(13)Operational costs
			 to hire, train, and employ police and security officers, including canine
			 units, assigned to full-time security or counterterrorism duties related to
			 over-the-road bus transportation, including reimbursement of State, local, and
			 tribal government costs for such personnel.
						(14)Development of
			 assessments or security plans under section 1531.
						(15)Such other
			 improvements as the Secretary considers appropriate.
						(c)Due
			 considerationIn making grants under this section, the Secretary
			 shall prioritize grant funding based on security risks to bus passengers and
			 the ability of a project to reduce, or enhance response to, that risk, and
			 shall not penalize private operators of over-the-road buses that have taken
			 measures to enhance over-the-road bus transportation security prior to
			 September 11, 2001.
					(d)Department of
			 homeland security responsibilitiesIn carrying out the
			 responsibilities under subsection (a), the Secretary shall—
						(1)determine the
			 requirements for recipients of grants under this section, including application
			 requirements;
						(2)select grant
			 recipients;
						(3)award the funds
			 authorized by this section based on risk, as identified by the plans required
			 under section 1531 or assessment or plan described in subsection (f)(2);
			 and
						(4)pursuant to
			 subsection (c), establish priorities for the use of funds for grant
			 recipients.
						(e)Distribution of
			 grantsNot later than 90 days
			 after the date of enactment of this Act, the Secretary and the Secretary of
			 Transportation shall determine the most effective and efficient way to
			 distribute grant funds to the recipients of grants determined by the Secretary
			 under subsection (a). Subject to the determination made by the Secretaries, the
			 Secretary may transfer funds to the Secretary of Transportation for the
			 purposes of disbursing funds to the grant recipient.
					(f)Eligibility
						(1)A
			 private operator providing transportation by an over-the-road bus is eligible
			 for a grant under this section if the operator has completed a vulnerability
			 assessment and developed a security plan that the Secretary has approved under
			 section 1531. Grant funds may only be used for permissible uses under
			 subsection (b) to further an over-the-road bus security plan.
						(2)Notwithstanding the requirements for
			 eligibility and uses in paragraph (1), prior to the earlier of 1 year after the
			 date of issuance of final regulations requiring vulnerability assessments and
			 security plans under section 1531 or 3 years after the date of enactment of
			 this Act, the Secretary may award grants under this section for over-the-road
			 bus security improvements listed under subsection (b) based upon over-the-road
			 bus vulnerability assessments and security plans that the Secretary deems are
			 sufficient for the purposes of this section but have not been approved by the
			 Secretary in accordance with section 1531.
						(g)Subject to
			 certain terms and conditionsExcept as otherwise specifically
			 provided in this section, a grant made under this section shall be subject to
			 the terms and conditions applicable to subrecipients who provide over-the-road
			 bus transportation under section 5311(f) of title 49, United States Code, and
			 such other terms and conditions as are determined necessary by the
			 Secretary.
					(h)Limitation on
			 uses of fundsA grant made under this section may not be used to
			 make any State or local government cost-sharing contribution under any other
			 Federal law.
					(i)Annual
			 reportsEach recipient of a grant under this section shall report
			 annually to the Secretary and on the use of such grant funds.
					(j)ConsultationIn
			 carrying out this section, the Secretary shall consult with over-the-road bus
			 operators and nonprofit employee labor organizations representing over-the-road
			 bus employees, public safety and law enforcement officials.
					(k)Authorization
						(1)In
			 generalFrom the amounts appropriated pursuant to section 114(w)
			 of title 49, United States Code, as amended by section 1503 of this Act, there
			 shall be made available to the Secretary to make grants under this
			 section—
							(A)$12,000,000 for
			 fiscal year 2008;
							(B)$25,000,000 for
			 fiscal year 2009;
							(C)$25,000,000 for fiscal year 2010;
			 and
							(D)$25,000,000 for fiscal year 2011.
							(2)Period of
			 availabilitySums appropriated to carry out this section shall
			 remain available until expended.
						1533.Over-the-road bus
			 exercises
					(a)In
			 generalThe Secretary shall establish a program for conducting
			 security exercises for over-the-road bus transportation for the purpose of
			 assessing and improving the capabilities of entities described in subsection
			 (b) to prevent, prepare for, mitigate, respond to, and recover from acts of
			 terrorism.
					(b)Covered
			 entitiesEntities to be assessed under the program shall
			 include—
						(1)Federal, State,
			 and local agencies and tribal governments;
						(2)over-the-road bus
			 operators and over-the-road bus terminal owners and operators;
						(3)governmental and
			 nongovernmental emergency response providers and law enforcement agencies;
			 and
						(4)any other
			 organization or entity that the Secretary determines appropriate.
						(c)RequirementsThe
			 Secretary shall ensure that the program—
						(1)consolidates
			 existing security exercises for over-the-road bus operators and terminals
			 administered by the Department and the Department of Transportation, as jointly
			 determined by the Secretary and the Secretary of Transportation, unless the
			 Secretary waives this consolidation requirement, as appropriate;
						(2)consists of
			 exercises that are—
							(A)scaled and
			 tailored to the needs of the over-the-road bus operators and terminals,
			 including addressing the needs of the elderly and individuals with
			 disabilities;
							(B)live, in the case
			 of the most at-risk facilities to a terrorist attack;
							(C)coordinated with
			 appropriate officials;
							(D)as realistic as
			 practicable and based on current risk assessments, including credible threats,
			 vulnerabilities, and consequences;
							(E)inclusive, as
			 appropriate, of over-the-road bus frontline employees; and
							(F)consistent with
			 the National Incident Management System, the National Response Plan, the
			 National Infrastructure Protection Plan, the National Preparedness Guidance,
			 the National Preparedness Goal, and other such national initiatives;
							(3)provides that
			 exercises described in paragraph (2) will be—
							(A)evaluated by the
			 Secretary against clear and consistent performance measures;
							(B)assessed by the
			 Secretary to identify best practices, which shall be shared, as appropriate,
			 with operators providing over-the-road bus transportation, nonprofit employee
			 organizations that represent over-the-road bus employees, Federal, State,
			 local, and tribal officials, governmental and nongovernmental emergency
			 response providers, and law enforcement personnel; and
							(C)used to develop
			 recommendations, as appropriate, provided to over-the-road bus operators and
			 terminal owners and operators on remedial action to be taken in response to
			 lessons learned;
							(4)allows for proper
			 advanced notification of communities and local governments in which exercises
			 are held, as appropriate; and
						(5)assists State,
			 local, and tribal governments and over-the-road bus operators and terminal
			 owners and operators in designing, implementing, and evaluating additional
			 exercises that conform to the requirements of paragraph (2).
						(d)National
			 exercise programThe Secretary shall ensure that the exercise
			 program developed under subsection (c) is consistent with the National Exercise
			 Program established under section 648 of the Post Katrina Emergency Management
			 Reform Act (Public Law 109–295; 6 U.S.C. 748).
					1534.Over-the-road bus
			 security training program
					(a)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Secretary shall develop and issue regulations for an
			 over-the-road bus training program to prepare over-the-road bus frontline
			 employees for potential security threats and conditions. The regulations shall
			 take into consideration any current security training requirements or best
			 practices.
					(b)ConsultationThe
			 Secretary shall develop regulations under subsection (a) in consultation
			 with—
						(1)appropriate law
			 enforcement, fire service, emergency response, security, and terrorism
			 experts;
						(2)operators
			 providing over-the-road bus transportation; and
						(3)nonprofit employee
			 labor organizations representing over-the-road bus employees and emergency
			 response personnel.
						(c)Program
			 elementsThe regulations developed under subsection (a) shall
			 require security training programs, to include, at a minimum, elements to
			 address the following, as applicable:
						(1)Determination of
			 the seriousness of any occurrence or threat.
						(2)Driver and
			 passenger communication and coordination.
						(3)Appropriate
			 responses to defend or protect oneself.
						(4)Use of personal
			 and other protective equipment.
						(5)Evacuation
			 procedures for passengers and over-the-road bus employees, including
			 individuals with disabilities and the elderly.
						(6)Psychology,
			 behavior, and methods of terrorists, including observation and analysis.
						(7)Training related
			 to psychological responses to terrorist incidents, including the ability to
			 cope with hijacker behavior and passenger responses.
						(8)Live situational
			 training exercises regarding various threat conditions, including tunnel
			 evacuation procedures.
						(9)Recognition and
			 reporting of dangerous substances, suspicious packages, and situations.
						(10)Understanding security incident procedures,
			 including procedures for communicating with emergency response providers and
			 for on-scene interaction with such emergency response providers.
						(11)Operation and
			 maintenance of security equipment and systems.
						(12)Other security
			 training activities that the Secretary considers appropriate.
						(d)Required
			 programs
						(1)Development and
			 submission to secretaryNot later than 90 days after the
			 Secretary issues the regulations under subsection (a), each over-the-road bus
			 operator shall develop a security training program in accordance with such
			 regulations and submit the program to the Secretary for approval.
						(2)ApprovalNot
			 later than 60 days after receiving a security training program under this
			 subsection, the Secretary shall approve the program or require the
			 over-the-road bus operator that developed the program to make any revisions to
			 the program that the Secretary considers necessary for the program to meet the
			 requirements of the regulations. An over-the-road bus operator shall respond to
			 the Secretary’s comments not later than 30 days after receiving them.
						(3)TrainingNot
			 later than 1 year after the Secretary approves a security training program in
			 accordance with this subsection, the over-the-road bus operator that developed
			 the program shall complete the training of all over-the-road bus frontline
			 employees who were hired by the operator more than 30 days preceding such date.
			 For such employees employed less than 30 days by an operator preceding such
			 date, training shall be completed within the first 60 days of
			 employment.
						(4)Updates of
			 regulations and program revisionsThe Secretary shall
			 periodically review and update, as appropriate, the training regulations issued
			 under subsection (a) to reflect new or changing security threats. Each
			 over-the-road bus operator shall revise its training program accordingly and
			 provide additional training as necessary to its employees within a reasonable
			 time after the regulations are updated.
						(e)National
			 training programThe Secretary shall ensure that the training
			 program developed under subsection (a) is a component of the National Training
			 Program established under section 648 of the Post Katrina Emergency Management
			 Reform Act (Public Law 109–295; 6 U.S.C. 748).
					(f)Reporting
			 requirementsNot later than 2 years after the date of regulation
			 issuance, the Secretary shall review implementation of the training program of
			 a representative sample of over-the-road bus operators and over-the-road bus
			 frontline employees, and report to the appropriate congressional committees of
			 such reviews. The Secretary may submit the report in both classified and
			 redacted formats as necessary.
					1535.Over-the-road bus
			 security research and development
					(a)Establishment of
			 research and development programThe Secretary, acting through
			 the Under Secretary for Science and Technology and the Administrator of the
			 Transportation Security Administration, shall carry out a research and
			 development program for the purpose of improving the security of over-the-road
			 buses.
					(b)Eligible
			 projectsThe research and development program may include
			 projects—
						(1)to reduce the
			 vulnerability of over-the-road buses, stations, terminals, and equipment to
			 explosives and hazardous chemical, biological, and radioactive substances,
			 including the development of technology to screen passengers in large numbers
			 with minimal interference and disruption;
						(2)to test new
			 emergency response and recovery techniques and technologies, including those
			 used at international borders;
						(3)to develop
			 improved technologies, including those for—
							(A)emergency response
			 training, including training in a tunnel environment, if appropriate;
			 and
							(B)security and
			 redundancy for critical communications, electrical power, computer, and
			 over-the-road bus control systems; and
							(4)to address other
			 vulnerabilities and risks identified by the Secretary.
						(c)Coordination
			 with other research initiativesThe Secretary—
						(1)shall ensure that
			 the research and development program is consistent with the other
			 transportation security research and development programs required by this Act;
						(2)shall, to the
			 extent practicable, coordinate the research and development activities of the
			 Department with other ongoing research and development security-related
			 initiatives, including research being conducted by—
							(A)the Department of
			 Transportation, including University Transportation Centers and other
			 institutes, centers, and simulators funded by the Department of
			 Transportation;
							(B)the National
			 Academy of Sciences;
							(C)the Technical
			 Support Working Group;
							(D)other Federal
			 departments and agencies; and
							(E)other Federal and
			 private research laboratories, research entities, and institutions of higher
			 education, including Historically Black Colleges and Universities, Hispanic
			 Serving Institutions, and Indian Tribally Controlled Colleges and
			 Universities;
							(3)shall carry out
			 any research and development project authorized by this section through a
			 reimbursable agreement with an appropriate Federal agency, if the
			 agency—
							(A)is currently
			 sponsoring a research and development project in a similar area; or
							(B)has a unique
			 facility or capability that would be useful in carrying out the project;
							(4)may award grants
			 and enter into cooperative agreements, contracts, other transactions, or
			 reimbursable agreements to the entities described in paragraph (2) and eligible
			 recipients under section 1532; and
						(5)shall make
			 reasonable efforts to enter into memoranda of understanding, contracts, grants,
			 cooperative agreements, or other transactions with private operators providing
			 over-the-road bus transportation willing to contribute assets, physical space,
			 and other resources.
						(d)Privacy and
			 civil rights and civil liberties issues
						(1)ConsultationIn
			 carrying out research and development projects under this section, the
			 Secretary shall consult with the Chief Privacy Officer of the Department and
			 the Officer for Civil Rights and Civil Liberties of the Department as
			 appropriate and in accordance with section 222 of the Homeland Security Act of
			 2002.
						(2)Privacy impact
			 assessmentsIn accordance
			 with sections 222 and 705 of the Homeland Security Act of 2002, the Chief
			 Privacy Officer shall conduct privacy impact assessments and the Officer for
			 Civil Rights and Civil Liberties shall conduct reviews, as appropriate, for
			 research and development initiatives developed under this section that the
			 Secretary determines could have an impact on privacy, civil rights, or civil
			 liberties.
						(e)Authorization of
			 appropriations
						(1)In
			 generalFrom the amounts appropriated pursuant to section 114(w)
			 of title 49, United States Code, as amended by section 1503 of this Act, there
			 shall be made available to the Secretary to carry out this section—
							(A)$2,000,000 for
			 fiscal year 2008;
							(B)$2,000,000 for
			 fiscal year 2009;
							(C)$2,000,000 for
			 fiscal year 2010; and
							(D)$2,000,000 for
			 fiscal year 2011.
							(2)Period of
			 availabilitySuch sums shall remain available until
			 expended.
						1536.Motor carrier
			 employee protectionsSection
			 31105 of title 49, United States Code, is amended to read:
					
						(a)Prohibitions(1)A person may not
				discharge an employee, or discipline or discriminate against an employee
				regarding pay, terms, or privileges of employment, because—
								(A)(i)the employee, or another
				person at the employee’s request, has filed a complaint or begun a proceeding
				related to a violation of a commercial motor vehicle safety or security
				regulation, standard, or order, or has testified or will testify in such a
				proceeding; or
									(ii)the person perceives that the
				employee has filed or is about to file a complaint or has begun or is about to
				begin a proceeding related to a violation of a commercial motor vehicle safety
				or security regulation, standard, or order;
									(B)the employee refuses to operate a
				vehicle because—
									(i)the operation violates a
				regulation, standard, or order of the United States related to commercial motor
				vehicle safety, health, or security; or
									(ii)the employee has a reasonable
				apprehension of serious injury to the employee or the public because of the
				vehicle’s hazardous safety or security condition;
									(C)the employee accurately reports hours
				on duty pursuant to chapter 315;
								(D)the employee cooperates, or the person
				perceives that the employee is about to cooperate, with a safety or security
				investigation by the Secretary of Transportation, the Secretary of Homeland
				Security, or the National Transportation Safety Board; or
								(E)the employee furnishes, or the person
				perceives that the employee is or is about to furnish, information to the
				Secretary of Transportation, the Secretary of Homeland Security, the National
				Transportation Safety Board, or any Federal, State, or local regulatory or law
				enforcement agency as to the facts relating to any accident or incident
				resulting in injury or death to an individual or damage to property occurring
				in connection with commercial motor vehicle transportation.
								(2)Under paragraph (1)(B)(ii) of this
				subsection, an employee’s apprehension of serious injury is reasonable only if
				a reasonable individual in the circumstances then confronting the employee
				would conclude that the hazardous safety or security condition establishes a
				real danger of accident, injury, or serious impairment to health. To qualify
				for protection, the employee must have sought from the employer, and been
				unable to obtain, correction of the hazardous safety or security
				condition.
							(b)Filing
				complaints and procedures(1)An employee alleging
				discharge, discipline, or discrimination in violation of subsection (a) of this
				section, or another person at the employee’s request, may file a complaint with
				the Secretary of Labor not later than 180 days after the alleged violation
				occurred. All complaints initiated under this section shall be governed by the
				legal burdens of proof set forth in section 42121(b). On receiving the
				complaint, the Secretary of Labor shall notify, in writing, the person alleged
				to have committed the violation of the filing of the complaint.
							(2)(A)Not later than 60 days
				after receiving a complaint, the Secretary of Labor shall conduct an
				investigation, decide whether it is reasonable to believe the complaint has
				merit, and notify, in writing, the complainant and the person alleged to have
				committed the violation of the findings. If the Secretary of Labor decides it
				is reasonable to believe a violation occurred, the Secretary of Labor shall
				include with the decision findings and a preliminary order for the relief
				provided under paragraph (3) of this subsection.
								(B)Not later than 30 days after the
				notice under subparagraph (A) of this paragraph, the complainant and the person
				alleged to have committed the violation may file objections to the findings or
				preliminary order, or both, and request a hearing on the record. The filing of
				objections does not stay a reinstatement ordered in the preliminary order. If a
				hearing is not requested within the 30 days, the preliminary order is final and
				not subject to judicial review.
								(C)A hearing shall be conducted
				expeditiously. Not later than 120 days after the end of the hearing, the
				Secretary of Labor shall issue a final order. Before the final order is issued,
				the proceeding may be ended by a settlement agreement made by the Secretary of
				Labor, the complainant, and the person alleged to have committed the
				violation.
								(3)(A)If the Secretary of
				Labor decides, on the basis of a complaint, a person violated subsection (a) of
				this section, the Secretary of Labor shall order the person to—
									(i)take
				affirmative action to abate the violation;
									(ii)reinstate the
				complainant to the former position with the same pay and terms and privileges
				of employment; and
									(iii)pay compensatory
				damages, including backpay with interest and compensation for any special
				damages sustained as a result of the discrimination, including litigation
				costs, expert witness fees, and reasonable attorney fees.
									(B)If the Secretary of Labor issues an
				order under subparagraph (A) of this paragraph and the complainant requests,
				the Secretary of Labor may assess against the person against whom the order is
				issued the costs (including attorney fees) reasonably incurred by the
				complainant in bringing the complaint. The Secretary of Labor shall determine
				the costs that reasonably were incurred.
								(C)Relief in any action under subsection
				(b) may include punitive damages in an amount not to exceed $250,000.
								(c)De novo
				reviewWith respect to a complaint under paragraph (1), if the
				Secretary of Labor has not issued a final decision within 210 days after the
				filing of the complaint and if the delay is not due to the bad faith of the
				employee, the employee may bring an original action at law or equity for de
				novo review in the appropriate district court of the United States, which shall
				have jurisdiction over such an action without regard to the amount in
				controversy, and which action shall, at the request of either party to such
				action, be tried by the court with a jury.
						(d)Judicial review
				and venueA person adversely affected by an order issued after a
				hearing under subsection (b) of this section may file a petition for review,
				not later than 60 days after the order is issued, in the court of appeals of
				the United States for the circuit in which the violation occurred or the person
				resided on the date of the violation. Review shall conform to chapter 7 of
				title 5. The review shall be heard and decided expeditiously. An order of the
				Secretary of Labor subject to review under this subsection is not subject to
				judicial review in a criminal or other civil proceeding.
						(e)Civil actions to
				enforceIf a person fails to comply with an order issued under
				subsection (b) of this section, the Secretary of Labor shall bring a civil
				action to enforce the order in the district court of the United States for the
				judicial district in which the violation occurred.
						(f)No
				preemptionNothing in this section preempts or diminishes any
				other safeguards against discrimination, demotion, discharge, suspension,
				threats, harassment, reprimand, retaliation, or any other manner of
				discrimination provided by Federal or State law.
						(g)Rights retained
				by employeeNothing in this section shall be deemed to diminish
				the rights, privileges, or remedies of any employee under any Federal or State
				law or under any collective bargaining agreement. The rights and remedies in
				this section may not be waived by any agreement, policy, form, or condition of
				employment.
						(h)Disclosure of
				identity
							(1)Except as provided
				in paragraph (2) of this subsection, or with the written consent of the
				employee, the Secretary of Transportation or the Secretary of Homeland Security
				may not disclose the name of an employee who has provided information about an
				alleged violation of this part, or a regulation prescribed or order issued
				under any of those provisions.
							(2)The Secretary of
				Transportation or the Secretary of Homeland Security shall disclose to the
				Attorney General the name of an employee described in paragraph (1) of this
				subsection if the matter is referred to the Attorney General for enforcement.
				The Secretary making such disclosure shall provide reasonable advance notice to
				the affected employee if disclosure of that person’s identity or identifying
				information is to occur.
							(i)Process for
				reporting security problems to the department of homeland security
							(1)Establishment of
				processThe Secretary of Homeland Security shall establish
				through regulations, after an opportunity for notice and comment, a process by
				which any person may report to the Secretary of Homeland Security regarding
				motor carrier vehicle security problems, deficiencies, or
				vulnerabilities.
							(2)Acknowledgment
				of receiptIf a report submitted under paragraph (1) identifies
				the person making the report, the Secretary of Homeland Security shall respond
				promptly to such person and acknowledge receipt of the report.
							(3)Steps to address
				problemThe Secretary of Homeland Security shall review and
				consider the information provided in any report submitted under paragraph (1)
				and shall take appropriate steps to address any problems or deficiencies
				identified.
							(j)DefinitionIn
				this section, employee means a driver of a commercial motor
				vehicle (including an independent contractor when personally operating a
				commercial motor vehicle), a mechanic, a freight handler, or an individual not
				an employer, who—
							(1)directly affects
				commercial motor vehicle safety or security in the course of employment by a
				commercial motor carrier; and
							(2)is not an employee
				of the United States Government, a State, or a political subdivision of a State
				acting in the course of
				employment.
							.
				1537.Unified carrier
			 registration system agreement
					(a)Reenactment of
			 SSRSSection 14504 of title 49, United States Code, as that
			 section was in effect on December 31, 2006, shall be in effect as a law of the
			 United States for the period beginning on January 1, 2007, ending on the
			 earlier of January 1, 2008, or the effective date of the final regulations
			 issued pursuant to subsection (b).
					(b)Deadline for
			 final regulationsNot later than October 1, 2007, the Federal
			 Motor Carrier Safety Administration shall issue final regulations to establish
			 the Unified Carrier Registration System, as required by section 13908 of title
			 49, United States Code, and set fees for the unified carrier registration
			 agreement for calendar year 2007 or subsequent calendar years to be charged to
			 motor carriers, motor private carriers, and freight forwarders under such
			 agreement, as required by 14504a of title 49, United States Code.
					(c)Repeal of
			 SSRSSection 4305(a) of the Safe, Accountable, Flexible Efficient
			 Transportation Equity Act: A Legacy for Users (119 Stat. 1764) is amended by
			 striking the first January and all that follows through
			 this Act and inserting January 1, 2008.
					1538.School bus
			 transportation security
					(a)School bus
			 security risk assessmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall transmit to the appropriate
			 congressional committees a report, including a classified report, as
			 appropriate, containing a comprehensive assessment of the risk of a terrorist
			 attack on the Nation’s school bus transportation system in accordance with the
			 requirements of this section.
					(b)Contents of risk
			 assessmentThe assessment shall include—
						(1)an assessment of
			 security risks to the Nation’s school bus transportation system, including
			 publicly and privately operated systems;
						(2)an
			 assessment of actions already taken by operators or others to address
			 identified security risks; and
						(3)an assessment of
			 whether additional actions and investments are necessary to improve the
			 security of passengers traveling on school buses and a list of such actions or
			 investments, if appropriate.
						(c)ConsultationIn
			 conducting the risk assessment, the Secretary shall consult with administrators
			 and officials of school systems, representatives of the school bus industry,
			 including both publicly and privately operated systems, public safety and law
			 enforcement officials, and nonprofit employee labor organizations representing
			 school bus drivers.
					1539.Technical
			 amendmentSection 1992(d)(7)
			 of title 18, United States Code, is amended by inserting intercity bus
			 transportation  after includes.
				1540.Truck security
			 assessment
					(a)DefinitionFor
			 the purposes of this section, the term truck means any
			 self-propelled or towed motor vehicle used on a highway in interstate commerce
			 to transport property when the vehicle—
						(1)has a gross
			 vehicle weight rating or gross combination weight rating, or gross vehicle
			 weight or gross combination weight, of 4,536 kg (10,001 pounds) or more,
			 whichever is greater; or
						(2)is used in
			 transporting material found by the Secretary of Transportation to be hazardous
			 under section 5103 of title 49, United States Code, and transported in a
			 quantity requiring placarding under regulations prescribed by the Secretary
			 under subtitle B, chapter I, subchapter C of title 49, Code of Federal
			 Regulations.
						(b)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in coordination with the Secretary of Transportation, shall
			 transmit a report to the appropriate congressional committees on truck security
			 issues that includes—
						(1)a
			 security risk assessment of the trucking industry;
						(2)an assessment of
			 actions already taken by both public and private entities to address identified
			 security risks;
						(3)an assessment of the economic impact that
			 security upgrades of trucks, truck equipment, or truck facilities may have on
			 the trucking industry and its employees, including independent
			 owner-operators;
						(4)an assessment of ongoing research by public
			 and private entities and the need for additional research on truck
			 security;
						(5)an assessment of
			 industry best practices to enhance security; and
						(6)an assessment of
			 the current status of secure truck parking.
						(c)FormatThe
			 Secretary may submit the report in both classified and redacted formats if the
			 Secretary determines that such action is appropriate or necessary.
					1541.Memorandum of
			 understanding annexNot later
			 than 1 year after the date of enactment of this Act, the Secretary of
			 Transportation and the Secretary shall execute and develop an annex to the
			 Memorandum of Understanding between the two departments signed on September 28,
			 2004, governing the specific roles, delineations of responsibilities,
			 resources, and commitments of the Department of Transportation and the
			 Department of Homeland Security, respectively, in addressing motor carrier
			 transportation security matters, including over-the-road bus security matters,
			 and shall cover the processes the Departments will follow to promote
			 communications, efficiency, and nonduplication of effort.
				1542.DHS Inspector
			 General report on trucking security grant program
					(a)Initial
			 reportNot later than 90 days after the date of enactment of this
			 Act, the Inspector General of the Department of Homeland Security shall submit
			 a report to the appropriate congressional committees on the Federal trucking
			 industry security grant program, for fiscal years 2004 and 2005 that—
						(1)addresses the
			 grant announcement, application, receipt, review, award, monitoring, and
			 closeout processes; and
						(2)states the amount
			 obligated or expended under the program for fiscal years 2004 and 2005
			 for—
							(A)infrastructure
			 protection;
							(B)training;
							(C)equipment;
							(D)educational
			 materials;
							(E)program
			 administration;
							(F)marketing;
			 and
							(G)other
			 functions.
							(b)Subsequent
			 reportNot later than 1 year after the date of enactment of this
			 Act, the Inspector General of the Department of Homeland Security shall submit
			 a report to the appropriate congressional committees that—
						(1)analyzes the
			 performance, efficiency, and effectiveness of the Federal trucking industry
			 security grant program, and the need for the program using all years of
			 available data; and
						(2)makes
			 recommendations regarding the future of the program, including options to
			 improve the effectiveness and utility of the program and motor carrier
			 security.
						DHazardous Material
			 and Pipeline Security
				1551.Railroad routing of
			 security-sensitive materials
					(a)In
			 generalNot later than 9
			 months after the date of enactment of this Act, the Secretary of
			 Transportation, in consultation with the Secretary, shall publish a final rule
			 based on the Pipeline and Hazardous Materials Safety Administration’s Notice of
			 Proposed Rulemaking published on December 21, 2006, entitled Hazardous
			 Materials: Enhancing Railroad Transportation Safety and Security for Hazardous
			 Materials Shipments. The final rule shall incorporate the requirements
			 of this section and, as appropriate, public comments received during the
			 comment period of the rulemaking.
					(b)Security-Sensitive
			 Materials Commodity DataThe Secretary of Transportation shall
			 ensure that the final rule requires each railroad carrier transporting
			 security-sensitive materials in commerce to, no later than 90 days after the
			 end of each calendar year, compile security-sensitive materials commodity data.
			 Such data must be collected by route, line segment, or series of line segments,
			 as aggregated by the railroad carrier. Within the railroad carrier selected
			 route, the commodity data must identify the geographic location of the route
			 and the total number of shipments by the United Nations identification number
			 for the security-sensitive materials.
					(c)Railroad
			 Transportation Route Analysis for Security-Sensitive
			 MaterialsThe Secretary of Transportation shall ensure that the
			 final rule requires each railroad carrier transporting security-sensitive
			 materials in commerce to, for each calendar year, provide a written analysis of
			 the safety and security risks for the transportation routes identified in the
			 security-sensitive materials commodity data collected as required by subsection
			 (b). The safety and security risks present shall be analyzed for the route,
			 railroad facilities, railroad storage facilities, and high-consequence targets
			 along or in proximity to the route.
					(d)Alternative
			 Route Analysis for Security-Sensitive MaterialsThe Secretary of
			 Transportation shall ensure that the final rule requires each railroad carrier
			 transporting security-sensitive materials in commerce to—
						(1)for each calendar
			 year—
							(A)identify
			 practicable alternative routes over which the railroad carrier has authority to
			 operate as compared to the current route for such a shipment analyzed under
			 subsection (c); and
							(B)perform a safety
			 and security risk assessment of the alternative route for comparison to the
			 route analysis specified in subsection (c);
							(2)ensure that the
			 analysis under paragraph (1) includes—
							(A)identification of
			 safety and security risks for an alternative route;
							(B)comparison of those
			 risks identified under subparagraph (A) to the primary railroad transportation
			 route, including the risk of a catastrophic release from a shipment traveling
			 along the alternate route compared to the primary route;
							(C)any remediation or
			 mitigation measures implemented on the primary or alternative route; and
							(D)potential economic
			 effects of using an alternative route; and
							(3)consider when
			 determining the practicable alternative routes under paragraph (1)(A) the use
			 of interchange agreements with other railroad carriers.
						(e)Alternative
			 Route Selection for Security-Sensitive MaterialsThe Secretary of
			 Transportation shall ensure that the final rule requires each railroad carrier
			 transporting security-sensitive materials in commerce to use the analysis
			 required by subsections (c) and (d) to select the safest and most secure route
			 to be used in transporting security-sensitive materials.
					(f)ReviewThe
			 Secretary of Transportation shall ensure that the final rule requires each
			 railroad carrier transporting security-sensitive materials in commerce to
			 annually review and select the practicable route posing the least overall
			 safety and security risk in accordance with this section. The railroad carrier
			 must retain in writing all route review and selection decision documentation
			 and restrict the distribution, disclosure, and availability of information
			 contained in the route analysis to appropriate persons. This documentation
			 should include, but is not limited to, comparative analyses, charts, graphics,
			 or railroad system maps.
					(g)Retrospective
			 AnalysisThe Secretary of Transportation shall ensure that the
			 final rule requires each railroad carrier transporting security-sensitive
			 materials in commerce to, not less than once every 3 years, analyze the route
			 selection determinations required under this section. Such an analysis shall
			 include a comprehensive, systemwide review of all operational changes,
			 infrastructure modifications, traffic adjustments, changes in the nature of
			 high-consequence targets located along or in proximity to the route, or other
			 changes affecting the safety and security of the movements of
			 security-sensitive materials that were implemented since the previous analysis
			 was completed.
					(h)ConsultationIn
			 carrying out subsection (c), railroad carriers transporting security-sensitive
			 materials in commerce shall seek relevant information from State, local, and
			 tribal officials, as appropriate, regarding security risks to high-consequence
			 targets along or in proximity to a route used by a railroad carrier to
			 transport security-sensitive materials.
					(i)DefinitionsIn
			 this section:
						(1)The term
			 route includes storage facilities and trackage used by railroad
			 cars in transportation in commerce.
						(2)The term
			 high-consequence target means a property, natural resource,
			 location, area, or other target designated by the Secretary that is a viable
			 terrorist target of national significance, which may include a facility or
			 specific critical infrastructure, the attack of which by railroad could result
			 in—
							(A)catastrophic loss
			 of life;
							(B)significant damage
			 to national security or defense capabilities; or
							(C)national economic
			 harm.
							1552.Railroad
			 security-sensitive material tracking
					(a)Communications
						(1)In
			 generalIn conjunction with the research and development program
			 established under section 1518 and consistent with the results of research
			 relating to wireless and other tracking technologies, the Secretary, in
			 consultation with the Administrator of the Transportation Security
			 Administration, shall develop a program that will encourage the equipping of
			 railroad cars transporting security-sensitive materials, as defined in section
			 1501, with technology that provides—
							(A)car position
			 location and tracking capabilities; and
							(B)notification of
			 railroad car depressurization, breach, unsafe temperature, or release of
			 hazardous materials, as appropriate.
							(2)CoordinationIn
			 developing the program required by paragraph (1), the Secretary shall—
							(A)consult with the
			 Secretary of Transportation to coordinate the program with any ongoing or
			 planned efforts for railroad car tracking at the Department of Transportation;
			 and
							(B)ensure that the
			 program is consistent with recommendations and findings of the Department of
			 Homeland Security’s hazardous material railroad tank car tracking pilot
			 programs.
							(b)FundingFrom
			 the amounts appropriated pursuant to 114(w) of title 49, United States Code, as
			 amended by section 1503 of this title, there shall be made available to the
			 Secretary to carry out this section—
						(1)$3,000,000 for
			 fiscal year 2008;
						(2)$3,000,000 for
			 fiscal year 2009; and
						(3)$3,000,000 for
			 fiscal year 2010.
						1553.Hazardous
			 materials highway routing
					(a)Route plan
			 guidanceNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Transportation, in consultation with the Secretary,
			 shall—
						(1)document existing
			 and proposed routes for the transportation of radioactive and nonradioactive
			 hazardous materials by motor carrier, and develop a framework for using a
			 geographic information system-based approach to characterize routes in the
			 national hazardous materials route registry;
						(2)assess and
			 characterize existing and proposed routes for the transportation of radioactive
			 and nonradioactive hazardous materials by motor carrier for the purpose of
			 identifying measurable criteria for selecting routes based on safety and
			 security concerns;
						(3)analyze current
			 route-related hazardous materials regulations in the United States, Canada, and
			 Mexico to identify cross-border differences and conflicting regulations;
						(4)document the
			 safety and security concerns of the public, motor carriers, and State, local,
			 territorial, and tribal governments about the highway routing of hazardous
			 materials;
						(5)prepare guidance
			 materials for State officials to assist them in identifying and reducing both
			 safety concerns and security risks when designating highway routes for
			 hazardous materials consistent with the 13 safety-based nonradioactive
			 materials routing criteria and radioactive materials routing criteria in
			 subpart C part 397 of title 49, Code of Federal Regulations;
						(6)develop a tool
			 that will enable State officials to examine potential routes for the highway
			 transportation of hazardous materials, assess specific security risks
			 associated with each route, and explore alternative mitigation measures;
			 and
						(7)transmit to the
			 appropriate congressional committees a report on the actions taken to fulfill
			 paragraphs (1) through (6) and any recommended changes to the routing
			 requirements for the highway transportation of hazardous materials in part 397
			 of title 49, Code of Federal Regulations.
						(b)Route
			 plans
						(1)AssessmentNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Transportation shall complete an assessment of the safety and national security
			 benefits achieved under existing requirements for route plans, in written or
			 electronic format, for explosives and radioactive materials. The assessment
			 shall, at a minimum—
							(A)compare the
			 percentage of Department of Transportation recordable incidents and the
			 severity of such incidents for shipments of explosives and radioactive
			 materials for which such route plans are required with the percentage of
			 recordable incidents and the severity of such incidents for shipments of
			 explosives and radioactive materials not subject to such route plans;
			 and
							(B)quantify the
			 security and safety benefits, feasibility, and costs of requiring each motor
			 carrier that is required to have a hazardous material safety permit under part
			 385 of title 49, Code of Federal Regulations, to maintain, follow, and carry
			 such a route plan that meets the requirements of section 397.101 of that title
			 when transporting the type and quantity of hazardous materials described in
			 section 385.403, taking into account the various segments of the motor carrier
			 industry, including tank truck, truckload and less than truckload
			 carriers.
							(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Transportation shall submit a report to the appropriate congressional
			 committees containing the findings and conclusions of the assessment.
						(c)RequirementThe
			 Secretary shall require motor carriers that have a hazardous material safety
			 permit under part 385 of title 49, Code of Federal Regulations, to maintain,
			 follow, and carry a route plan, in written or electronic format, that meets the
			 requirements of section 397.101 of that title when transporting the type and
			 quantity of hazardous materials described in section 385.403 if the Secretary
			 determines, under the assessment required in subsection (b), that such a
			 requirement would enhance security and safety without imposing unreasonable
			 costs or burdens upon motor carriers.
					1554.Motor carrier
			 security-sensitive material tracking
					(a)Communications
						(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, consistent with the findings of the Transportation Security
			 Administration’s hazardous materials truck security pilot program, the
			 Secretary, through the Administrator of the Transportation Security
			 Administration and in consultation with the Secretary of Transportation, shall
			 develop a program to facilitate the tracking of motor carrier shipments of
			 security-sensitive materials and to equip vehicles used in such shipments with
			 technology that provides—
							(A)frequent or
			 continuous communications;
							(B)vehicle position
			 location and tracking capabilities; and
							(C)a feature that
			 allows a driver of such vehicles to broadcast an emergency distress
			 signal.
							(2)ConsiderationsIn
			 developing the program required by paragraph (1), the Secretary shall—
							(A)consult with the
			 Secretary of Transportation to coordinate the program with any ongoing or
			 planned efforts for motor carrier or security-sensitive materials tracking at
			 the Department of Transportation;
							(B)take into
			 consideration the recommendations and findings of the report on the hazardous
			 material safety and security operational field test released by the Federal
			 Motor Carrier Safety Administration on November 11, 2004; and
							(C)evaluate—
								(i)any
			 new information related to the costs and benefits of deploying, equipping, and
			 utilizing tracking technology, including portable tracking technology, for
			 motor carriers transporting security-sensitive materials not included in the
			 hazardous material safety and security operational field test report released
			 by the Federal Motor Carrier Safety Administration on November 11, 2004;
								(ii)the
			 ability of tracking technology to resist tampering and disabling;
								(iii)the
			 capability of tracking technology to collect, display, and store information
			 regarding the movement of shipments of security-sensitive materials by
			 commercial motor vehicles;
								(iv)the
			 appropriate range of contact intervals between the tracking technology and a
			 commercial motor vehicle transporting security-sensitive materials;
								(v)technology that
			 allows the installation by a motor carrier of concealed electronic devices on
			 commercial motor vehicles that can be activated by law enforcement authorities
			 to disable the vehicle or alert emergency response resources to locate and
			 recover security-sensitive materials in the event of loss or theft of such
			 materials;
								(vi)whether
			 installation of the technology described in clause (v) should be incorporated
			 into the program under paragraph (1);
								(vii)the costs,
			 benefits, and practicality of such technology described in clause (v) in the
			 context of the overall benefit to national security, including commerce in
			 transportation; and
								(viii)other systems
			 and information the Secretary determines appropriate.
								(b)FundingFrom
			 the amounts appropriated pursuant to section 114(w) of title 49, United States
			 Code, as amended by section 1503 of this Act, there shall be made available to
			 the Secretary to carry out this section—
						(1)$7,000,000 for fiscal year 2008 of which
			 $3,000,000 may be used for equipment;
						(2)$7,000,000 for fiscal year 2009 of which
			 $3,000,000 may be used for equipment; and
						(3)$7,000,000 for fiscal year 2010 of which
			 $3,000,000 may be used for equipment.
						(c)ReportNot
			 later than 1 year after the issuance of regulations under subsection (a), the
			 Secretary shall issue a report to the appropriate congressional committees on
			 the program developed and evaluation carried out under this section.
					(d)LimitationThe
			 Secretary may not mandate the installation or utilization of a technology
			 described under this section without additional congressional authority
			 provided after the date of enactment of this Act.
					1555.Hazardous
			 materials security inspections and study
					(a)In
			 generalThe Secretary of
			 Transportation shall consult with the Secretary to limit, to the extent
			 practicable, duplicative reviews of the hazardous materials security plans
			 required under part 172, title 49, Code of Federal Regulations.
					(b)Transportation
			 costs studyWithin 1 year
			 after the date of enactment of this Act, the Secretary of Transportation, in
			 conjunction with the Secretary, shall study to what extent the insurance,
			 security, and safety costs borne by railroad carriers, motor carriers, pipeline
			 carriers, air carriers, and maritime carriers associated with the
			 transportation of hazardous materials are reflected in the rates paid by
			 offerors of such commodities as compared to the costs and rates, respectively,
			 for the transportation of nonhazardous materials.
					1556.Technical
			 corrections
					(a)CorrectionSection
			 5103a of title 49, United States Code, is amended—
						(1)in subsection
			 (a)(1) by striking Secretary and inserting Secretary of
			 Homeland Security;
						(2)in subsection (b)
			 by striking Secretary each place it appears and inserting
			 Secretary of Transportation;
						(3)in subsection
			 (d)(1)(B) by striking Secretary and inserting Secretary
			 of Homeland Security; and
						(4)in subsection (e)
			 by striking Secretary and inserting Secretary of Homeland
			 Security each place it appears.
						(b)Relationship to
			 transportation security cards
						(1)Background
			 checkAn individual who has a valid transportation employee
			 identification card issued by the Secretary under section 70105 of title 46,
			 United States Code, shall be deemed to have met the background records check
			 required under section 5103a of title 49, United States Code.
						(2)State
			 reviewNothing in this subsection prevents or preempts a State
			 from conducting a criminal records check of an individual that has applied for
			 a license to operate a motor vehicle transporting in commerce a hazardous
			 material.
						1557.Pipeline security
			 inspections and enforcement
					(a)In
			 generalNot later than 9 months after the date of enactment of
			 this Act, consistent with the Annex to the Memorandum of Understanding executed
			 on August 9, 2006, between the Department of Transportation and the Department,
			 the Secretary, in consultation with the Secretary of Transportation, shall
			 establish a program for reviewing pipeline operator adoption of recommendations
			 of the September 5, 2002, Department of Transportation Research and Special
			 Programs Administration’s Pipeline Security Information Circular, including the
			 review of pipeline security plans and critical facility inspections.
					(b)Review and
			 inspectionNot later than 12 months after the date of enactment
			 of this Act, the Secretary and the Secretary of Transportation shall develop
			 and implement a plan for reviewing the pipeline security plans and an
			 inspection of the critical facilities of the 100 most critical pipeline
			 operators covered by the September 5, 2002, circular, where such facilities
			 have not been inspected for security purposes since September 5, 2002, by
			 either the Department or the Department of Transportation.
					(c)Compliance
			 review methodologyIn reviewing pipeline operator compliance
			 under subsections (a) and (b), risk assessment methodologies shall be used to
			 prioritize risks and to target inspection and enforcement actions to the
			 highest risk pipeline assets.
					(d)RegulationsNot
			 later than 18 months after the date of enactment of this Act, the Secretary and
			 the Secretary of Transportation shall develop and transmit to pipeline
			 operators security recommendations for natural gas and hazardous liquid
			 pipelines and pipeline facilities. If the Secretary determines that regulations
			 are appropriate, the Secretary shall consult with the Secretary of
			 Transportation on the extent of risk and appropriate mitigation measures, and
			 the Secretary or the Secretary of Transportation, consistent with the Annex to
			 the Memorandum of Understanding executed on August 9, 2006, shall promulgate
			 such regulations and carry out necessary inspection and enforcement actions.
			 Any regulations shall incorporate the guidance provided to pipeline operators
			 by the September 5, 2002, Department of Transportation Research and Special
			 Programs Administration’s Pipeline Security Information Circular and contain
			 additional requirements as necessary based upon the results of the inspections
			 performed under subsection (b). The regulations shall include the imposition of
			 civil penalties for noncompliance.
					(e)FundingFrom
			 the amounts appropriated pursuant to section 114(w) of title 49, United States
			 Code, as amended by section 1503 of this Act, there shall be made available to
			 the Secretary to carry out this section—
						(1)$2,000,000 for
			 fiscal year 2008;
						(2)$2,000,000 for
			 fiscal year 2009; and
						(3)$2,000,000 for fiscal year 2010.
						1558.Pipeline security
			 and incident recovery plan
					(a)In
			 generalThe Secretary, in consultation with the Secretary of
			 Transportation and the Administrator of the Pipeline and Hazardous Materials
			 Safety Administration, and in accordance with the Annex to the Memorandum of
			 Understanding executed on August 9, 2006, the National Strategy for
			 Transportation Security, and Homeland Security Presidential Directive–7, shall
			 develop a pipeline security and incident recovery protocols plan. The plan
			 shall include—
						(1)for the Government
			 to provide increased security support to the most critical interstate and
			 intrastate natural gas and hazardous liquid transmission pipeline
			 infrastructure and operations as determined under section 1557 when—
							(A)under severe
			 security threat levels of alert; or
							(B)under specific
			 security threat information relating to such pipeline infrastructure or
			 operations exists; and
							(2)an incident
			 recovery protocol plan, developed in conjunction with interstate and intrastate
			 transmission and distribution pipeline operators and terminals and facilities
			 operators connected to pipelines, to develop protocols to ensure the continued
			 transportation of natural gas and hazardous liquids to essential markets and
			 for essential public health or national defense uses in the event of an
			 incident affecting the interstate and intrastate natural gas and hazardous
			 liquid transmission and distribution pipeline system, which shall include
			 protocols for restoring essential services supporting pipelines and granting
			 access to pipeline operators for pipeline infrastructure repair, replacement,
			 or bypass following an incident.
						(b)Existing private
			 and public sector effortsThe plan shall take into account
			 actions taken or planned by both private and public entities to address
			 identified pipeline security issues and assess the effective integration of
			 such actions.
					(c)ConsultationIn
			 developing the plan under subsection (a), the Secretary shall consult with the
			 Secretary of Transportation, interstate and intrastate transmission and
			 distribution pipeline operators, nonprofit employee organizations representing
			 pipeline employees, emergency responders, offerors, State pipeline safety
			 agencies, public safety officials, and other relevant parties.
					(d)Report
						(1)ContentsNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 transmit to the appropriate congressional committees a report containing the
			 plan required by subsection (a), including an estimate of the private and
			 public sector costs to implement any recommendations.
						(2)FormatThe
			 Secretary may submit the report in both classified and redacted formats if the
			 Secretary determines that such action is appropriate or necessary.
						XVIAVIATION
			1601.Airport
			 checkpoint screening fundSection 44940 of title 49, United States
			 Code, is amended—
				(1)in subsection
			 (d)(4) by inserting , other than subsection (i), before
			 except to; and
				(2)by adding at the
			 end the following:
					
						(i)Checkpoint
				Screening Security Fund
							(1)EstablishmentThere
				is established in the Department of Homeland Security a fund to be known as the
				Checkpoint Screening Security Fund.
							(2)DepositsIn
				fiscal year 2008, after amounts are made available under section 44923(h), the
				next $250,000,000 derived from fees received under subsection (a)(1) shall be
				available to be deposited in the Fund.
							(3)FeesThe
				Secretary of Homeland Security shall impose the fee authorized by subsection
				(a)(1) so as to collect at least $250,000,000 in fiscal year 2008 for deposit
				into the Fund.
							(4)Availability of
				amountsAmounts in the Fund shall be available until expended by
				the Administrator of the Transportation Security Administration for the
				purchase, deployment, installation, research, and development of equipment to
				improve the ability of security screening personnel at screening checkpoints to
				detect
				explosives.
							.
				1602.Screening of cargo
			 carried aboard passenger aircraft
				(a)In
			 generalSection 44901 of title 49, United States Code, is
			 amended—
					(1)by redesignating
			 subsections (g) and (h) as subsections (h) and (i), respectively; and
					(2)by inserting after
			 subsection (f) the following:
						
							(g)Air cargo on
				passenger aircraft
								(1)In
				generalNot later than 3 years after the date of enactment of the
				Implementing Recommendations of the 9/11
				Commission Act of 2007, the Secretary of Homeland Security shall
				establish a system to screen 100 percent of cargo transported on passenger
				aircraft operated by an air carrier or foreign air carrier in air
				transportation or intrastate air transportation to ensure the security of all
				such passenger aircraft carrying cargo.
								(2)Minimum
				standardsThe system referred to in paragraph (1) shall require,
				at a minimum, that equipment, technology, procedures, personnel, or other
				methods approved by the Administrator of the Transportation Security
				Administration, are used to screen cargo carried on passenger aircraft
				described in paragraph (1) to provide a level of security commensurate with the
				level of security for the screening of passenger checked baggage as
				follows:
									(A)50 percent of such cargo is so screened not
				later than 18 months after the date of enactment of the
				Implementing Recommendations of the 9/11
				Commission Act of 2007.
									(B)100 percent of
				such cargo is so screened not later than 3 years after such date of
				enactment.
									(3)Regulations
									(A)Interim final
				ruleThe Secretary of Homeland Security may issue an interim
				final rule as a temporary regulation to implement this subsection without
				regard to the provisions of chapter 5 of title 5.
									(B)Final
				rule
										(i)In
				generalIf the Secretary issues an interim final rule under
				subparagraph (A), the Secretary shall issue, not later than one year after the
				effective date of the interim final rule, a final rule as a permanent
				regulation to implement this subsection in accordance with the provisions of
				chapter 5 of title 5.
										(ii)Failure to
				actIf the Secretary does not issue a final rule in accordance
				with clause (i) on or before the last day of the one-year period referred to in
				clause (i), the Secretary shall submit to the Committee on Homeland Security of
				the House of Representatives, Committee on Commerce, Science, and
				Transportation of the Senate, and the Committee on Homeland Security and
				Governmental Affairs of the Senate a report explaining why the final rule was
				not timely issued and providing an estimate of the earliest date on which the
				final rule will be issued. The Secretary shall submit the first such report
				within 10 days after such last day and submit a report to the Committees
				containing updated information every 30 days thereafter until the final rule is
				issued.
										(iii)Superceding of
				interim final ruleThe final rule issued in accordance with this
				subparagraph shall supersede the interim final rule issued under subparagraph
				(A).
										(4)ReportNot later than 1 year after the date of
				establishment of the system under paragraph (1), the Secretary shall submit to
				the Committees referred to in paragraph (3)(B)(ii) a report that describes the
				system.
								(5)Screening
				definedIn this subsection
				the term screening means a physical examination or non-intrusive
				methods of assessing whether cargo poses a threat to transportation security.
				Methods of screening include x-ray systems, explosives detection systems,
				explosives trace detection, explosives detection canine teams certified by the
				Transportation Security Administration, or a physical search together with
				manifest verification. The Administrator may approve additional methods to
				ensure that the cargo does not pose a threat to transportation security and to
				assist in meeting the requirements of this subsection. Such additional cargo
				screening methods shall not include solely performing a review of information
				about the contents of cargo or verifying the identity of a shipper of the cargo
				that is not performed in conjunction with other security methods authorized
				under this subsection, including whether a known shipper is registered in the
				known shipper database. Such additional cargo screening methods may include a
				program to certify the security methods used by shippers pursuant to paragraphs
				(1) and (2) and alternative screening methods pursuant to exemptions referred
				to in subsection (b) of section 1602 of the Implementing Recommendations of the 9/11 Commission Act of
				2007.
								.
					(b)Assessment of
			 exemptions
					(1)TSA
			 assessment
						(A)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Secretary of Homeland Security shall submit to the appropriate
			 committees of Congress and to the Comptroller General a report containing an
			 assessment of each exemption granted under section 44901(i)(1) of title 49,
			 United States Code, for the screening required by such section for cargo
			 transported on passenger aircraft and an analysis to assess the risk of
			 maintaining such exemption.
						(B)ContentsThe
			 report under subparagraph (A) shall include—
							(i)the
			 rationale for each exemption;
							(ii)what
			 percentage of cargo is not screened in accordance with section 44901(g) of
			 title 49, United States Code;
							(iii)the impact of
			 each exemption on aviation security;
							(iv)the
			 projected impact on the flow of commerce of eliminating each exemption,
			 respectively, should the Secretary choose to take such action; and
							(v)plans
			 and rationale for maintaining, changing, or eliminating each exemption.
							(C)FormatThe Secretary may submit the report under
			 subparagraph (A) in both classified and redacted formats if the Secretary
			 determines that such action is appropriate or necessary.
						(2)GAO
			 assessmentNot later than 120
			 days after the date on which the report under paragraph (1) is submitted, the
			 Comptroller General shall review the report and submit to the Committee on
			 Homeland Security of the House of Representatives, the Committee on Commerce,
			 Science, and Transportation of the Senate, and the Committee on Homeland
			 Security and Governmental Affairs of the Senate an assessment of the
			 methodology of determinations made by the Secretary for maintaining, changing,
			 or eliminating an exemption under section 44901(i)(1) of title 49, United
			 States Code.
					1603.In-line
			 baggage screening
				(a)Extension of
			 authorizationSection 44923(i)(1) of title 49, United States
			 Code, is amended by striking 2007. and inserting 2007,
			 and $450,000,000 for each of fiscal years 2008 through 2011.
				(b)Submission of
			 cost-sharing study and planNot later than 60 days after the date
			 of enactment of this Act, the Secretary for Homeland Security shall submit to
			 the appropriate congressional committees the cost sharing study described in
			 section 4019(d) of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (118 Stat. 3722), together with the Secretary’s analysis of the study, a list
			 of provisions of the study the Secretary intends to implement, and a plan and
			 schedule for implementation of such listed provisions.
				1604.In-line
			 baggage system deployment
				(a)In
			 generalSection 44923 of title 49, United States Code, is
			 amended—
					(1)in subsection (a)
			 by striking may make and inserting shall
			 make;
					(2)in subsection
			 (d)(1) by striking may and inserting
			 shall;
					(3)in subsection
			 (h)(1) by striking 2007 and inserting
			 2028;
					(4)in subsection (h)
			 by striking paragraphs (2) and (3) and inserting the following:
						
							(2)AllocationOf
				the amount made available under paragraph (1) for a fiscal year, not less than
				$200,000,000 shall be allocated to fulfill letters of intent issued under
				subsection (d).
							(3)Discretionary
				grantsOf the amount made available under paragraph (1) for a
				fiscal year, up to $50,000,000 shall be used to make discretionary grants,
				including other transaction agreements for airport security improvement
				projects, with priority given to small hub airports and nonhub
				airports.
							;
				
					(5)by redesignating
			 subsection (i) as subsection (j); and
					(6)by inserting after
			 subsection (h) the following:
						
							(i)Leveraged
				FundingFor purposes of this section, a grant
				under subsection (a) to an airport sponsor to service an obligation issued by
				or on behalf of that sponsor to fund a project described in subsection (a)
				shall be considered to be a grant for that
				project.
							.
					(b)Prioritization
			 of projects
					(1)In
			 generalThe Administrator of the Transportation Security
			 Administration shall establish a prioritization schedule for airport security
			 improvement projects described in section 44923 of title 49, United States
			 Code, based on risk and other relevant factors, to be funded under that
			 section. The schedule shall include both hub airports referred to in paragraphs
			 (29), (31), and (42) of section 40102 of such title and nonhub airports (as
			 defined in section 47102(13) of such title).
					(2)Airports that
			 have incurred eligible costsThe schedule shall include airports
			 that have incurred eligible costs associated with development of partial or
			 completed in-line baggage systems before the date of enactment of this Act in
			 reasonable anticipation of receiving a grant under section 44923 of title 49,
			 United States Code, in reimbursement of those costs but that have not received
			 such a grant.
					(3)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall provide a copy of the prioritization schedule, a corresponding timeline,
			 and a description of the funding allocation under section 44923 of title 49,
			 United States Code, to the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on Homeland Security of the House of
			 Representatives.
					1605.Strategic plan
			 to test and implement advanced passenger prescreening system
				(a)In
			 generalNot later than 120
			 days after the date of enactment of this Act, the Secretary of Homeland
			 Security, in consultation with the Administrator of the Transportation Security
			 Administration, shall submit to the Committee on Homeland Security of the House
			 of Representatives, the Committee on Commerce, Science, and Transportation of
			 the Senate, and the Committee on Homeland Security and Governmental Affairs of
			 the Senate a plan that—
					(1)describes the
			 system to be utilized by the Department of Homeland Security to assume the
			 performance of comparing passenger information, as defined by the
			 Administrator, to the automatic selectee and no-fly lists, utilizing
			 appropriate records in the consolidated and integrated terrorist watchlist
			 maintained by the Federal Government;
					(2)provides a
			 projected timeline for each phase of testing and implementation of the
			 system;
					(3)explains how the
			 system will be integrated with the prescreening system for passengers on
			 international flights; and
					(4)describes how the
			 system complies with section 552a of title 5, United States Code.
					(b)GAO
			 assessmentNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General shall submit a report to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Homeland Security of the House of Representatives that—
					(1)describes the
			 progress made by the Transportation Security Administration in implementing the
			 secure flight passenger pre-screening program;
					(2)describes the
			 effectiveness of the current appeals process for passengers wrongly assigned to
			 the no-fly and terrorist watch lists;
					(3)describes the
			 Transportation Security Administration’s plan to protect private passenger
			 information and progress made in integrating the system with the pre-screening
			 program for international flights operated by United States Customs and Border
			 Protection;
					(4)provides a
			 realistic determination of when the system will be completed; and
					(5)includes any other
			 relevant observations or recommendations the Comptroller General deems
			 appropriate.
					1606.Appeal and
			 redress process for passengers wrongly delayed or prohibited from boarding a
			 flight
				(a)In
			 generalSubchapter I of chapter 449 of title 49, United States
			 Code is amended by adding at the end the following:
					
						44926.Appeal and
				redress process for passengers wrongly delayed or prohibited from boarding a
				flight
							(a)In
				generalThe Secretary of Homeland Security shall establish a
				timely and fair process for individuals who believe they have been delayed or
				prohibited from boarding a commercial aircraft because they were wrongly
				identified as a threat under the regimes utilized by the Transportation
				Security Administration, United States Customs and Border Protection, or any
				other office or component of the Department of Homeland Security.
							(b)Office of
				Appeals and Redress
								(1)EstablishmentThe
				Secretary shall establish in the Department an Office of Appeals and Redress to
				implement, coordinate, and execute the process established by the Secretary
				pursuant to subsection (a). The Office shall include representatives from the
				Transportation Security Administration, United States Customs and Border
				Protection, and such other offices and components of the Department as the
				Secretary determines appropriate.
								(2)RecordsThe
				process established by the Secretary pursuant to subsection (a) shall include
				the establishment of a method by which the Office, under the direction of the
				Secretary, will be able to maintain a record of air carrier passengers and
				other individuals who have been misidentified and have corrected erroneous
				information.
								(3)InformationTo
				prevent repeated delays of an misidentified passenger or other individual, the
				Office shall—
									(A)ensure that the
				records maintained under this subsection contain information determined by the
				Secretary to authenticate the identity of such a passenger or
				individual;
									(B)furnish to the
				Transportation Security Administration, United States Customs and Border
				Protection, or any other appropriate office or component of the Department,
				upon request, such information as may be necessary to allow such office or
				component to assist air carriers in improving their administration of the
				advanced passenger prescreening system and reduce the number of false
				positives; and
									(C)require air
				carriers and foreign air carriers take action to identify passengers
				determined, under the process established under subsection (a), to have been
				wrongly identified.
									(4)Handling of
				personally identifiable informationThe Secretary, in conjunction
				with the Chief Privacy Officer of the Department shall—
									(A)require that
				Federal employees of the Department handling personally identifiable
				information of passengers (in this paragraph referred to as PII)
				complete mandatory privacy and security training prior to being authorized to
				handle PII;
									(B)ensure that the
				records maintained under this subsection are secured by encryption, one-way
				hashing, other data anonymization techniques, or such other equivalent security
				technical protections as the Secretary determines necessary;
									(C)limit the
				information collected from misidentified passengers or other individuals to the
				minimum amount necessary to resolve a redress request;
									(D)require that the
				data generated under this subsection shall be shared or transferred via a
				secure data network, that has been audited to ensure that the anti-hacking and
				other security related software functions properly and is updated as
				necessary;
									(E)ensure that any
				employee of the Department receiving the data contained within the records
				handles the information in accordance with the section 552a of title 5, United
				States Code, and the Federal Information Security Management Act of 2002
				(Public Law 107–296);
									(F)only retain the
				data for as long as needed to assist the individual traveler in the redress
				process; and
									(G)conduct and publish
				a privacy impact assessment of the process described within this subsection and
				transmit the assessment to the Committee on Homeland Security of the House of
				Representatives, the Committee on Commerce, Science, and Transportation of the
				Senate, and Committee on Homeland Security and Governmental Affairs of the
				Senate.
									(5)Initiation of
				redress process at airportsThe Office shall establish at each
				airport at which the Department has a significant presence a process to provide
				information to air carrier passengers to begin the redress process established
				pursuant to subsection
				(a).
								.
				(b)Clerical
			 AmendmentThe analysis for
			 such chapter is amended by inserting after the item relating to section 44925
			 the following:
					
						
							44926. Appeal and redress process for
				passengers wrongly delayed or prohibited from boarding a
				flight.
						
						.
				1607.Strengthening
			 explosives detection at passenger screening checkpoints
				(a)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary of Homeland Security, in consultation with the
			 Administrator of the Transportation Security Administration, shall issue the
			 strategic plan the Secretary was required by section 44925(b) of title 49,
			 United States Code, to have issued within 90 days after the date of enactment
			 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458).
				(b)DeploymentSection
			 44925(b) of title 49, United States Code, is amended by adding at the end the
			 following:
					
						(3)ImplementationThe
				Secretary shall begin implementation of the strategic plan within one year
				after the date of enactment of this
				paragraph.
						.
				1608.Research and
			 development of aviation transportation security technologySection 137(a) of the Aviation and
			 Transportation Security Act (49 U.S.C. 44912 note; 115 Stat. 637) is
			 amended—
				(1)by striking
			 2002 through 2006 and inserting 2006 through
			 2011;
				(2)by striking
			 aviation and inserting transportation; and
				(3)by striking
			 2002 and 2003 and inserting 2006 through
			 2011.
				1609.Blast-resistant
			 cargo containersSection 44901
			 of title 49, United States Code, as amended by section 1602, is further amended
			 by adding at the end the following:
				
					(j)Blast-resistant
				cargo containers
						(1)In
				generalBefore January 1, 2008, the Administrator of the
				Transportation Security Administration shall—
							(A)evaluate the
				results of the blast-resistant cargo container pilot program that was initiated
				before the date of enactment of this subsection; and
							(B)prepare and distribute through the Aviation
				Security Advisory Committee to the appropriate Committees of Congress and air
				carriers a report on that evaluation which may contain nonclassified and
				classified sections.
							(2)Acquisition,
				maintenance, and replacementUpon completion and consistent with
				the results of the evaluation that paragraph (1)(A) requires, the Administrator
				shall—
							(A)develop and
				implement a program, as the Administrator determines appropriate, to acquire,
				maintain, and replace blast-resistant cargo containers;
							(B)pay for the
				program; and
							(C)make available
				blast-resistant cargo containers to air carriers pursuant to paragraph
				(3).
							(3)Distribution to
				air carriersThe Administrator shall make available, beginning
				not later than July 1, 2008, blast-resistant cargo containers to air carriers
				for use on a risk managed basis as determined by the
				Administrator.
						.
				
			1610.Protection of
			 passenger planes from explosives
				(a)Technology
			 research and pilot projects
					(1)Research and
			 developmentThe Secretary of Homeland Security, in consultation
			 with the Administrator of the Transportation Security Administration, shall
			 expedite research and development programs for technologies that can disrupt or
			 prevent an explosive device from being introduced onto a passenger plane or
			 from damaging a passenger plane while in flight or on the ground. The research
			 shall be used in support of implementation of section 44901 of title 49, United
			 States Code.
					(2)Pilot
			 projectsThe Secretary, in conjunction with the Secretary of
			 Transportation, shall establish a grant program to fund pilot projects—
						(A)to deploy
			 technologies described in paragraph (1); and
						(B)to test
			 technologies to expedite the recovery, development, and analysis of information
			 from aircraft accidents to determine the cause of the accident, including
			 deployable flight deck and voice recorders and remote location recording
			 devices.
						(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security for fiscal year 2008 such sums as may be
			 necessary to carry out this section. Such sums shall remain available until
			 expended.
				1611.Specialized
			 trainingThe Administrator of
			 the Transportation Security Administration shall provide advanced training to
			 transportation security officers for the development of specialized security
			 skills, including behavior observation and analysis, explosives detection, and
			 document examination, in order to enhance the effectiveness of layered
			 transportation security measures.
			1612.Certain TSA
			 personnel limitations not to apply
				(a)In
			 generalNotwithstanding any provision of law, any statutory
			 limitation on the number of employees in the Transportation Security
			 Administration, before or after its transfer to the Department of Homeland
			 Security from the Department of Transportation, does not apply after fiscal
			 year 2007.
				(b)Aviation
			 securityNotwithstanding any provision of law imposing a
			 limitation on the recruiting or hiring of personnel into the Transportation
			 Security Administration to a maximum number of permanent positions, the
			 Secretary of Homeland Security shall recruit and hire such personnel into the
			 Administration as may be necessary—
					(1)to provide
			 appropriate levels of aviation security; and
					(2)to accomplish that
			 goal in such a manner that the average aviation security-related delay
			 experienced by airline passengers is reduced to a level of less than 10
			 minutes.
					1613.Pilot project
			 to test different technologies at airport exit lanes
				(a)In
			 generalThe Administrator of the Transportation Security
			 Administration shall conduct a pilot program at not more than 2 airports to
			 identify technologies to improve security at airport exit lanes.
				(b)Program
			 componentsIn conducting the pilot program under this section,
			 the Administrator shall—
					(1)utilize different
			 technologies that protect the integrity of the airport exit lanes from
			 unauthorized entry;
					(2)work with airport
			 officials to deploy such technologies in multiple configurations at a selected
			 airport or airports at which some of the exits are not colocated with a
			 screening checkpoint; and
					(3)ensure the level
			 of security is at or above the level of existing security at the airport or
			 airports where the pilot program is conducted.
					(c)Reports
					(1)Initial
			 briefingNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall conduct a briefing to the congressional
			 committees set forth in paragraph (3) that describes—
						(A)the airport or
			 airports selected to participate in the pilot program;
						(B)the technologies
			 to be tested;
						(C)the potential
			 savings from implementing the technologies at selected airport exits;
						(D)the types of
			 configurations expected to be deployed at such airports; and
						(E)the expected
			 financial contribution from each airport.
						(2)Final
			 reportNot later than 18 months after the technologies are
			 deployed at the airports participating in the pilot program, the Administrator
			 shall submit a final report to the congressional committees set forth in
			 paragraph (3) that describes—
						(A)the changes in
			 security procedures and technologies deployed;
						(B)the estimated cost
			 savings at the airport or airports that participated in the pilot program;
			 and
						(C)the efficacy and
			 staffing benefits of the pilot program and its applicability to other airports
			 in the United States.
						(3)Congressional
			 committeesThe reports required under this subsection shall be
			 submitted to—
						(A)the Committee on
			 Commerce, Science, and Transportation of the Senate;
						(B)the Committee on
			 Appropriations of the Senate;
						(C)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
						(D)the Committee on
			 Homeland Security of the House of Representatives; and
						(E)the Committee on
			 Appropriations of the House of Representatives.
						(d)Use of existing
			 fundsThis section shall be executed using existing funds.
				1614.Security
			 credentials for airline crews
				(a)ReportNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Transportation Security
			 Administration, after consultation with airline, airport, and flight crew
			 representatives, shall submit to the Committee on Commerce, Science, and
			 Transportation of the Senate, the Committee on Homeland Security and
			 Governmental Affairs of the Senate, the Committee on Homeland Security of the
			 House of Representatives, and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report on the status of the
			 Administration’s efforts to institute a sterile area access system or method
			 that will enhance security by properly identifying authorized airline flight
			 deck and cabin crew members at screening checkpoints and granting them
			 expedited access through screening checkpoints. The Administrator shall include
			 in the report recommendations on the feasibility of implementing the system for
			 the domestic aviation industry beginning 1 year after the date on which the
			 report is submitted.
				(b)Beginning
			 implementationThe Administrator shall begin implementation of
			 the system or method referred to in subsection (a) not later than 1 year after
			 the date on which the Administrator submits the report under subsection
			 (a).
				1615.Law
			 enforcement officer biometric credential
				(a)In
			 generalSection 44903(h)(6) of title 49, United States Code, is
			 amended to read as follows:
					
						(6)Use of biometric
				technology for armed law enforcement travel
							(A)In
				generalNot later than 18 months after the date of enactment of
				the Implementing Recommendations of the 9/11
				Commission Act of 2007, the Secretary of Homeland Security, in
				consultation with the Attorney General, shall—
								(i)implement this
				section by publication in the Federal Register; and
								(ii)establish a
				national registered armed law enforcement program, that shall be federally
				managed, for law enforcement officers needing to be armed when traveling by
				commercial aircraft.
								(B)Program
				requirementsThe program shall—
								(i)establish a
				credential or a system that incorporates biometric technology and other
				applicable technologies;
								(ii)establish a system
				for law enforcement officers who need to be armed when traveling by commercial
				aircraft on a regular basis and for those who need to be armed during temporary
				travel assignments;
								(iii)comply with
				other uniform credentialing initiatives, including the Homeland Security
				Presidential Directive 12;
								(iv)apply to all
				Federal, State, local, tribal, and territorial government law enforcement
				agencies; and
								(v)establish a
				process by which the travel credential or system may be used to verify the
				identity, using biometric technology, of a Federal, State, local, tribal, or
				territorial law enforcement officer seeking to carry a weapon on board a
				commercial aircraft, without unnecessarily disclosing to the public that the
				individual is a law enforcement officer.
								(C)ProceduresIn
				establishing the program, the Secretary shall develop procedures—
								(i)to ensure that a law enforcement officer of
				a Federal, State, local, tribal, or territorial government flying armed has a
				specific reason for flying armed and the reason is within the scope of the
				duties of such officer;
								(ii)to preserve the
				anonymity of the armed law enforcement officer;
								(iii)to resolve
				failures to enroll, false matches, and false nonmatches relating to the use of
				the law enforcement travel credential or system;
								(iv)to determine the
				method of issuance of the biometric credential to law enforcement officers
				needing to be armed when traveling by commercial aircraft;
								(v)to
				invalidate any law enforcement travel credential or system that is lost,
				stolen, or no longer authorized for use;
								(vi)to coordinate the
				program with the Federal Air Marshal Service, including the force multiplier
				program of the Service; and
								(vii)to implement a
				phased approach to launching the program, addressing the immediate needs of the
				relevant Federal agent population before expanding to other law enforcement
				populations.
								.
				(b)Report
					(1)In
			 generalNot later than 180
			 days after implementing the national registered armed law enforcement program
			 required by section 44903(h)(6) of title 49, United States Code, the Secretary
			 of Homeland Security shall submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Homeland Security of the
			 House of Representatives a report. If the Secretary has not implemented the
			 program within 180 days after the date of enactment of this Act, the Secretary
			 shall submit a report to the Committees within 180 days explaining the reasons
			 for the failure to implement the program within the time required by that
			 section and a further report within each successive 90-day period until the
			 program is implemented explaining the reasons for such further delays in
			 implementation until the program is functioning.
					(2)Classified
			 formatThe Secretary may submit each report required by this
			 subsection in classified format.
					1616.Repair station
			 security
				(a)Certification of
			 foreign repair stations suspensionIf the regulations required by
			 section 44924(f) of title 49, United States Code, are not issued within 1 year
			 after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration may not certify any foreign repair station under part
			 145 of title 14, Code of Federal Regulations, after such date unless the
			 station was previously certified, or is in the process of certification by the
			 Administration under that part.
				(b)6-month deadline
			 for security review and auditSubsections (a) and (d) of section
			 44924 of title 49, United States Code, is amended—
					(1)in each of
			 subsections (a) and (b) by striking 18 months and inserting
			 6 months; and
					(2)in subsection (d) by inserting
			 (other than a station that was previously certified, or is in the
			 process of certification, by the Administration under this part) before
			 until.
					1617.General
			 aviation securitySection
			 44901 of title 49, United States Code, as amended by sections 1602 and 1609, is
			 further amended by adding at the end the following:
				
					(k)General Aviation
				Airport Security Program
						(1)In
				generalNot later than one year after the date of enactment of
				this subsection, the Administrator of the Transportation Security
				Administration shall—
							(A)develop a
				standardized threat and vulnerability assessment program for general aviation
				airports (as defined in section 47134(m)); and
							(B)implement a
				program to perform such assessments on a risk-managed basis at general aviation
				airports.
							(2)Grant
				programNot later than 6 months after the date of enactment of
				this subsection, the Administrator shall initiate and complete a study of the
				feasibility of a program, based on a risk-managed approach, to provide grants
				to operators of general aviation airports (as defined in section 47134(m)) for
				projects to upgrade security at such airports. If the Administrator determines
				that such a program is feasible, the Administrator shall establish such a
				program.
						(3)Application to
				general aviation aircraftNot later than 180 days after the date
				of enactment of this subsection, the Administrator shall develop a risk-based
				system under which—
							(A)general aviation
				aircraft, as identified by the Administrator, in coordination with the
				Administrator of the Federal Aviation Administration, are required to submit
				passenger information and advance notification requirements for United States
				Customs and Border Protection before entering United States airspace;
				and
							(B)such information
				is checked against appropriate databases.
							(4)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Administrator of the Transportation Security Administration such sums as may be
				necessary to carry out paragraphs (2) and
				(3).
						.
			1618.Extension of
			 authorization of aviation security fundingSection 48301(a) of title 49, United States
			 Code, is amended by striking and 2006 and inserting 2007,
			 2008, 2009, 2010, and 2011.
			XVIIMARITIME
			 CARGO
			1701.Container scanning
			 and seals
				(a)Container
			 scanningSection 232(b) of the SAFE Ports Act (6 U.S.C. 982(b))
			 is amended to read as follows:
					
						(b)Full-scale
				implementation
							(1)In
				generalA container that was loaded on a vessel in a foreign port
				shall not enter the United States (either directly or via a foreign port)
				unless the container was scanned by nonintrusive imaging equipment and
				radiation detection equipment at a foreign port before it was loaded on a
				vessel.
							(2)ApplicationParagraph
				(1) shall apply with respect to containers loaded on a vessel in a foreign
				country on or after the earlier of—
								(A)July 1, 2012;
				or
								(B)such other date as
				may be established by the Secretary under paragraph (3).
								(3)Establishment of
				earlier deadlineThe Secretary shall establish a date under
				(2)(B) pursuant to the lessons learned through the pilot integrated scanning
				systems established under section 231.
							(4)ExtensionsThe
				Secretary may extend the date specified in paragraph (2)(A) or (2)(B) for 2
				years, and may renew the extension in additional 2-year increments, for
				containers loaded in a port or ports, if the Secretary certifies to Congress
				that at least two of the following conditions exist:
								(A)Systems to scan
				containers in accordance with paragraph (1) are not available for purchase and
				installation.
								(B)Systems to scan
				containers in accordance with paragraph (1) do not have a sufficiently low
				false alarm rate for use in the supply chain.
								(C)Systems to scan
				containers in accordance with paragraph (1) cannot be purchased, deployed, or
				operated at ports overseas, including, if applicable, because a port does not
				have the physical characteristics to install such a system.
								(D)Systems to scan
				containers in accordance with paragraph (1) cannot be integrated, as necessary,
				with existing systems.
								(E)Use of systems
				that are available to scan containers in accordance with paragraph (1) will
				significantly impact trade capacity and the flow of cargo.
								(F)Systems to scan
				containers in accordance with paragraph (1) do not adequately provide an
				automated notification of questionable or high-risk cargo as a trigger for
				further inspection by appropriately trained personnel.
								(5)Exemption for
				military cargoNotwithstanding any other provision in the
				section, supplies bought by the Secretary of Defense and transported in
				compliance section 2631 of title 10, United States Code, and military cargo of
				foreign countries are exempt from the requirements of this section.
							(6)Report on
				extensionsAn extension under paragraph (4) for a port or ports
				shall take effect upon the expiration of the 60-day period beginning on the
				date the Secretary provides a report to Congress that—
								(A)states what
				container traffic will be affected by the extension;
								(B)provides supporting
				evidence to support the Secretary’s certification of the basis for the
				extension; and
								(C)explains what
				measures the Secretary is taking to ensure that scanning can be implemented as
				early as possible at the port or ports that are the subject of the
				report.
								(7)Report on
				renewal of extensionIf an extension under paragraph (4) takes
				effect, the Secretary shall, after one year, submit a report to Congress on
				whether the Secretary expects to seek to renew the extension.
							(8)Scanning
				technology standardsIn implementing paragraph (1), the Secretary
				shall—
								(A)establish
				technological and operational standards for systems to scan containers;
								(B)ensure that the
				standards are consistent with the global nuclear detection architecture
				developed under the Homeland Security Act of 2002; and
								(C)coordinate with
				other Federal agencies that administer scanning or detection programs at
				foreign ports.
								(9)International
				trade and other obligationsIn carrying out this subsection, the
				Secretary shall consult with appropriate Federal departments and agencies and
				private sector stakeholders, and ensure that actions under this section do not
				violate international trade obligations, and are consistent with the World
				Customs Organization framework, or other international obligations of the
				United
				States.
							.
				(b)Deadline for
			 container security standards and proceduresSection 204(a)(4) of
			 the SAFE Port Act (6 U.S.C. 944(a)(4)) is amended by—
					(1)striking
			 (1) Deadline for
			 enforcement.— and inserting the following:
						
							(1)Deadline for
				enforcement
								(A)Enforcement of
				rule
								;
				and
					(2)adding at the end
			 the following:
						
							(B)Interim
				requirementIf the interim final rule described in paragraph (2)
				is not issued by April 1, 2008, then—
								(i)effective not
				later than October 15, 2008, all containers in transit to the United States
				shall be required to meet the requirements of International Organization for
				Standardization Publicly Available Specification 17712 standard for sealing
				containers; and
								(ii)the requirements
				of this subparagraph shall cease to be effective upon the effective date of the
				interim final rule issued pursuant to this
				subsection.
								.
					XVIIIPREVENTING
			 WEAPONS OF MASS DESTRUCTION PROLIFERATION AND TERRORISM
			1801.FindingsThe 9/11 Commission has made the following
			 recommendations:
				(1)Strengthen
			 counter-proliferation effortsThe United States should work with the
			 international community to develop laws and an international legal regime with
			 universal jurisdiction to enable any state in the world to capture, interdict,
			 and prosecute smugglers of nuclear material.
				(2)Expand the
			 Proliferation Security InitiativeIn carrying out the
			 Proliferation Security Initiative, the United States should—
					(A)use intelligence
			 and planning resources of the North Atlantic Treaty Organization (NATO)
			 alliance;
					(B)make participation
			 open to non-NATO countries; and
					(C)encourage Russia
			 and the People’s Republic of China to participate.
					(3)Support the
			 Cooperative Threat Reduction ProgramThe United States should
			 expand, improve, increase resources for, and otherwise fully support the
			 Cooperative Threat Reduction program.
				1802.DefinitionsIn this title:
				(1)The terms
			 prevention of weapons of mass destruction proliferation and
			 terrorism and prevention of WMD proliferation and
			 terrorism include activities under—
					(A)the programs
			 specified in section 1501(b) of the National Defense Authorization Act for
			 Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2731; 50 U.S.C. 2362
			 note);
					(B)the programs for
			 which appropriations are authorized by section 3101(a)(2) of the Bob Stump
			 National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314;
			 116 Stat. 2729);
					(C)programs
			 authorized by section 504 of the Freedom for Russia and Emerging Eurasian
			 Democracies and Open Markets Support Act of 1992 (the FREEDOM Support Act) (22
			 U.S.C. 5854) and programs authorized by section 1412 of the Former Soviet Union
			 Demilitarization Act of 1992 (22 U.S.C. 5902); and
					(D)a program of any
			 agency of the Federal Government having a purpose similar to that of any of the
			 programs identified in subparagraphs (A) through (C), as designated by the
			 United States Coordinator for the Prevention of Weapons of Mass Destruction
			 Proliferation and Terrorism and the head of the agency.
					(2)The terms
			 weapons of mass destruction and WMD mean
			 chemical, biological, and nuclear weapons, and chemical, biological, and
			 nuclear materials used in the manufacture of such weapons.
				(3)The term items of proliferation
			 concern means—
					(A)equipment,
			 materials, or technology listed in—
						(i)the
			 Trigger List of the Guidelines for Nuclear Transfers of the Nuclear Suppliers
			 Group;
						(ii)the
			 Annex of the Guidelines for Transfers of Nuclear-Related Dual-Use Equipment,
			 Materials, Software, and Related Technology of the Nuclear Suppliers Group;
			 or
						(iii)any of the
			 Common Control Lists of the Australia Group; and
						(B)any other
			 sensitive items.
					ARepeal and
			 Modification of Limitations on Assistance for Prevention of WMD Proliferation
			 and Terrorism
				1811.Repeal and
			 modification of limitations on assistance for prevention of weapons of mass
			 destruction proliferation and terrorismConsistent with the recommendations of the
			 9/11 Commission, Congress repeals or modifies the limitations on assistance for
			 prevention of weapons of mass destruction proliferation and terrorism as
			 follows:
					(1)Soviet Nuclear
			 Threat Reduction Act of 1991Subsections (b) and (c) of section 211 of
			 the Soviet Nuclear Threat Reduction Act of 1991 (title II of Public Law
			 102–228; 22 U.S.C. 2551 note) are repealed.
					(2)Cooperative
			 Threat Reduction Act of 1993Section 1203(d) of the Cooperative Threat
			 Reduction Act of 1993 (title XII of Public Law 103–160; 22 U.S.C. 5952(d)) is
			 repealed.
					(3)Russian chemical
			 weapons destruction facilitiesSection 1305 of the National Defense
			 Authorization Act for Fiscal Year 2000 (Public Law 106–65; 22 U.S.C. 5952 note)
			 is repealed.
					(4)Authority to use
			 Cooperative Threat Reduction funds outside the former Soviet Union—modification
			 of certification requirement; congressional notice requirementSection 1308 of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 22 U.S.C. 5963) is
			 amended—
						(A)in subsection
			 (a)—
							(i)by
			 striking “the President may” and inserting “the Secretary of Defense may”;
			 and
							(ii)by
			 striking “if the President” and inserting “if the Secretary of Defense, with
			 the concurrence of the Secretary of State,”;
							(B)in subsection
			 (d)(1)—
							(i)by
			 striking The President may not and inserting The
			 Secretary of Defense may not; and
							(ii)by
			 striking until the President and inserting until the
			 Secretary of Defense, with the concurrence of the Secretary of
			 State,;
							(C)in subsection
			 (d)(2)—
							(i)by
			 striking Not later than 10 days after and inserting Not
			 later than 15 days prior to;
							(ii)by
			 striking the President shall and inserting the Secretary
			 of Defense shall; and
							(iii)by
			 striking Congress and inserting the Committee on Armed
			 Services and the Committee on Foreign Affairs of the House of Representatives
			 and the Committee on Armed Services and the Committee on Foreign Relations of
			 the Senate; and
							(D)in subsection (d)
			 by adding at the end the following:
							
								(3)In the case of a situation that threatens
				human life or safety or where a delay would severely undermine the national
				security of the United States, notification under paragraph (2) shall be made
				not later than 10 days after obligating funds under the authority in subsection
				(a) for a project or
				activity.
								.
						BProliferation
			 Security Initiative
				1821.Proliferation
			 Security Initiative improvements and authorities
					(a)Sense of
			 CongressIt is the sense of
			 Congress, consistent with the 9/11 Commission’s recommendations, that the
			 President should strive to expand and strengthen the Proliferation Security
			 Initiative (in this subtitle referred to as PSI) announced by
			 the President on May 31, 2003, with a particular emphasis on the
			 following:
						(1)Issuing a
			 presidential directive to the relevant United States Government agencies and
			 departments that directs such agencies and departments to—
							(A)establish clear
			 PSI authorities, responsibilities, and structures;
							(B)include in the
			 budget request for each such agency or department for each fiscal year, a
			 request for funds necessary for United States PSI-related activities;
			 and
							(C)provide other
			 necessary resources to achieve more efficient and effective performance of
			 United States PSI-related activities.
							(2)Increasing PSI
			 cooperation with all countries.
						(3)Implementing the
			 recommendations of the Government Accountability Office (GAO) in the September
			 2006 report titled Better Controls Needed to Plan and Manage
			 Proliferation Security Initiative Activities (GAO–06–937C) regarding
			 the following:
							(A)The Department of
			 Defense and the Department of State should establish clear PSI roles and
			 responsibilities, policies and procedures, interagency communication
			 mechanisms, documentation requirements, and indicators to measure program
			 results.
							(B)The Department of
			 Defense and the Department of State should develop a strategy to work with
			 PSI-participating countries to resolve issues that are impediments to
			 conducting successful PSI interdictions.
							(4)Establishing a multilateral mechanism to
			 increase coordination, cooperation, and compliance among PSI-participating
			 countries.
						(b)Budget
			 submission
						(1)In
			 generalEach fiscal year in
			 which activities are planned to be carried out under the PSI, the President
			 shall include in the budget request for each participating United States
			 Government agency or department for that fiscal year, a description of the
			 funding and the activities for which the funding is requested for each such
			 agency or department.
						(2)ReportNot
			 later than the first Monday in February of each year in which the President
			 submits a budget request described in paragraph (1), the Secretary of Defense
			 and the Secretary of State shall submit to Congress a comprehensive joint
			 report setting forth the following:
							(A)A 3-year plan,
			 beginning with the fiscal year for the budget request, that specifies the
			 amount of funding and other resources to be provided by the United States for
			 PSI-related activities over the term of the plan, including the purposes for
			 which such funding and resources will be used.
							(B)For the report
			 submitted in 2008, a description of the PSI-related activities carried out
			 during the 3 fiscal years preceding the year of the report, and for the report
			 submitted in 2009 and each year thereafter, a description of the PSI-related
			 activities carried out during the fiscal year preceding the year of the report.
			 The description shall include, for each fiscal year covered by the
			 report—
								(i)the
			 amounts obligated and expended for such activities and the purposes for which
			 such amounts were obligated and expended;
								(ii)a
			 description of the participation of each department or agency of the United
			 States Government in such activities;
								(iii)a
			 description of the participation of each foreign country or entity in such
			 activities;
								(iv)a
			 description of any assistance provided to a foreign country or entity
			 participating in such activities in order to secure such participation, in
			 response to such participation, or in order to improve the quality of such
			 participation; and
								(v)such
			 other information as the Secretary of Defense and the Secretary of State
			 determine should be included to keep Congress fully informed of the operation
			 and activities of the PSI.
								(3)ClassificationThe
			 report required by paragraph (2) shall be in an unclassified form but may
			 include a classified annex as necessary.
						(c)Implementation
			 reportNot later than 180
			 days after the date of the enactment of this Act, the President shall transmit
			 to the Committee on Armed Services and the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Armed Services and the Committee
			 on Foreign Relations of the Senate a report on the implementation of this
			 section. The report shall include—
						(1)the steps taken to
			 implement the recommendations described in paragraph (3) of subsection (a);
			 and
						(2)the progress made
			 toward implementing the matters described in paragraphs (1), (2), and (4) of
			 subsection (a).
						(d)GAO
			 reportsThe Government Accountability Office shall submit to
			 Congress, for each of fiscal years 2007, 2009, and 2011, a report with its
			 assessment of the progress and effectiveness of the PSI, which shall include an
			 assessment of the measures referred to in subsection (a).
					1822.Authority to
			 provide assistance to cooperative countries
					(a)In
			 generalThe President is
			 authorized to provide assistance under subsection (b) to any country that
			 cooperates with the United States and with other countries allied with the
			 United States to prevent the transport and transshipment of items of
			 proliferation concern in its national territory or airspace or in vessels under
			 its control or registry.
					(b)Types of
			 assistanceThe assistance authorized under subsection (a)
			 consists of the following:
						(1)Assistance under
			 section 23 of the Arms Export Control Act (22 U.S.C. 2763).
						(2)Assistance under
			 chapters 4 (22 U.S.C. 2346 et seq.) and 5 (22 U.S.C. 2347 et seq.) of part II
			 of the Foreign Assistance Act of 1961.
						(3)Drawdown of
			 defense excess defense articles and services under section 516 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321j).
						(c)Congressional
			 notificationAssistance
			 authorized under this section may not be provided until at least 30 days after
			 the date on which the President has provided notice thereof to the Committee on
			 Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives and the Committee on Armed
			 Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate, in accordance with the procedures applicable to
			 reprogramming notifications under section 634A(a) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2394–1(a)), and has certified to such committees that such
			 assistance will be used in accordance with the requirement of subsection (e) of
			 this section.
					(d)LimitationAssistance
			 may be provided to a country under subsection (a) in no more than 3 fiscal
			 years.
					(e)Use of
			 assistanceAssistance provided under this section shall be used
			 to enhance the capability of the recipient country to prevent the transport and
			 transshipment of items of proliferation concern in its national territory or
			 airspace, or in vessels under its control or registry, including through the
			 development of a legal framework in that country to enhance such capability by
			 criminalizing proliferation, enacting strict export controls, and securing
			 sensitive materials within its borders, and to enhance the ability of the
			 recipient country to cooperate in PSI operations.
					(f)Limitation on
			 ship or aircraft transfers
						(1)LimitationExcept
			 as provided in paragraph (2), the President may not transfer any excess defense
			 article that is a vessel or an aircraft to a country that has not agreed, in
			 connection with such transfer, that it will support and assist efforts by the
			 United States, consistent with international law, to interdict items of
			 proliferation concern until 30 days after the date on which the President has
			 provided notice of the proposed transfer to the committees described in
			 subsection (c) in accordance with the procedures applicable to reprogramming
			 notifications under section 634A(a) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2394–1(a)), in addition to any other requirement of law.
						(2)ExceptionThe
			 limitation in paragraph (1) shall not apply to any transfer, not involving
			 significant military equipment, in which the primary use of the aircraft or
			 vessel will be for counternarcotics, counterterrorism, or
			 counter-proliferation purposes.
						CAssistance to
			 Accelerate Programs to Prevent Weapons of Mass Destruction Proliferation and
			 Terrorism
				1831.Statement of
			 policyIt shall be the policy
			 of the United States, consistent with the 9/11 Commission’s recommendations, to
			 eliminate any obstacles to timely obligating and executing the full amount of
			 any appropriated funds for threat reduction and nonproliferation programs in
			 order to accelerate and strengthen progress on preventing weapons of mass
			 destruction (WMD) proliferation and terrorism. Such policy shall be implemented
			 with concrete measures, such as those described in this title, including the
			 removal and modification of statutory limits to executing funds, the expansion
			 and strengthening of the Proliferation Security Initiative, the establishment
			 of the Office of the United States Coordinator for the Prevention of Weapons of
			 Mass Destruction Proliferation and Terrorism under subtitle D, and the
			 establishment of the Commission on the Prevention of Weapons of Mass
			 Destruction Proliferation and Terrorism under subtitle E. As a result, Congress
			 intends that any funds authorized to be appropriated to programs for preventing
			 WMD proliferation and terrorism under this subtitle will be executed in a
			 timely manner.
				1832.Authorization
			 of appropriations for the Department of Defense Cooperative Threat Reduction
			 Program
					(a)Fiscal year
			 2008
						(1)In
			 generalSubject to paragraph (2), there are authorized to be
			 appropriated to the Department of Defense Cooperative Threat Reduction Program
			 such sums as may be necessary for fiscal year 2008 for the following
			 purposes:
							(A)Chemical weapons
			 destruction at Shchuch’ye, Russia.
							(B)Biological weapons
			 proliferation prevention.
							(C)Acceleration,
			 expansion, and strengthening of Cooperative Threat Reduction Program
			 activities.
							(2)LimitationThe
			 sums appropriated pursuant to paragraph (1) may not exceed the amounts
			 authorized to be appropriated by any national defense authorization Act for
			 fiscal year 2008 (whether enacted before or after the date of the enactment of
			 this Act) to the Department of Defense Cooperative Threat Reduction Program for
			 such purposes.
						(b)Future
			 yearsIt is the sense of
			 Congress that in fiscal year 2008 and future fiscal years, the President should
			 accelerate and expand funding for Cooperative Threat Reduction programs
			 administered by the Department of Defense and such efforts should include,
			 beginning upon enactment of this Act, encouraging additional commitments by the
			 Russian Federation and other partner nations, as recommended by the 9/11
			 Commission.
					1833.Authorization
			 of appropriations for the Department of Energy programs to prevent weapons of
			 mass destruction proliferation and terrorism
					(a)In
			 generalSubject to subsection
			 (b), there are authorized to be appropriated to Department of Energy National
			 Nuclear Security Administration Defense Nuclear Nonproliferation such sums as
			 may be necessary for fiscal year 2008 to accelerate, expand, and strengthen the
			 following programs to prevent weapons of mass destruction (WMD) proliferation
			 and terrorism:
						(1)The Global Threat Reduction
			 Initiative.
						(2)The Nonproliferation and International
			 Security program.
						(3)The International Materials Protection,
			 Control and Accounting program.
						(4)The Nonproliferation and Verification
			 Research and Development program.
						(b)LimitationThe sums appropriated pursuant to
			 subsection (a) may not exceed the amounts authorized to be appropriated by any
			 national defense authorization Act for fiscal year 2008 (whether enacted before
			 or after the date of the enactment of this Act) to Department of Energy
			 National Nuclear Security Administration Defense Nuclear Nonproliferation for
			 such purposes.
					DOffice of the
			 United States Coordinator for the Prevention of Weapons of Mass Destruction
			 Proliferation and Terrorism
				1841.Office of the
			 United States Coordinator for the Prevention of Weapons of Mass Destruction
			 Proliferation and Terrorism
					(a)EstablishmentThere is established within the Executive
			 Office of the President an office to be known as the Office of the
			 United States Coordinator for the Prevention of Weapons of Mass Destruction
			 Proliferation and Terrorism (in this section referred to as the
			 Office).
					(b)Officers
						(1)United States
			 CoordinatorThe head of the Office shall be the United States
			 Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and
			 Terrorism (in this section referred to as the
			 Coordinator).
						(2)Deputy United
			 States CoordinatorThere shall be a Deputy United States
			 Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and
			 Terrorism (in this section referred to as the Deputy
			 Coordinator), who shall—
							(A)assist the
			 Coordinator in carrying out the responsibilities of the Coordinator under this
			 subtitle; and
							(B)serve as Acting
			 Coordinator in the absence of the Coordinator and during any vacancy in the
			 office of Coordinator.
							(3)AppointmentThe
			 Coordinator and Deputy Coordinator shall be appointed by the President, by and
			 with the advice and consent of the Senate, and shall be responsible on a
			 full-time basis for the duties and responsibilities described in this
			 section.
						(4)LimitationNo
			 person shall serve as Coordinator or Deputy Coordinator while serving in any
			 other position in the Federal Government.
						(5)Access by
			 congressThe establishment of the Office of the Coordinator
			 within the Executive Office of the President shall not be construed as
			 affecting access by the Congress or committees of either House to—
							(A)information,
			 documents, and studies in the possession of, or conducted by or at the
			 direction of, the Coordinator; or
							(B)personnel of the
			 Office of the Coordinator.
							(c)DutiesThe
			 responsibilities of the Coordinator shall include the following:
						(1)Serving as the
			 principal advisor to the President on all matters relating to the prevention of
			 weapons of mass destruction (WMD) proliferation and terrorism.
						(2)Formulating a
			 comprehensive and well-coordinated United States strategy and policies for
			 preventing WMD proliferation and terrorism, including—
							(A)measurable
			 milestones and targets to which departments and agencies can be held
			 accountable;
							(B)identification of
			 gaps, duplication, and other inefficiencies in existing activities,
			 initiatives, and programs and the steps necessary to overcome these
			 obstacles;
							(C)plans for
			 preserving the nuclear security investment the United States has made in
			 Russia, the former Soviet Union, and other countries;
							(D)prioritized plans
			 to accelerate, strengthen, and expand the scope of existing initiatives and
			 programs, which include identification of vulnerable sites and material and the
			 corresponding actions necessary to eliminate such vulnerabilities;
							(E)new and innovative
			 initiatives and programs to address emerging challenges and strengthen United
			 States capabilities, including programs to attract and retain top scientists
			 and engineers and strengthen the capabilities of United States national
			 laboratories;
							(F)plans to
			 coordinate United States activities, initiatives, and programs relating to the
			 prevention of WMD proliferation and terrorism, including those of the
			 Department of Energy, the Department of Defense, the Department of State, and
			 the Department of Homeland Security, and including the Proliferation Security
			 Initiative, the G–8 Global Partnership Against the Spread of Weapons and
			 Materials of Mass Destruction, United Nations Security Council Resolution 1540,
			 and the Global Initiative to Combat Nuclear Terrorism;
							(G)plans to
			 strengthen United States commitments to international regimes and significantly
			 improve cooperation with other countries relating to the prevention of WMD
			 proliferation and terrorism, with particular emphasis on work with the
			 international community to develop laws and an international legal regime with
			 universal jurisdiction to enable any state in the world to interdict and
			 prosecute smugglers of WMD material, as recommended by the 9/11 Commission;
			 and
							(H)identification of
			 actions necessary to implement the recommendations of the Commission on the
			 Prevention of Weapons of Mass Destruction Proliferation and Terrorism
			 established under subtitle E of this title.
							(3)Leading
			 inter-agency coordination of United States efforts to implement the strategy
			 and policies described in this section.
						(4)Conducting
			 oversight and evaluation of accelerated and strengthened implementation of
			 initiatives and programs to prevent WMD proliferation and terrorism by relevant
			 government departments and agencies.
						(5)Overseeing the
			 development of a comprehensive and coordinated budget for programs and
			 initiatives to prevent WMD proliferation and terrorism, ensuring that such
			 budget adequately reflects the priority of the challenges and is effectively
			 executed, and carrying out other appropriate budgetary authorities.
						(d)StaffThe
			 Coordinator may—
						(1)appoint, employ,
			 fix compensation, and terminate such personnel as may be necessary to enable
			 the Coordinator to perform his or her duties under this title;
						(2)direct, with the
			 concurrence of the Secretary of a department or head of an agency, the
			 temporary reassignment within the Federal Government of personnel employed by
			 such department or agency, in order to implement United States policy with
			 regard to the prevention of WMD proliferation and terrorism;
						(3)use for
			 administrative purposes, on a reimbursable basis, the available services,
			 equipment, personnel, and facilities of Federal, State, and local
			 agencies;
						(4)procure the
			 services of experts and consultants in accordance with section 3109 of title 5,
			 United States Code, relating to appointments in the Federal Service, at rates
			 of compensation for individuals not to exceed the daily equivalent of the rate
			 of pay payable for a position at level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code; and
						(5)use
			 the mails in the same manner as any other department or agency of the executive
			 branch.
						(e)Consultation
			 with CommissionThe Office
			 and the Coordinator shall regularly consult with and strive to implement the
			 recommendations of the Commission on the Prevention of Weapons of Mass
			 Destruction Proliferation and Terrorism, established under subtitle E of this
			 title.
					(f)Annual report on
			 strategic planFor fiscal year 2009 and each fiscal year
			 thereafter, the Coordinator shall submit to Congress, at the same time as the
			 submission of the budget for that fiscal year under title 31, United States
			 Code, a report on the strategy and policies developed pursuant to subsection
			 (c)(2), together with any recommendations of the Coordinator for legislative
			 changes that the Coordinator considers appropriate with respect to such
			 strategy and policies and their implementation or the Office of the
			 Coordinator.
					(g)Participation in
			 National Security Council and Homeland Security CouncilSection
			 101 of the National Security Act of 1947 (50 U.S.C. 402) is amended—
						(1)by redesignating
			 the last subsection (added as (i) by section 301 of Public Law
			 105–292) as subsection (k); and
						(2)by adding at the
			 end the following:
							
								(l)Participation of
				Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and
				TerrorismThe United States
				Coordinator for the Prevention of Weapons of Mass Destruction Proliferation and
				Terrorism (or, in the Coordinator’s absence, the Deputy United States
				Coordinator) may, in the performance of the Coordinator’s duty as principal
				advisor to the President on all matters relating to the prevention of weapons
				of mass destruction proliferation and terrorism, and, subject to the direction
				of the President, attend and participate in meetings of the National Security
				Council and the Homeland Security
				Council.
								.
						1842.Sense of
			 Congress on United States-Russia cooperation and coordination on the prevention
			 of weapons of mass destruction proliferation and terrorismIt is the sense of the Congress that, as
			 soon as practical, the President should engage the President of the Russian
			 Federation in a discussion of the purposes and goals for the establishment of
			 the Office of the United States Coordinator for the Prevention of Weapons of
			 Mass Destruction Proliferation and Terrorism (in this section referred to as
			 the Office), the authorities and responsibilities of the United
			 States Coordinator for the Prevention of Weapons of Mass Destruction
			 Proliferation and Terrorism (in this section referred to as the United
			 States Coordinator), and the importance of strong cooperation between
			 the United States Coordinator and a senior official of the Russian Federation
			 having authorities and responsibilities for preventing weapons of mass
			 destruction proliferation and terrorism commensurate with those of the United
			 States Coordinator, and with whom the United States Coordinator should
			 coordinate planning and implementation of activities within and outside of the
			 Russian Federation having the purpose of preventing weapons of mass destruction
			 proliferation and terrorism.
				ECommission on the
			 Prevention of Weapons of Mass Destruction Proliferation and Terrorism
				1851.Establishment
			 of Commission on the Prevention of Weapons of Mass Destruction Proliferation
			 and TerrorismThere is
			 established the Commission on the Prevention of Weapons of Mass Destruction
			 Proliferation and Terrorism (in this subtitle referred to as the
			 Commission).
				1852.Purposes of
			 Commission
					(a)In
			 generalThe purposes of the
			 Commission are to—
						(1)assess current
			 activities, initiatives, and programs to prevent weapons of mass destruction
			 proliferation and terrorism; and
						(2)provide a clear
			 and comprehensive strategy and concrete recommendations for such activities,
			 initiatives, and programs.
						(b)In
			 particularThe Commission
			 shall give particular attention to activities, initiatives, and programs to
			 secure all nuclear weapons-usable material around the world and to
			 significantly accelerate, expand, and strengthen, on an urgent basis, United
			 States and international efforts to prevent, stop, and counter the spread of
			 nuclear weapons capabilities and related equipment, material, and technology to
			 terrorists and states of concern.
					1853.Composition of
			 Commission
					(a)MembersThe
			 Commission shall be composed of 9 members, of whom—
						(1)1
			 member shall be appointed by the leader of the Senate of the Democratic Party
			 (majority or minority leader, as the case may be), with the concurrence of the
			 leader of the House of Representatives of the Democratic party (majority or
			 minority leader as the case may be), who shall serve as chairman of the
			 Commission;
						(2)2
			 members shall be appointed by the senior member of the Senate leadership of the
			 Democratic party;
						(3)2
			 members shall be appointed by the senior member of the Senate leadership of the
			 Republican party;
						(4)2
			 members shall be appointed by the senior member of the leadership of the House
			 of Representatives of the Democratic party; and
						(5)2
			 members shall be appointed by the senior member of the leadership of the House
			 of Representatives of the Republican party.
						(b)QualificationsIt
			 is the sense of Congress that individuals appointed to the Commission should be
			 prominent United States citizens, with significant depth of experience in the
			 nonproliferation or arms control fields.
					(c)Deadline for
			 appointmentAll members of the Commission shall be appointed
			 within 90 days of the date of the enactment of this Act.
					(d)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable.
					(e)Quorum;
			 vacanciesAfter its initial meeting, the Commission shall meet
			 upon the call of the chairman or a majority of its members. Six members of the
			 Commission shall constitute a quorum. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made.
					1854.Responsibilities
			 of Commission
					(a)In
			 generalThe Commission shall address—
						(1)the roles,
			 missions, and structure of all relevant government departments, agencies, and
			 other actors, including the Office of the United States Coordinator for the
			 Prevention of Weapons of Mass Destruction Proliferation and Terrorism
			 established under subtitle D of this title;
						(2)inter-agency
			 coordination;
						(3)United States
			 commitments to international regimes and cooperation with other countries;
			 and
						(4)the threat of
			 weapons of mass destruction proliferation and terrorism to the United States
			 and its interests and allies, including the threat posed by black-market
			 networks, and the effectiveness of the responses by the United States and the
			 international community to such threats.
						(b)Follow-on
			 Baker-Cutler ReportThe Commission shall also reassess, and where
			 necessary update and expand on, the conclusions and recommendations of the
			 report titled “A Report Card on the Department of Energy’s Nonproliferation
			 Programs with Russia” of January 2001 (also known as the “Baker-Cutler Report”)
			 and implementation of such recommendations.
					1855.Powers of
			 Commission
					(a)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 subtitle, hold such hearings and sit and act at such times and places, take
			 such testimony, receive such evidence, and administer such oaths as the
			 Commission or such designated subcommittee or designated member may determine
			 advisable.
					(b)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriations Acts, enter into contracts to enable the Commission to discharge
			 its duties under this subtitle.
					(c)Staff of
			 Commission
						(1)Appointment and
			 compensationThe chairman of the Commission, in accordance with
			 rules agreed upon by the Commission, may appoint and fix the compensation of a
			 staff director and such other personnel as may be necessary to enable the
			 Commission to carry out its functions, without regard to the provisions of
			 title 5, United States Code, governing appointments in the competitive service,
			 and without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of such title relating to classification and General Schedule pay
			 rates, except that no rate of pay fixed under this subsection may exceed the
			 equivalent of that payable for a position at level V of the Executive Schedule
			 under section 5316 of title 5, United States Code.
						(2)Personnel as
			 federal employees
							(A)In
			 generalThe executive director and any employees of the
			 Commission shall be employees under section 2105 of title 5, United States
			 Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that
			 title.
							(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
							(3)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
						(4)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, but
			 at rates not to exceed the daily rate paid a person occupying a position at
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code.
						(5)Emphasis on
			 security clearancesEmphasis shall be made to hire employees and
			 retain contractors and detailees with active security clearances.
						(d)Information from
			 Federal Agencies
						(1)In
			 generalThe Commission is
			 authorized to secure directly from any executive department, bureau, agency,
			 board, commission, office, independent establishment, or instrumentality of the
			 Government, information, suggestions, estimates, and statistics for the
			 purposes of this subtitle. Each department, bureau, agency, board, commission,
			 office, independent establishment, or instrumentality shall, to the extent
			 authorized by law, furnish such information, suggestions, estimates, and
			 statistics directly to the Commission, upon request made by the chairman, the
			 chairman of any subcommittee created by a majority of the Commission, or any
			 member designated by a majority of the Commission.
						(2)Receipt,
			 handling, storage, and disseminationInformation shall only be received,
			 handled, stored, and disseminated by members of the Commission and its staff
			 consistent with all applicable statutes, regulations, and Executive
			 orders.
						(e)Assistance from
			 Federal agencies
						(1)General Services
			 AdministrationThe
			 Administrator of General Services shall provide to the Commission on a
			 reimbursable basis administrative support and other services for the
			 performance of the Commission’s functions.
						(2)Other
			 departments and agenciesIn
			 addition to the assistance prescribed in paragraph (1), departments and
			 agencies of the United States may provide to the Commission such services,
			 funds, facilities, staff, and other support services as they may determine
			 advisable and as may be authorized by law.
						(f)GiftsThe Commission may accept, use, and dispose
			 of gifts or donations of services or property.
					(g)Postal
			 servicesThe Commission may
			 use the United States mails in the same manner and under the same conditions as
			 departments and agencies of the United States.
					1856.Nonapplicability
			 of Federal Advisory Committee Act
					(a)In
			 generalThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Commission.
					(b)Public meetings
			 and release of public versions of reportsThe Commission shall—
						(1)hold public
			 hearings and meetings to the extent appropriate; and
						(2)release public
			 versions of the report required under section 1857.
						(c)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of information provided to or
			 developed for or by the Commission as required by any applicable statute,
			 regulation, or Executive order.
					1857.ReportNot later than 180 days after the
			 appointment of the Commission, the Commission shall submit to the President and
			 Congress a final report containing such findings, conclusions, and
			 recommendations for corrective measures as have been agreed to by a majority of
			 Commission members.
				1858.Termination
					(a)In
			 generalThe Commission, and all the authorities of this subtitle,
			 shall terminate 60 days after the date on which the final report is submitted
			 under section 1857.
					(b)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in subsection (a) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its report and disseminating the final report.
					1859.Funding
					(a)In
			 generalThere are authorized to be appropriated such sums as may
			 be necessary for the purposes of the activities of the Commission under this
			 title.
					(b)Duration of
			 availabilityAmounts made available to the Commission under
			 subsection (a) shall remain available until the termination of the
			 Commission.
					XIXINTERNATIONAL
			 COOPERATION ON ANTITERRORISM TECHNOLOGIES
			1901.Promoting
			 antiterrorism capabilities through international cooperation
				(a)FindingsCongress
			 finds the following:
					(1)The development
			 and implementation of technology is critical to combating terrorism and other
			 high consequence events and implementing a comprehensive homeland security
			 strategy.
					(2)The United States
			 and its allies in the global war on terrorism share a common interest in
			 facilitating research, development, testing, and evaluation of equipment,
			 capabilities, technologies, and services that will aid in detecting,
			 preventing, responding to, recovering from, and mitigating against acts of
			 terrorism.
					(3)Certain United
			 States allies in the global war on terrorism, including Israel, the United
			 Kingdom, Canada, Australia, and Singapore have extensive experience with, and
			 technological expertise in, homeland security.
					(4)The United States
			 and certain of its allies in the global war on terrorism have a history of
			 successful collaboration in developing mutually beneficial equipment,
			 capabilities, technologies, and services in the areas of defense, agriculture,
			 and telecommunications.
					(5)The United States
			 and its allies in the global war on terrorism will mutually benefit from the
			 sharing of technological expertise to combat domestic and international
			 terrorism.
					(6)The establishment
			 of an office to facilitate and support cooperative endeavors between and among
			 government agencies, for-profit business entities, academic institutions, and
			 nonprofit entities of the United States and its allies will safeguard lives and
			 property worldwide against acts of terrorism and other high consequence
			 events.
					(b)Promoting
			 Antiterrorism Through International Cooperation Act
					(1)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.) is amended by adding after section 316, as added by section 1101
			 of this Act, the following:
						
							317.Promoting
				antiterrorism through international cooperation program
								(a)DefinitionsIn
				this section:
									(1)DirectorThe
				term Director means the Director selected under subsection
				(b)(2).
									(2)International
				cooperative activityThe term international cooperative
				activity includes—
										(A)coordinated
				research projects, joint research projects, or joint ventures;
										(B)joint studies or
				technical demonstrations;
										(C)coordinated field
				exercises, scientific seminars, conferences, symposia, and workshops;
										(D)training of
				scientists and engineers;
										(E)visits and
				exchanges of scientists, engineers, or other appropriate personnel;
										(F)exchanges or
				sharing of scientific and technological information; and
										(G)joint use of
				laboratory facilities and equipment.
										(b)Science and
				Technology Homeland Security International Cooperative Programs Office
									(1)EstablishmentThe
				Under Secretary shall establish the Science and Technology Homeland Security
				International Cooperative Programs Office.
									(2)DirectorThe
				Office shall be headed by a Director, who—
										(A)shall be selected,
				in consultation with the Assistant Secretary for International Affairs, by and
				shall report to the Under Secretary; and
										(B)may be an officer
				of the Department serving in another position.
										(3)Responsibilities
										(A)Development of
				mechanismsThe Director shall be responsible for developing, in
				coordination with the Department of State and, as appropriate, the Department
				of Defense, the Department of Energy, and other Federal agencies,
				understandings and agreements to allow and to support international cooperative
				activity in support of homeland security.
										(B)PrioritiesThe Director shall be responsible for
				developing, in coordination with the Office of International Affairs and other
				Federal agencies, strategic priorities for international cooperative activity
				for the Department in support of homeland security.
										(C)ActivitiesThe
				Director shall facilitate the planning, development, and implementation of
				international cooperative activity to address the strategic priorities
				developed under subparagraph (B) through mechanisms the Under Secretary
				considers appropriate, including grants, cooperative agreements, or contracts
				to or with foreign public or private entities, governmental organizations,
				businesses (including small businesses and socially and economically
				disadvantaged small businesses (as those terms are defined in sections 3 and 8
				of the Small Business Act (15 U.S.C. 632 and 637), respectively)), federally
				funded research and development centers, and universities.
										(D)Identification
				of partnersThe Director shall facilitate the matching of United
				States entities engaged in homeland security research with non-United States
				entities engaged in homeland security research so that they may partner in
				homeland security research activities.
										(4)CoordinationThe
				Director shall ensure that the activities under this subsection are coordinated
				with the Office of International Affairs and the Department of State and, as
				appropriate, the Department of Defense, the Department of Energy, and other
				relevant Federal agencies or interagency bodies. The Director may enter into
				joint activities with other Federal agencies.
									(c)Matching
				Funding
									(1)In
				general
										(A)EquitabilityThe
				Director shall ensure that funding and resources expended in international
				cooperative activity will be equitably matched by the foreign partner
				government or other entity through direct funding, funding of complementary
				activities, or the provision of staff, facilities, material, or
				equipment.
										(B)Grant matching
				and repayment
											(i)In
				generalThe Secretary may require a recipient of a grant under
				this section—
												(I)to make a matching
				contribution of not more than 50 percent of the total cost of the proposed
				project for which the grant is awarded; and
												(II)to repay to the
				Secretary the amount of the grant (or a portion thereof), interest on such
				amount at an appropriate rate, and such charges for administration of the grant
				as the Secretary determines appropriate.
												(ii)Maximum
				amountThe Secretary may not require that repayment under clause
				(i)(II) be more than 150 percent of the amount of the grant, adjusted for
				inflation on the basis of the Consumer Price Index.
											(2)Foreign
				partnersPartners may include
				Israel, the United Kingdom, Canada, Australia, Singapore, and other allies in
				the global war on terrorism as determined to be appropriate by the Secretary of
				Homeland Security and the Secretary of State.
									(3)Loans of
				equipmentThe Director may make or accept loans of equipment for
				research and development and comparative testing purposes.
									(d)Foreign
				ReimbursementsIf the Science and Technology Homeland Security
				International Cooperative Programs Office participates in an international
				cooperative activity with a foreign partner on a cost-sharing basis, any
				reimbursements or contributions received from that foreign partner to meet its
				share of the project may be credited to appropriate current appropriations
				accounts of the Directorate of Science and Technology.
								(e)Report to
				Congress on international cooperative activitiesNot later than
				one year after the date of enactment of this section, and every 5 years
				thereafter, the Under Secretary, acting through the Director, shall submit to
				Congress a report containing—
									(1)a brief
				description of each grant, cooperative agreement, or contract made or entered
				into under subsection (b)(3)(C), including the participants, goals, and amount
				and sources of funding; and
									(2)a list of
				international cooperative activities underway, including the participants,
				goals, expected duration, and amount and sources of funding, including
				resources provided to support the activities in lieu of direct funding.
									(f)Animal and
				zoonotic diseasesAs part of
				the international cooperative activities authorized in this section, the Under
				Secretary, in coordination with the Chief Medical Officer, the Department of
				State, and appropriate officials of the Department of Agriculture, the
				Department of Defense, and the Department of Health and Human Services, may
				enter into cooperative activities with foreign countries, including African
				nations, to strengthen American preparedness against foreign animal and
				zoonotic diseases overseas that could harm the Nation’s agricultural and public
				health sectors if they were to reach the United States.
								(g)Construction;
				Authorities of the Secretary of StateNothing in this section shall be construed
				to alter or affect the following provisions of law:
									(1)Title V of the
				Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656a et
				seq.).
									(2)Section 112b(c) of
				title 1, United States Code.
									(3)Section 1(e)(2) of
				the State Department Basic Authorities Act of 1956 (22 U.S.C.
				2651a(e)(2)).
									(4)Sections 2 and 27
				of the Arms Export Control Act (22 U.S.C. 2752 and 22 U.S.C. 2767).
									(5)Section 622(c) of
				the Foreign Assistance Act of 1961 (22 U.S.C. 2382(c)).
									(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as are
				necessary.
								.
					(2)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 316, as added by section 1101 of this Act,
			 the following:
						
							
								Sec. 317. Promoting antiterrorism through
				international cooperation
				program.
							
							.
					1902.Transparency
			 of fundsFor each Federal
			 award (as that term is defined in section 2 of the Federal Funding
			 Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note)) under this
			 title or an amendment made by this title, the Director of the Office of
			 Management and Budget shall ensure full and timely compliance with the
			 requirements of the Federal Funding Accountability and Transparency Act of 2006
			 (31 U.S.C. 6101 note).
			XX9/11
			 COMMISSION INTERNATIONAL IMPLEMENTATION
			2001.Short
			 titleThis title may be cited
			 as the 9/11 Commission International
			 Implementation Act of 2007.
			2002.DefinitionIn this title, except as otherwise provided,
			 the term appropriate congressional committees—
				(1)means—
					(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
					(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and
					(2)includes, for
			 purposes of subtitle D, the Committees on Armed Services of the House of
			 Representatives and of the Senate.
				AQuality
			 Educational Opportunities in Predominantly Muslim Countries.
				2011.Findings;
			 Policy
					(a)FindingsCongress
			 makes the following findings:
						(1)The report of the
			 National Commission on Terrorist Attacks Upon the United States stated that
			 [e]ducation that teaches tolerance, the dignity and value of each
			 individual, and respect for different beliefs is a key element in any global
			 strategy to eliminate Islamist terrorism.
						(2)The report of the
			 National Commission on Terrorist Attacks Upon the United States concluded that
			 ensuring educational opportunity is essential to the efforts of the United
			 States to defeat global terrorism and recommended that the United States
			 Government should offer to join with other nations in generously
			 supporting [spending funds] . . . directly for building and operating primary
			 and secondary schools in those Muslim states that commit to sensibly investing
			 their own money in public education.
						(3)While Congress
			 endorsed such a program in the Intelligence Reform and Terrorism Prevention Act
			 of 2004 (Public Law 108–458), such a program has not been established.
						(b)PolicyIt
			 is the policy of the United States—
						(1)to
			 work toward the goal of dramatically increasing the availability of modern
			 basic education through public schools in predominantly Muslim countries, which
			 will reduce the influence of radical madrassas and other institutions that
			 promote religious extremism;
						(2)to join with other
			 countries in generously supporting the International Muslim Youth Opportunity
			 Fund authorized under section 7114 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004, as amended by section 2012 of this Act, with the goal
			 of building and supporting public primary and secondary schools in
			 predominantly Muslim countries that commit to sensibly investing the resources
			 of such countries in modern public education;
						(3)to offer
			 additional incentives to increase the availability of modern basic education in
			 predominantly Muslim countries; and
						(4)to work to prevent
			 financing of educational institutions that support radical Islamic
			 fundamentalism.
						2012.International
			 Muslim Youth Opportunity FundSection 7114 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (22 U.S.C. 2228) is amended to read as
			 follows:
					
						7114.International
				Muslim Youth Opportunity Fund
							(a)PurposeThe purpose of this section is to
				strengthen the public educational systems in predominantly Muslim countries
				by—
								(1)authorizing the establishment of an
				International Muslim Youth Educational Fund through which the United States
				dedicates resources, either through a separate fund or through an international
				organization, to assist those countries that commit to education reform;
				and
								(2)providing resources for the Fund and to the
				President to help strengthen the public educational systems in those
				countries.
								(b)Establishment of
				Fund
								(1)AuthorityThe President is authorized to establish an
				International Muslim Youth Opportunity Fund and to carry out programs
				consistent with paragraph (4) under existing authorities, including the Mutual
				Educational and Cultural Exchange Act of 1961 (commonly referred to as the
				Fulbright-Hays Act).
								(2)LocationThe
				Fund may be established—
									(A)as a separate fund in the Treasury;
				or
									(B)through an international organization or
				international financial institution, such as the United Nations Educational,
				Science and Cultural Organization, the United Nations Development Program, or
				the International Bank for Reconstruction and Development.
									(3)Transfers and
				receiptsThe head of any department, agency, or instrumentality
				of the United States Government may transfer any amount to the Fund, and the
				Fund may receive funds from private enterprises, foreign countries, or other
				entities.
								(4)Activities of
				the FundThe Fund shall
				support programs described in this paragraph to improve the education
				environment in predominantly Muslim countries.
									(A)Assistance to
				enhance modern educational programs
										(i)The establishment in predominantly Muslim
				countries of a program of reform to create a modern education curriculum in the
				public educational systems in such countries.
										(ii)The establishment or modernization of
				educational materials to advance a modern educational curriculum in such
				systems.
										(iii)Teaching English to adults and
				children.
										(iv)The enhancement in predominantly Muslim
				countries of community, family, and student participation in the formulation
				and implementation of education strategies and programs in such
				countries.
										(B)Assistance for
				training and exchange programs for teachers, administrators, and
				students
										(i)The establishment of training programs for
				teachers and educational administrators to enhance skills, including the
				establishment of regional centers to train individuals who can transfer such
				skills upon return to their countries.
										(ii)The establishment of exchange programs for
				teachers and administrators in predominantly Muslim countries and with other
				countries to stimulate additional ideas and reform throughout the world,
				including teacher training exchange programs focused on primary school teachers
				in such countries.
										(iii)The establishment of exchange programs for
				primary and secondary students in predominantly Muslim countries and with other
				countries to foster understanding and tolerance and to stimulate long-standing
				relationships.
										(C)Assistance
				targeting primary and secondary students
										(i)The establishment in predominantly Muslim
				countries of after-school programs, civic education programs, and education
				programs focusing on life skills, such as inter-personal skills and social
				relations and skills for healthy living, such as nutrition and physical
				fitness.
										(ii)The establishment in predominantly Muslim
				countries of programs to improve the proficiency of primary and secondary
				students in information technology skills.
										(D)Assistance for
				development of youth professionals
										(i)The establishment of programs in
				predominantly Muslim countries to improve vocational training in trades to help
				strengthen participation of Muslims and Arabs in the economic development of
				their countries.
										(ii)The establishment of programs in
				predominantly Muslim countries that target older Muslim youths not in school in
				such areas as entrepreneurial skills, accounting, micro-finance activities,
				work training, financial literacy, and information technology.
										(E)Other types of
				assistance
										(i)The translation of foreign books,
				newspapers, reference guides, and other reading materials into local
				languages.
										(ii)The construction and equipping of modern
				community and university libraries.
										(5)Authorization of
				appropriations
									(A)In
				generalThere is authorized
				to be appropriated to the President to carry out this section such sums as may
				be necessary for fiscal years 2008, 2009, and 2010.
									(B)AvailabilityAmounts appropriated pursuant to the
				authorization of appropriations under subsection (a) are authorized to remain
				available until expended.
									(C)Additional
				fundsAmounts authorized to
				be appropriated under subsection (a) shall be in addition to amounts otherwise
				available for such purposes.
									(6)Report to
				CongressNot later than 180
				days after the date of the enactment of this section and annually thereafter
				until January 30, 2010, the President shall submit to the appropriate
				congressional committees a report on United States efforts to assist in the
				improvement of educational opportunities for predominantly Muslim children and
				youths, including the progress made toward establishing the International
				Muslim Youth Opportunity Fund.
								(7)Appropriate
				congressional committees definedIn this subsection, the term
				appropriate congressional committees means the Committee on
				Foreign Affairs and the Committee on Appropriations of the House of
				Representatives and the Committee on Foreign Relations and the Committee on
				Appropriations of the
				Senate.
								.
				2013.Annual report
			 to Congress
					(a)In
			 generalNot later than June 1
			 of each year until December 31, 2009, the Secretary of State shall submit to
			 the appropriate congressional committees a report on the efforts of
			 predominantly Muslim countries to increase the availability of modern basic
			 education and to close educational institutions that promote religious
			 extremism and terrorism.
					(b)ContentsEach
			 report shall include—
						(1)a list of predominantly Muslim countries
			 that are making serious and sustained efforts to improve the availability of
			 modern basic education and to close educational institutions that promote
			 religious extremism and terrorism;
						(2)a
			 list of such countries that are making efforts to improve the availability of
			 modern basic education and to close educational institutions that promote
			 religious extremism and terrorism, but such efforts are not serious and
			 sustained;
						(3)a
			 list of such countries that are not making efforts to improve the availability
			 of modern basic education and to close educational institutions that promote
			 religious extremism and terrorism; and
						(4)an assessment for each country specified in
			 each of paragraphs (1), (2), and (3) of the role of United States assistance
			 with respect to the efforts made or not made to improve the availability of
			 modern basic education and close educational institutions that promote
			 religious extremism and terrorism.
						2014.Extension of
			 program to provide grants to American-sponsored schools in predominantly Muslim
			 Countries to provide scholarships
					(a)FindingsCongress
			 finds the following:
						(1)Section 7113 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458; 22 U.S.C. 2452 note)
			 authorized the establishment of a pilot program to provide grants to
			 American-sponsored schools in predominantly Muslim countries so that such
			 schools could provide scholarships to young people from lower-income and
			 middle-income families in such countries to attend such schools, where they
			 could improve their English and be exposed to a modern education.
						(2)Since the date of
			 the enactment of that section, the Middle East Partnership Initiative has
			 pursued implementation of that program.
						(b)Extension of
			 program
						(1)In
			 generalSection 7113 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 is amended—
							(A)in the section heading by striking
			 “Pilot”;
			 and
							(B)in subsection
			 (c)—
								(i)in
			 the subsection heading, by striking “Pilot”; and
								(ii)by
			 striking pilot;
								(C)in subsection (d),
			 by striking pilot each place it appears;
							(D)in subsection (f)
			 by striking pilot;
							(E)in subsection (g),
			 in the first sentence—
								(i)by
			 inserting and April 15, 2008, after April 15,
			 2006,; and
								(ii)by
			 striking pilot; and
								(F)in subsection
			 (h)—
								(i)by
			 striking 2005 and 2006 and inserting 2007 and
			 2008; and
								(ii)by
			 striking pilot.
								(2)Conforming
			 amendmentSection 1(b) of such Act is amended, in the table of
			 contents, by striking the item relating to section 7113 and inserting after
			 section 7112 the following new item:
							
								
									7113. Program to provide grants to
				American-sponsored schools in predominantly Muslim countries to provide
				scholarships.
								
								.
						BDemocracy and
			 Development in the Broader Middle East Region
				2021.Middle East
			 Foundation
					(a)PurposesThe
			 purposes of this section are to support, through the provision of grants,
			 technical assistance, training, and other programs, in the countries of the
			 broader Middle East region, the expansion of—
						(1)civil
			 society;
						(2)opportunities for
			 political participation for all citizens;
						(3)protections for
			 internationally recognized human rights, including the rights of women;
						(4)educational system
			 reforms;
						(5)independent
			 media;
						(6)policies that
			 promote economic opportunities for citizens;
						(7)the rule of law;
			 and
						(8)democratic
			 processes of government.
						(b)Middle East
			 Foundation
						(1)DesignationThe
			 Secretary of State is authorized to designate an appropriate private, nonprofit
			 organization that is organized or incorporated under the laws of the United
			 States or of a State as the Middle East Foundation (referred to in this section
			 as the Foundation).
						(2)Funding
							(A)AuthorityThe
			 Secretary of State is authorized to provide funding to the Foundation through
			 the Middle East Partnership Initiative of the Department of State.
			 Notwithstanding any other provision of law, the Foundation shall use amounts
			 provided under this paragraph to carry out the purposes specified in subsection
			 (a), including through making grants, using such funds as an endowment, and
			 providing other assistance to entities to carry out programs for such
			 purposes.
							(B)Funding from
			 other sourcesIn determining
			 the amount of funding to provide to the Foundation, the Secretary of State
			 shall take into consideration the amount of funds that the Foundation has
			 received from sources other than the United States Government.
							(3)Notification to
			 congressional committeesThe Secretary of State shall notify the
			 appropriate congressional committees of the designation of an appropriate
			 organization as the Foundation.
						(c)Grants for
			 projects
						(1)Foundation to
			 make grantsThe Secretary of State shall enter into an agreement
			 with the Foundation that requires the Foundation to use the funds provided
			 under subsection (b)(2) to make grants to persons or entities (other than
			 governments or government entities) located in the broader Middle East region
			 or working with local partners based in the broader Middle East region to carry
			 out projects that support the purposes specified in subsection (a).
						(2)Center for public
			 policyUnder the agreement described in paragraph (1), the
			 Foundation may make a grant to an institution of higher education located in
			 the broader Middle East region to create a center for public policy for the
			 purpose of permitting scholars and professionals from the countries of the
			 broader Middle East region and from other countries, including the United
			 States, to carry out research, training programs, and other activities to
			 inform public policymaking in the broader Middle East region and to promote
			 broad economic, social, and political reform for the people of the broader
			 Middle East region.
						(3)Applications for
			 grantsAn entity seeking a grant from the Foundation under this
			 section shall submit an application to the head of the Foundation at such time,
			 in such manner, and containing such information as the head of the Foundation
			 may reasonably require.
						(d)Private
			 character of the FoundationNothing in this section shall be
			 construed to—
						(1)make the
			 Foundation an agency or establishment of the United States Government, or to
			 make the officers or employees of the Foundation officers or employees of the
			 United States for purposes of title 5, United States Code; or
						(2)impose any
			 restriction on the Foundation’s acceptance of funds from private and public
			 sources in support of its activities consistent with the purposes specified in
			 subsection (a).
						(e)Limitation on
			 payments to foundation personnelNo part of the funds provided to
			 the Foundation under this section shall inure to the benefit of any officer or
			 employee of the Foundation, except as salary or reasonable compensation for
			 services.
					(f)Retention of
			 interestThe Foundation may
			 hold funds provided under this section in interest-bearing accounts prior to
			 the disbursement of such funds to carry out the purposes specified in
			 subsection (a), and may retain for such purposes any interest earned without
			 returning such interest to the Treasury of the United States. The Foundation
			 may retain and use such funds as an endowment to carry out the purposes
			 specified in subsection (a).
					(g)Financial
			 accountability
						(1)Independent
			 private audits of the FoundationThe accounts of the Foundation
			 shall be audited annually in accordance with generally accepted auditing
			 standards by independent certified public accountants or independent licensed
			 public accountants certified or licensed by a regulatory authority of a State
			 or other political subdivision of the United States. The report of the
			 independent audit shall be included in the annual report required by subsection
			 (h).
						(2)GAO
			 auditsThe financial transactions undertaken pursuant to this
			 section by the Foundation may be audited by the Government Accountability
			 Office in accordance with such principles and procedures and under such rules
			 and regulations as may be prescribed by the Comptroller General of the United
			 States.
						(3)Audits of grant
			 recipients
							(A)In
			 generalA recipient of a grant from the Foundation shall agree to
			 permit an audit of the books and records of such recipient related to the use
			 of the grant funds.
							(B)RecordkeepingSuch
			 recipient shall maintain appropriate books and records to facilitate an audit
			 referred to in subparagraph (A), including—
								(i)separate accounts
			 with respect to the grant funds;
								(ii)records that
			 fully disclose the use of the grant funds;
								(iii)records
			 describing the total cost of any project carried out using grant funds;
			 and
								(iv)the
			 amount and nature of any funds received from other sources that were combined
			 with the grant funds to carry out a project.
								(h)Annual
			 reportsNot later than January 31, 2008, and annually thereafter,
			 the Foundation shall submit to the appropriate congressional committees and
			 make available to the public a report that includes, for the fiscal year prior
			 to the fiscal year in which the report is submitted, a comprehensive and
			 detailed description of—
						(1)the operations and
			 activities of the Foundation that were carried out using funds provided under
			 this section;
						(2)grants made by the
			 Foundation to other entities with funds provided under this section;
						(3)other activities
			 of the Foundation to further the purposes specified in subsection (a);
			 and
						(4)the financial
			 condition of the Foundation.
						(i)Broader Middle
			 East region definedIn this section, the term broader
			 Middle East region means Afghanistan, Algeria, Bahrain, Egypt, Iran,
			 Iraq, Jordan, Kuwait, Lebanon, Libya, Morocco, Oman, Pakistan, Qatar, Saudi
			 Arabia, Syria, Tunisia, United Arab Emirates, West Bank and Gaza, and
			 Yemen.
					(j)RepealSection
			 534(k) of Public Law 109–102 is repealed.
					CReaffirming United
			 States Moral Leadership
				2031.Advancing
			 United States interests through public diplomacy
					(a)FindingCongress
			 finds that the report of the National Commission on Terrorist Attacks Upon the
			 United States stated that Recognizing that Arab and Muslim audiences
			 rely on satellite television and radio, the government has begun some promising
			 initiatives in television and radio broadcasting to the Arab world, Iran, and
			 Afghanistan. These efforts are beginning to reach large audiences. The
			 Broadcasting Board of Governors has asked for much larger resources. It should
			 get them..
					(b)Sense of
			 CongressIt is the sense of Congress that—
						(1)the United States
			 needs to improve its communication of information and ideas to people in
			 foreign countries, particularly in countries with significant Muslim
			 populations; and
						(2)public diplomacy
			 should reaffirm the paramount commitment of the United States to democratic
			 principles, including preserving the civil liberties of all the people of the
			 United States, including Muslim-Americans.
						(c)Special
			 authority for surge capacityThe United States International
			 Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.) is amended by adding at the
			 end the following new section:
						
							316.Special
				authority for surge capacity
								(a)Emergency
				authority
									(1)In
				generalWhenever the
				President determines it to be important to the national interests of the United
				States and so certifies to the appropriate congressional committees, the
				President, on such terms and conditions as the President may determine, is
				authorized to direct any department, agency, or other entity of the United
				States to furnish the Broadcasting Board of Governors with such assistance
				outside the United States as may be necessary to provide international
				broadcasting activities of the United States with a surge capacity to support
				United States foreign policy objectives during a crisis abroad.
									(2)Supersedes
				existing lawThe authority of paragraph (1) shall supersede any
				other provision of law.
									(3)Surge capacity
				definedIn this subsection, the term surge
				capacity means the financial and technical resources necessary to carry
				out broadcasting activities in a geographical area during a crisis
				abroad.
									(4)DurationThe President is authorized to exercise the
				authority provided in subsection (a)(1) for a period of up to six months, which
				may be renewed for one additional six month period.
									(b)Authorization of
				appropriations
									(1)In
				generalThere are authorized to be appropriated to the President
				such sums as may be necessary for the President to carry out this section,
				except that no such amount may be appropriated which, when added to amounts
				previously appropriated for such purpose but not yet obligated, would cause
				such amounts to exceed $25,000,000.
									(2)Availability of
				fundsAmounts appropriated pursuant to the authorization of
				appropriations in this subsection are authorized to remain available until
				expended.
									(3)Designation of
				appropriationsAmounts appropriated pursuant to the authorization
				of appropriations in this subsection may be referred to as the United
				States International Broadcasting Surge Capacity Fund.
									(c)ReportThe
				annual report submitted to the President and Congress by the Broadcasting Board
				of Governors under section 305(a)(9) shall provide a detailed description of
				any activities carried out under this
				section.
								.
					2032.Oversight of
			 international broadcasting
					(a)Transcription of
			 Persian and Arabic language broadcastsNot later than 90 days after the date of
			 the enactment of this Act, the Broadcasting Board of Governors shall initiate a
			 pilot project to transcribe into the English language news and information
			 programming broadcast by Radio Farda, Radio Sawa, the Persian Service of the
			 Voice of America, and Alhurra.
					(b)Random sampling;
			 public availabilityThe
			 transcription required under subsection (a) shall consist of a random sampling
			 of such programming. The transcripts shall be available to Congress and the
			 public on the Internet site of the Board.
					(c)ReportNot later than May 1, 2008, the Chairman of
			 the Broadcasting Board of Governors shall submit to the Committee on Foreign
			 Affairs of the House of Representatives and Committee on Foreign Relations of
			 the Senate a report on the feasibility and utility of continuing the pilot
			 project required under subsection (a).
					(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the International Broadcasting
			 Operations account of the Broadcasting Board of Governors $2,000,000
			 for fiscal year 2008 to carry out the pilot project required under subsection
			 (a).
					2033.Expansion of
			 United States scholarship, exchange, and library programs in predominantly
			 Muslim countries
					(a)Report;
			 CertificationNot later than
			 30 days after the date of the enactment of this Act and every 180 days
			 thereafter until December 31, 2009, the Secretary of State shall submit to the
			 appropriate congressional committees a report on the recommendations of the
			 National Commission on Terrorist Attacks Upon the United States and the policy
			 goals described in section 7112 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458) for expanding United States
			 scholarship, exchange, and library programs in predominantly Muslim countries.
			 Such report shall include—
						(1)a
			 certification by the Secretary of State that such recommendations have been
			 implemented; or
						(2)if the Secretary
			 of State is unable to make the certification described in paragraph (1), a
			 description of—
							(A)the steps taken to
			 implement such recommendations and achieve such policy goals;
							(B)when the Secretary
			 of State expects such recommendations to be implemented and such policy goals
			 to be achieved; and
							(C)any allocation of
			 resources or other actions by Congress the Secretary of State considers
			 necessary to implement such recommendations and achieve such policy
			 goals.
							(b)Termination of
			 duty to reportThe duty to submit a report under subsection (a)
			 shall terminate when the Secretary of State submits a certification pursuant to
			 paragraph (1) of such subsection.
					2034.United States
			 policy toward detainees
					(a)FindingsCongress
			 finds the following:
						(1)The National
			 Commission on Terrorist Attacks Upon the United States (commonly referred to as
			 the 9/11 Commission) declared that the United States
			 should work with friends to develop mutually agreed-on principles for
			 the detention and humane treatment of captured international terrorists who are
			 not being held under a particular country’s criminal laws and
			 recommended that the United States engage its allies to develop a common
			 coalition approach toward the detention and humane treatment of captured
			 terrorists.
						(2)A
			 number of investigations remain ongoing by countries that are close United
			 States allies in the war on terrorism regarding the conduct of officials,
			 employees, and agents of the United States and of other countries related to
			 conduct regarding detainees.
						(3)The Secretary of
			 State has launched an initiative to try to address the differences between the
			 United States and many of its allies regarding the treatment of
			 detainees.
						(b)Sense of
			 CongressIt is the sense of Congress that the Secretary, acting
			 through the Legal Adviser of the Department of State, should continue to build
			 on the Secretary’s efforts to engage United States allies to develop a common
			 coalition approach, in compliance with Common Article 3 of the Geneva
			 Conventions and other applicable legal principles, toward the detention and
			 humane treatment of individuals detained during Operation Iraqi Freedom,
			 Operation Enduring Freedom, or in connection with United States
			 counterterrorist operations.
					(c)Reporting to
			 Congress
						(1)BriefingsThe
			 Secretary of State shall keep the appropriate congressional committees fully
			 and currently informed of the progress of any discussions between the United
			 States and its allies regarding the development of the common coalition
			 approach described in subsection (b).
						(2)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State, in consultation with the Attorney General and the Secretary of
			 Defense, shall submit to the appropriate congressional committees a report on
			 any progress towards developing the common coalition approach described in
			 subsection (b).
						(d)DefinitionIn
			 this section, the term appropriate congressional committees
			 means—
						(1)with respect to
			 the House of Representatives, the Committee on Foreign Affairs, the Committee
			 on Armed Services, the Committee on the Judiciary, and the Permanent Select
			 Committee on Intelligence; and
						(2)with respect to
			 the Senate, the Committee on Foreign Relations, the Committee on Armed
			 Services, the Committee on the Judiciary, and the Select Committee on
			 Intelligence.
						DStrategy for the
			 United States relationship with Afghanistan, Pakistan, and Saudi
			 Arabia
				2041.Afghanistan
					(a)Congressional
			 findingsCongress finds the following:
						(1)A
			 democratic, stable, and prosperous Afghanistan is vital to the national
			 security of the United States and to combating international terrorism.
						(2)Following the
			 ouster of the Taliban regime in 2001, the Government of Afghanistan, with
			 assistance from the United States and the international community, has achieved
			 some notable successes, including—
							(A)adopting a
			 constitution;
							(B)holding
			 presidential, parliamentary, and provincial council elections;
							(C)improving the
			 protection of human rights, including women’s rights; and
							(D)expanding
			 educational opportunities.
							(3)The following
			 factors pose a serious and immediate threat to the stability of
			 Afghanistan:
							(A)Taliban and
			 anti-government forces, al Qaeda, and criminal networks.
							(B)Drug trafficking
			 and corruption.
							(C)Weak institutions
			 of administration, security, and justice, including pervasive lack of the rule
			 of law.
							(D)Poverty,
			 unemployment, and lack of provision of basic services.
							(4)The United States
			 and the international community must significantly increase political,
			 economic, and military support to Afghanistan to ensure its long-term stability
			 and prosperity, and to deny violent extremist groups such as al Qaeda sanctuary
			 in Afghanistan.
						(b)Statements of
			 policyThe following shall be the policies of the United
			 States:
						(1)The United States
			 shall vigorously support the people and Government of Afghanistan as they
			 continue to commit to the path toward a government representing and protecting
			 the rights of all Afghans, and shall maintain its long-term commitment to the
			 people of Afghanistan by increased assistance and the continued deployment of
			 United States troops in Afghanistan as long as the Government of Afghanistan
			 supports such United States involvement.
						(2)In order to reduce
			 the ability of the Taliban and al Qaeda to finance their operations through the
			 opium trade, the President shall engage aggressively with the Government of
			 Afghanistan, countries in the region or otherwise influenced by the trade and
			 transit of narcotics, as well as North Atlantic Treaty Organization (NATO)
			 partners of the United States, and in consultation with Congress, to assess the
			 success of the current Afghan counter-narcotics strategy and to explore
			 additional options for addressing the narcotics crisis in Afghanistan,
			 including possible changes in rules of engagement for NATO and Coalition forces
			 for participation in actions against narcotics trafficking and kingpins, and
			 the provision of comprehensive assistance to farmers who rely on opium for
			 their livelihood, including through the promotion of alternative crops and
			 livelihoods.
						(3)The United States
			 shall continue to work with and provide assistance to the Government of
			 Afghanistan to strengthen local and national government institutions and the
			 rule of law, including the training of judges and prosecutors, and to train and
			 equip the Afghan National Security Forces.
						(4)The United States
			 shall continue to call on NATO members participating in operations in
			 Afghanistan to meet their commitments to provide forces and equipment, and to
			 lift restrictions on how such forces can be deployed.
						(5)The United States
			 shall continue to foster greater understanding and cooperation between the
			 Governments of Afghanistan and Pakistan by taking the following actions:
							(A)Facilitating
			 greater communication, including through official mechanisms such as the
			 Tripartite Commission and the Joint Intelligence Operations Center, and by
			 promoting other forms of exchange between the parliaments and civil society of
			 the two countries.
							(B)Urging the
			 Government of Afghanistan to enter into a political dialogue with Pakistan with
			 respect to all issues relating to the border between the two countries, with
			 the aim of establishing a mutually-recognized and monitored border, open to
			 human and economic exchange, and with both countries fully responsible for
			 border security.
							(c)Statement of
			 CongressCongress strongly urges that the Afghanistan Freedom
			 Support Act of 2002 (22 U.S.C. 7501 et seq.) be reauthorized and updated to
			 take into account new developments in Afghanistan and in the region so as to
			 demonstrate the continued support by the United States for the people and
			 Government of Afghanistan.
					(d)Emergency
			 increase in effective police training and policing operations
						(1)Congressional
			 findingCongress finds that police training programs in
			 Afghanistan have achieved far less return on substantial investment to date and
			 require a substantive review and justification of the means and purposes of
			 such assistance, consequent to any provision of additional resources.
						(2)Assistance
			 authorizedThe President
			 shall make increased efforts, on an urgent basis, to—
							(A)dramatically
			 improve the capability and effectiveness of United States and international
			 police trainers, mentors, and police personnel for police training programs in
			 Afghanistan, as well as develop a pretraining screening program;
							(B)increase the
			 numbers of such trainers, mentors, and personnel only if such increase is
			 determined to improve the performance and capabilities of the Afghanistan civil
			 security forces; and
							(C)assist the
			 Government of Afghanistan, in conjunction with the Afghanistan civil security
			 forces and their leadership, in addressing the corruption crisis that is
			 threatening to undermine Afghanistan’s future.
							(3)ReportNot
			 later than 180 days after the date of the enactment of this Act, and every 6
			 months thereafter until September 30, 2010, the President shall transmit to the
			 appropriate congressional committees a report on United States efforts to
			 fulfill the requirements of this subsection. The report required by this
			 paragraph may be transmitted concurrently with any similar report required by
			 the Afghanistan Freedom Support Act of 2002.
						2042.Pakistan
					(a)Congressional
			 findingsCongress finds the following:
						(1)A
			 democratic, stable, and prosperous Pakistan that is a full and reliable partner
			 in the struggle against the Taliban, al Qaeda, and other terrorist groups, and
			 is a responsible steward of its nuclear weapons and technology, is vital to the
			 national security of the United States.
						(2)Since September
			 11, 2001, the Government of Pakistan has been a critical ally and an important
			 partner in removing the Taliban regime in Afghanistan and combating al
			 Qaeda.
						(3)Pakistan has made
			 great sacrifices in the shared struggle against al Qaeda-affiliated terrorist
			 groups, engaging in military operations that have led to the deaths of hundreds
			 of Pakistani security personnel and enduring acts of terrorism that have killed
			 hundreds of Pakistani civilians.
						(4)Publicly-stated
			 goals of the Government of Pakistan and the national interests of the United
			 States are in close agreement in many areas, including—
							(A)curbing the
			 proliferation of nuclear weapons technology;
							(B)combating poverty
			 and corruption;
							(C)enabling effective
			 government institutions, including public education;
							(D)promoting democracy
			 and the rule of law, particularly at the national level;
							(E)addressing the
			 continued presence of Taliban and other violent extremist forces throughout the
			 country;
							(F)maintaining the
			 authority of the Government of Pakistan in all parts of its national
			 territory;
							(G)securing the
			 borders of Pakistan to prevent the movement of militants and terrorists into
			 other countries and territories; and
							(H)effectively
			 dealing with violent extremism.
							(5)The opportunity
			 exists for shared effort in helping to achieve correlative goals with the
			 Government of Pakistan, particularly—
							(A)increased United
			 States assistance to Pakistan, as appropriate, to achieve progress in meeting
			 the goals of subparagraphs (A) through (C) of paragraph (4);
							(B)increased
			 commitment on the part of the Government of Pakistan to achieve the goals of
			 paragraph (4)(D), particularly given continued concerns, based on the conduct
			 of previous elections, regarding whether parliamentary elections scheduled for
			 2007 will be free, fair, and inclusive of all political parties and carried out
			 in full accordance with internationally-recognized democratic norms; and
							(C)increased
			 commitment on the part of the Government of Pakistan to take actions described
			 in paragraph (4)(E), particularly given—
								(i)the
			 continued operation of the Taliban’s Quetta shura, as noted by then-North
			 Atlantic Treaty Organization Supreme Allied Commander General James Jones in
			 testimony before the Senate Foreign Relations Committee on September 21, 2006;
			 and
								(ii)the
			 continued operation of al Qaeda affiliates Lashkar-e Taiba and Jaish-e
			 Muhammad, sometimes under different names, as demonstrated by the lack of
			 meaningful action taken against Hafiz Muhammad Saeed, Maulana Masood Azhar, and
			 other known leaders and members of such terrorist organizations; and
								(D)increased
			 commitment on the part of the Government of the United States in regard to
			 working with all elements of Pakistan society in helping to achieve the
			 correlative goals described in subparagraphs (A) through (H) of paragraph
			 (4).
							(b)Statements of
			 policyThe following shall be the policy of the United
			 States:
						(1)To maintain and
			 deepen its friendship and long-term strategic relationship with
			 Pakistan.
						(2)To work with the
			 Government of Pakistan to combat international terrorism, especially in the
			 frontier provinces of Pakistan, and to end the use of Pakistan as a safe haven
			 for terrorist groups, including those associated with al Qaeda or the
			 Taliban.
						(3)To support robust
			 funding for programs of the United States Agency for International Development
			 and the Department of State that assist the Government of Pakistan in working
			 toward the goals described in subsection (a)(4), as the Government of Pakistan
			 demonstrates a clear commitment to building a moderate, democratic
			 state.
						(4)To work with the
			 international community to secure additional financial and political support to
			 effectively implement the policies set forth in this subsection.
						(5)To facilitate a
			 just resolution of the dispute over the territory of Kashmir, to the extent
			 that such facilitation is invited and welcomed by the Governments of Pakistan
			 and India and by the people of Kashmir.
						(6)To facilitate
			 greater communication and cooperation between the Governments of Afghanistan
			 and Pakistan for the improvement of bilateral relations and cooperation in
			 combating terrorism in both countries.
						(7)To work with the
			 Government of Pakistan to dismantle existing proliferation networks and prevent
			 the proliferation of nuclear technology.
						(c)Strategy
			 relating to Pakistan
						(1)Requirement for
			 report on strategyNot later
			 than 90 days after the date of the enactment of this Act, the President shall
			 transmit to the appropriate congressional committees a report that describes
			 the long-term strategy of the United States to engage with the Government of
			 Pakistan to achieve the goals described in subparagraphs (A) through (H) of
			 subsection (a)(4) and to carry out the policies described in subsection
			 (b).
						(2)FormThe
			 report required by paragraph (1) shall be transmitted in unclassified form, but
			 may include a classified annex, if necessary.
						(d)Limitation on
			 United States security assistance to Pakistan
						(1)LimitationFor fiscal year 2008, United States
			 assistance under chapter 2 of part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2311 et seq.) or section 23 of the Arms Export Control Act (22 U.S.C.
			 2763) may not be provided to, and a license for any item controlled under the
			 Arms Export Control Act (22 U.S.C. 2751 et seq.) may not be approved for,
			 Pakistan until the President transmits to the appropriate congressional
			 committees a report that contains a determination of the President that the
			 Government of Pakistan—
							(A)is committed to eliminating from Pakistani
			 territory any organization such as the Taliban, al Qaeda, or any successor,
			 engaged in military, insurgent, or terrorist activities in Afghanistan;
							(B)is undertaking a comprehensive military,
			 legal, economic, and political campaign to achieving the goal described in
			 subparagraph (A); and
							(C)is currently making demonstrated,
			 significant, and sustained progress toward eliminating support or safe haven
			 for terrorists.
							(2)Memorandum of
			 justificationThe President
			 shall include in the report required by paragraph (1) a memorandum of
			 justification setting forth the basis for the President’s determination under
			 paragraph (1).
						(3)FormThe report required by paragraph (1) and
			 the memorandum of justification required by paragraph (2) shall be transmitted
			 in unclassified form, but may include a classified annex, if necessary.
						(e)Nuclear
			 proliferation
						(1)Congressional
			 findingCongress finds that the maintenance by any country of a
			 procurement or supply network for the illicit proliferation of nuclear and
			 missile technologies would be inconsistent with that country being considered
			 an ally of the United States.
						(2)Sense of
			 CongressIt is the sense of Congress that the national security
			 interest of the United States will best be served if the United States develops
			 and implements a long-term strategy to improve the United States relationship
			 with Pakistan and works with the Government of Pakistan to stop nuclear
			 proliferation.
						(f)Authorization of
			 appropriations
						(1)In
			 generalThere is authorized to be appropriated to the President
			 such sums as may be necessary to provide assistance described in subsection
			 (d)(1) for Pakistan for fiscal year 2008 in accordance with the requirements of
			 subsection (d)(1).
						(2)Other
			 fundsAmounts authorized to be appropriated under this subsection
			 are in addition to amounts otherwise available for such purposes.
						(3)Declaration of
			 policyCongress declares that the amount of funds appropriated
			 pursuant to the authorization of appropriations under paragraph (1) and for
			 subsequent fiscal years shall be determined by the extent to which the
			 Government of Pakistan displays demonstrable progress in—
							(A)preventing al Qaeda
			 and other terrorist organizations from operating in the territory of Pakistan,
			 including eliminating terrorist training camps or facilities, arresting members
			 and leaders of terrorist organizations, and countering recruitment
			 efforts;
							(B)preventing the
			 Taliban from using the territory of Pakistan as a sanctuary from which to
			 launch attacks within Afghanistan, including by arresting Taliban leaders,
			 stopping cross-border incursions, and countering recruitment efforts;
			 and
							(C)implementing
			 democratic reforms, including allowing free, fair, and inclusive elections at
			 all levels of government in accordance with internationally-recognized
			 democratic norms, and respecting the independence of the press and
			 judiciary.
							(4)Biannual reports
			 to Congress
							(A)In
			 generalThe Secretary of
			 State shall submit to the appropriate congressional committees a biannual
			 report describing in detail the extent to which the Government of Pakistan has
			 displayed demonstrable progress in meeting the goals described in subparagraphs
			 (A) through (C) of paragraph (3).
							(B)Schedule for
			 submissionThe report required by subparagraph (A) shall be
			 submitted not later than April 15 and October 15 of each year until October 15,
			 2009.
							(C)FormThe
			 report required by subparagraph (A) shall be submitted in unclassified form,
			 but may include a classified annex, if necessary.
							(g)Extension of
			 waivers
						(1)AmendmentsThe
			 Act entitled An Act to authorize the President to exercise waivers of
			 foreign assistance restrictions with respect to Pakistan through September 30,
			 2003, and for other purposes, approved October 27, 2001 (Public Law
			 107–57; 115 Stat. 403), is amended—
							(A)in section
			 1(b)—
								(i)in
			 the heading, to read as follows:
									
										(b)Fiscal years 2007 and
				2008—
										;
				and
								(ii)in
			 paragraph (1), by striking any provision and all that follows
			 through that prohibits and inserting any provision of an
			 Act making appropriations for foreign operations, export financing, and related
			 programs appropriations for fiscal year 2007 or 2008 (or any other
			 appropriations Act) that prohibits;
								(B)in section 3(2),
			 by striking Such provision and all that follows through
			 as are and inserting Such provision of an Act making
			 appropriations for foreign operations, export financing, and related programs
			 appropriations for fiscal years 2002 through 2008 (or any other appropriations
			 Act) as are; and
							(C)in section 6, by
			 striking the provisions and all that follows and inserting
			 the provisions of this Act shall terminate on October 1,
			 2008..
							(2)Effective
			 dateThe amendments made by paragraph (1) take effect on October
			 1, 2006.
						(3)Sense of
			 congressIt is the sense of Congress that determinations to
			 provide extensions of waivers of foreign assistance prohibitions with respect
			 to Pakistan pursuant to Public Law 107–57 for fiscal years after the fiscal
			 years specified in the amendments made by paragraph (1) to Public Law 107–57
			 should be informed by demonstrable progress in achieving the goals described in
			 subparagraphs (A) through (C) of subsection (f)(3).
						2043.Saudi
			 Arabia
					(a)Congressional
			 findingsCongress finds that:
						(1)The National
			 Commission on Terrorist Attacks Upon the United States concluded that the
			 Kingdom of Saudi Arabia has been a problematic ally in combating Islamic
			 extremism. At the level of high policy, Saudi Arabia’s leaders cooperated with
			 American diplomatic initiatives aimed at the Taliban or Pakistan before 9/11.
			 At the same time, Saudi Arabia’s society was a place where al Qaeda raised
			 money directly from individuals and through charities. It was the society that
			 produced 15 of the 19 hijackers..
						(2)Saudi Arabia has
			 an uneven record in the fight against terrorism, especially with respect to
			 terrorist financing, support for radical madrassas, a lack of political outlets
			 for its citizens, and restrictions on religious pluralism, that poses a threat
			 to the security of the United States, the international community, and Saudi
			 Arabia itself.
						(3)The National Commission on Terrorist
			 Attacks Upon the United States concluded that the problems in the
			 U.S.-Saudi relationship must be confronted, openly. It recommended that
			 the two countries build a relationship that includes a shared commitment
			 to political and economic reform . . . and a shared interest in greater
			 tolerance and cultural respect, translating into a commitment to fight the
			 violent extremists who foment hatred.
						(4)The United States
			 has a national security interest in working with the Government of Saudi Arabia
			 to combat international terrorists that operate within that country or that
			 operate outside Saudi Arabia with the support of citizens of Saudi
			 Arabia.
						(5)The United States
			 and Saudi Arabia established a Strategic Dialogue in 2005, which provides a
			 framework for the two countries to discuss a range of bilateral issues at high
			 levels, including counterterrorism policy and political and economic
			 reforms.
						(6)It is in the
			 national security interest of the United States to support the Government of
			 Saudi Arabia in undertaking a number of political and economic reforms,
			 including increasing anti-terrorism operations conducted by law enforcement
			 agencies, providing more political and religious rights to its citizens,
			 increasing the rights of women, engaging in comprehensive educational reform,
			 enhancing monitoring of charitable organizations, and promulgating and
			 enforcing domestic laws and regulation on terrorist financing.
						(b)Statement of
			 policyIt is the policy of the United States—
						(1)to engage with the
			 Government of Saudi Arabia to openly confront the issue of terrorism, as well
			 as other problematic issues such as the lack of political freedoms;
						(2)to enhance
			 counterterrorism cooperation with the Government of Saudi Arabia; and
						(3)to support the
			 efforts of the Government of Saudi Arabia to make political, economic, and
			 social reforms, including greater religious freedom, throughout the
			 country.
						(c)Progress in
			 counterterrorism and other cooperation
						(1)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall transmit to the appropriate congressional committees a report
			 that—
							(A)describes the
			 long-term strategy of the United States—
								(i)to
			 engage with the Government of Saudi Arabia to facilitate political, economic,
			 and social reforms, including greater religious freedom, that will enhance the
			 ability of the Government of Saudi Arabia to combat international terrorism;
			 and
								(ii)to
			 work with the Government of Saudi Arabia to combat terrorism, including through
			 effective measures to prevent and prohibit the financing of terrorists by Saudi
			 institutions and citizens; and
								(B)provides an
			 assessment of the progress made by Saudi Arabia since 2001 on the matters
			 described in subparagraph (A), including—
								(i)whether Saudi
			 Arabia has become a party to the International Convention for the Suppression
			 of the Financing of Terrorism; and
								(ii)the
			 activities and authority of the Saudi Nongovernmental National Commission for
			 Relief and Charity Work Abroad.
								(2)FormThe
			 report required by paragraph (1) shall be transmitted in unclassified form, but
			 may include a classified annex, if necessary.
						XXIADVANCING
			 DEMOCRATIC VALUES
			2101.Short
			 titleThis title may be cited
			 as the Advance Democratic Values, Address Nondemocratic Countries, and
			 Enhance Democracy Act of 2007 or the ADVANCE Democracy Act of
			 2007.
			2102.FindingsCongress finds the following:
				(1)The United States Declaration of
			 Independence, the United States Constitution, and the United Nations Universal
			 Declaration of Human Rights declare that all human beings are created equal and
			 possess certain rights and freedoms, including the fundamental right to
			 participate in the political life and government of their respective countries.
				(2)The development of
			 democracy constitutes a long-term challenge that goes through unique phases and
			 paces in individual countries as such countries develop democratic institutions
			 such as a thriving civil society, a free media, and an independent judiciary,
			 and must be led from within such countries, including by nongovernmental and
			 governmental reformers.
				(3)Individuals,
			 nongovernmental organizations, and movements that support democratic
			 principles, practices, and values are under increasing pressure from some
			 governments of nondemocratic countries (as well as, in some cases, from
			 governments of democratic transition countries), including by using
			 administrative and regulatory mechanisms to undermine the activities of such
			 individuals, organizations, and movements.
				(4)Democratic
			 countries have a number of instruments available for supporting democratic
			 reformers who are committed to promoting effective, nonviolent change in
			 nondemocratic countries and who are committed to keeping their countries on the
			 path to democracy.
				(5)United States
			 efforts to promote democracy and protect human rights can be strengthened to
			 improve assistance for such reformers, including through an enhanced role for
			 United States diplomats when properly trained and given the right incentives.
				(6)The
			 promotion of democracy requires a broad-based effort with cooperation between
			 all democratic countries, including through the Community of
			 Democracies.
				2103.Statement of
			 policyIt is the policy of the
			 United States—
				(1)to promote freedom and democracy in foreign
			 countries as a fundamental component of United States foreign policy, along
			 with other key foreign policy goals;
				(2)to affirm
			 fundamental freedoms and internationally recognized human rights in foreign
			 countries, as reflected in the Universal Declaration of Human Rights and the
			 International Covenant on Civil and Political Rights, and to condemn offenses
			 against those freedoms and rights as a fundamental component of United States
			 foreign policy, along with other key foreign policy goals;
				(3)to protect and
			 promote such fundamental freedoms and rights, including the freedoms of
			 association, of expression, of the press, and of religion, and the right to own
			 private property;
				(4)to commit to the long-term challenge of
			 promoting universal democracy by promoting democratic institutions, including
			 institutions that support the rule of law (such as an independent judiciary),
			 an independent and professional media, strong legislatures, a thriving civil
			 society, transparent and professional independent governmental auditing
			 agencies, civilian control of the military, and institutions that promote the
			 rights of minorities and women;
				(5)to use instruments of United States
			 influence to support, promote, and strengthen democratic principles, practices,
			 and values, including the right to free, fair, and open elections, secret
			 balloting, and universal suffrage, including by—
					(A)providing
			 appropriate support to individuals, nongovernmental organizations, and
			 movements located in nondemocratic countries that aspire to live in freedom and
			 establish full democracy in such countries; and
					(B)providing
			 political, economic, and other support to foreign countries and individuals,
			 nongovernmental organizations, and movements that are willingly undertaking a
			 transition to democracy; and
					(6)to strengthen
			 cooperation with other democratic countries in order to better promote and
			 defend shared values and ideals.
				2104.DefinitionsIn this title:
				(1)Annual Report on
			 Advancing Freedom and DemocracyThe term Annual Report on Advancing
			 Freedom and Democracy refers to the annual report submitted to Congress
			 by the Department of State pursuant to section 665(c) of the Foreign Relations
			 Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2151n note),
			 in which the Department reports on actions taken by the United States
			 Government to encourage respect for human rights and democracy.
				(2)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the
			 Senate.
				(3)Assistant
			 SecretaryThe term Assistant Secretary means the
			 Assistant Secretary of State for Democracy, Human Rights, and Labor.
				(4)Community of
			 Democracies and CommunityThe terms Community of
			 Democracies and Community mean the association of
			 democratic countries committed to the global promotion of democratic
			 principles, practices, and values, which held its First Ministerial Conference
			 in Warsaw, Poland, in June 2000.
				(5)DepartmentThe
			 term Department means the Department of State.
				(6)Nondemocratic
			 country or democratic transition countryThe term nondemocratic
			 country or democratic transition country shall include
			 any country which is not governed by a fully functioning democratic form of
			 government, as determined by the Secretary, taking into account the general
			 consensus regarding the status of civil and political rights in a country by
			 major nongovernmental organizations that conduct assessments of such conditions
			 in countries and whether the country exhibits the following characteristics:
					(A)All citizens of
			 such country have the right to, and are not restricted in practice from, fully
			 and freely participating in the political life of such country.
					(B)The national
			 legislative body of such country and, if directly elected, the head of
			 government of such country, are chosen by free, fair, open, and periodic
			 elections, by universal and equal suffrage, and by secret ballot.
					(C)More than one
			 political party in such country has candidates who seek elected office at the
			 national level and such parties are not restricted in their political
			 activities or their process for selecting such candidates, except for
			 reasonable administrative requirements commonly applied in countries
			 categorized as fully democratic.
					(D)All citizens in such country have a right
			 to, and are not restricted in practice from, fully exercising such fundamental
			 freedoms as the freedom of expression, conscience, and peaceful assembly and
			 association, and such country has a free, independent, and pluralistic media.
					(E)The current
			 government of such country did not come to power in a manner contrary to the
			 rule of law.
					(F)Such country
			 possesses an independent judiciary and the government of such country generally
			 respects the rule of law.
					(G)Such country does not violate other core
			 principles enshrined in the United Nations Charter, the Universal Declaration
			 of Human Rights, the International Covenant on Civil and Political Rights,
			 United Nations Commission on Human Rights Resolution 1499/57 (entitled
			 Promotion of the Right to Democracy), and the United Nations
			 General Assembly Resolution 55/96 (entitled Promoting and consolidating
			 democracy).
					(H)As applicable,
			 whether the country has scored favorably on the political, civil liberties,
			 corruption, and rule of law indicators used to determine eligibility for
			 financial assistance disbursed from the Millennium Challenge Account.
					(7)SecretaryThe
			 term Secretary means the Secretary of State.
				AActivities to
			 Enhance the Promotion of Democracy
				2111.Democracy Promotion
			 at the Department of State
					(a)Democracy
			 Liaison Officers
						(1)In
			 generalThe Secretary of State shall establish and staff
			 Democracy Liaison Officer positions. Democracy Liaison Officers shall serve
			 under the supervision of the Assistant Secretary. Democracy Liaison Officers
			 may be assigned to the following posts:
							(A)United States
			 missions to, or liaisons with, regional and multilateral organizations,
			 including the United States missions to the European Union, African Union,
			 Organization of American States, and any other appropriate regional
			 organization, the Organization for Security and Cooperation in Europe, the
			 United Nations and its relevant specialized agencies, and the North Atlantic
			 Treaty Organization.
							(B)Regional public
			 diplomacy centers of the Department of State.
							(C)United States
			 combatant commands.
							(D)Other posts as
			 designated by the Secretary.
							(2)ResponsibilitiesEach
			 Democracy Liaison Officer should—
							(A)provide expertise
			 on effective approaches to promote and build democracy;
							(B)assist in
			 formulating and implementing strategies for transitions to democracy;
			 and
							(C)carry out such other
			 responsibilities as the Secretary or the Assistant Secretary may assign.
							(3)New
			 positionsTo the fullest
			 extent practicable, taking into consideration amounts appropriated to carry out
			 this subsection and personnel available for assignment to the positions
			 described in paragraph (1), the Democracy Liaison Officer positions established
			 under subsection (a) shall be new positions that are in addition to existing
			 positions with responsibility for other human rights and democracy related
			 issues and programs, including positions with responsibility for labor
			 issues.
						(4)Relationship to
			 other authoritiesNothing in this subsection may be construed as
			 altering any authority or responsibility of a chief of mission or other
			 employee of a diplomatic mission of the United States provided under any other
			 provision of law, including any authority or responsibility for the development
			 or implementation of strategies to promote democracy.
						(b)Office related
			 to democratic movements and transitions
						(1)EstablishmentThere
			 shall be identified within the Bureau of Democracy, Human Rights, and Labor of
			 the Department at least one office that shall be responsible for working with
			 democratic movements and facilitating the transition to full democracy of
			 nondemocratic countries and democratic transition countries.
						(2)ResponsibilitiesThe
			 Assistant Secretary shall, including by acting through the office or offices
			 identified pursuant to paragraph (1)—
							(A)provide support
			 for Democratic Liaison Officers established under subsection (a);
							(B)develop relations
			 with, consult with, and provide assistance to nongovernmental organizations,
			 individuals, and movements that are committed to the peaceful promotion of
			 democracy and fundamental rights and freedoms, including fostering
			 relationships with the United States Government and the governments of other
			 democratic countries; and
							(C)assist officers
			 and employees of regional bureaus of the Department to develop strategies and
			 programs to promote peaceful change in nondemocratic countries and democratic
			 transition countries.
							(3)LiaisonWithin
			 the Bureau of Democracy, Human Rights, and Labor, the Assistant Secretary shall
			 identify officers or employees who have expertise in and shall be responsible
			 for working with nongovernmental organizations, individuals, and movements that
			 develop relations with, consult with, and provide assistance to nongovernmental
			 organizations, individuals, and movements in foreign countries that are
			 committed to the peaceful promotion of democracy and fundamental rights and
			 freedoms.
						(c)Actions by
			 chiefs of missionEach chief
			 of mission in each nondemocratic country or democratic transition country
			 should—
						(1)develop, as part of annual program
			 planning, a strategy to promote democratic principles, practices, and values in
			 each such foreign country and to provide support, as appropriate, to
			 nongovernmental organizations, individuals, and movements in each such country
			 that are committed to democratic principles, practices, and values, such as
			 by—
							(A)consulting and coordinating with and
			 providing support to such nongovernmental organizations, individuals, and
			 movements regarding the promotion of democracy;
							(B)issuing public
			 condemnations of violations of internationally recognized human rights,
			 including violations of religious freedom, and visiting local landmarks and
			 other local sites associated with nonviolent protest in support of democracy
			 and freedom from oppression; and
							(C)holding periodic
			 meetings with such nongovernmental organizations, individuals, and movements to
			 discuss democracy and political, social, and economic freedoms;
							(2)hold ongoing discussions with the leaders
			 of each such nondemocratic country or democratic transition country regarding
			 progress toward a democratic system of governance and the development of
			 political, social, and economic freedoms and respect for human rights,
			 including freedom of religion or belief, in such country; and
						(3)conduct meetings with civil society,
			 interviews with media that can directly reach citizens of each such country,
			 and discussions with students and young people of each such country regarding
			 progress toward a democratic system of governance and the development of
			 political, social, and economic freedoms in each such country.
						(d)RecruitmentThe Secretary should seek to increase the
			 proportion of members of the Foreign Service who serve in the Bureau of
			 Democracy, Human Rights, and Labor.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section.
					2112.Democracy
			 Fellowship Program
					(a)Requirement for
			 programThe Secretary shall
			 establish a Democracy Fellowship Program to enable officers of the Department
			 to gain an additional perspective on democracy promotion in foreign countries
			 by working on democracy issues in appropriate congressional offices or
			 congressional committees with oversight over the subject matter of this title,
			 including the Committee on Foreign Affairs and the Committee on Appropriations
			 of the House of Representatives and the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate, and international or nongovernmental
			 organizations involved in democracy promotion.
					(b)Selection and
			 placementThe Assistant
			 Secretary shall play a central role in the selection of Democracy Fellows and
			 facilitate their placement in appropriate congressional offices, congressional
			 committees, international organizations, and nongovernmental
			 organizations.
					2113.Investigations of
			 violations of international humanitarian law
					(a)In
			 generalThe President, with the assistance of the Secretary, the
			 Under Secretary of State for Democracy and Global Affairs, and the
			 Ambassador-at-Large for War Crimes Issues, shall collect information regarding
			 incidents that may constitute crimes against humanity, genocide, slavery, or
			 other violations of international humanitarian law.
					(b)AccountabilityThe President shall consider what actions
			 can be taken to ensure that any government of a country or the leaders or
			 senior officials of such government who are responsible for crimes against
			 humanity, genocide, slavery, or other violations of international humanitarian
			 law identified under subsection (a) are brought to account for such crimes in
			 an appropriately constituted tribunal.
					BStrategies and
			 Reports on Human Rights and the Promotion of Democracy
				2121.Strategies,
			 priorities, and annual report
					(a)Expansion of
			 country-specific strategies to promote democracy
						(1)CommendationCongress commends the Secretary for the
			 ongoing work by the Department to develop country-specific strategies for
			 promoting democracy.
						(2)ExpansionThe Secretary shall expand the development
			 of such strategies to all nondemocratic countries and democratic transition
			 countries.
						(3)BriefingsThe Secretary shall keep the appropriate
			 congressional committees fully and currently informed as such strategies are
			 developed.
						(b)Report
			 titleSection 665(c) of the
			 Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22
			 U.S.C. 2151n note) is amended, in the first sentence, by inserting
			 entitled the Annual Report on Advancing Freedom and Democracy
			 before the period at the end.
					(c)Enhanced
			 reportThe Annual Report on
			 Advancing Freedom and Democracy shall include, as appropriate—
						(1)United States priorities for the promotion
			 of democracy and the protection of human rights for each nondemocratic country
			 and democratic transition country, developed in consultation with relevant
			 parties in such countries; and
						(2)specific actions
			 and activities of chiefs of missions and other United States officials to
			 promote democracy and protect human rights in each such country.
						(d)Schedule of
			 submissionSection 665(c) of
			 the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228;
			 22 U.S.C. 2151n note) is amended, in the second sentence, by striking 30
			 days and inserting 90 days.
					2122.Translation of
			 human rights reports
					(a)In
			 generalThe Secretary shall
			 continue to expand the timely translation of the applicable parts of the
			 Country Reports on Human Rights Practices required under sections 116(d) and
			 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)),
			 the Annual Report on International Religious Freedom required under section
			 102(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)),
			 the Trafficking in Persons Report required under section 110(b) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)), and any
			 separate report on democracy and human rights policy submitted in accordance
			 with section 665(c) of the Foreign Relations Authorization Act, Fiscal Year
			 2003 (Public Law 107–228; 22 U.S.C. 2151n note) into the principal languages of
			 as many countries as possible, with particular emphasis on nondemocratic
			 countries, democratic transition countries, and countries in which
			 extrajudicial killings, torture, or other serious violations of human rights
			 have occurred.
					(b)Report
						(1)RequirementNot later than April 1, 2008, and annually
			 thereafter through 2010, the Secretary shall submit to the appropriate
			 congressional committees a report describing any translations of the reports
			 specified in subsection (a) for the preceding year, including which of such
			 reports have been translated into which principal languages and the countries
			 in which such translations have been distributed by posting on a relevant
			 website or elsewhere.
						(2)FormThe report required under paragraph (1) may
			 be included in any separate report on democracy and human rights policy
			 submitted in accordance with section 665(c) of the Foreign Relations
			 Authorization Act, Fiscal Year 2003.
						CAdvisory Committee
			 on Democracy Promotion and the Internet Website of the Department of
			 State
				2131.Advisory Committee
			 on Democracy PromotionCongress commends the Secretary for creating
			 an Advisory Committee on Democracy Promotion, and it is the sense of Congress
			 that the Committee should play a significant role in the Department’s
			 transformational diplomacy by advising the Secretary regarding United States
			 efforts to promote democracy and democratic transition in connection with the
			 formulation and implementation of United States foreign policy and foreign
			 assistance, including reviewing and making recommendations on—
					(1)how to improve the
			 capacity of the Department to promote democracy and human rights; and
					(2)how to improve
			 foreign assistance programs related to the promotion of democracy.
					2132.Sense of Congress
			 regarding the Internet website of the Department of StateIt is the sense of Congress that in order to
			 facilitate access by individuals, nongovernmental organizations, and movements
			 in foreign countries to documents, streaming video and audio, and other media
			 regarding democratic principles, practices, and values, and the promotion and
			 strengthening of democracy, the Secretary should take additional steps to
			 enhance the Internet site for global democracy and human rights of the
			 Department, which should include, where practicable, the following:
					(1)Narratives and histories, published by the
			 United States Government, of significant democratic movements in foreign
			 countries, particularly regarding successful nonviolent campaigns to promote
			 democracy in non-democratic countries and democratic transition
			 countries.
					(2)Narratives, published by the United States
			 Government, relating to the importance of the establishment of and respect for
			 internationally recognized human rights, democratic principles, practices, and
			 values, and other fundamental freedoms.
					(3)Major human rights
			 reports by the United States Government, including translations of such
			 materials, as appropriate.
					(4)Any other documents, references, or links
			 to appropriate external Internet websites (such as websites of international or
			 nongovernmental organizations), including references or links to training
			 materials, narratives, and histories regarding successful democratic
			 movements.
					DTraining in
			 Democracy and Human Rights; Incentives
				2141.Training in
			 democracy promotion and the protection of human rights
					(a)In
			 generalThe Secretary shall
			 continue to enhance training for members of the Foreign Service and civil
			 service responsible for the promotion of democracy and the protection of human
			 rights. Such training shall include appropriate instruction and training
			 materials regarding:
						(1)International documents and United States
			 policy regarding the promotion of democracy and respect for human
			 rights.
						(2)United States
			 policy regarding the promotion and strengthening of democracy around the world,
			 with particular emphasis on the transition to democracy in nondemocratic
			 countries and democratic transition countries.
						(3)For any member,
			 chief of mission, or deputy chief of mission who is to be assigned to a
			 nondemocratic country or democratic transition country, ways to promote
			 democracy in such country and to assist individuals, nongovernmental
			 organizations, and movements in such country that support democratic
			 principles, practices, and values.
						(4)The protection of
			 internationally recognized human rights (including the protection of religious
			 freedom) and standards related to such rights, provisions of United States law
			 related to such rights, diplomatic tools to promote respect for such rights,
			 and the protection of individuals who have fled their countries due to
			 violations of such rights.
						(b)ConsultationThe Secretary, acting through the Director
			 of the National Foreign Affairs Training Center of the Foreign Service
			 Institute of the Department, shall consult, as appropriate, with
			 nongovernmental organizations involved in the protection and promotion of such
			 rights and the United States Commission on International Religious Freedom with
			 respect to the training required by this subsection.
					(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the appropriate
			 congressional committees a report containing a description of the current and
			 planned training provided to Foreign Service officers in human rights and
			 democracy promotion, including such training provided to chiefs of mission
			 serving or preparing to serve in nondemocratic countries or democratic
			 transition countries.
					2142.Sense of
			 Congress regarding ADVANCE Democracy AwardIt is the sense of Congress that—
					(1)the Secretary should further strengthen the
			 capacity of the Department to carry out results-based democracy promotion
			 efforts through the establishment of an annual award to be known as the
			 Outstanding Achievements in Advancing Democracy Award, or the
			 ADVANCE Democracy Award, that would be awarded to officers or
			 employees of the Department; and
					(2)the Secretary should establish procedures
			 for selecting recipients of such award, including any financial terms
			 associated with such award.
					2143.Personnel policies
			 at the Department of StateIn
			 addition to the awards and other incentives already implemented, the Secretary
			 should increase incentives for members of the Foreign Service and other
			 employees of the Department who take assignments relating to the promotion of
			 democracy and the protection of human rights, including the following:
					(1)Providing performance pay under section 405
			 of the Foreign Service Act of 1980 (22 U.S.C. 3965) to such members and
			 employees who carry out their assignment in an outstanding manner.
					(2)Considering such an assignment as a basis
			 for promotion into the Senior Foreign Service.
					(3)Providing Foreign Service Awards under
			 section 614 of the Foreign Service Act of 1980 (22 U.S.C. 4013) to such members
			 and employees who provide distinguished or meritorious service in the promotion
			 of democracy or the protection of human rights.
					ECooperation with
			 Democratic Countries
				2151.Cooperation with
			 democratic countries
					(a)Sense of
			 CongressIt is the sense of Congress that the United States
			 should cooperate with other democratic countries to—
						(1)promote and
			 protect democratic principles, practices, and values;
						(2)promote and
			 protect shared political, social, and economic freedoms, including the freedoms
			 of association, of expression, of the press, of religion, and to own private
			 property;
						(3)promote and
			 protect respect for the rule of law;
						(4)develop, adopt,
			 and pursue strategies to advance common interests in international
			 organizations and multilateral institutions to which members of cooperating
			 democratic countries belong; and
						(5)provide political,
			 economic, and other necessary support to countries that are undergoing a
			 transition to democracy.
						(b)Community of
			 Democracies
						(1)Sense of
			 CongressIt is the sense of Congress that—
							(A)the Community of
			 Democracies should develop a more formal mechanism for carrying out work
			 between ministerial meetings, such as through the creation of a permanent
			 secretariat with appropriate staff to carry out such work, and should establish
			 a headquarters; and
							(B)nondemocratic
			 countries should not participate in any association or group of democratic
			 countries aimed at working together to promote democracy.
							(2)Detail of
			 personnelThe Secretary is authorized to detail on a
			 nonreimbursable basis any employee of the Department to any permanent
			 secretariat of the Community of Democracies or to the government of any country
			 that is a member of the Convening Group of the Community of Democracies.
						(c)Establishment of
			 an office for multilateral democracy promotionThe Secretary
			 should establish an office of multilateral democracy promotion with the mission
			 to further develop and strengthen the institutional structure of the Community
			 of Democracies, develop interministerial projects, enhance the United Nations
			 Democracy Caucus, manage policy development of the United Nations Democracy
			 Fund, and enhance coordination with other regional and multilateral bodies with
			 jurisdiction over democracy issues.
					(d)International
			 Center for Democratic Transition
						(1)Sense of
			 CongressIt is the sense of Congress that the International
			 Center for Democratic Transition, an initiative of the Government of Hungary,
			 serves to promote practical projects and the sharing of best practices in the
			 area of democracy promotion and should be supported by, in particular, the
			 United States, other European countries with experiences in democratic
			 transitions, and private individuals.
						(2)Authorization of
			 appropriationsThere is authorized to be appropriated $1,000,000
			 for each of fiscal years 2008, 2009, and 2010 to the Secretary for a grant to
			 the International Center for Democratic Transition. Amounts appropriated under
			 this paragraph are authorized to remain available until expended.
						FFunding for
			 Promotion of Democracy
				2161.The United Nations
			 Democracy Fund
					(a)Sense of
			 CongressIt is the sense of Congress that the United States
			 should work with other countries to enhance the goals and work of the United
			 Nations Democracy Fund, an essential tool to promote democracy, and in
			 particular support civil society in foreign countries in their efforts to help
			 consolidate democracy and bring about transformational change.
					(b)Authorization of
			 appropriationsThere is authorized to be appropriated $14,000,000
			 for each of fiscal years 2008 and 2009 to the Secretary for a United States
			 contribution to the United Nations Democracy Fund.
					2162.United States
			 democracy assistance programs
					(a)Sense of Congress
			 regarding use of instruments of democracy promotionIt is the
			 sense of Congress that—
						(1)United States
			 support for democracy is strengthened by using a variety of different
			 instrumentalities, such as the National Endowment for Democracy, the United
			 States Agency for International Development, and the Department; and
						(2)the purpose of the
			 Department’s Human Rights and Democracy Fund should be to support innovative
			 programming, media, and materials designed to uphold democratic principles,
			 practices, and values, support and strengthen democratic institutions, promote
			 human rights and the rule of law, and build civil societies in countries around
			 the world.
						(b)Sense of Congress
			 regarding mechanisms for delivering assistance
						(1)FindingsCongress
			 finds the following:
							(A)Democracy
			 assistance has many different forms, including assistance to promote the rule
			 of law, build the capacity of civil society, political parties, and
			 legislatures, improve the independence of the media and the judiciary, enhance
			 independent auditing functions, and advance security sector reform.
							(B)There is a need for greater clarity on the
			 coordination and delivery mechanisms for United States democracy
			 assistance.
							(2)Sense of
			 CongressIt is the sense of
			 Congress that the Secretary and the Administrator of the United States Agency
			 for International Development should develop guidelines, in consultation with
			 the appropriate congressional committees, building on the existing framework
			 for grants, cooperative agreements, contracts, and other acquisition mechanisms
			 to guide United States missions in foreign countries in coordinating United
			 States democracy assistance and selecting the appropriate combination of such
			 mechanisms for such assistance.
						XXIIINTEROPERABLE
			 EMERGENCY COMMUNICATIONS
			2201.Interoperable
			 emergency communications
				(a)In
			 GeneralSection 3006 of Public Law 109–171 (47 U.S.C. 309 note)
			 is amended—
					(1)by striking
			 paragraphs (1) and (2) of subsection (a) and inserting the following:
						
							(1)may take such
				administrative action as is necessary to establish and implement—
								(A)a grant program to
				assist public safety agencies in the planning and coordination associated with,
				the acquisition of, deployment of, or training for the use of interoperable
				communications equipment, software and systems that—
									(i)utilize
				reallocated public safety spectrum for radio communication;
									(ii)enable
				interoperability with communications systems that can utilize reallocated
				public safety spectrum for radio communication; or
									(iii)otherwise
				improve or advance the interoperability of public safety communications systems
				that utilize other public safety spectrum bands; and
									(B)are used to
				establish and implement a strategic technology reserve to pre-position or
				secure interoperable communications in advance for immediate deployment in an
				emergency or major disaster;
								(2)shall make
				payments of not to exceed $1,000,000,000, in the aggregate, through fiscal year
				2010 from the Digital Television Transition and Public Safety Fund established
				under section 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C.
				309(j)(8)(E)) to carry out the grant program established under paragraph (1),
				of which at least $75,000,000, in the aggregate, shall be used for purposes
				described in paragraph (1)(B); and
							(3)shall permit any
				funds allocated for use under paragraph (1)(B) to be used for purposes
				identified under paragraph (1)(A), if the public safety agency demonstrates
				that it has already implemented such a strategic technology reserve or
				demonstrates higher priority public safety communications
				needs.
							;
					(2)by redesignating
			 subsections (b), (c), and (d) as subsections (h), (i), and (j), respectively,
			 and inserting after subsection (a) the following:
						
							(b)EligibilityTo
				be eligible for assistance under the grant program established under
				subparagraph (a)(1)(A), an applicant shall submit an application, at such time,
				in such form, and containing such information as the Assistant Secretary may
				require, including a detailed explanation of how assistance received under the
				program would be used to improve communications interoperability and ensure
				interoperability with other public safety agencies in an emergency or a major
				disaster.
							(c)Criteria for
				Strategic Technology Reserves
								(1)In
				generalIn evaluating permitted uses under subparagraph
				(a)(1)(B), the Assistant Secretary shall consider the continuing technological
				evolution of communications technologies and devices, with its implicit risk of
				obsolescence, and shall ensure, to the maximum extent feasible, that a
				substantial part of the reserve involves prenegotiated contracts and other
				arrangements for rapid deployment of equipment, supplies, and systems (and
				communications service related to such equipment, supplies, and systems),
				rather than the warehousing or storage of equipment and supplies currently
				available at the time the reserve is established.
								(2)Requirements and
				characteristicsFunds provided to meet uses described in
				paragraph (1) shall be used in support of reserves that—
									(A)are capable of
				re-establishing communications when existing critical infrastructure is damaged
				or destroyed in an emergency or a major disaster;
									(B)include
				appropriate current, widely-used equipment, such as Land Mobile Radio Systems,
				cellular telephones and satellite-enabled equipment (and related communications
				service), Cells-On-Wheels, Cells-On-Light-Trucks, or other self-contained
				mobile cell sites that can be towed, backup batteries, generators, fuel, and
				computers;
									(C)include equipment
				on hand for the Governor of each State, key emergency response officials, and
				appropriate State or local personnel;
									(D)include contracts
				(including prenegotiated contracts) for rapid delivery of the most current
				technology available from commercial sources; and
									(E)include
				arrangements for training to ensure that personnel are familiar with the
				operation of the equipment and devices to be delivered pursuant to such
				contracts.
									(3)Additional
				characteristicsPortions of the reserve may be virtual and may
				include items donated on an in-kind contribution basis.
								(4)Allocation of
				fundsIn evaluating permitted uses under subparagraph (a)(1)(B),
				the Assistant Secretary shall take into account barriers to immediate
				deployment, including time and distance, that may slow the rapid deployment of
				equipment, supplies, and systems (and communications service related to such
				equipment, supplies, and systems) in the event of an emergency in any
				State.
								(d)Voluntary
				Consensus StandardsIn carrying out this section, the Assistant
				Secretary, in cooperation with the Secretary of Homeland Security, shall
				identify and, if necessary, encourage the development and implementation of,
				voluntary consensus standards for interoperable communications systems to the
				greatest extent practicable, but shall not require any such standard.
							(e)Inspector General
				Report and Audits
								(1)ReportBeginning
				with the first fiscal year beginning after the date of enactment of the
				Implementing Recommendations of the 9/11 Commission Act of 2007, the Inspector
				General of the Department of Commerce shall conduct an annual assessment of the
				management of the grant program implemented under subsection (a)(1) and
				transmit a report containing the findings of that assessment and any
				recommendations related thereto to the Senate Committee on Commerce, Science,
				and Transportation and the House of Representatives Committee on Energy and
				Commerce.
								(2)AuditsBeginning
				with the first fiscal year beginning after the date of enactment of the
				Implementing Recommendations of the 9/11 Commission Act of 2007, the Inspector
				General of the Department of Commerce shall conduct financial audits of
				entities receiving grants from the program implemented under subsection (a)(1),
				and shall ensure that, over the course of 4 years, such audits cover recipients
				in a representative sample of not fewer than 25 States or territories. The
				results of any such audits shall be made publicly available via web site,
				subject to redaction as the Inspector General determines necessary to protect
				classified and other sensitive information.
								(f)Rule of
				ConstructionNothing in this section shall be construed or
				interpreted to preclude the use of funds under this section by any public
				safety agency for interim- or long-term Internet Protocol-based interoperable
				solutions.
							;
				and
					(3)by striking
			 paragraph (3) of subsection (j), as so redesignated.
					(b)FCC
			 Vulnerability Assessment and Report on Emergency Communications Back-up
			 System
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Federal Communications Commission shall conduct a vulnerability
			 assessment of the Nation’s critical communications and information systems
			 infrastructure and shall evaluate the technical feasibility of creating a
			 back-up emergency communications system that complements existing
			 communications resources and takes into account next generation and advanced
			 communications technologies. The overriding objective for the evaluation shall
			 be providing a framework for the development of a resilient interoperable
			 communications system for emergency responders in an emergency. The Commission
			 shall consult with the National Communications System and shall evaluate all
			 reasonable options, including satellites, wireless, and terrestrial-based
			 communications systems and other alternative transport mechanisms that can be
			 used in tandem with existing technologies.
					(2)Factors to be
			 evaluatedThe evaluation under paragraph (1) shall
			 include—
						(A)a survey of all
			 Federal agencies that use terrestrial or satellite technology for
			 communications security and an evaluation of the feasibility of using existing
			 systems for the purpose of creating such an emergency back-up public safety
			 communications system;
						(B)the feasibility of
			 using private satellite, wireless, or terrestrial networks for emergency
			 communications;
						(C)the technical
			 options, cost, and deployment methods of software, equipment, handsets or
			 desktop communications devices for public safety entities in major urban areas,
			 and nationwide; and
						(D)the feasibility and
			 cost of necessary changes to the network operations center of terrestrial-based
			 or satellite systems to enable the centers to serve as emergency back-up
			 communications systems.
						(3)Report
						(A)In
			 generalUpon the completion of the evaluation under subsection
			 (a), the Commission shall submit a report to Congress that details the findings
			 of the evaluation, including a full inventory of existing public and private
			 resources most efficiently capable of providing emergency
			 communications.
						(B)Classified
			 indexThe report on critical infrastructure under this subsection
			 may contain a classified annex.
						(C)Retention of
			 classificationThe classification of information required to be
			 provided to Congress or any other department or agency under this section by
			 the Federal Communications Commission, including the assignment of a level of
			 classification of such information, shall be binding on Congress and any other
			 department or agency.
						(c)Joint Advisory
			 Committee on Communications Capabilities of Emergency Medical and Public Health
			 Care Facilities
					(1)EstablishmentThe
			 Assistant Secretary of Commerce for Communications and Information and the
			 Chairman of the Federal Communications Commission, in consultation with the
			 Secretary of Homeland Security and the Secretary of Health and Human Services,
			 shall establish a joint advisory committee to examine the communications
			 capabilities and needs of emergency medical and public health care facilities.
			 The joint advisory committee shall be composed of individuals with expertise in
			 communications technologies and emergency medical and public health care,
			 including representatives of Federal, State and local governments, industry and
			 non-profit health organizations, and academia and educational
			 institutions.
					(2)DutiesThe
			 joint advisory committee shall—
						(A)assess specific
			 communications capabilities and needs of emergency medical and public health
			 care facilities, including the improvement of basic voice, data, and broadband
			 capabilities;
						(B)assess options to
			 accommodate growth of basic and emerging communications services used by
			 emergency medical and public health care facilities;
						(C)assess options to
			 improve integration of communications systems used by emergency medical and
			 public health care facilities with existing or future emergency communications
			 networks; and
						(D)report its
			 findings to the Senate Committee on Commerce, Science, and Transportation and
			 the House of Representatives Committee on Energy and Commerce, within 6 months
			 after the date of enactment of this Act.
						(d)Authorization of
			 Emergency Medical and Public Health Communications Pilot
			 Projects
					(1)In
			 generalThe Assistant Secretary of Commerce for Communications
			 and Information may establish not more than 10 geographically dispersed project
			 grants to emergency medical and public health care facilities to improve the
			 capabilities of emergency communications systems in emergency medical care
			 facilities.
					(2)Maximum
			 amountThe Assistant Secretary may not provide more than
			 $2,000,000 in Federal assistance under the pilot program to any
			 applicant.
					(3)Cost
			 sharingThe Assistant Secretary may not provide more than 20
			 percent of the cost, incurred during the period of the grant, of any project
			 under the pilot program.
					(4)Maximum period
			 of grantsThe Assistant Secretary may not fund any applicant
			 under the pilot program for more than 3 years.
					(5)Deployment and
			 distributionThe Assistant Secretary shall seek to the maximum
			 extent practicable to ensure a broad geographic distribution of project
			 sites.
					(6)Transfer of
			 information and knowledgeThe Assistant Secretary shall establish
			 mechanisms to ensure that the information and knowledge gained by participants
			 in the pilot program are transferred among the pilot program participants and
			 to other interested parties, including other applicants that submitted
			 applications.
					2202.Clarification
			 of congressional intentThe
			 Federal departments and agencies (including independent agencies) identified
			 under the provisions of this title and title III of this Act and title VI of
			 Public Law 109–295 shall carry out their respective duties and responsibilities
			 in a manner that does not impede the implementation of requirements specified
			 under this title and title III of this Act and title VI of Public Law 109–295.
			 Notwithstanding the obligations under section 1806 of Public Law 109–295, the
			 provisions of this title and title III of this Act and title VI of Public Law
			 109–295 shall not preclude or obstruct any such department or agency from
			 exercising its other authorities related to emergency communications
			 matters.
			2203.Cross border
			 interoperability reports
				(a)In
			 GeneralNot later than 90 days after the date of enactment of
			 this Act, the Federal Communications Commission, in consultation with the
			 Department of Homeland Security’s Office of Emergency Communications, the
			 Office of Management of Budget, and the Department of State shall report to the
			 Senate Committee on Commerce, Science, and Transportation and the House of
			 Representatives Committee on Energy and Commerce on—
					(1)the status of the
			 mechanism established by the President under section 7303(c) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(c)) for
			 coordinating cross border interoperability issues between—
						(A)the United States
			 and Canada; and
						(B)the United States
			 and Mexico;
						(2)the status of
			 treaty negotiations with Canada and Mexico regarding the coordination of the
			 re-banding of 800 megahertz radios, as required under the final rule of the
			 Federal Communication Commission in the Private Land Mobile Services;
			 800 MHz Public Safety Interface Proceeding (WT Docket No. 02–55; ET
			 Docket No. 00–258; ET Docket No. 95–18, RM–9498; RM–10024; FCC 04–168)
			 including the status of any outstanding issues in the negotiations
			 between—
						(A)the United States
			 and Canada; and
						(B)the United States
			 and Mexico;
						(3)communications
			 between the Commission and the Department of State over possible amendments to
			 the bilateral legal agreements and protocols that govern the coordination
			 process for license applications seeking to use channels and frequencies above
			 Line A;
					(4)the annual
			 rejection rate for the last 5 years by the United States of applications for
			 new channels and frequencies by Canadian private and public entities;
			 and
					(5)any additional
			 procedures and mechanisms that can be taken by the Commission to decrease the
			 rejection rate for applications by United States private and public entities
			 seeking licenses to use channels and frequencies above Line A.
					(b)Updated reports
			 to be filed on the status of treaty of negotiationsThe Federal
			 Communications Commission, in conjunction with the Department of Homeland
			 Security, the Office of Management of Budget, and the Department of State shall
			 continually provide updated reports to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives on the status of treaty negotiations under subsection
			 (a)(2) until the appropriate United States treaty has been revised with each
			 of—
					(1)Canada; and
					(2)Mexico.
					(c)International
			 Negotiations To Remedy SituationNot later than 90 days after the
			 date of enactment of this Act, the Secretary of the Department of State shall
			 report to Congress on—
					(1)the current process
			 for considering applications by Canada for frequencies and channels by United
			 States communities above Line A;
					(2)the status of
			 current negotiations to reform and revise such process;
					(3)the estimated date
			 of conclusion for such negotiations;
					(4)whether the
			 current process allows for automatic denials or dismissals of initial
			 applications by the Government of Canada, and whether such denials or
			 dismissals are currently occurring; and
					(5)communications
			 between the Department of State and the Federal Communications Commission
			 pursuant to subsection (a)(3).
					2204.Extension of
			 short quorumNotwithstanding
			 section 4(d) of the Consumer Product Safety Act (15 U.S.C. 2053(d)), 2 members
			 of the Consumer Product Safety Commission, if they are not affiliated with the
			 same political party, shall constitute a quorum for the 6-month period
			 beginning on the date of enactment of this Act.
			2205.Requiring
			 reports to be submitted to certain committeesIn addition to the committees specifically
			 enumerated to receive reports under this title, any report transmitted under
			 the provisions of this title shall also be transmitted to the appropriate
			 congressional committees (as defined in section 2(2) of the Homeland Security
			 Act of 2002 (6 U.S.C. 101(2))).
			XXIIIEMERGENCY
			 COMMUNICATIONS MODERNIZATION
			2301.Short
			 titleThis title may be cited
			 as the Improving Emergency
			 Communications Act of 2007.
			2302.Funding for
			 programSection 3011 of the
			 Digital Television Transition and Public Safety Act of 2005 (Public Law
			 109–171; 47 U.S.C. 309 note) is amended—
				(1)by striking
			 The and inserting:
					
						(a)In
				generalThe
						;
				and
				(2)by adding at the
			 end the following:
					
						(b)CreditThe Assistant Secretary may borrow from the
				Treasury, upon enactment of the 911 Modernization Act, such sums as necessary,
				but not to exceed $43,500,000, to implement this section. The Assistant
				Secretary shall reimburse the Treasury, without interest, as funds are
				deposited into the Digital Television Transition and Public Safety
				Fund.
						.
				2303.NTIA
			 coordination of E-911 implementationSection 158(b)(4) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 942(b)(4)) is amended by adding at the end thereof the following: Within
			 180 days after the date of enactment of the 911 Modernization Act, the
			 Assistant Secretary and the Administrator shall jointly issue regulations
			 updating the criteria to allow a portion of the funds to be used to give
			 priority to grants that are requested by public safety answering points that
			 were not capable of receiving 911 calls as of the date of enactment of that
			 Act, for the incremental cost of upgrading from Phase I to Phase II compliance.
			 Such grants shall be subject to all other requirements of this
			 section..
			XXIVMISCELLANEOUS
			 PROVISIONS
			2401.Quadrennial
			 homeland security review
				(a)Review
			 requiredTitle VII of the
			 Homeland Security Act of 2002 is amended by adding at the end the
			 following:
					
						707.Quadrennial
				Homeland Security Review
							(a)Requirement
								(1)Quadrennial
				reviews requiredIn fiscal year 2009, and every 4 years
				thereafter, the Secretary shall conduct a review of the homeland security of
				the Nation (in this section referred to as a quadrennial homeland
				security review).
								(2)Scope of
				reviewsEach quadrennial homeland security review shall be a
				comprehensive examination of the homeland security strategy of the Nation,
				including recommendations regarding the long-term strategy and priorities of
				the Nation for homeland security and guidance on the programs, assets,
				capabilities, budget, policies, and authorities of the Department.
								(3)ConsultationThe
				Secretary shall conduct each quadrennial homeland security review under this
				subsection in consultation with—
									(A)the heads of other
				Federal agencies, including the Attorney General, the Secretary of State, the
				Secretary of Defense, the Secretary of Health and Human Services, the Secretary
				of the Treasury, the Secretary of Agriculture, and the Director of National
				Intelligence;
									(B)key officials of
				the Department; and
									(C)other relevant
				governmental and nongovernmental entities, including State, local, and tribal
				government officials, members of Congress, private sector representatives,
				academics, and other policy experts.
									(4)Relationship
				with future years homeland security programThe Secretary shall
				ensure that each review conducted under this section is coordinated with the
				Future Years Homeland Security Program required under section 874.
								(b)Contents of
				reviewIn each quadrennial homeland security review, the
				Secretary shall—
								(1)delineate and
				update, as appropriate, the national homeland security strategy, consistent
				with appropriate national and Department strategies, strategic plans, and
				Homeland Security Presidential Directives, including the National Strategy for
				Homeland Security, the National Response Plan, and the Department Security
				Strategic Plan;
								(2)outline and
				prioritize the full range of the critical homeland security mission areas of
				the Nation;
								(3)describe the
				interagency cooperation, preparedness of Federal response assets,
				infrastructure, budget plan, and other elements of the homeland security
				program and policies of the Nation associated with the national homeland
				security strategy, required to execute successfully the full range of missions
				called for in the national homeland security strategy described in paragraph
				(1) and the homeland security mission areas outlined under paragraph
				(2);
								(4)identify the
				budget plan required to provide sufficient resources to successfully execute
				the full range of missions called for in the national homeland security
				strategy described in paragraph (1) and the homeland security mission areas
				outlined under paragraph (2);
								(5)include an
				assessment of the organizational alignment of the Department with the national
				homeland security strategy referred to in paragraph (1) and the homeland
				security mission areas outlined under paragraph (2); and
								(6)review and assess
				the effectiveness of the mechanisms of the Department for executing the process
				of turning the requirements developed in the quadrennial homeland security
				review into an acquisition strategy and expenditure plan within the
				Department.
								(c)Reporting
								(1)In
				generalNot later than December 31 of the year in which a
				quadrennial homeland security review is conducted, the Secretary shall submit
				to Congress a report regarding that quadrennial homeland security
				review.
								(2)Contents of
				reportEach report submitted under paragraph (1) shall
				include—
									(A)the results of the
				quadrennial homeland security review;
									(B)a description of
				the threats to the assumed or defined national homeland security interests of
				the Nation that were examined for the purposes of that review;
									(C)the national
				homeland security strategy, including a prioritized list of the critical
				homeland security missions of the Nation;
									(D)a description of
				the interagency cooperation, preparedness of Federal response assets,
				infrastructure, budget plan, and other elements of the homeland security
				program and policies of the Nation associated with the national homeland
				security strategy, required to execute successfully the full range of missions
				called for in the applicable national homeland security strategy referred to in
				subsection (b)(1) and the homeland security mission areas outlined under
				subsection (b)(2);
									(E)an assessment of
				the organizational alignment of the Department with the applicable national
				homeland security strategy referred to in subsection (b)(1) and the homeland
				security mission areas outlined under subsection (b)(2), including the
				Department’s organizational structure, management systems, budget and
				accounting systems, human resources systems, procurement systems, and physical
				and technical infrastructure;
									(F)a discussion of
				the status of cooperation among Federal agencies in the effort to promote
				national homeland security;
									(G)a discussion of the
				status of cooperation between the Federal Government and State, local, and
				tribal governments in preventing terrorist attacks and preparing for emergency
				response to threats to national homeland security;
									(H)an explanation of
				any underlying assumptions used in conducting the review; and
									(I)any other matter
				the Secretary considers appropriate.
									(3)Public
				availabilityThe Secretary shall, consistent with the protection
				of national security and other sensitive matters, make each report submitted
				under paragraph (1) publicly available on the Internet website of the
				Department.
								(d)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
							.
				(b)Preparation for
			 quadrennial homeland security review
					(1)In
			 generalDuring fiscal years 2007 and 2008, the Secretary of
			 Homeland Security shall make preparations to conduct the first quadrennial
			 homeland security review under section 707 of the Homeland Security Act of
			 2002, as added by subsection (a), in fiscal year 2009, including—
						(A)determining the
			 tasks to be performed;
						(B)estimating the
			 human, financial, and other resources required to perform each task;
						(C)establishing the
			 schedule for the execution of all project tasks;
						(D)ensuring that
			 these resources will be available as needed; and
						(E)all other
			 preparations considered necessary by the Secretary.
						(2)ReportNot
			 later than 60 days after the date of enactment of this Act, the Secretary shall
			 submit to Congress and make publicly available on the Internet website of the
			 Department of Homeland Security a detailed resource plan specifying the
			 estimated budget and number of staff members that will be required for
			 preparation of the first quadrennial homeland security review.
					(c)Clerical
			 amendmentThe table of sections in section 1(b) of such Act is
			 amended by inserting after the item relating to section 706 the following new
			 item:
					
						
							Sec. 707. Quadrennial Homeland Security
				Review.
						
						.
				2402.Sense of the
			 Congress regarding the prevention of radicalization leading to
			 ideologically-based violence
				(a)FindingsCongress
			 finds the following:
					(1)The United States
			 is engaged in a struggle against a transnational terrorist movement of radical
			 extremists that plans, prepares for, and engages in acts of ideologically-based
			 violence worldwide.
					(2)The threat of
			 radicalization that leads to ideologically-based violence transcends borders
			 and has been identified as a potential threat within the United States.
					(3)Radicalization has
			 been identified as a precursor to terrorism caused by ideologically-based
			 groups.
					(4)Countering the
			 threat of violent extremists domestically, as well as internationally, is a
			 critical element of the plan of the United States for success in the fight
			 against terrorism.
					(5)United States law
			 enforcement agencies have identified radicalization that leads to
			 ideologically-based violence as an emerging threat and have in recent years
			 identified cases of extremists operating inside the United States, known as
			 homegrown extremists, with the intent to provide support for, or
			 directly commit, terrorist attacks.
					(6)Alienation of
			 Muslim populations in the Western world has been identified as a factor in the
			 spread of radicalization that could lead to ideologically-based
			 violence.
					(7)Many other factors
			 have been identified as contributing to the spread of radicalization and
			 resulting acts of ideologically-based violence. Among these is the appeal of
			 left-wing and right-wing hate groups, and other hate groups, including groups
			 operating in prisons. Other such factors must be examined and countered as well
			 in order to protect the homeland from violent extremists of every kind.
					(8)Radicalization
			 leading to ideologically-based violence cannot be prevented solely through law
			 enforcement and intelligence measures.
					(b)Sense of
			 CongressIt is the sense of Congress that the Secretary of
			 Homeland Security, in consultation with other relevant Federal agencies, should
			 make a priority of countering domestic radicalization that leads to
			 ideologically-based violence by—
					(1)using intelligence
			 analysts and other experts to better understand the process of radicalization
			 from sympathizer to activist to terrorist;
					(2)recruiting employees
			 with diverse worldviews, skills, languages, and cultural backgrounds, and
			 expertise;
					(3)consulting with
			 experts to ensure that the lexicon used within public statements is precise and
			 appropriate and does not aid extremists by offending religious, ethnic, and
			 minority communities;
					(4)addressing
			 prisoner radicalization and post-sentence reintegration, in concert with the
			 Attorney General and State and local corrections officials;
					(5)pursuing broader
			 avenues of dialogue with minority communities, including the American Muslim
			 community, to foster mutual respect, understanding, and trust; and
					(6)working directly
			 with State, local, and community leaders to—
						(A)educate such
			 leaders about the threat of radicalization that leads to ideologically-based
			 violence and the necessity of taking preventative action at the local level;
			 and
						(B)facilitate the
			 sharing of best practices from other countries and communities to encourage
			 outreach to minority communities, including the American Muslim community, and
			 develop partnerships among and between all religious faiths and ethnic
			 groups.
						2403.Requiring reports
			 to be submitted to certain committeesThe Committee on Commerce, Science, and
			 Transportation of the Senate shall receive the reports required by the
			 following provisions of law in the same manner and to the same extent that the
			 reports are to be received by the Committee on Homeland Security and
			 Governmental Affairs of the Senate:
				(1)Section 1016(j)(1)
			 of the Intelligence Reform and Terrorist Prevention Act of 2004 (6 U.S.C.
			 485(j)(1)).
				(2)Section 511(d) of
			 this Act.
				(3)Subsection
			 (a)(3)(D) of section 2022 of the Homeland Security Act of 2002, as added by
			 section 101 of this Act.
				(4)Section 7215(d) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C.
			 123(d)).
				(5)Section
			 7209(b)(1)(C) of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (8 U.S.C. 1185 note).
				(6)Section 804(c) of
			 this Act.
				(7)Section 901(b) of
			 this Act.
				(8)Section 1002(a) of
			 this Act.
				(9)Title III of this
			 Act.
				2404.Demonstration
			 project
				(a)Demonstration
			 project requiredNot later
			 than 120 days after the date of enactment of this Act, the Secretary of
			 Homeland Security shall—
					(1)establish a
			 demonstration project to conduct demonstrations of security management systems
			 that—
						(A)shall use a
			 management system standards approach; and
						(B)may be integrated
			 into quality, safety, environmental and other internationally adopted
			 management systems; and
						(2)enter into one or
			 more agreements with a private sector entity to conduct such demonstrations of
			 security management systems.
					(b)Security
			 management system definedIn
			 this section, the term ‘security management system’ means a set of guidelines
			 that address the security assessment needs of critical infrastructure and key
			 resources that are consistent with a set of generally accepted management
			 standards ratified and adopted by a standards making body.
				2405.Under
			 Secretary for Management of Department of Homeland Security
				(a)ResponsibilitiesSection
			 701(a) of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended—
					(1)by
			 inserting The Under Secretary for Management shall serve as the Chief
			 Management Officer and principal advisor to the Secretary on matters related to
			 the management of the Department, including management integration and
			 transformation in support of homeland security operations and programs.
			 before The Secretary;
					(2)by
			 striking paragraph (7) and inserting the following:
						
							(7)Strategic
				management planning and annual performance planning and identification and
				tracking of performance measures relating to the responsibilities of the
				Department.
							;
				and
					(3)by striking
			 paragraph (9), and inserting the following:
						
							(9)The management
				integration and transformation process, as well as the transition process, to
				ensure an efficient and orderly consolidation of functions and personnel in the
				Department and transition, including—
								(A)the development of
				a management integration strategy for the Department, and
								(B)before December 1
				of any year in which a Presidential election is held, the development of a
				transition and succession plan, to be made available to the incoming Secretary
				and Under Secretary for Management, to guide the transition of management
				functions to a new
				Administration.
								.
					(b)Appointment and
			 EvaluationSection 701 of the Homeland Security Act of 2002 (6
			 U.S.C. 341), as amended by subsection (a), is further amended by adding at the
			 end the following:
					
						(c)Appointment and
				EvaluationThe Under Secretary for Management shall—
							(1)be appointed by
				the President, by and with the advice and consent of the Senate, from among
				persons who have—
								(A)extensive
				executive level leadership and management experience in the public or private
				sector;
								(B)strong leadership
				skills;
								(C)a demonstrated
				ability to manage large and complex organizations; and
								(D)a proven record in
				achieving positive operational results;
								(2)enter into an
				annual performance agreement with the Secretary that shall set forth measurable
				individual and organizational goals; and
							(3)be subject to an
				annual performance evaluation by the Secretary, who shall determine as part of
				each such evaluation whether the Under Secretary for Management has made
				satisfactory progress toward achieving the goals set out in the performance
				agreement required under paragraph
				(2).
							.
				(c)Deadline for
			 Appointment; Incumbent
					(1)Deadline for
			 appointmentNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall name an
			 individual who meets the qualifications of section 701 of the Homeland Security
			 Act (6 U.S.C. 341), as amended by subsections (a) and (b), to serve as the
			 Under Secretary of Homeland Security for Management. The Secretary may submit
			 the name of the individual who serves in the position of Under Secretary of
			 Homeland Security for Management on the date of enactment of this Act together
			 with a statement that informs the Congress that the individual meets the
			 qualifications of such section as so amended.
					(2)IncumbentThe
			 incumbent serving as Under Secretary of Homeland Security for Management on
			 November 4, 2008, is authorized to continue serving in that position until a
			 successor is confirmed, to ensure continuity in the management functions of the
			 Department.
					(d)Sense of
			 Congress with respect to service of incumbentsIt is the sense of
			 the Congress that the person serving as Under Secretary of Homeland Security
			 for Management on the date on which a Presidential election is held should be
			 encouraged by the newly-elected President to remain in office in a new
			 Administration until such time as a successor is confirmed by
			 Congress.
				(e)Executive
			 ScheduleSection 5313 of title 5, United States Code, is amended
			 by inserting after the item relating to the Deputy Secretary of Homeland
			 Security the following:
					
						Under Secretary of Homeland Security for
				Management.
						.
				
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
